Back to Form 8-K [form8-k.htm]
Exhibit 10.3
 
Contract No. FA905
 
 
STATE OF FLORIDA
AGENCY FOR HEALTH CARE ADMINISTRATION
STANDARD CONTRACT
 
THIS CONTRACT is entered into between the State of Florida, AGENCY FOR HEALTH
CARE ADMINISTRATION, hereinafter referred to as the "Agency", whose address is
2727 Mahan Drive, Tallahassee, Florida 32308, and HEALTHEASE OF FLORIDA, INC.,
hereinafter referred to as the "Vendor" or the "Health Plan", whose address is
8735 Henderson Road, Renaissance One, Tampa, Florida 33634, a Florida For Profit
Corporation, to provide health care services to eligible Medicaid recipients.
 
I.         THE VENDOR HEREBY AGREES:
 
A.        General Provisions
 
                  1.  
To provide services according to the terms and conditions set forth in this
Contract, Attachment I and Attachment II, and all other attachments named herein
which are attached hereto and incorporated by reference.

 
                  2.  
To perform as an independent vendor and not as an agent, representative, or
employee of the Agency.

 
                  3.  
To recognize that the State of Florida, by virtue of its sovereignty, is not
required to pay any taxes on the services or goods purchased under the terms of
this Contract.

 
B.         Federal Laws and Regulations
 
                  1.  
This Contract contains federal funds, therefore, the Vendor shall comply with
the provisions of 45 CFR, Part 74, and/or 45 CFR, Part 92, and other applicable
regulations.

 
                  2.  
This Contract contains federal funding in excess of $100,000, therefore, the
Vendor must, upon Contract execution, complete the Certification Regarding
Lobbying form, Attachment IV. If a Disclosure of Lobbying Activities form,
Standard Form LLL, is required, it may be obtained from the Agency's Contract
Manager. All disclosure forms as required by the Certification Regarding
Lobbying form must be completed and returned to the Agency's Procurement Office.

 
                  3.  
Pursuant to 45 CFR, Part 76, the Vendor must, upon Contract execution, complete
the Certification Regarding Debarment, Suspension, Ineligibility, and Voluntary
Exclusion Contracts/Subcontracts, Attachment V.

 
C.         Audits and Records
 
                        1.
To maintain books, records, and documents (including electronic storage media)
pertinent to performance under this Contract in accordance with generally
accepted accounting procedures and practices which sufficiently and properly
reflect all revenues and expenditures of funds provided by the Agency under this
Contract.



 
AHCA Contract No. FA905, Page 1 of 10
AHCA Form 2100-0007 (Rev. JAN05)

 
 

--------------------------------------------------------------------------------

 

                  2.  
To assure that these records shall be subject at all reasonable times to
inspection, review, or audit by state personnel and other personnel duly
authorized by the Agency, as well as by federal personnel.

 
                  3.  
To maintain and file with the Agency such progress, fiscal and inventory reports
as specified in Attachment II and other reports as the Agency may require within
the period of this Contract. In addition, access to relevant computer data and
applications which generated such reports should be made available upon request.

 
                  4.  
To ensure that all related party transactions are disclosed to the Agency
Contract Manager.

 
                  5.  
To include these aforementioned audit and record keeping requirements in all
approved subcontracts and assignments.

 
D.         Retention of Records
 
                  1.  
To retain all financial records, supporting documents, statistical records, and
any other documents (including electronic storage media) pertinent to
performance under this Contract for a period of five (5) years after termination
of this Contract, or if an audit has been initiated and audit findings have not
been resolved at the end of five (5) years, the records shall be retained until
resolution of the audit findings.

 
                  2.  
Persons duly authorized by the Agency and federal auditors, pursuant to 45 CFR,
Part 74 and/or 45 CFR, Part 92, shall have full access to and the right to
examine any of said records and documents.

 
                  3.  
The rights of access in this section must not be limited to the required
retention period but shall last as long as the records are retained.

 
E.         Monitoring
 
                  1.  
To provide reports as specified in Attachment II. These reports will be used for
monitoring progress or performance of the contractual services as specified in
Attachment I and Attachment II.

 
                  2.  
To permit persons duly authorized by the Agency to inspect any records, papers,
documents, facilities, goods and services of the Vendor which are relevant to
this Contract.

 
F.         Indemnification
 
The Vendor shall save and hold harmless and indemnify the State of Florida and
the Agency against any and all liability, claims, suits, judgments, damages or
costs of whatsoever kind and nature resulting from the use, service, operation
or performance of work under the terms of this Contract, resulting from any act,
or failure to act, by the Vendor, his subcontractor, or any of the employees,
agents or representatives of the Vendor or subcontractor.
 
G.         Insurance
 
                1.
To the extent required by law, the Vendor will be self-insured against, or will
secure and maintain during the life of the Contract, Worker's Compensation
Insurance for all his employees connected with the work of this project and, in
case any work is subcontracted, the Vendor shall require the subcontractor
similarly to provide Worker's Compensation Insurance for all of the latter's
employees unless such employees engaged in work under this Contract are covered
by the Vendor's self insurance program. Such self insurance or insurance
coverage shall comply with the Florida Worker's Compensation law. In the event
hazardous work is being performed by the Vendor under this Contract and any
class of employees performing the hazardous work is not protected under Worker's
Compensation statutes, the Vendor shall provide, and cause each subcontractor to
provide, adequate insurance satisfactory to the Agency, for the protection of
his employees not otherwise protected.

 
 
AHCA Contract No. FA905, Page 2 of 10
AHCA Form 2100-0007 (Rev. JAN05)

 
 

--------------------------------------------------------------------------------

 
 
                  2.  
The Vendor shall secure and maintain Commercial General Liability insurance
including bodily injury, property damage, personal & advertising injury and
products and completed operations. This insurance will provide coverage for all
claims that may arise from the services and/or operations completed under this
Contract, whether such services and/or operations are by the Vendor or anyone
directly, or indirectly employed by him. Such insurance shall include a Hold
Harmless Agreement in favor of the State of Florida and also include the State
of Florida as an Additional Named Insured for the entire length of the Contract.
The Vendor is responsible for determining the minimum limits of liability
necessary to provide reasonable financial protections to the Vendor and the
State of Florida under this Contract.

 
                   3.  
All insurance policies shall be with insurers licensed or eligible to transact
business in the State of Florida. The Vendor's current certificate of insurance
shall contain a provision that the insurance will not be canceled for any reason
except after thirty (30) days written notice to the Agency's Contract Manager.

 
H.         Assignments and Subcontracts
 
To neither assign the responsibility of this Contract to another party nor
subcontract for any of the work contemplated under this Contract without prior
written approval of the Agency. No such approval by the Agency of any assignment
or subcontract shall be deemed in any event or in any manner to provide for the
incurrence of any obligation of the Agency in addition to the total dollar
amount agreed upon in this Contract. All such assignments or subcontracts shall
be subject to the conditions of this Contract and to any conditions of approval
that the Agency shall deem necessary.
 
I.          Return of Funds
 
To return to the Agency any overpayments due to unearned funds or funds
disallowed pursuant to the terms of this Contract that were disbursed to the
Vendor by the Agency. The Vendor shall return any overpayment to the Agency
within forty (40) calendar days after either discovery by the Vendor, its
independent auditor, or notification by the Agency, of the overpayment.
 
J.         Purchasing
 
1.         P.R.LD.E.
 
It is expressly understood and agreed that any articles which are the subject
of, or required to carry out this Contract shall be purchased from the
corporation identified under Chapter 946, Florida Statutes, if available, in the
same manner and under the same procedures set forth in Section 946.515(2), (4),
Florida Statutes; and for purposes of this Contract the person, firm or other
business entity carrying out the provisions of this Contract shall be deemed to
be substituted for this agency insofar as dealings with such corporation are
concerned.


 
AHCA Contract No. FA905, Page 3 of 10
AHCA Form 2100-0007 (Rev. JAN05)

 
 

--------------------------------------------------------------------------------

 

The "Corporation identified" is PRISON REHABILITATIVE INDUSTRIES AND DIVERSIFIED
ENTERPRISES, INC. (P.R.I.D.E.) which may be contacted at:


P.R.I.D.E.
2720-G Blair Stone Road
Tallahassee, Florida 32301
(850) 487-3774
Toll Free: 1-800-643-8459
Website: www.pridefl.com
                      
                         2.        RESPECT of Florida
 
It is expressly understood and agreed that any articles that are the subject of,
or required to carry out, this Contract shall be purchased from a nonprofit
agency for the blind or for the severely handicapped that is qualified pursuant
to Chapter 413, Florida Statutes, in the same manner and under the same
procedures set forth in Section 413.036(1) and (2), Florida Statutes; and for
purposes of this Contract the person, firm, or other business entity carrying
out the provisions of this Contract shall be deemed to be substituted for the
state agency insofar as dealings with such qualified nonprofit agency are
concerned.
 
The "nonprofit agency" identified is RESPECT of Florida which may be contacted
at:
 
RESPECT of Florida.
2475 Apalachee Parkway, Suite 205
Tallahassee, Florida 32301-4946
(850) 487-1471
Website: www.respectofflorida.org
 
 3.        Procurement of Products or Materials with Recycled Content
 
It is expressly understood and agreed that any products which are required to
carry out this Contract shall be procured in accordance with the provisions of
Section 403.7065, Florida Statutes.
 
K.        Civil Rights Requirements/Vendor Assurance
 
The Vendor assures that it will comply with:

 
                  1.  
Title VI of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000d et seq.,
which prohibits discrimination on the basis of race, color, or national origin.

                  2.  
Section 504 of the Rehabilitation Act of 1973, as amended, 29 U.S.C. 794, which
prohibits discrimination on the basis of handicap.

                  3.  
Title IX of the Education Amendments of 1972, as amended, 20 U.S.C. 1681 et
seq,, which prohibits discrimination on the basis of sex.

                  4.  
The Age Discrimination Act of 1975, as amended, 42 U.S.C. 6101 et seq., which
prohibits discrimination on the basis of age.

 
 
AHCA Contract No. FA905, Page 4 of 10
AHCA Form 2100-0007 (Rev. JAN05)

 
 

--------------------------------------------------------------------------------

 

                  5.  
Section 654 of the Omnibus Budget Reconciliation Act of 1981, as amended, 42
U.S.C. 9849, which prohibits discrimination on the basis of race, creed, color,
national origin, sex, handicap, political affiliation or beliefs.

                  6.  
The Americans with Disabilities Act of 1990, P.L. 101-336, which prohibits
discrimination on the basis of disability and requires reasonable accommodation
for persons with disabilities.

                   7.  
All regulations, guidelines, and standards as are now or may be lawfully adopted
under the above statutes.

 
The Vendor agrees that compliance with this assurance constitutes a condition of
continued receipt of or benefit from funds provided through this Contract, and
that it is binding upon the Vendor, its successors, transferees, and assignees
for the period during which services are provided. The Vendor further assures
that all contractors, subcontractors, subgrantees, or others with whom it
arranges to provide services or benefits to participants or employees in
connection with any of its programs and activities are not discriminating
against those participants or employees in violation of the above statutes,
regulations, guidelines, and standards.
 
L.         Discrimination
 
An entity or affiliate who has been placed on the discriminatory vendor list may
not submit a bid, proposal, or reply on a contract to provide any goods or
services to a public entity; may not submit a bid, proposal, or reply on a
contract with a public entity for the construction or repair of a public
building or public work; may not submit bids, proposals, or replies on leases of
real property to a public entity; may not be awarded or perform work as a
contractor, supplier, subcontractor, or consultant under a contract with any
public entity; and may not transact business with any public entity. The Florida
Department of Management Services is responsible for maintaining the
discriminatory vendor list and intends to post the list on its website.
Questions regarding the discriminatory vendor list may be directed to the
Florida Department of Management Services, Office of Supplier Diversity at (850)
487-0915.
 
M.        Requirements of Section 287.058, Florida Statutes

 
                  1.  
To submit bills for fees or other compensation for services or expenses in
sufficient detail for a proper pre-audit and post-audit thereof.

 
                  2.  
Where applicable, to submit bills for any travel expenses in accordance with
Section 112.061, Florida Statutes.

 
                  3.  
To provide units of deliverables, including reports, findings, and drafts, in
writing and/or in an electronic format agreeable to both parties, as specified
in Attachment II, to be received and accepted by the Contract Manager prior to
payment.

 
                  4.  
To comply with the criteria and final date by which such criteria must be met
for completion of this Contract as specified in Section III, Paragraph A. of
this Contract.

 
                  5.  
To allow public access to all documents, papers, letters, or other material made
or received by the Vendor in conjunction with this Contract, unless the records
are exempt from Section 24(a) of Article I of the State Constitution and Section
119.07(1), Florida Statutes. It is expressly understood that substantial
evidence of the Vendor's refusal to comply with this provision shall constitute
a breach of Contract.



 
AHCA Contract No. FA905, Page 5 of 10
AHCA Form 2100-0007 (Rev. JAN05)

 
 

--------------------------------------------------------------------------------

 
 
N.        Sponsorship
 
As required by Section 286.25, Florida Statutes, if the Vendor is a
nongovernmental organization which sponsors a program financed wholly or in part
by state funds, including any funds obtained through this Contract, it shall, in
publicizing, advertising or describing the sponsorship of the program, state:
 
"Sponsored by HEALTHEASE OF FLORIDA, INC. and the State of Florida. AGENCY FOR
HEALTH CARE ADMINISTRATION".
 
If the sponsorship reference is in written material, the words "State of
Florida. AGENCY FOR HEALTH CARE ADMINISTRATION" shall appear in the same size
letters or type as the name of the organization.
 
O.        Use Of Funds For Lobbying Prohibited
 
To comply with the provisions of Section 216.347, Florida Statutes, which
prohibits the expenditure of Contract funds for the purpose of lobbying the
Legislature, the judicial branch or a state agency.
 
P.         Public Entity Crime
 
A person or affiliate who has been placed on the convicted vendor list following
a conviction for a public entity crime may not be awarded or perform work as a
contractor, supplier, subcontractor, or consultant under a contract with any
public entity, and may not transact business with any public entity in excess of
the threshold amount provided in Section 287.017, Florida Statutes, for category
two, for a period of 36 months from the date of being placed on the convicted
vendor list.
 
Q.        Health Insurance Portability and Accountability Act
 
To comply with the Department of Health and Human Services Privacy Regulations
in the Code of Federal Regulations, Title 45, Sections 160 and 164, regarding
disclosure of protected health information as specified in Attachment III.
 
R.        Confidentiality of Information

 
Not to use or disclose any confidential information, including social security
numbers that may be supplied under this Contract pursuant to law, and also
including the identity or identifying information concerning a Medicaid
recipient or services under this Contract for any purpose not in conformity with
state and federal laws, except upon written consent of the recipient, or his/her
guardian.
 
S.         Employment
 
To comply with Section 274A (e) of the Immigration and Nationality Act. The
Agency shall consider the employment by any contractor of unauthorized aliens a
violation of this Act. If the Vendor knowingly employs unauthorized aliens, such
violation shall be cause for unilateral cancellation of this Contract. The
Vendor shall be responsible for including this provision in all subcontracts
with private organizations issued as a result of this Contract.


 
AHCA Contract No. FA905, Page 6 of 10
AHCA Form 2100-0007 (Rev. JAN05)

 
 

--------------------------------------------------------------------------------

 
 
T.         Vendor Performance
 
Penalties or sanctions for unsatisfactory performance under this Contract are
specified in Attachment II, if applicable.

 
II.         THE AGENCY HEREBY AGREES:

 
A.        Contract Amount

 
To pay for contracted services according to the conditions of Attachment I and
Attachment II in an amount not to exceed $1,352,357,661.00, subject to the
availability of funds. The State of Florida's performance and obligation to pay
under this Contract is contingent upon an annual appropriation by the
Legislature.

 
B.        Contract Payment

 
Section 215.422, Florida Statutes, provides that agencies have 5 working days to
inspect and approve goods and services, unless bid specifications, Contract or
purchase order specifies otherwise. With the exception of payments to health
care providers for hospital, medical, or other health care services, if payment
is not available within forty (40) days, measured from the latter of the date
the invoice is received or the goods or services are received, inspected and
approved, a separate interest penalty set by the Comptroller pursuant to Section
55.03, F. S., will be due and payable in addition to the invoice amount. To
obtain the applicable interest rate, please contact the Agency's Fiscal Section
at (850) 488-5869, or utilize the Department of Financial Services website at
www.dfs.state.fl.us/interest.html. Payments to health care providers for
hospitals, medical or other health care services, shall be made not more than 35
days from the date of eligibility for payment is determined, and the daily
interest rate is .0003333%. Invoices returned to a vendor due to preparation
errors will result in a payment delay. Invoice payment requirements do not start
until a properly completed invoice is provided to the Agency. A Vendor
Ombudsman, whose duties include acting as an advocate for vendors who may be
experiencing problems in obtaining timely payment(s) from a State agency, may be
contacted at (850) 410-9724 or by calling the State Comptroller's Hotline,
1-800-848-3792.
 
III.         THE VENDOR AND AGENCY HEREBY MUTUALLY AGREE:

 
A.         Effective/End Date

 
This Contract shall begin upon execution by both parties or September 1, 2009,
(whichever is later) and end August 31,2012, inclusive.

 
B.         Termination
 
1.         Termination at Will
 
This Contract may be terminated by the Agency upon no less than thirty (30)
calendar days written notice, without cause, unless a lesser time is mutually
agreed upon by both parties. Said notice shall be delivered by certified mail,
return receipt requested, or in person with proof of delivery.


 
AHCA Contract No. FA905, Page 7 of 10
AHCA Form 2100-0007 (Rev. JAN05)

 
 

--------------------------------------------------------------------------------

 

 2.        Termination Due To Lack of Funds

In the event funds to finance this Contract become unavailable, the Agency may
terminate the Contract upon no less than twenty-four (24) hours written notice
to the Vendor. Said notice shall be delivered by certified mail, return receipt
requested, or in person with proof of delivery. The Agency shall be the final
authority as to the availability of funds.
 
 3.        Termination for Breach
 
Unless the Vendor's breach is waived by the Agency in writing, the Agency may,
by written notice to the Vendor, terminate this Contract upon no less than
twenty-four (24) hours written notice. Said notice shall be delivered by
certified mail, return receipt requested, or in person with proof of delivery.
If applicable, the Agency may employ the default provisions in Chapter
60A-1.006(4), Florida Administrative Code.

 
Waiver of breach of any provisions of this Contract shall not be deemed to be a
waiver of any other breach and shall not be construed to be a modification of
the terms of this Contract. The provisions herein do not limit the Agency's
right to remedies at law or to damages.
 
C.        Contract Managers

 
                  1.
The Agency's Contract Manager's name, address and telephone number for this
Contract is as follows:

 
Suzanne Gjevukaj
Agencv for Health Care Administration
2727 Mahan Drive, MS# 50
Tallahassee, FL 32308
(850) 487-2355

 
                  2.
The Vendor's Contract Manager's name, address and telephone number for this
Contract is as follows:

 
Geoffrey Petrie
HealthEase of Florida, Inc.
Renaissance One
8735 Henderson Road
Tampa, FL 33634
(813) 865-5038
 
                  3.
All matters shall be directed to the Contract Managers for appropriate action or
disposition. A change in Contract Manager by either party shall be reduced to
writing through an amendment to this Contract by the Agency.

 
D.        Renegotiation or Modification

 
                  1.
Modifications of provisions of this Contract shall only be valid when they have
been reduced to writing and duly signed during the term of the Contract. The
parties agree to renegotiate this Contract if federal and/or state revisions of
any applicable laws, or regulations make changes in this Contract necessary.



 
AHCA Contract No. FA905, Page 8 of 10
AHCA Form 2100-0007 (Rev. JAN05)

 
 

--------------------------------------------------------------------------------

 

                         2.
The rate of payment and the total dollar amount may be adjusted retroactively to
reflect price level increases and changes in the rate of payment when these have
been established through the appropriations process and subsequently identified
in the Agency's operating budget.

 
E.         Name, Mailing and Street Address of Payee

 
                         1.
The name (Vendor name as shown on Page 1 of this Contract) and mailing address
of the official payee to whom the payment shall be made;

 
HealthEase of Florida, Inc.
P.O. Box 31379
Tampa, FL 33634
 
                         2.
The name of the contact person and street address where financial and
administrative records are maintained:

 
Thomas Tran
HealthEase of Florida, Inc.
8735 Henderson Road
Tampa, FL 33634


F.         All Terms and Conditions
 
This Contract and its attachments as referenced herein contain all the terms and
conditions agreed upon by the parties.

 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


 
AHCA Contract No. FA905, Page 9 of 10
AHCA Form 2100-0007 (Rev. JAN05)

 
 

--------------------------------------------------------------------------------

 

IN WITNESS THEREOF, the parties hereto have caused this two-hundred and
seventy-one (271) page Contract, which includes any referenced attachments, to
be executed by their undersigned officials as duly authorized. This Contract is
not valid until signed and dated by both parties.
 


HEALTHEASE OF FLORIDA, INC.
 
STATE OF FLORIDA, AGENCY FOR
HEALTH CARE ADMINISTRATION
       
SIGNED
BY:
 
/s/ Thomas L. Tran
 
SIGNED
BY:
 
/s/ Holly Benson
 
NAME:
 
Thomas L. Tran
 
 
NAME:
 
Holly Benson
 
TITLE:
 
SVP & CFO
 
 
TITLE:
 
Secretary
 
DATE:
 
8/31/2009
 
 
DATE:
 
9/1/09





 
FEDERAL ID NUMBER (or SS Number for an individual):  59-3646690
 
VENDOR FISCAL YEAR ENDING DATE:  12/31
 
List of Attachments/Exhibits included as part of this Contract:


Attachment
I
Scope of Services (9 Pages)
Exhibits
1-2-NR
Attachment I Exhibits (9 Pages
Attachment
II
Core Contract Provisions (186 Pages)
Exhibits
1-16
Attachment II Exhibits (52 Pages)
Attachment
III
Business Associate Agreement (3 Pages)
Attachment
IV
Lobbying Certification (1 Page)
Attachment
V
Debarment Certification (1 Page)

 
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


 
AHCA Contract No. FA905, Page 10 of 10
AHCA Form 2100-0007 (Rev. JAN05)


 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
ATTACHMENT I
SCOPE OF SERVICES
CAPITATED HEALTH PLANS




A.
Plan Type



The Vendor (Health Plan) is approved to provide contracted services as the
following health plan type as denoted by “X”:


TABLE 1
Health Maintenance Organization (HMO)
Fee- for-Service (FFS) Provider Service Network (PSN)
Capitated PSN
Specialty Health Plan for Children with Chronic Conditions
Specialty Plan for Recipients Living with HIV/AIDS
X
       



B.
Population(s) to be Served



 
1.
Population Groups



The Health Plan shall deliver covered services as defined in Attachment II to
the specific population(s) approved below with “X” and as listed in Attachment
II, Section III, Eligibility and Enrollment:


TABLE 2
Non-Reform
TANF
Non-Reform SSI
Non-Reform
Dually Eligible
Non-Reform Frail/ Elderly*
Reform TANF
Reform SSI
Reform Dually Eligible
Reform Children with Chronic Conditions**
Reform HIV/ AIDS***
X
X
X
           



*
Enrollees, who have been determined to be at risk for nursing home
institutionalization by the Comprehensive Assessment and Review for Long Term
Care (CARES) Unit, and are enrolled in an Agency-authorized plan which
participates in the Frail/Elderly Program.

**
Enrolled in an Agency-authorized specialty plan for children with chronic
conditions and screened by the Florida Department of Health as clinically
eligible for Children’s Medical Services using an Agency-approved screening tool
as specified in Attachment II, Section III, Eligibility and Enrollment, Exhibit
III.

***
Enrolled in an Agency-authorized specialty plan for recipients with HIV/AIDS.





 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


AHCA Contract No. FA905, Attachment I, Page 1 of  9
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
 
2.
Age Restrictions



The Health Plan’s enrollment is restricted as indicated by “X” below in regard
to the age range for the population groups referenced in Item 1 above that the
Health Plan is authorized by the Agency to serve:


TABLE 3
Age Restriction
Non-Reform
Restricted
Reform Restricted
None
X
 
Only ages 0 up to 21
   
Only ages 21 and over
   



 
3.
Enrollment Levels and Authorized Counties of Operation



The Agency assigns the Health Plan an authorized maximum enrollment level for
each operational county indicated in Exhibit 1 of this attachment for Reform and
non-Reform populations if those populations are covered in this Contract as
specified in Section B. above.  The authorized maximum enrollment level listed
is effective on September 1, 2009, or upon Contract execution, whichever is
later.


 
a.
The Agency must approve in writing any increase or decrease in the Health Plan’s
maximum enrollment level for each operational county to be served.



 
b.
Such approval shall be based upon the Health Plan’s satisfactory performance of
terms of the Contract and upon the Agency’s approval of the Health Plan’s
administrative and service resources, as specified in this Contract, in support
of each enrollment level.



C.
Service Level Required



The Health Plan shall deliver Medicaid covered services at the service level(s)
listed below in Table 4 with “X.”  In addition, if the Health Plan is listed as
approved to provide both Reform comprehensive component only and Reform
comprehensive and catastrophic components, then the Health Plan is approved to
provide services at the “Reform comprehensive component only” service level only
for the county populations listed below:


TABLE 4
Non-Reform
Medicaid State Plan
Reform Comprehensive Component Only
Reform Comprehensive and Catastrophic Components
X
   



 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK




AHCA Contract No. FA905, Attachment I, Page 2 of 9
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
D.
Service(s) to be Provided



 
1.
Covered Medicaid Services



 
a.
The Health Plan shall ensure the provision of the Medicaid services listed below
in Table 5 with “X” and as specified in applicable exhibits to this attachment
and as defined in Attachment II, Section I, Definitions; Section V, Covered
Services; and Section VI, Behavioral Health Care, and as specified in applicable
exhibits to Attachment I.



 
b.
For non-Reform populations, Medicaid State Plan dental services and
transportation services (notated in Table 5 with an asterisk and in bold-type
font) are considered optional services, and the Health Plan may request that the
Agency allow the Health Plan to provide these services under this Contract.  The
denotation of “X” in Table 5 below indicates the Agency has approved the Health
Plan to cover these services.  See Attachment II, Exhibit 5, for more
information regarding the provision of these optional benefits. See Item 3.,
Other Service Requirements, of this subsection for more information regarding
optional services.



 
(1)
For optional dental services for the non-Reform population, the Health Plan is
further limited as follows:



 
(a)
Dental services include the arrangement and provision of Medicaid State Plan
dental services to the adult and child populations.  The Health Plan shall
comply with the limitations and exclusions in the Medicaid Dental Services
Coverage and Limitations & Reimbursement Handbooks.



 
(b)
In no instance may the limitations or exclusions imposed by the Health Plan be
more stringent than those specified in the Medicaid Dental Services Coverage and
Limitations & Reimbursement Handbooks.



 
(2)
For optional transportation for the non-Reform population, the Health Plan is
further limited as follows:



 
(a)
Only certain HMOs are authorized to provide transportation services to
non-Reform populations.  The only county for which optional transportation
services may be authorized is Miami Dade County.



 
(b)
Transportation services include the arrangement and provision of an appropriate
mode of transportation, including emergency transportation services, for
enrollees to receive medically necessary health care services. The Health Plan
shall comply with the limitations and exclusions in the Medicaid Transportation
Coverage and Limitations Handbook.  In no instance may the limitations or
exclusions imposed by the Health Plan be more stringent than those specified in
the Medicaid Transportation Coverage and Limitations Handbook.



 
(c)
If an “X” is listed in the non-Reform column, the Agency has authorized the
Health Plan to provide such transportation services in Miami Dade County.  See
Item 3., Other Service Requirements, of this subsection for more information
regarding optional services.


AHCA Contract No. FA905, Attachment I, Page 3 of 9
 
 

--------------------------------------------------------------------------------

 


HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
 
(3)
For the optional frail/elderly program for the non-Reform population, the Health
Plan is further limited as follows:



 
(a)
Only certain HMOs are authorized to provide frail/elderly services to non-Reform
populations.  The only county for which optional frail/elderly services may be
authorized is Miami Dade County.



 
(b)
Frail/elderly services include the provision, coordination, and management of
services to prevent or delay placement in a nursing home.  A variety of
mandatory and supportive services shall be available to enrollees who meet the
eligibility requirements as set out in Attachment II, Exhibit III, Non-Reform
HMO Frail/Elderly Program.



 
(c)
If an “X” is listed in the non-Reform column, the Agency has authorized the
Health Plan to provide such frail/elderly services in Miami Dade County.





TABLE 5
Health Plan Covered Services Chart
Non-Reform Covered
Reform Covered
Advanced Registered Nurse Practitioner Services
X
 
Ambulatory Surgical Center Services
X
 
Birth Center Services
X
 
Child Health Check-Up Services
X
 
Chiropractic Services
X
 
Community Behavioral Health Services
X
 
County Health Department Services
X
 
Dental Services*
   
Durable Medical Equipment and Medical Supplies
X
 
Dialysis Services
X
 
Emergency Room Services
X
 
Family Planning Services
X
 
Federally Qualified Health Center Services
X
 
Frail/Elderly Program Services*
   
Freestanding Dialysis Centers
X
 
Hearing Services
X
 
Home Health Care Services
X
 
Hospital Services – Inpatient
X
 
Hospital Services – Outpatient
X
 
Immunizations
X
 
Independent Laboratory Services
X
 
Licensed Midwife Services
X
 

 
 
AHCA Contract No. FA905, Attachment I, Page 4 of 9
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
TABLE 5
Health Plan Covered Services Chart
Non-Reform Covered
Reform Covered

Optometric Services
X
 
Physician Services
X
 
Physician Assistant Services
X
 
Podiatry Services
X
 
Portable X-ray Services
X
 
Prescribed Drugs
X
 
Prescribed Pediatric Extended Care Services
   
Primary Care Case Management Services
X
 
Private Duty Nursing (for Specialty Plan for Children with Chronic Conditions
ONLY)
   
Rural Health Clinic Services
X
 
Targeted Case Management
X
 
Therapy Services: Occupational
X
 
Therapy Services: Physical
X
 
Therapy Services: Respiratory
X
 
Therapy Services: Speech
X
 
Transplant Services
X
 
Transportation Services*
X
 
Vision Services
X
 



 
2.
Approved Expanded Benefits



 
a.
The Health Plan shall provide the following expanded benefits to non-Reform
enrollees as specified below in accordance with Contract provisions including
Attachment I, Section B., Population(s) to be Served, and Attachment II, Section
V, Covered Services, of this Contract.



TABLE 6
Expanded Services
Annual comprehensive oral exam, x-rays (one per year), 2 cleanings per year,
silver amalgam fillings, one periodontic deep cleaning per year, 2 periodontic
scaling and root planing per year.
Up to $25 credit per household each month for selected over the counter drugs
and/or health supplies.
Unlimited eye exams and eyeglasses, if medically necessary.
Free approved round trip transportation to medical appointments (Dade County
only).
Circumcision up to 1 year.



 
b.
The Health Plan shall provide the expanded benefits listed in Section G, Benefit
Grid/Customized Benefit Package – Reform Capitated Plans Only, below as part of
the Health Plan’s customized benefit package to Reform enrollees in accordance
with Contract provisions including Attachment I, Section B., Population(s) to be
Served, and Attachment II, Section V, Covered Services, of this Contract.


AHCA Contract No. FA905, Attachment I, Page 5 of 9
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 



 
3.
Other Service Requirements



 
a.
The Health Plan shall meet the minimum service requirements as outlined and
defined in Attachments I and II of this Contract.



 
b.
Health plans serving Reform populations agree to provide the services listed in
Section G. of this attachment in accordance with Contract provisions.



 
c.
The Health Plan shall submit for approval any changes to the optional services
listed in Table 5 and expanded services listed in Table 6 and, for health plans
serving Reform populations, those covered services listed in Section G. below,
to the Agency’s Bureau of Health Systems Development (HSD) by June 15 of each
contract year.  These services may be changed on a contract year basis and only
if approved by the Agency in writing.



 
d.
The Health Plan shall use the following service provisions for prescribed drug
services as allowed in Attachment II, Section V, Covered Services, and as listed
by “X” below.



TABLE 7
Pharmacy Authorizations
Authorized
The Health Plan shall use a pharmacy benefits manager as specified in Attachment
II, Section V.
X



 
e.
The Health Plan has agreed to and is authorized by the Agency to use the
Medicaid redetermination date data provided in its enrollment files as specified
in Attachment II, Section IV, Enrollee Services, Community Outreach and
Marketing only if listed by “X” below.



TABLE 8
Medicaid redetermination date data
Authorized
The Health Plan shall use Medicaid redetermination date data as specified in
Attachment II, Section IV, Enrollee Services, Community Outreach and Marketing.
X



E.
Method of Payment



 
1.
General



This is a fixed price (unit cost) Contract.  The Agency will manage this
Contract for the delivery of services to enrollees (service units).  The Health
Plan will be paid through the Agency’s Medicaid fiscal agent, in accordance with
the terms of this Contract, a total dollar amount not to exceed
$1,352,357,661.00, subject to the availability of funds in accordance with
Attachment II, Section XIII, Method of Payment.


 
a.
The Health Plan shall be paid capitation payments for each Agency service area,
based upon the tables in Exhibit 2 of this attachment.


AHCA Contract No. FA905, Attachment I, Page 6 of 9
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract



 
b.
All payments made to the Health Plan shall be in accordance with this section
and Attachment II, Section XIII, Method of Payment.



 
2.
Health Plan Capitation Rates and Reform Kick Payments

 
 
a.
The Health Plan provider numbers associated with the capitation rates indicated
in the Exhibit 2–NR and 2-R tables are provided in Exhibit 1, Maximum Enrollment
Levels, of this attachment.



 
b.
For health plans serving non-Reform populations, Attachment I, Exhibit 2-NR
table(s) provides the capitation rates respective to the authorized areas of
operation.  The capitation rate payment shall be in accordance with Attachment
II, Section XIII, Method of Payment. These rates are titled “ESTIMATED HEALTH
PLAN RATES; NOT FOR USE UNLESS APPROVED BY CMS.”



 
c.
For health plans serving Reform populations, Exhibit 2-R table(s) of this
attachment provides the capitation rates and Reform kick payments respective to
the authorized areas of operation. The capitation rate payment shall be in
accordance with Attachment II, Section XIII, Method of Payment.  These rates are
titled “ESTIMATED HEALTH PLAN RATES; NOT FOR USE UNLESS APPROVED BY CMS.”



 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK






AHCA Contract No. FA905, Attachment I, Page 7 of 9
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
F.
Applicable Exhibits

Any additions or variations from Contract requirements specified in Attachments
I and II are provided in the exhibits to those attachments.  Exhibits required
are noted by “X” below depending on health plan type and population
served.  There are no additional requirements or changes to the Health Plan’s
Contract in those exhibits marked N/A.


Table 9 – Applicable Exhibits
Attachment/
Exhibit*
HMO
Reform
HMO Non-Reform
Specialty Plan for Recipients Living with HIV/AIDS Reform
Fee-for-Service PSN Non-Reform
Capitated PSN
Non-Reform
Fee-for-Service PSN Reform
Capitated PSN Reform
Specialty Plan for Children with Chronic Conditions Reform
HMO Non-Reform with Frail/
Elderly Program
Att. I, Exh. 1
X
X
X
 
X
 
X
 
X
Att. I, Exh. 1-FFS
     
X
 
X
 
X
 
Att. I, Exh.
 2-NR
 
X
   
X
     
X
Att. I, Exh. 2-R
X
 
X
     
X
   
Att. I, Exh.
2-FFS-NR
     
X
         
Att.I, Exh.
 2-FFS-R
         
X
 
X
 
Att. II, Exh. 1
   
X
           
Att. II, Exh. 2
X
X
X
X
X
X
X
X
X
Att. 2, Exh. 3
X
 
X
X
 
X
X
X
X
Att. II, Exh. 4
X
 
X
   
X
X
X
X
Att. II, Exh. 5
X
X
X
X
X
X
X
X
X
Att. II, Exh. 6-HMO&R
X
X
X
   
X
X
X
X
Att. II, Exh. 6-PSN-NR
     
X
X
       
Att. II, Exh. 7
X
 
X
X
 
X
X
X
 
Att. II, Exh. 8
X
X
X
X
X
X
X
X
X
Att. II, Exh. 9
                 
Att. II, Exh. 10
X
X
X
X
X
X
X
X
X
Att. II, Exh. 11
X
X
X
X
X
X
X
X
X
Att. II, Exh. 12
                 
Att. II, Exh. 13-CAP-R
X
 
X
   
X
X
X
 
Att. II, Exh. 13-CAP-NR
 
X
   
X
     
X
Att. II, Exh. 13-FFS
     
X
 
X
     
Att. II, Exh. 14
                 
Att. II, Exh. 15
X
X
X
X
X
X
X
X
X
Att. II, Exh. 16
X
X
X
X
X
X
X
X
X

 
* Plans offering certain optional coverage also will have additional language in
the exhibits as follows:  Exhibits 3, 4, 5, 8 and 13 – Frail/Elderly Program;
Exhibit 5 – dental and transportation.  Safety net hospital-based PSNs will have
additional language in the exhibits as follows: – Exhibit 13 – Method of
Payment.

AHCA Contract No. FA905, Attachment I, Page 8 of 9
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract



G.
Benefit Grid/Customized Benefit Package - Reform Capitated Plans Only



The benefit grids below describe the Reform Health Plan’s Customized Benefit
Packages (CBP).  The CBP comprises all covered services including expanded
services as specified in Attachment I, Scope of Services, Attachment II, Section
V, Covered Services, and Section VI, Behavioral Health Care.  The CBP has been
determined to meet actuarial equivalency and sufficiency standards for the
population or populations covered by the CBP.  The Health Plan shall provide
these services to all enrollees in accordance with Contract provisions.




REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 

AHCA Contract No. FA905, Attachment I, Page 9 of 9
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
 
ATTACHMENT I

 
EXHIBIT 1

 
MAXIMUM ENROLLMENT LEVELS



Maximum enrollment levels and Health Plan provider numbers associated with the
counties and populations served.  Exhibit 2-NR provides the capitation rate
tables respective to the areas of operation listed below.


A.
Non-Reform



 
See Exhibit 2-NR Table 2, General Capitation Rates plus Mental Health Rates



Area 2 Counties:  Calhoun, Gadsden, Jefferson, Leon, Liberty, Madison, Wakulla


Effective Date:  09/01/09
County
Enrollment Level
Provider Number
Calhoun
800
015019340
Gadsden
3,500
015019315
Jefferson
1,000
015019318
Leon
7,000
015019320
Liberty
400
015019342
Madison
1,500
015019322
Wakulla
1,000
015019336





 
See Exhibit 2-NR Table 2, General Capitation Rates plus Mental Health Rates



Area 3 Counties:  Citrus, Lake, Marion, Putnam


Effective Date:  09/01/09
County
Enrollment Level
Provider Number
Citrus
7,500
015019309
Lake
7,000
015019319
Marion
20,000
015019323
Putnam
6,000
015019329




AHCA Contract No. FA905, Attachment I, Exhibit 1, Page 1 of 9
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract



 
See Exhibit 2-NR Table 2, General Capitation Rates plus Mental Health Rates



Area 4 Counties:  Duval, Volusia


Effective Date:  09/01/09
County
Enrollment Level
Provider Number
Duval
55,000
015019313
Volusia
15,000
015019335



 
See Exhibit 2-NR Table 2, General Capitation Rates plus Mental Health Rates



Area 5 Counties:  Pasco, Pinellas


Effective Date:  09/01/09
County
Enrollment Level
Provider Number
Pasco
6,000
015019302
Pinellas
9,000
015019303



 
See Exhibit 2-NR Table 2, General Capitation Rates plus Mental Health Rates



Area 6 Counties:  Highlands, Hillsborough, Manatee, Polk


Effective Date:  09/01/09
County
Enrollment Level
Provider Number
Highlands
3,000
015019317
Hillsborough
18,000
015019300
Manatee
6,000
015019301
Polk
10,000
015019304





 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


AHCA Contract No. FA905, Attachment I, Exhibit 1, Page 2 of 9
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
 
See Exhibit 2-NR Table 2, General Capitation Rates plus Mental Health Rates



Area 7 Counties:  Brevard, Orange, Osceola, Seminole


Effective Date:  09/01/09
County
Enrollment Level
Provider Number
Brevard
14,000
015019308
Orange
25,000
015019327
Osceola
8,000
015019328
Seminole
4,000
015019333



 
See Exhibit 2-NR Table 2, General Capitation Rates plus Mental Health Rates



Area 8 County:  Sarasota


Effective Date:  09/01/09
County
Enrollment Level
Provider Number
Sarasota
3,000
015019332



 
See Exhibit 2-NR Table 2, General Capitation Rates plus Mental Health Rates



Area 9 Counties:  Martin, Palm Beach


Effective Date:  09/01/09
County
Enrollment Level
Provider Number
Martin
5,000
015019324
Palm Beach
10,500
015019339



 
See Exhibit 2-NR Table 2, General Capitation Rates plus Mental Health Rates



Area 10 County:  Broward


Effective Date:  09/01/09
County
Enrollment Level
Provider Number
Broward
13,500
015019337




AHCA Contract No. FA905, Attachment I, Exhibit 1, Page 3 of 9
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract



 
See Exhibit 2-NR Table 4, General Capitation Rates, Mental Health Rates, plus
Transportation



Area 11 County:  Miami-Dade


Effective Date:  09/01/09
County
Enrollment Level
Provider Number
Miami-Dade
25,000
015019338





REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FA905, Attachment I, Exhibit 1, Page 4 of 9
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT 1
EXHIBIT 2-NR
"ESTIMATED HEALTH PLAN RATES; NOT FOR USE UNLESS APPROVED BY CMS"

MEDICAID Non-Reform HMO CAPITATION RATES   
By Area , Age and Eligibility Category
September  1, 2009 - August 31, 2010 HMO RATES


TABLE 1
                                     
General Rates:
                                                                             
TANF
SSI-N
SSI-B
SSI-AB
Area
BTHMO+2MO
3MO-11MO
AGE (1-5)
AGE (6-13)
AGE (14-20)
AGE (21-54)
AGE (55+)
BTHMO+2MO
3MO-11MO
AGE (1-5)
AGE (6-13)
AGE (14-20)
AGE (21-54)
AGE (55+)
 
AGE (65-)
AGE (65+)
         
Female
Male
Female
Male
                                                             
01
1,130.45
171.80
102.22
61.92
136.81
72.25
266.35
158.36
341.82
12,166.98
1,661.31
450.32
195.11
211.04
684.60
713.62
345.23
81.01
75.25
02
1,130.45
171.80
102.22
61.92
136.81
72.25
266.35
158.36
341.82
12,166.98
1,661.31
450.32
195.11
211.04
684.60
713.62
345.23
81.01
75.25
03
1,204.98
184.85
110.04
67.83
147.39
78.95
288.08
172.19
374.81
12,984.80
1,788.35
485.21
215.10
232.17
751.31
786.48
219.92
78.09
72.84
04
1,050.61
162.46
96.93
60.59
129.54
70.25
254.54
152.86
335.21
12,420.29
1,720.68
467.26
210.34
226.43
732.37
768.88
158.79
76.07
71.40
05
1,184.66
182.33
108.66
67.27
145.40
78.31
284.72
170.59
372.41
14,030.18
1,934.34
524.96
233.58
251.40
814.40
853.04
257.97
63.54
59.91
06
1,065.08
165.73
99.12
62.65
132.43
72.63
260.83
157.38
347.13
12,740.87
1,765.91
479.44
216.29
232.64
751.93
789.61
332.29
65.62
61.55
07
1,094.60
170.03
101.66
64.09
135.85
74.27
267.33
161.18
354.76
13,685.78
1,905.44
518.10
236.50
253.97
819.80
862.97
278.88
68.32
64.02
08
1,037.09
161.01
96.20
60.62
128.67
70.25
253.12
152.46
335.67
12,799.17
1,774.58
482.11
218.12
234.44
756.47
794.55
315.60
66.83
62.63
09
1,052.10
161.97
96.51
59.97
129.16
69.61
253.28
151.74
331.35
12,607.35
1,749.19
475.00
215.23
231.33
746.37
783.86
278.68
73.65
68.75
10
1,097.08
171.38
102.63
65.26
137.12
75.61
270.62
163.74
362.13
16,173.96
2,267.27
616.85
286.58
306.25
989.86
1,043.17
351.29
80.41
75.32
11
1,387.45
213.12
126.92
78.43
169.76
91.10
332.48
199.01
433.39
16,510.81
2,276.81
618.22
275.31
296.69
960.17
1,005.22
380.51
117.49
109.41
6B *
1,064.96
165.71
99.11
62.64
132.41
72.62
260.80
157.36
347.08
12,740.29
1,765.81
479.42
216.27
232.63
751.89
789.57
332.29
65.62
61.55
                                       

 
TABLE 2
                                     
General + Mental Health Rates:
                                                                         
TANF
SSI-N
SSI-B
SSI-AB
Area
BTHMO+2MO
3MO-11MO
AGE (1-5)
AGE (6-13)
AGE (14-20)
AGE (21-54)
AGE (55+)
BTHMO+2MO
3MO-11MO
AGE (1-5)
AGE (6-13)
AGE (14-20)
AGE (21-54)
AGE (55+)
 
AGE (65-)
AGE (65+)
         
Female
Male
Female
Male
                                                             
01
1,130.48
171.83
104.08
74.27
148.20
83.64
270.41
162.42
345.39
12,167.05
1,661.38
458.53
246.95
257.82
765.70
745.22
353.34
93.55
87.79
02
1,130.47
171.82
103.70
73.65
148.12
83.56
271.15
163.16
346.04
12,167.09
1,661.42
462.52
271.63
281.47
815.81
764.75
353.34
93.55
87.79
03
1,205.00
184.87
111.59
80.12
159.24
90.80
293.11
177.22
379.23
12,984.86
1,788.41
491.82
256.56
270.33
822.40
814.18
228.03
90.63
85.38
04
1,050.63
162.48
98.39
72.22
140.75
81.46
259.29
157.61
339.39
12,420.35
1,720.74
474.10
253.25
265.92
805.95
797.55
166.90
88.61
83.94
05
1,184.68
182.35
110.60
82.70
160.27
93.18
291.03
176.90
377.96
14,030.25
1,934.41
532.58
281.37
295.39
896.35
884.97
266.08
76.08
72.45
06
1,065.10
165.75
100.09
69.11
138.39
78.59
262.96
159.51
349.00
12,740.90
1,765.94
483.54
242.20
256.02
792.46
805.41
340.40
78.16
74.09
07
1,094.63
170.06
104.05
83.04
154.12
92.54
275.08
168.93
361.57
13,685.85
1,905.51
525.43
282.49
296.30
898.66
893.70
286.99
80.86
76.56
08
1,037.10
161.02
97.18
68.36
136.14
77.72
256.29
155.63
338.45
12,799.21
1,774.62
486.19
243.72
258.00
800.37
811.65
323.71
79.37
75.17
09
1,052.12
161.99
98.40
74.97
143.62
84.07
259.41
157.87
336.74
12,607.42
1,749.26
482.36
261.41
273.83
825.55
814.71
286.79
86.19
81.29
10
1,097.10
171.40
104.57
80.68
151.99
90.48
276.93
170.05
367.67
16,174.08
2,267.39
629.65
366.88
380.16
1,127.55
1,096.82
359.40
92.95
87.86
11
1,387.47
213.14
128.49
90.88
181.77
103.11
337.57
204.10
437.87
16,510.92
2,276.92
630.84
354.52
369.60
1,096.00
1,058.15
388.62
130.03
121.95
6B *
1,064.97
165.72
99.91
68.99
138.53
78.74
263.40
159.96
349.36
12,740.32
1,765.84
483.29
240.54
254.97
793.50
805.79
340.40
78.16
74.09
                                                                               

 
AHCA Contract No. FA905, Attachment I, Exhibit 2-NR, Page 5 of 9
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT 1
EXHIBIT 2-NR
"ESTIMATED HEALTH PLAN RATES; NOT FOR USE UNLESS APPROVED BY CMS"

MEDICAID Non-Reform HMO CAPITATION RATES   
By Area , Age and Eligibility Category
September  1, 2009 - August 31, 2010 HMO RATES

 
TABLE 3
                                     
General + MH + Dental Rates:
                                                                         
TANF
                 
SSI-N
         
SSI-B
SSI-AB
Area
BTHMO+2MO
3MO-11MO
AGE (1-5)
AGE (6-13)
AGE (14-20)
AGE (21-54)
AGE (55+)
BTHMO+2MO
3MO-11MO
AGE (1-5)
AGE (6-13)
AGE (14-20)
AGE (21-54)
AGE (55+)
 
AGE (65-)
AGE (65+)
         
Female
Male
Female
Male
                                                             
01
1,130.49
171.84
105.46
76.79
150.71
85.83
271.81
163.93
348.70
12,167.05
1,661.38
459.71
248.69
259.34
767.10
747.24
353.34
94.73
88.76
02
1,130.48
171.83
105.08
76.17
150.63
85.75
272.55
164.67
349.35
12,167.09
1,661.42
463.70
273.37
282.99
817.21
766.77
353.34
94.73
88.76
03
1,205.01
184.89
114.60
85.61
164.70
95.58
295.67
179.97
385.26
12,984.86
1,788.42
494.65
260.76
273.98
824.81
817.66
229.28
92.63
87.02
04
1,050.64
162.49
100.16
75.45
143.97
84.27
261.36
159.84
344.27
12,420.35
1,720.74
475.76
255.71
268.06
808.10
800.67
168.79
90.28
85.30
05
1,184.69
182.37
114.20
89.29
166.83
98.92
294.84
181.00
386.95
14,030.26
1,934.42
536.45
287.10
300.37
899.47
889.49
266.16
79.19
75.00
06
1,065.11
165.77
102.78
74.04
143.29
82.87
265.06
161.76
353.94
12,740.90
1,765.95
486.45
246.51
259.76
795.04
809.15
343.25
80.33
75.87
07
1,094.64
170.08
106.68
87.86
158.91
96.73
276.71
170.68
365.40
13,685.85
1,905.52
528.40
286.88
300.12
900.23
895.97
287.74
82.30
77.75
08
1,037.12
161.05
101.81
76.83
144.58
85.09
258.91
158.45
344.63
12,799.22
1,774.63
489.94
249.27
262.83
802.91
815.32
326.18
81.28
76.74
09
1,052.13
162.01
101.61
80.84
149.46
89.17
260.82
159.38
340.05
12,607.42
1,749.27
485.15
265.54
277.43
827.10
816.96
292.18
87.67
82.50
10
1,097.11
171.41
106.64
84.47
155.76
93.78
277.61
170.79
369.29
16,174.08
2,267.40
631.84
370.13
382.99
1,128.63
1,098.38
359.53
94.31
88.97
11
1,387.53
213.20
134.76
98.83
189.24
110.58
338.63
205.24
440.36
16,511.00
2,277.00
637.97
361.66
375.08
1,097.92
1,060.93
391.98
132.45
123.94
6B *
1,064.98
165.74
102.60
73.92
143.43
83.02
263.40
159.96
349.36
12,740.32
1,765.85
486.20
244.85
258.71
793.50
805.79
343.25
80.33
75.87
                                       

 
TABLE 4
                                     
General + MH + Transportation Rates:
                                                                       
TANF
SSI-N
SSI-B
SSI-AB
Area
BTHMO+2MO
3MO-11MO
AGE (1-5)
AGE (6-13)
AGE (14-20)
AGE (21-54)
AGE (55+)
BTHMO+2MO
3MO-11MO
AGE (1-5)
AGE (6-13)
AGE (14-20)
AGE (21-54)
AGE (55+)
 
AGE (65-)
AGE (65+)
         
Female
Male
Female
Male
                                                             
01
1,135.62
173.12
104.94
74.77
150.36
85.08
273.90
165.08
349.30
12,218.57
1,694.83
463.16
249.41
263.76
785.58
762.27
361.36
106.87
97.94
02
1,135.61
173.11
104.56
74.15
150.28
85.00
274.64
165.82
349.95
12,218.61
1,694.87
467.15
274.09
287.41
835.69
781.80
361.36
106.87
97.94
03
1,211.17
186.41
112.62
80.72
161.83
92.53
297.30
180.41
383.92
13,050.22
1,830.85
497.71
259.69
277.85
847.61
835.81
236.53
109.68
99.91
04
1,054.64
163.49
99.06
72.61
142.43
82.58
262.02
159.69
342.45
12,468.39
1,751.95
478.42
255.56
271.46
824.49
813.45
173.13
103.96
95.64
05
1,188.16
183.22
111.18
83.04
161.73
94.16
293.39
178.70
380.61
14,071.98
1,961.51
536.34
283.37
300.20
912.45
898.78
272.12
89.99
83.06
06
1,068.60
166.62
100.67
69.45
139.86
79.57
265.34
161.32
351.66
12,781.60
1,792.38
487.20
244.15
260.70
808.15
818.87
346.35
89.27
82.57
07
1,098.45
171.02
104.69
83.42
155.72
93.60
277.67
170.90
364.47
13,731.89
1,935.41
529.58
284.70
301.60
916.43
908.94
293.06
92.62
85.52
08
1,042.08
162.27
98.01
68.84
138.22
79.11
259.67
158.21
342.24
12,849.85
1,807.50
490.75
246.15
263.83
819.90
828.40
329.66
93.23
85.73
09
1,057.08
163.23
99.23
75.46
145.70
85.46
262.78
160.44
340.51
12,659.96
1,783.38
487.10
263.94
279.88
845.83
832.09
292.82
101.59
93.03
10
1,099.02
171.88
104.89
80.87
152.79
91.02
278.23
171.04
369.13
16,191.10
2,278.44
631.18
367.69
382.12
1,134.12
1,102.45
361.29
98.42
92.03
11
1,390.39
213.87
128.97
91.16
183.00
103.93
339.56
205.61
440.10
16,547.82
2,300.88
634.16
356.30
373.85
1,110.23
1,070.36
394.15
141.29
130.53
6B *
1,068.47
166.59
100.49
69.33
140.00
79.72
265.78
161.77
352.02
12,781.02
1,792.28
486.95
242.49
259.65
809.19
819.25
346.35
89.27
82.57
                                                                               

 
AHCA Contract No. FA905, Attachment I, Exhibit 2-NR, Page 6 of 9
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT 1
EXHIBIT 2-NR
"ESTIMATED HEALTH PLAN RATES; NOT FOR USE UNLESS APPROVED BY CMS"
 
MEDICAID Non-Reform HMO CAPITATION RATES   
By Area , Age and Eligibility Category
September  1, 2009 - August 31, 2010 HMO RATES

 
TABLE 5
                                     
General + Transportation Rates:
                                                                         
TANF
                 
SSI-N
         
SSI-B
SSI-AB
Area
BTHMO+2MO
3MO-11MO
AGE (1-5)
AGE (6-13)
AGE (14-20)
AGE (21-54)
AGE (55+)
BTHMO+2MO
3MO-11MO
AGE (1-5)
AGE (6-13)
AGE (14-20)
AGE (21-54)
AGE (55+)
 
AGE (65-)
AGE (65+)
         
Female
Male
Female
Male
                                                             
01
1,135.59
173.09
103.08
62.42
138.97
73.69
269.84
161.02
345.73
12,218.50
1,694.76
454.95
197.57
216.98
704.48
730.67
353.25
94.33
85.40
02
1,135.59
173.09
103.08
62.42
138.97
73.69
269.84
161.02
345.73
12,218.50
1,694.76
454.95
197.57
216.98
704.48
730.67
353.25
94.33
85.40
03
1,211.15
186.39
111.07
68.43
149.98
80.68
292.27
175.38
379.50
13,050.16
1,830.79
491.10
218.23
239.69
776.52
808.11
228.42
97.14
87.37
04
1,054.62
163.47
97.60
60.98
131.22
71.37
257.27
154.94
338.27
12,468.33
1,751.89
471.58
212.65
231.97
750.91
784.78
165.02
91.42
83.10
05
1,188.14
183.20
109.24
67.61
146.86
79.29
287.08
172.39
375.06
14,071.91
1,961.44
528.72
235.58
256.21
830.50
866.85
264.01
77.45
70.52
06
1,068.58
166.60
99.70
62.99
133.90
73.61
263.21
159.19
349.79
12,781.57
1,792.35
483.10
218.24
237.32
767.62
803.07
338.24
76.73
70.03
07
1,098.42
170.99
102.30
64.47
137.45
75.33
269.92
163.15
357.66
13,731.82
1,935.34
522.25
238.71
259.27
837.57
878.21
284.95
80.08
72.98
08
1,042.07
162.26
97.03
61.10
130.75
71.64
256.50
155.04
339.46
12,849.81
1,807.46
486.67
220.55
240.27
776.00
811.30
321.55
80.69
73.19
09
1,057.06
163.21
97.34
60.46
131.24
71.00
256.65
154.31
335.12
12,659.89
1,783.31
479.74
217.76
237.38
766.65
801.24
284.71
89.05
80.49
10
1,099.00
171.86
102.95
65.45
137.92
76.15
271.92
164.73
363.59
16,190.98
2,278.32
618.38
287.39
308.21
996.43
1,048.80
353.18
85.88
79.49
11
1,390.37
213.85
127.40
78.71
170.99
91.92
334.47
200.52
435.62
16,547.71
2,300.77
621.54
277.09
300.94
974.40
1,017.43
386.04
128.75
117.99
6B *
1,068.46
166.58
99.69
62.98
133.88
73.60
263.18
159.17
349.74
12,780.99
1,792.25
483.08
218.22
237.31
767.58
803.03
338.24
76.73
70.03
                                       

 
TABLE 6
                                     
General + Dental Rates:
                                                                           
TANF
                 
SSI-N
         
SSI-B
SSI-AB
Area
BTHMO+2MO
3MO-11MO
AGE (1-5)
AGE (6-13)
AGE (14-20)
AGE (21-54)
AGE (55+)
BTHMO+2MO
3MO-11MO
AGE (1-5)
AGE (6-13)
AGE (14-20)
AGE (21-54)
AGE (55+)
 
AGE (65-)
AGE (65+)
         
Female
Male
Female
Male
                                                             
01
1,130.46
171.81
103.60
64.44
139.32
74.44
267.75
159.87
345.13
12,166.98
1,661.31
451.50
196.85
212.56
686.00
715.64
345.23
82.19
76.22
02
1,130.46
171.81
103.60
64.44
139.32
74.44
267.75
159.87
345.13
12,166.98
1,661.31
451.50
196.85
212.56
686.00
715.64
345.23
82.19
76.22
03
1,204.99
184.87
113.05
73.32
152.85
83.73
290.64
174.94
380.84
12,984.80
1,788.36
488.04
219.30
235.82
753.72
789.96
221.17
80.09
74.48
04
1,050.62
162.47
98.70
63.82
132.76
73.06
256.61
155.09
340.09
12,420.29
1,720.68
468.92
212.80
228.57
734.52
772.00
160.68
77.74
72.76
05
1,184.67
182.35
112.26
73.86
151.96
84.05
288.53
174.69
381.40
14,030.19
1,934.35
528.83
239.31
256.38
817.52
857.56
258.05
66.65
62.46
06
1,065.09
165.75
101.81
67.58
137.33
76.91
262.93
159.63
352.07
12,740.87
1,765.92
482.35
220.60
236.38
754.51
793.35
335.14
67.79
63.33
07
1,094.61
170.05
104.29
68.91
140.64
78.46
268.96
162.93
358.59
13,685.78
1,905.45
521.07
240.89
257.79
821.37
865.24
279.63
69.76
65.21
08
1,037.11
161.04
100.83
69.09
137.11
77.62
255.74
155.28
341.85
12,799.18
1,774.59
485.86
223.67
239.27
759.01
798.22
318.07
68.74
64.20
09
1,052.11
161.99
99.72
65.84
135.00
74.71
254.69
153.25
334.66
12,607.35
1,749.20
477.79
219.36
234.93
747.92
786.11
284.07
75.13
69.96
10
1,097.09
171.39
104.70
69.05
140.89
78.91
271.30
164.48
363.75
16,173.96
2,267.28
619.04
289.83
309.08
990.94
1,044.73
351.42
81.77
76.43
11
1,387.51
213.18
133.19
86.38
177.23
98.57
333.54
200.15
435.88
16,510.89
2,276.89
625.35
282.45
302.17
962.09
1,008.00
383.87
119.91
111.40
6B *
1,064.97
165.73
101.80
67.57
137.31
76.90
260.80
157.36
347.08
12,740.29
1,765.82
482.33
220.58
236.37
751.89
789.57
335.14
67.79
63.33
                                       

 
AHCA Contract No. FA905, Attachment I, Exhibit 2-NR, Page 7 of 9
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT 1
EXHIBIT 2-NR
"ESTIMATED HEALTH PLAN RATES; NOT FOR USE UNLESS APPROVED BY CMS"
 
MEDICAID Non-Reform HMO CAPITATION RATES   
By Area , Age and Eligibility Category
September  1, 2009 - August 31, 2010 HMO RATES

 
TABLE 7
                                     
General + Dental + Transportation Rates:
                                                                     
TANF
                 
SSI-N
         
SSI-B
SSI-AB
Area
BTHMO+2MO
3MO-11MO
AGE (1-5)
AGE (6-13)
AGE (14-20)
AGE (21-54)
AGE (55+)
BTHMO+2MO
3MO-11MO
AGE (1-5)
AGE (6-13)
AGE (14-20)
AGE (21-54)
AGE (55+)
 
AGE (65-)
AGE (65+)
         
Female
Male
Female
Male
                                                             
01
1,135.60
173.10
104.46
64.94
141.48
75.88
271.24
162.53
349.04
12,218.50
1,694.76
456.13
199.31
218.50
705.88
732.69
353.25
95.51
86.37
02
1,135.60
173.10
104.46
64.94
141.48
75.88
271.24
162.53
349.04
12,218.50
1,694.76
456.13
199.31
218.50
705.88
732.69
353.25
95.51
86.37
03
1,211.16
186.41
114.08
73.92
155.44
85.46
294.83
178.13
385.53
13,050.16
1,830.80
493.93
222.43
243.34
778.93
811.59
229.67
99.14
89.01
04
1,054.63
163.48
99.37
64.21
134.44
74.18
259.34
157.17
343.15
12,468.33
1,751.89
473.24
215.11
234.11
753.06
787.90
166.91
93.09
84.46
05
1,188.15
183.22
112.84
74.20
153.42
85.03
290.89
176.49
384.05
14,071.92
1,961.45
532.59
241.31
261.19
833.62
871.37
264.09
80.56
73.07
06
1,068.59
166.62
102.39
67.92
138.80
77.89
265.31
161.44
354.73
12,781.57
1,792.36
486.01
222.55
241.06
770.20
806.81
341.09
78.90
71.81
07
1,098.43
171.01
104.93
69.29
142.24
79.52
271.55
164.90
361.49
13,731.82
1,935.35
525.22
243.10
263.09
839.14
880.48
285.70
81.52
74.17
08
1,042.09
162.29
101.66
69.57
139.19
79.01
259.12
157.86
345.64
12,849.82
1,807.47
490.42
226.10
245.10
778.54
814.97
324.02
82.60
74.76
09
1,057.07
163.23
100.55
66.33
137.08
76.10
258.06
155.82
338.43
12,659.89
1,783.32
482.53
221.89
240.98
768.20
803.49
290.10
90.53
81.70
10
1,099.01
171.87
105.02
69.24
141.69
79.45
272.60
165.47
365.21
16,190.98
2,278.33
620.57
290.64
311.04
997.51
1,050.36
353.31
87.24
80.60
11
1,390.43
213.91
133.67
86.66
178.46
99.39
335.53
201.66
438.11
16,547.79
2,300.85
628.67
284.23
306.42
976.32
1,020.21
389.40
131.17
119.98
6B *
1,068.47
166.60
102.38
67.91
138.78
77.88
263.18
159.17
349.74
12,780.99
1,792.26
485.99
222.53
241.05
767.58
803.03
341.09
78.90
71.81
                                       

 
TABLE 8
                                     
General + Mental Health + Dental + Transportation Rates:
                                                                 
TANF
                 
SSI-N
         
SSI-B
SSI-AB
Area
BTHMO+2MO
3MO-11MO
AGE (1-5)
AGE (6-13)
AGE (14-20)
AGE (21-54)
AGE (55+)
BTHMO+2MO
3MO-11MO
AGE (1-5)
AGE (6-13)
AGE (14-20)
AGE (21-54)
AGE (55+)
 
AGE (65-)
AGE (65+)
         
Female
Male
Female
Male
                                                             
01
1,135.63
173.13
106.32
77.29
152.87
87.27
275.30
166.59
352.61
12,218.57
1,694.83
464.34
251.15
265.28
786.98
764.29
361.36
108.05
98.91
02
1,135.62
173.12
105.94
76.67
152.79
87.19
276.04
167.33
353.26
12,218.61
1,694.87
468.33
275.83
288.93
837.09
783.82
361.36
108.05
98.91
03
1,211.18
186.43
115.63
86.21
167.29
97.31
299.86
183.16
389.95
13,050.22
1,830.86
500.54
263.89
281.50
850.02
839.29
237.78
111.68
101.55
04
1,054.65
163.50
100.83
75.84
145.65
85.39
264.09
161.92
347.33
12,468.39
1,751.95
480.08
258.02
273.60
826.64
816.57
175.02
105.63
97.00
05
1,188.17
183.24
114.78
89.63
168.29
99.90
297.20
182.80
389.60
14,071.99
1,961.52
540.21
289.10
305.18
915.57
903.30
272.20
93.10
85.61
06
1,068.61
166.64
103.36
74.38
144.76
83.85
267.44
163.57
356.60
12,781.60
1,792.39
490.11
248.46
264.44
810.73
822.61
349.20
91.44
84.35
07
1,098.46
171.04
107.32
88.24
160.51
97.79
279.30
172.65
368.30
13,731.89
1,935.42
532.55
289.09
305.42
918.00
911.21
293.81
94.06
86.71
08
1,042.10
162.30
102.64
77.31
146.66
86.48
262.29
161.03
348.42
12,849.86
1,807.51
494.50
251.70
268.66
822.44
832.07
332.13
95.14
87.30
09
1,057.09
163.25
102.44
81.33
151.54
90.56
264.19
161.95
343.82
12,659.96
1,783.39
489.89
268.07
283.48
847.38
834.34
298.21
103.07
94.24
10
1,099.03
171.89
106.96
84.66
156.56
94.32
278.91
171.78
370.75
16,191.10
2,278.45
633.37
370.94
384.95
1,135.20
1,104.01
361.42
99.78
93.14
11
1,390.45
213.93
135.24
99.11
190.47
111.40
340.62
206.75
442.59
16,547.90
2,300.96
641.29
363.44
379.33
1,112.15
1,073.14
397.51
143.71
132.52
6B *
1,068.48
166.61
103.18
74.26
144.90
84.00
265.78
161.77
352.02
12,781.02
1,792.29
489.86
246.80
263.39
809.19
819.25
349.20
91.44
84.35
                                       

 
AHCA Contract No. FA905, Attachment I, Exhibit 2-NR, Page 8 of 9
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT 1
EXHIBIT 2-NR
"ESTIMATED HEALTH PLAN RATES; NOT FOR USE UNLESS APPROVED BY CMS"
 
MEDICAID Non-Reform HMO CAPITATION RATES   
By Area , Age and Eligibility Category
September  1, 2009 - August 31, 2010 HMO RATES

 
 
AREA
CORRESPONDING COUNTIES
     
Area 1
Escambia, Okaloosa, Santa Rosa, Walton
 
Area 2
Bay, Calhoun, Franklin, Gadsden, Gulf, Holmes, Jackson, Jefferson, Leon,
Liberty, Madison, Taylor, Washington, Wakulla
Area 3
Alachua, Bradford, Citrus, Columbia, Dixie, Gilchrist, Hamiliton, Hernando,
Lafayette, Lake, Levy, Marion, Putnam, Sumter, Suwannee, Union
Area 4
Baker, Clay, Duval, Flagler, Nassau, St. Johns, Volusia
Area 5
Pasco, Pinellas
         
Area 6
Hardee, Highlands, Manatee, Polk
   
*Area 6B
Hillsborough
         
Area 7
Brevard, Orange, Osceola, Seminole
   
Area 8
Charlotte, Collier, De Soto, Glades, Hendry, Lee, Sarasota
Area 9
Indian River, Okeechobee, St. Lucie, Martin, Palm Beach
Area 10
Broward
           
Area 11
Dade, Monroe
         

 
  AHCA Contract No. FA905, Attachment I, Exhibit 2-NR, Page 9 of 9
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 
ATTACHMENT II
CORE CONTRACT PROVISIONS
 
TABLE OF CONTENTS
 
Section I – Definitions and Acronyms
6
 
A. Definitions
6
 
B. Acronyms
25
Section II – General Overview
29
 
A. Background
29
 
B. Purpose
29
 
C. Responsibilities of the State of Florida and the Agency
for Health Care Administration
29
 
D. General Responsibilities of the Health Plan
31
Section III – Eligibility and Enrollment
34
 
A. Eligibility
34
   
1. Mandatory Populations
34
   
2. Voluntary Populations
34
   
3. Excluded Populations
35
 
B. Enrollment
36
   
1. General Provisions
36
   
2. Enrollment in a Specialty Plan
37
   
3. Unborn Activation and Newborn Enrollment
37
   
4. Stopping or Limiting Enrollment
38
 
C. Disenrollment
39
   
1. General Provisions
39
   
2. When Disenrollment Can Occur
39
   
3. Cause for Disenrollment
30
   
4. Involuntary Disenrollment Requests
31
   
5. Disenrollment Notice
42
 
Section IV – Enrollee Services, Community Outreach and Marketing
43
 
A. Enrollee Services
43
   
1. General Provisions
43
   
2. Requirements for Written Materials
44
   
3. New Enrollee Materials
44
   
4. Enrollee ID Card
45
   
5. Enrolling with a Primary Care Provider
45
 
   
6. Enrollee Handbook Requirements
46
   
7. Provider Directory
50
   
8. New Enrollee Procedures
51
   
9. Enrollee Assessments
52
   
10. Enrollee Authorized Representative
52
   
11. Toll-Free Help Line
52
   
12. Translation Services
53
   
13. Preferred Drug List
54
 
   
15. Enhanced Services
55
   
16. Notices of Action
55
   
17. Medicaid Redetermination Notices
55

 
AHCA Contract No. FA905, Attachment II, Page 1 of 186
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 

 
B. Community Outreach and Marketing
58
   
1. General Provisions
58
   
2. Prohibited Activities
59
   
3. Permitted Activities
60
   
4. Community Outreach Notification Process
61
   
5. Provider Compliance
62
   
6. Community Outreach Representatives
 
Section V – Covered Services
64
 
A. Covered Services
64
 
B. Optional Services
64
 
C. Expanded Services
64
 
D. Customized Benefit Package
65
 
E. Excluded Services
65
 
F. Moral or Religious Objections
65
 
G. Copayments
66
 
H. Coverage Provisions
66
   
1. Requirements
66
   
2. Child Health Check-Up Program
66
   
3. Dental Services
67
   
4. Hearing Services
67
   
5. Vision Services
67
   
6. Diabetes Supplies and Education
68
   
7. Emergency Services
68
   
8. Out-of-Plan Use of Non-Emergency Services
70
   
9. Family Planning Services
71
   
10. Hospital Services – Inpatient
71
   
11. Hospital Services – Outpatient
74
   
12. Hospital Services – Ancillary Services
75
   
13. Hysterectomies, Sterilizations and Abortions
75
   
14. Immunizations
76
   
15. Pregnancy-Related Requirements
77
   
16. Prescription Drug Services
81
   
17. Quality Enhancements
84
   
18. Protective Custody
86
   
19. Therapy Services
86
   
20. Transportation Services
87
Section VI – Behavioral Health Care
88
 
A. General Provisions
88
Section VII – Provider Network
90
 
A. General Provisions
90
 
B. Network Standards
91
   
1. Primary Care Providers
91
   
2. Specialists and Other Providers
92
   
3. Public Health Providers
94
   
4. Facilities and Ancillary Providers
95
 
C. Network Changes
96
 
D. Provider Contract Requirements
97
 
E. Provider Termination
101
 
F. Appointment Waiting Times and Geographic Access Standards
101
 
G. Continuity of Care
102
 
H. Credentialing and Recredentialing
103

 
AHCA Contract No. FA905, Attachment II, Page 2 of 186
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 

 
I. Provider Services
105
   
1. General Provisions
105
   
2. Provider Handbook
106
   
3. Education and Training
107
   
4. Toll-Free Provider Help Line
107
   
5. Provider Complaint System
108
 
J. Medical Records Requirements
108
Section VIII – Quality Management
111
 
A. Quality Improvement
111
   
1. General Requirements
111
   
2. Specific Required Components of the QI Program
111
   
3. Health Plan QI Activities
113
   
4. Cultural Competency Plan
117
   
5. EQRO Coordination Requirements
118
   
6. Agency Annual Medical Records Audit
118
 
B. Utilization Management
118
   
1. General Requirements
118
   
2. Care Management
120
   
3. Practice Protocols
121
   
4. Changes to Utilization Management Components
121
   
5. Disease Management
121
Section IX – Grievance System
122
 
A. General Requirements
122
 
B. Types of Issues
123
 
C. Notices
123
 
D. Filing Grievances and Appeals
124
 
E. Resolution and Notification
125
 
F. Expedited Appeals
126
 
G. Medicaid Fair Hearings
126
 
H. Continuation of Benefits
127
Section X – Administration and Management
128
 
A. General Provisions
128
 
B. Staffing
128
 
C. Claims
130
 
D. Encounter Data
130
 
E. Fraud and Abuse Prevention
132
Section XI – Information Management and Systems
137
 
A. General Provisions
137
   
1. General Requirements
137
   
2. Systems Capacity
137
   
3. E-Mail System
137
   
4. Participation in Information Systems Work Groups/Committees
137
   
5. Connectivity to the Agency/State Network and Systems
137
 
B. Data and Document Management Requirements
137
   
1. Adherence to Data and Document Management Standards
137
   
2. Data Model and Accessibility
138
   
3. Data and Document Relationships
138
   
4. Information Retention
138
   
5. Information Ownership
138
 
C. Systems and Data Integration Requirements
138
   
1. Adherence to Standards for Data Exchange
138

 
AHCA Contract No. FA905, Attachment II, Page 3 of 186
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 

   
2. HIPAA Compliance Checker
138
   
3. Data and Report Validity and Completeness
139
   
4. State/Agency Website/Portal Integration
139
   
5. Functional Redundancy with FMMIS
139
   
6. Data Exchange in Support of the Agency’s Program Integrity and Compliance
Functions
138
   
7. Address Standardization
138
   
8. Eligibility and Enrollment Data Exchange Requirements
138
 
D. Systems Availability, Performance and Problem Management Requirements
140
 
   
1. Availability of Critical Systems Functions
140
   
2. Availability of Data Exchange Functions
140
   
3. Availability of Other Systems Functions
140
   
4. Problem Notification
140
   
6. Exceptions to System Availability Requirement
141
   
7. Information Systems Corrective Action Plan
141
   
8. Business Continuity-Disaster Recovery (BC-DR) Plan
141
 
E. Systems Testing and Change Management Requirements
142
   
1. Notification and Discussion of Potential System Changes
142
   
2. Response to Agency Reports of Systems Problems not Resulting in System
Unavailability
142
   
3. Valid Window for Certain System Changes
142
   
4. Testing
142
 
F. Information Systems Documentation Requirements
143
   
1. Types of Documentation
143
   
2. Content of System Process and Procedure Manuals
143
   
3. Content of System User Manuals
143
   
4. Changes to Manuals
143
   
5. Availability of/Access to Documentation
143
 
G. Reporting Requirements
143
 
H. Community Health Records/Electronic Medical Records and Related Efforts
143
 
I. Compliance with Standard Coding Schemes
144
   
1. Compliance with HIPAA-Based Code Sets
144
   
2. Compliance with Other Code Sets
144
 
J. Data Exchange and Formats and Methods Application to Health Plans
145
   
1. HIPAA-Based Formatting Standards
145
   
2. Methods for Data Exchange
145
   
3. Agency-Based Formatting Standards and Methods
145
Section XII – Reporting Requirements
146
 
A. Health Plan Reporting Requirements
146
   
Table 1 – Summary of Reporting Requirements
147
   
Table 2 – Summary of Submission Requirements
155
Section XIII – Method of Payment
166
Section XIV – Sanctions
167
 
A. General Provisions
167
 
B. Corrective Action Plans
167
 
C. Specific Sanctions
168
 
D. Intermediate Sanctions
169
 
E. Civil Monetary Penalties
169
 
F. Notice of Sanction
169

 
AHCA Contract No. FA905, Attachment II, Page 4 of 186
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 
Section XV – Financial Requirements
171
 
A. Insolvency Protection
171
 
B. Insolvency Protection Account Waiver
171
 
C. Surplus Start Up Account
171
 
D. Surplus Requirements
171
 
E. Interest
171
 
F. Inspection and Audit of Financial Records
171
 
G. Physician Incentive Plans
171
 
H. Third Party Resources
172
 
I. Fidelity Bonds
172
 
J. Financial Reporting
172
Section XVI – Terms and Conditions
173
 
A. Agency Contract Management
173
 
B. Applicable Laws and Regulations
173
 
C. Assignment
174
 
D. Attorney’s Fees
174
 
E. Conflict of Interest
174
 
F. Contract Variation
175
 
G. Court of Jurisdiction or Venue
175
 
H. Damages for Failure to Meet Contract Requirements
175
 
I. Disputes
175
 
J. Force Majeure
176
 
K. Legal Action Notification
176
 
L. Licensing
176
 
M. Misuse of Symbols, Emblems or Names in Reference to Medicaid
176
 
N. Offer of Gratuities
177
 
O. Subcontracts
177
 
P. Hospital Provider Contracts
181
 
Q. Termination Procedures
181
 
R. Waiver
182
 
S. Withdrawing Services from a County
182
 
T. MyFloridaMarketPlace Vendor Registration
183
 
U. MyFloridaMarketPlace Vendor Registration/Transaction Fee Exemption
183
 
V. Ownership and Management Disclosure
183
 
W. Minority Recruitment and Retention Plan
185
 
X. Independent Provider
185
 
Y. General Insurance Requirements
185
 
Z. Workers’ Compensation Insurance
186
 
AA. State Ownership
186
 
BB. Emergency Management Plan
186
 
CC. Indemnification
186

 
AHCA Contract No. FA905, Attachment II, Page 5 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


Section I
Definitions and Acronyms


A.
Definitions (See Attachment II, Exhibit 1, for HIV/AIDS-related definitions)

 
The following terms as used in this Contract shall be construed and/or
interpreted as follows, unless the Contract otherwise expressly requires a
different construction and/or interpretation.  Some defined terms do not appear
in all contracts.


Abandoned Call — A call in which the caller elects an option and is either not
permitted access to that option or disconnects from the system.


Abuse — Provider practices that are inconsistent with generally accepted
business or medical practices and that result in an unnecessary cost to the
Medicaid program or in reimbursement for goods or services that are not
medically necessary or that fail to meet professionally recognized standards for
health care; or recipient practices that result in unnecessary cost to the
Medicaid program.


Action — The denial or limited authorization of a requested service, including
the type or level of service, pursuant to 42 CFR 438.400(b).  The reduction,
suspension or termination of a previously authorized service.  The denial, in
whole or in part, of payment for a service.  The failure to provide services in
a timely manner, as defined by the state.  The failure of the Health Plan to act
within ninety (90) days from the date the Health Plan receives a grievance, or
forty-five (45) days from the date the Health Plan receives an appeal.  For a
resident of a rural area with only one (1) managed care entity, the denial of an
enrollee's request to exercise the right to obtain services outside the network.


Advance Directive — A written instruction, such as a living will or durable
power of attorney for health care, recognized under state law (whether statutory
or as recognized by the courts of the state), relating to the provision of
health care when the individual is incapacitated.


Advanced Registered Nurse Practitioner (ARNP) — A licensed advanced registered
nurse practitioner who works in collaboration with a physician according to
protocol, to provide diagnostic and clinical interventions.  An ARNP must be
authorized to provide these services by Chapter 464, F.S., and protocols filed
with the Board of Medicine.


Agency — State of Florida, Agency for Health Care Administration.


Agent — A term that refers to certain independent contractors with the state
that perform administrative functions, including but not limited to: fiscal
agent activities; outreach, eligibility and enrollment activities; systems and
technical support.  The term as used herein does not create a principal-agent
relationship.


Ancillary Provider — A provider of ancillary medical services who has contracted
with a health plan to serve the health plan’s enrollees.


Appeal – A formal request from an enrollee to seek a review of an action taken
by the Health Plan pursuant to 42 CFR 438.400(b).


AHCA Contract No. FA905, Attachment II, Page 6 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


Authoritative Host — A system that contains the master or “authoritative” data
for a particular data type, e.g. enrollee, provider, Health Plan, etc.  The
authoritative host may feed data from its master data files to other systems in
real time or in batch mode.  Data in an authoritative host is expected to be up
to date and reliable.


Automatic Assignment (or Auto-Assign) — The enrollment of an eligible Medicaid
recipient, for whom enrollment is mandatory, in a Health Plan chosen by the
Agency or its agent, and/or the assignment of a new enrollee to a primary care
provider chosen by the Health Plan.


Baker Act — The Florida Mental Health Act, pursuant to ss. 394.451-394.4789,
F.S.


Behavioral Health Services — Services listed in the Community Behavioral Health
Services Coverage & Limitations Handbook and the Targeted Case Management
Coverage & Limitations Handbook as specified in Attachment II, Section VI,
Behavioral Health Care, Item A., General Provisions.


Behavioral Health Care Case Manager — An individual who provides behavioral
health care case management services directly to or on behalf of an enrollee on
an individual basis in accordance with 65E-15, F.A.C., and the Medicaid Targeted
Case Management Handbook.


Behavioral Health Care Provider — A licensed behavioral health professional,
such as a clinical psychologist, or registered nurse qualified due to training
or competency in behavioral health care, who is responsible for the provision of
behavioral health care to patients, or a physician licensed under Chapters 458
or 459, F.S., who is under contract to provide behavioral health services to
enrollees.


Beneficiary Assistance Program – (PSNs only) - A state external conflict
resolution program authorized under s. 409.91211(3)(q), F.S., similar to the
Subscriber Assistance Program, available to Medicaid participants, that provides
an additional level of appeal if the Health Plan’s process does not resolve the
conflict.


Benefit Maximum – (Reform only) - The point when the cost of covered services
received by a non-pregnant enrollee, age 21 or older, reaches $550,000 in a
Contract year, based on Medicaid fee-for-service payment levels.  Care
coordination services and emergency services and care must continue to be
offered by the Health Plan, but the cost of additional services, excluding
emergency services and care, will not be covered by the Medicaid program for the
remainder of the Contract year in which the benefit maximum is met.  In
addition, the Health Plan shall provide benefit reporting in accordance with
Attachment II, Section V, Covered Services, and Section XII, Reporting
Requirements.


Benefits — A schedule of health care services to be delivered to enrollees
covered by the Health Plan as set forth in Attachment II, Section V, Covered
Services, and Section VI, Behavioral Health Care.


Blocked Call — A call that cannot be connected immediately because no circuit is
available at the time the call arrives or the telephone system is programmed to
block calls from entering the queue when the queue backs up behind a defined
threshold.


AHCA Contract No. FA905, Attachment II, Page 7 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 
Business Days — Traditional workdays, which are Monday, Tuesday, Wednesday,
Thursday, and Friday.  State holidays are excluded.


Calendar Days — All seven (7) days of the week. Unless otherwise specified, the
term “days” in this attachment refers to calendar days.


Capitation Rate — The per-member/per-month amount, including any adjustments,
that is paid by the Agency to a capitated Health Plan for each Medicaid
recipient enrolled under a Contract for the provision of Medicaid services
during the payment period.


Capitated Health Plan – A health maintenance organization, provider service
network or other health plan that is paid a per-member/per-month fee to cover
the cost of providing health care to its enrollees.


Care Coordination/Case Management — A process that assesses, plans, implements,
coordinates, monitors and evaluates the options and services required to meet an
enrollee's health needs using communication and all available resources to
promote quality cost-effective outcomes.  Proper case management occurs across a
continuum of care, addressing the ongoing individual needs of an enrollee rather
than being restricted to a single practice setting.  For purposes of this
Contract, “care coordination” and “case management” are the same.


Catastrophic Component – (Reform Health Plans only) - The amount of financial
risk assumed by a Health Plan or the Agency to provide covered services above
$50,000 per enrollee, based on Medicaid fee-for-service payment levels, and up
to the overall annual benefit maximum.


Catastrophic Component Threshold – (Capitated Reform Health Plans in counties
where no HMO is present and Reform FFS PSNs only) - The point at which the cost
of covered services, based on Medicaid fee-for-service payment levels, reaches
$50,000 for an enrollee in a Contract year.  For a Health Plan that accepts the
comprehensive capitation rate only, the Agency begins reimbursing the Health
Plan for the cost of covered services received by the enrollee for the remainder
of the Contract year.  This reimbursement is based on a percentage of Medicaid
fee-for-service payment levels.


Cause — Special reasons that allow mandatory enrollees to change their Health
Plan choice outside their open enrollment period.  May also be referred to as
“good cause.” (See 59G-8.600, FAC.)


Centers for Medicare & Medicaid Services (CMS) — The agency within the United
States Department of Health & Human Services that provides administration and
funding for Medicare under Title XVIII, Medicaid under Title XIX, and the State
Children’s Health Insurance Program under Title XXI of the Social Security Act.


Certification — The process of determining that a facility, equipment or an
individual meets the requirements of federal or state law, or whether Medicaid
payments are appropriate or shall be made in certain situations.


Child Health Check-Up-Program (CHCUP) — A set of comprehensive and preventive
health examinations provided on a periodic basis to identify and correct medical
conditions


AHCA Contract No. FA905, Attachment II, Page 8 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 
in children/adolescents.  Policies and procedures are described in the Child
Health Check-Up Services Coverage and Limitations Handbook.


Children/Adolescents — Enrollees under the age of 21.  For purposes of the
provision of Behavioral Health Services, excluding inpatient psychiatric
services, adults are persons age 18 and older, and children/adolescents are
persons under age 18, as defined by the Department of Children and Families.


Children & Families, Department of (DCF) — The state agency responsible for
overseeing programs involving behavioral health, childcare, family safety,
domestic violence, economic self-sufficiency, refugee services, homelessness,
and programs that identify and protect abused and neglected children and adults.


Choice Counselor/Enrollment Broker — The state’s contracted or designated entity
that performs functions related to outreach, education, counseling, enrollment,
and disenrollment of potential enrollees into a Health Plan.


Choice Counseling Specialists — Individuals authorized by an Agency-approved
process who provide one-on-one information to Medicaid recipients to help them
choose the health plan that best meets the health care needs of them and their
families.


Claim – (1) A bill for services, (2) a line item of service, or (3) all services
for one (1) recipient within a bill, pursuant to 42 CFR 447.45, in a format
prescribed by the Agency through its Medicaid provider handbooks.


Clean Claim – A claim that can be processed without obtaining additional
information from the provider of the service or from a third party. It does not
include a claim from a provider who is under investigation for fraud or abuse,
or a claim under review for medical necessity, pursuant to 42 CFR 447.45.


Cold Call Marketing — Any unsolicited personal contact with a Medicaid recipient
by the Health Plan, its staff, its volunteers or its vendors with the purpose of
influencing the Medicaid recipient to enroll in the Health Plan or either to not
enroll in, or disenroll from, another health plan.


Commission for the Transportation Disadvantaged (CTD) — An independent
commission housed administratively within the Florida Department of
Transportation.  The CTD’s mission is to ensure the availability of efficient,
cost-effective, and quality transportation services for transportation
disadvantaged persons.


Community Living Support Plan – A written document prepared by a behavioral
health resident of an assisted living facility with a limited mental health
license and the resident's behavioral health case manager in consultation with
the administrator of the facility or the administrator's designee.  A copy must
be provided to the administrator.  The plan must include information about the
supports, services, and special needs that enable the resident to live in the
assisted living facility and a method by which facility staff can recognize and
respond to the signs and symptoms particular to that resident that indicate the
need for professional services.


Community Outreach – The provision of health or nutritional information or
information for the benefit and education of, or assistance to, a community in
regard to health-related


AHCA Contract No. FA905, Attachment II, Page 9 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 
matters or public awareness that promotes healthy lifestyles. Community outreach
also includes the provision of information about health care services,
preventive techniques and other health care projects and the provision of
information related to health, welfare and social services or social assistance
programs offered by the State of Florida or local communities.


Community Outreach Materials – Materials regarding health or nutritional
information or information for the benefit and education of, or assistance to, a
community on health-related matters or public awareness that promotes healthy
lifestyles.  Such materials are meant specifically for the community at large
and may also include information about health care services, preventive
techniques and other health care projects and the provision of information
related to health, welfare, and social services or social assistance programs
offered by the State of Florida or local communities. Community outreach
materials are limited to brochures, fact sheets, billboards, posters, and ad
copy for radio, television, print or the Internet.


Community Outreach Representative – A person who provides health information,
information that promotes healthy lifestyles, information that provides guidance
about social assistance programs, and information that provides culturally and
linguistically appropriate health or nutritional education.  Such
representatives must be appropriately trained, certified and/or licensed,
including but not limited to, social workers, nutritionists, physical therapists
and other health care professionals.


Complaint – Any oral or written expression of dissatisfaction by an enrollee
submitted to the Health Plan or to a state agency and resolved by close of
business the following business day.  Possible subjects for complaints include,
but are not limited to, the quality of care, the quality of services provided,
aspects of interpersonal relationships such as rudeness of a provider or Health
Plan employee, failure to respect the enrollee’s rights, Health Plan
administration, claims practices or provision of services that relates to the
quality of care rendered by a provider pursuant to the Health Plan’s
Contract.  A complaint is an informal component of the grievance system.


Comprehensive Component – (Capitated Reform Health Plans in counties where no
HMOs are present and Reform FFS PSNs only) - The amount of financial risk
assumed by a Health Plan to provide covered service up to $50,000 per enrollee
based on Medicaid fee-for-service payment levels.


Contested Claim – (FFS PSNs only) - A claim that has not been authorized and
forwarded to the Medicaid fiscal agent by the Health Plan because it has a
material defect or impropriety.


Continuous Quality Improvement — A management philosophy that mandates
continually pursuing efforts to improve the quality of products and services
produced by an organization.


Contract — The agreement between the Health Plan and the Agency to provide
Medicaid services to enrollees, comprising the Contract and any addenda,
appendices, attachments, or amendments thereto.


Contract Period – The term of the Contract beginning no earlier than September
1, 2009, and ending August 31, 2012.


AHCA Contract No. FA905, Attachment II, Page 10 of 186
 
 

--------------------------------------------------------------------------------

 


HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


Contract Year – Each September 1 through August 31 within the Contract period.


Contracting Officer — The Secretary of the Agency or designee.


Cost Effective — The Health Plan's per-member, per-month costs to the state,
including, but not limited to, FFS costs, administrative costs, and
case-management fees, must be no greater than the state's costs associated with
capitated health plans. (See s.409.912(44), F.S.)


County Health Department (CHD) — Organizations administered by the Department of
Health to provide health services as defined in Chapter 154, F.S., including
promoting public health, controlling and eradicating preventable diseases, and
providing primary health care for special populations.


Coverage & Limitations Handbook (Handbook) — A Florida Medicaid document that
provides information to a Medicaid provider about enrollee eligibility; claims
submission and processing; provider participation; covered care, goods and
services; limitations; procedure codes and fees; and other matters related to
participation in the Medicaid program.


Covered Services — Those services provided by the Health Plan in accordance with
this Contract, and as outlined in Section V, Covered Services, and Section VI,
Behavioral Health Care, and Attachment I.


Crisis Support — Services for persons initially perceived to need emergency
behavioral health services, but upon assessment, do not meet the criteria for
such emergency care.  These are acute care services available twenty-four hours
a day, seven days a week (24/7) for intervention.  Examples include: mobile
crisis, crisis/emergency screening, crisis hot line and emergency walk-in.


Customized Benefit Package (CBP) – (Reform only) - Covered services, which may
vary in amount, scope and/or duration from those listed in Section V, Covered
Services, and Section VI, Behavioral Health Care.  The CBP must meet state
standards for actuarial equivalency and sufficiency. CBP is also referred to as
“benefit grid.”


Direct Ownership Interest — The ownership of stock, equity in capital or any
interest in the profits of a disclosing entity.


Direct Service Behavioral Health Care Provider — An individual qualified by
training or experience to provide direct behavioral health services under the
direction of the Health Plan’s medical director.


Disclosing Entity - A Medicaid provider, other than an individual practitioner
or group of practitioners, or a fiscal agent that furnishes services or arranges
for funding of services under Medicaid, or health-related services under the
social services program.


Disease Management – A system of coordinated health care intervention and
communication for populations with conditions in which patient self-care efforts
are significant.  Disease management supports the physician or
practitioner/patient relationship and plan of care; emphasizes prevention of
exacerbations and complications using evidence-based practice guidelines and
patient empowerment strategies, and evaluates clinical, humanistic and economic
outcomes on an ongoing basis with the goal of improving overall health.


AHCA Contract No. FA905, Attachment II, Page 11 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract



Disenrollment — The Agency-approved discontinuance of an enrollee's
participation in a Health Plan.


Downward Substitution of Care — The use of less restrictive, lower cost services
than otherwise might have been provided, that are considered clinically
acceptable and necessary to meet specified objectives outlined in an enrollee's
plan of treatment, provided as an alternative to higher cost services.


Durable Medical Equipment (DME) — Medical equipment that can withstand repeated
use, is customarily used to serve a medical purpose, is generally not useful in
the absence of illness or injury and is appropriate for use in the enrollee's
home.


Early and Periodic Screening, Diagnosis and Treatment Program (EPSDT) — See
Child Health Check-Up Program.


Emergency Behavioral Health Services — Those services required to meet the needs
of an individual who is experiencing an acute crisis, resulting from a mental
illness, which is a level of severity that would meet the requirements for an
involuntary examination (See s. 394.463, F.S.), and in the absence of a suitable
alternative or psychiatric medication, would require hospitalization.


Emergency Medical Condition — (a) A medical condition manifesting itself by
acute symptoms of sufficient severity, which may include severe pain or other
acute symptoms, such that a prudent layperson who possesses an average knowledge
of health and medicine, could reasonably expect that the absence of immediate
medical attention could result in any of the following: (1) serious jeopardy to
the health of a patient, including a pregnant woman or fetus; (2) serious
impairment to bodily functions; (3) serious dysfunction of any bodily organ or
part.  (b) With respect to a pregnant woman: (1) that there is inadequate time
to effect safe transfer to another hospital prior to delivery; (2) that a
transfer may pose a threat to the health and safety of the patient or fetus; (3)
that there is evidence of the onset and persistence of uterine contractions or
rupture of the membranes (see s. 395.002.F.S.).


Emergency Services and Care — Medical screening, examination and evaluation by a
physician or, to the extent permitted by applicable laws, by other appropriate
personnel under the supervision of a physician, to determine whether an
emergency medical condition exists.  If such a condition exists, emergency
services and care include the care or treatment necessary to relieve or
eliminate the emergency medical condition within the service capability of the
facility.


Emergency Transportation – The provision of emergency transportation services in
accordance with s. 409.908 (13)(c)4., F.S.


Encounter Data – A record of covered services provided to a Health Plan’s
enrollees.  An “encounter” is an interaction between a patient and provider
(Health Plan, rendering physician, pharmacy, lab, etc.) who delivers services or
is professionally responsible for services delivered to a patient.


AHCA Contract No. FA905, Attachment II, Page 12 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 
Enhanced Benefit — (Reform only) - An activity or behavior identified by the
state as beneficial to the health of an individual and designated to earn a
credit in the Enhanced Benefit Program.


Enhanced Benefit Account — (Reform only) - The individual account resulting from
an enrollee’s earning rewards for healthy behaviors under the Enhanced Benefit
Program.


Enhanced Benefit Program — (Reform only) – Also known as Enhanced Benefits
Reward$, a program offered through Medicaid Reform that rewards enrollees for
healthy behaviors.


Enrollee — A Medicaid recipient enrolled in a Health Plan.


Enrollment — The process by which an eligible Medicaid recipient signs up to
participate in a Health Plan.


Expanded Services — A service covered by the Health Plan for which it receives
no direct payment from the Agency.


Expedited Appeal Process — The process by which the appeal of an action is
accelerated because the standard time frame for resolution of the appeal could
seriously jeopardize the enrollee's life, health or ability to obtain, maintain
or regain maximum function.


External Quality Review (EQR) — The analysis and evaluation by an EQRO of
aggregated information on quality, timeliness, and access to the health care
services that are furnished to Medicaid recipients by a Health Plan.


External Quality Review Organization (EQRO) — An organization that meets the
competence and independence requirements set forth in 42 CFR 438.354, and
performs EQR, other related activities as set forth in federal regulations, or
both.


Federal Fiscal Year – The United States government’s fiscal year starts October
1 and ends on September 30.


Federally Qualified Health Center (FQHC) — An entity that is receiving a grant
under section 330 of the Public Health Service Act, as amended.  (Also see
Section 1905(1)(2)(B) of the Social Security Act.)  FQHCs provide primary health
care and related diagnostic services and may provide dental, optometric,
podiatry, chiropractic and behavioral health services.


Fee-for-Service (FFS) — A method of making payment by which the Agency sets
prices for defined medical or allied care, goods or services.


Fiscal Agent — Any corporation, or other legal entity, that enters into a
contract with the Agency to receive, process and adjudicate claims under the
Medicaid program.


Fiscal Year — The State of Florida’s Fiscal Year starts July 1 and ends on June
30.


Florida Medicaid Management Information System (FMMIS or FL MMIS) — The
information system used to process Florida Medicaid claims and payments to
Health Plans, and to produce management information and reports relating to the
Florida Medicaid program.  This system is used to maintain Medicaid eligibility
data and provider enrollment data.


AHCA Contract No. FA905, Attachment II, Page 13 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract



Florida Mental Health Act — Includes the Baker Act that covers admissions for
persons who are considered to have an emergency mental health condition (a
threat to themselves or others) as specified in ss. 394.451 through 394.4789,
F.S.


Fraud — An intentional deception or misrepresentation made by a person with the
knowledge that the deception results in unauthorized benefit to that person or
another person.  The term includes any act that constitutes fraud under
applicable federal or state law.


Full-Time Equivalent Position (FTE) — The equivalent of one (1) full-time
employee who works forty (40) hours per week.


Good Cause — See Cause.


Grievance — An expression of dissatisfaction about any matter other than an
action.  Possible subjects for grievances include, but are not limited to, the
quality of care, the quality of services provided and aspects of interpersonal
relationships such as rudeness of a provider or Health Plan employee or failure
to respect the enrollee's rights.


Grievance Procedure — The procedure for addressing enrollees' grievances.


Grievance System — The system for reviewing and resolving enrollee complaints,
grievances and appeals.  Components must include a complaint process, a
grievance process, an appeal process, access to an applicable review outside the
Health Plan (Subscriber Assistance Program or Beneficiary Assistance Program),
and access to a Medicaid Fair Hearing through the Department of Children and
Families.


Health Assessment — A complete health evaluation combining health history,
physical assessment and the monitoring of physical and psychological growth and
development.


Health Care Professional — A physician or any of the following: podiatrist,
optometrist, chiropractor, psychologist, dentist, physician assistant, physical
or occupational therapist, therapist assistant, speech-language pathologist,
audiologist, registered or practical nurse (including nurse practitioner,
clinical nurse specialist, certified registered nurse anesthetist and certified
nurse midwife), a licensed clinical social worker, registered respiratory
therapist and certified respiratory therapy technician.


Health Fair — An event conducted in a setting that is open to the public or
segment of the public (such as the "elderly" or "schoolchildren") during which
information about health-care services, facilities, research, preventive
techniques or other health-care subjects is disseminated.  At least one (1)
community organization or two (2) health-related organizations that are not
affiliated under common ownership must actively participate in the health fair.


Health Maintenance Organization (HMO) — An organization or entity licensed in
accordance with Chapter 641, F.S., or in accordance with the Florida Medicaid
State Plan definition of an HMO.


AHCA Contract No. FA905, Attachment II, Page 14 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


Health Plan — An entity that integrates financing and management with the
delivery of health care services to an enrolled population.  It employs or
contracts with an organized system of providers, which delivers services, and
frequently shares financial risk.  The term includes health plans contracted
with the Agency to provide Medicaid services under the Florida Medicaid Reform
program as well as 1915(b) managed care waiver (non-Reform) areas, and includes
health maintenance organizations authorized under Chapter 641, F.S., exclusive
provider organizations as defined in Chapter 627, F.S., health insurers
authorized under Chapter 624, F.S., and provider service networks as defined in
s. 409.912, F.S., including the specialty plan for children with chronic
conditions as authorized under Section 409.91211(3)(bb) and (12), F.S.


HEDIS – Healthcare Effectiveness Data and Information Set developed and
published by the National Committee for Quality Assurance.  HEDIS includes
technical specifications for the calculation of performance measures.


Hospital — A facility licensed in accordance with the provisions of Chapter 395,
F.S., or the applicable laws of the state in which the service is furnished.


Hospital Services Agreement — The agreement between the Health Plan and a
hospital to provide medical services to the Health Plan's enrollees.


Indirect Ownership Interest — Ownership interest in an entity that has direct or
indirect ownership interest in the disclosing entity.  The amount of indirect
ownership in the disclosing entity that is held by any other entity is
determined by multiplying the percentage of ownership interest at each
level.  An indirect ownership interest must be reported if it equates to an
ownership interest of five percent (5%) or more in the disclosing
entity.  Example:  If “A” owns ten percent (10%) of the stock in a corporation
that owns eighty percent (80%) of the stock of the disclosing entity, “A’s”
interest equates to an eight percent (8%) indirect ownership and must be
reported.


Individuals with Special Health Care Needs — Adults and children/adolescents,
who face physical, mental or environmental challenges daily that place at risk
their health and ability to fully function in society.  Factors include
individuals with mental retardation or related conditions; individuals with
serious chronic illnesses, such as human immunodeficiency virus (HIV),
schizophrenia or degenerative neurological disorders; individuals with
disabilities resulting from many years of chronic illness such as arthritis,
emphysema or diabetes; and children/adolescents and adults with certain
environmental risk factors such as homelessness or family problems that lead to
the need for placement in foster care.


Information — (a) Structured Data: Data that adhere to specific properties and
validation criteria that are stored as fields in database records.  Structured
queries can be created and run against structured data, where specific data can
be used as criteria for querying a larger data set; (b) Document: Information
that does not meet the definition of structured data includes text files,
spreadsheets, electronic messages and images of forms and pictures.


Information System(s) — A combination of computing hardware and software that is
used in: (a) the capture, storage, manipulation, movement, control, display,
interchange and/or transmission of information, i.e. structured data (which may
include digitized audio and video) and documents; and/or (b) the processing of
such information for the purposes of enabling and/or facilitating a business
process or related transaction.


AHCA Contract No. FA905, Attachment II, Page 15 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


Insolvency — A financial condition that exists when an entity is unable to pay
its debts as they become due in the usual course of business, or when the
liabilities of the entity exceed its assets.


Kick Payment – (Reform only) - The method of reimbursing capitated Health Plans
in the form of a separate one (1) time fixed payment for specific services.


Licensed — A facility, equipment, or an individual that has formally met state,
county, and local requirements, and has been granted a license by a local, state
or federal government entity.


Licensed Practitioner of the Healing Arts — A psychiatric nurse, registered
nurse, advanced registered nurse practitioner, physician assistant, clinical
social worker, mental health counselor, marriage and family therapist, or
psychologist.


List of Excluded Individuals and Entities (LEIE) — A database maintained by the
Department of Health & Human Services, Office of the Inspector General.  The
LEIE provides information to the public, health care providers, patients and
others relating to parties excluded from participation in Medicare, Medicaid and
all other federal health care programs.


Managed Behavioral Health Organization (MBHO) — A behavioral health-care
delivery system managing quality, utilization and cost of
services.  Additionally, an MBHO measures performance in the area of mental
disorders.


Mandatory Assignment — The process the Agency uses to assign enrollees to a
Health Plan.  The Agency automatically assigns those enrollees required to be in
a Health Plan who did not voluntarily choose one.


Mandatory Enrollee — The categories of eligible Medicaid recipients who must be
enrolled in a Health Plan or MediPass or, if subject to Reform, must be enrolled
only in a Health Plan.


Mandatory Potential Enrollee — A Medicaid recipient who is required to enroll in
a Health Plan or MediPass but has not yet made a choice.


Market Area — The geographic area in which the Health Plan is authorized to
conduct community outreach.


Marketing — Any activity or communication conducted by or on behalf of any
Health Plan with a Medicaid recipient who is not enrolled with the Health Plan,
that can reasonably be interpreted as intended to influence the Medicaid
recipient to enroll in the particular Health Plan.


Medicaid Area — The specific counties designated by the Agency and overseen by
an Agency field office manager.


Medicaid — The medical assistance program authorized by Title XIX of the Social
Security Act, 42 U.S.C.  §1396 et seq., and regulations thereunder, as
administered in the State of Florida by the Agency under s. 409.901 et seq.,
F.S.


AHCA Contract No. FA905, Attachment II, Page 16 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 
Medicaid Fair Hearing – An administrative hearing conducted by the Department of
Children and Families to review an action taken by a Health Plan that limits,
denies, or stops a requested service.


Medicaid Program Integrity (MPI) – The unit of the Agency responsible for
preventing and identifying fraud and abuse in the Medicaid program.


Medicaid Recipient — Any individual whom DCF, or the Social Security
Administration on behalf of DCF, determines is eligible, pursuant to federal and
state law, to receive medical or allied care, goods or services for which the
Agency may make payments under the Medicaid program, and who is enrolled in the
Medicaid program.


Medicaid Reform — The program resulting from s. 409.91211, F.S.


Medical Foster Care Services — Services provided to enable medically-complex
children under the age of 21, whose parents cannot care for them in their own
home, to live and receive care in foster homes rather than in hospitals or other
institutional settings.  Medical foster care services are authorized by Title
XIX of the Social Security Act and s. 409.903, F.S., and Chapter 59G, FAC.


Medical Record — Documents corresponding to medical or allied care, goods or
services furnished in any place of business.  The records may be on paper,
magnetic material, film or other media.  In order to qualify as a basis for
reimbursement, the records must be dated, legible and signed or otherwise
attested to, as appropriate to the media, and meet the requirements of 42 CFR
456.111 and 42 CFR 456.211.


Medically Necessary or Medical Necessity — Services that include medical or
allied care, goods or services furnished or ordered to:


 
1.
Meet the following conditions:



 
a.
Be necessary to protect life, to prevent significant illness or significant
disability or to alleviate severe pain;



 
b.
Be individualized, specific and consistent with symptoms or confirm diagnosis of
the illness or injury under treatment and not in excess of the patient's needs;



 
c.
Be consistent with the generally accepted professional medical standards as
determined by the Medicaid program, and not be experimental or investigational;



 
d.
Be reflective of the level of service that can be furnished safely and for which
no equally effective and more conservative or less costly treatment is available
statewide; and



 
e.
Be furnished in a manner not primarily intended for the convenience of the
enrollee, the enrollee's caretaker or the provider.



 
2.
For those services furnished in a hospital on an inpatient basis, medical
necessity means that appropriate medical care cannot be effectively furnished
more economically on an outpatient basis or in an inpatient facility of a
different type.



AHCA Contract No. FA905, Attachment II, Page 17 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
3.
The fact that a provider has prescribed, recommended or approved medical or
allied goods or services does not, in itself, make such care, goods or services
medically necessary, a medical necessity or a covered service/benefit.



Medicare — The medical assistance program authorized by Title XVIII of the
Social Security Act.


Medicare Advantage Special Needs Plan - A Medicare plan defined by Section
1859(b)(6) of the Social Security Act and 42 CFR Section 422.2 that exclusively
enrolls or enrolls a disproportionate percentage of special needs individuals as
set forth in 42 CFR Section 422.4(a)(1)(iv).


Meds AD — Individuals who have income up to 88% of federal poverty level and
assets up to $5,000 ($6,000 for a couple) and who do not have Medicare, or who
have Medicare and are receiving institutional care or hospice care, are enrolled
in PACE or an HCBS program, or live in an assisted living facility or adult
family care home licensed to provide assistive care services.


National Provider Identifier (NPI) – An identification number assigned through
the National Plan and Provider Enumerator System of the federal Department of
Health and Human Services. NPIs can be obtained online at
https://nppes.cms.hhs.gov.


Neglect — A failure or omission to provide care, supervision, and services
necessary to maintain enrollee’s physical and mental health, including but not
limited to, food, nutrition, supervision and medical services that are essential
for the well being of the enrollee.  Neglect might be a single incident or
repeated conduct that results in, or could reasonably be expected to result in,
serious physical or psychological injury, or a substantial risk of death.


Newborn — A live child born to an enrollee who is a member of the Health Plan.


Non-Covered Service — A service that is not a benefit under either the Medicaid
State Plan or the Health Plan.


Non-Reform Health Plan – An organization that offers health care coverage under
Medicaid as authorized in s. 409.912, F.S., and as defined in the Agency’s
1915(b) managed care waiver.


Nursing Facility — An institutional care facility that furnishes medical or
allied inpatient care and services to individuals needing such services. (See
Chapters 395 and 400, F.S.)


Open Enrollment — The 60-day period before the end of certain enrollees’
enrollment year, during which the enrollee may choose to change health plans for
the following enrollment year.


Outpatient — A patient of an organized medical facility, or distinct part of
that facility, who is expected by the facility to receive, and who does receive,
professional services for less than a twenty-four (24) hour period, regardless
of the hours of admission, whether or not a bed is used and/or whether or not
the patient remains in the facility past midnight.


AHCA Contract No. FA905, Attachment II, Page 18 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 
Overpayment — Includes any amount that is not authorized to be paid by the
Medicaid program whether paid as a result of inaccurate or improper cost
reporting, improper claiming, unacceptable practices, fraud, abuse, or mistake.


Participating Provider – A health care practitioner or entity authorized to do
business in Florida and contracted with the Health Plan to provide services to
the Health Plan’s enrollees.


Participating Specialist — A physician, licensed to practice medicine in the
State of Florida, who contracts with the Health Plan to provide specialized
medical services to the Health Plan's enrollees.


Peer Review — An evaluation of the professional practices of a provider by the
provider's peers. It assesses the necessity, appropriateness and quality of care
furnished by comparing it to that customarily furnished by the provider's peers
and to recognized health care standards.


Penultimate Saturday — The Saturday preceding the last Saturday of the month.


Penultimate Sunday — The Sunday preceding the last Sunday of the month.


Pharmacy Benefits Administrator — An entity contracted to or included in a
Health Plan accepting pharmacy prescription claims for enrollees in the Health
Plan, assuring these claims conform to coverage policy and determining the
allowed payment.


Physician’s Assistant (PA) — A person who is a graduate of an approved program
or its equivalent or meets standards approved by the Board of Medicine and is
certified to perform medical services delegated by the supervising physician in
accordance with Chapter 458, F.S.


Physicians' Current Procedural Terminology (CPT) — A systematic listing and
coding of procedures and services published annually by the American Medical
Association.


Plan Factor – (Reform only) - A budget-neutral calculation using a Health Plan's
available historical enrollee diagnosis data grouped by a health-based risk
assessment model.  A Health Plan's plan factor is developed from the aggregated
individual risk scores of the Health Plan's prior month’s enrollment.  The plan
factor modifies a Health Plan's monthly capitation payment to reflect the health
status of its enrollees.


Portable X-Ray Equipment — X-ray equipment transported to a setting other than a
hospital, clinic or office of a physician or other licensed practitioner of the
healing arts.


Post-Stabilization Care Services — Covered services related to an emergency
medical condition that are provided after an enrollee is stabilized in order to
maintain, improve or resolve the enrollee's condition pursuant to 42 CFR
422.113.


Potential Enrollee — Pursuant to 42 CFR 438.10(a), an eligible Medicaid
recipient who is subject to mandatory assignment or one who may voluntarily
elect to enroll in a given health plan, but is not yet actually enrolled in a
health plan.


Pre-Enrollment — The provision of marketing materials to a Medicaid recipient.


AHCA Contract No. FA905, Attachment II, Page 19 of 186
 
 

--------------------------------------------------------------------------------

 


HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


Preferred Drug List – A listing of prescription products selected by a
pharmaceutical and therapeutics committee as cost effective choices for
clinician consideration when prescribing for Medicaid recipients.


Prescribed Pediatric Extended Care (PPEC) – A nonresidential health care center
for children who are medically complex or technologically dependent and require
continuous therapeutic intervention or skilled nursing services.


Primary Care — Comprehensive, coordinated and readily-accessible medical care
including: health promotion and maintenance; treatment of illness and injury;
early detection of disease; and referral to specialists when appropriate.


Primary Care Case Management — The provision or arrangement of enrollees’
primary care and the referral of enrollees for other necessary medical services
on a twenty-four hour (24–hour) basis.


Primary Care Provider (PCP) — A Health Plan staff or contracted physician
practicing as a general or family practitioner, internist, pediatrician,
obstetrician, gynecologist, advanced registered nurse practitioner, physician
assistant or other specialty approved by the Agency, who furnishes primary care
and patient management services to an enrollee.


Prior Authorization — The act of authorizing specific services before they are
rendered.


Protocols — Written guidelines or documentation outlining steps to be followed
for handling a particular situation, resolving a problem or implementing a plan
of medical, nursing, psychosocial, developmental and educational services.


Provider — A person or entity eligible to provide Medicaid services and that has
a contractual agreement with a Health Plan to provide services.  PSN
fee-for-service providers must have an active Medicaid provider agreement.  All
other providers must be eligible for a Medicaid provider agreement.


Provider Contract — An agreement between the Health Plan and a health care
provider to serve Health Plan enrollees.


Provider Service Network (PSN) — A network established or organized and operated
by a health care provider, or group of affiliated health care providers that
provides a substantial proportion of the health care items and services under a
contract directly through the provider or affiliated group of providers.  The
PSN may make arrangements with physicians or other health care professionals,
health care institutions, or any combination of such individuals or institutions
to assume all or part of the financial risk on a prospective basis for the
provision of basic health services by the physicians, by other health
professionals, or through the institutions.  The health care providers must have
a controlling interest in the governing body of the provider service
network organization. (See ss. 409.912(4)(d) and 409.91211(3)(e.), F.S.)


Public Event — An event that is organized or sponsored by an organization for
the benefit and education of or assistance to a community in regard to
health-related matters or public awareness.  A Health Plan may sponsor a public
event if the event includes active participation of at least one (1) community
organization or two (2) health-related organizations not affiliated with the
Health Plan.


AHCA Contract No. FA905, Attachment II, Page 20 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract



Quality — The degree to which a Health Plan increases the likelihood of desired
health outcomes of its enrollees through its structural and operational
characteristics and through the provision of health services that are consistent
with current professional knowledge.


Quality Enhancements – Certain health-related, community-based services that the
Health Plan must offer and coordinate access to for its enrollees, such as
children’s programs, domestic violence classes, pregnancy prevention, smoking
cessation, or substance abuse programs.  Health Plans are not reimbursed by the
Agency for these types of services.


Quality Improvement (QI) — The process of monitoring that the delivery of health
care services is available, accessible, timely, and medically necessary. The
Health Plan must have a quality improvement program (QI program) that includes
standards of excellence. It also must have a written quality improvement plan
(QI plan) that draws on its quality monitoring to improve health care outcomes
for enrollees.
 
Registered Nurse (RN) — An individual who is licensed to practice professional
nursing in accordance with Chapter 464, F.S.


Remediation – The act or process of correcting a fault or deficiency.


Residential Services — As applied to the Department of Juvenile Justice, refers
to the out-of-home placement for use in a level 4, 6, 8 or 10 facility as a
result of a delinquency disposition order.  Also referred to as a residential
commitment program.


Risk Adjustment (also Risk-Adjusted) - (Reform only) - A process to adjust
capitation rates to reflect the health conditions relative to the health status
of the enrolled population.  This process includes but is not limited to, risk
assessment models, demographics, or population grouping.


Risk Assessment — The process of collecting information from a person about
hereditary, lifestyle and environmental factors to determine specific diseases
or conditions for which the person is at risk.


Rural — An area with a population density of less than 100 individuals per
square mile, or an area defined by the most recent United States Census as
rural, i.e. lacking a metropolitan statistical area (MSA).


Rural Health Clinic (RHC) — A clinic that is located in an area that has a
health-care provider shortage.  An RHC provides primary health care and related
diagnostic services and may provide optometric, podiatry, chiropractic and
behavioral health services.  An RHC employs, contracts or obtains volunteer
services from licensed health care practitioners to provide services.


Screen or Screening — Assessment of an enrollee's physical or mental condition
to determine evidence or indications of problems and need for further evaluation
or services.


Service Area — The designated geographical area within which the Health Plan is
authorized by the Contract to furnish covered services to enrollees.


AHCA Contract No. FA905, Attachment II, Page 21 of 186
 
 

--------------------------------------------------------------------------------

 


HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


Service Authorization — The Health Plan’s approval for services to be
rendered.  The process of authorization must at least include an enrollee’s or a
provider’s request for the provision of a service.


Service Location — Any location at which an enrollee obtains any health care
service provided by the Health Plan under the terms of the Contract.


Share of Cost-Savings — (FFS PSNs only) - Potential payment to the Health Plan
when amount of the savings pool exceeds the administrative allocation to the
Health Plan as determined through a reconciliation process.


Sick Care — Non-urgent problems that do not substantially restrict normal
activity, but could develop complications if left untreated (e.g., chronic
disease).


Span of Control — Information systems and telecommunications capabilities that
the Health Plan itself operates or for which it is otherwise legally responsible
according to the terms and conditions of this Contract.  The span of control
also includes systems and telecommunications capabilities outsourced by the
Health Plan.


Special Supplemental Nutrition Program for Women, Infants & Children (WIC) —
Program administered by the Department of Health that provides nutritional
counseling; nutritional education; breast-feeding promotion and nutritious foods
to pregnant, postpartum and breast-feeding women, infants and children up to the
age of five (5) who are determined to be at nutritional risk and who have a low
to moderate income.  An individual who is eligible for Medicaid is automatically
income eligible for WIC benefits.  Additionally, WIC income eligibility is
automatically provided to an enrollee's family that includes a pregnant woman or
infant certified eligible to receive Medicaid.


Specialty Plan – A Health Plan designed for a specific population and whose
enrollees are primarily composed of Medicaid recipients, children with chronic
conditions or for Medicaid Reform recipients who have been diagnosed with the
human immunodeficiency virus or acquired immunodeficiency syndrome
(HIV/AIDS).  A Health Plan must be licensed under Chapter 641, F.S., in order to
offer a specialty plan for the Reform population with HIV/AIDS.


State — State of Florida.


Subcontract — An agreement entered into by the Health Plan for provision of
administrative services on its behalf related to this Contract.


Subcontractor — Any person or entity with which the Health Plan has contracted
or delegated some of its functions, services or responsibilities for providing
services under this Contract.


Subscriber Assistance Program – (HMOs only) - The state panel authorized under
s. 408.7056, F.S., that hears appeals from HMO enrollees whose complaints have
not been resolved through the Health Plan’s grievance and appeal process.


Surface Mail — Mail delivery via land, sea, or air, rather than via electronic
transmission.
 
Surplus — Net worth, i.e., total assets minus total liabilities.


AHCA Contract No. FA905, Attachment II, Page 22 of 186
 
 

--------------------------------------------------------------------------------

 


HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


System Unavailability — As measured within the Health Plan’s information systems
span of control, when a system user does not get the complete, correct
full-screen response to an input command within three (3) minutes after
depressing the “enter” or other function key.


Systems — See Information Systems.


Temporary Assistance to Needy Families (TANF) — Public financial assistance
provided to low-income families through the Department of Children and Families.


Transportation — An appropriate means of conveyance furnished to an enrollee to
obtain Medicaid authorized/covered services.


Unborn Activation — The process by which an unborn child, who has been assigned
a Medicaid ID number, is made Medicaid eligible upon birth.


Urban — An area with a population density of greater than one-hundred (100)
individuals per square mile or an area defined by the most recent United States
Census as urban, i.e. as having a metropolitan statistical area (MSA).


Urgent Behavioral Health Care — Those situations that require immediate
attention and assessment within twenty-three (23) hours even though the enrollee
is not in immediate danger to self or others and is able to cooperate in
treatment.


Urgent Care — Services for conditions, which, though not life-threatening, could
result in serious injury or disability unless medical attention is received
(e.g., high fever, animal bites, fractures, severe pain, etc.) or do
substantially restrict an enrollee's activity (e.g., infectious illnesses, flu,
respiratory ailments, etc.).


Validation — The review of information, data, and procedures to determine the
extent to which they are accurate, reliable, free from bias and in accord with
standards for data collection and analysis.


Vendor — An entity submitting a proposal to become a Health Plan contractor.


Violation — A determination by the Agency that a Health Plan failed to act as
specified in this Contract or applicable statutes, rules or regulations
governing Medicaid Health Plans.  For the purposes of this Contract, each day
that an ongoing violation continues shall be considered to be a separate
violation.  In addition, each instance of failing to furnish necessary and/or
required medical services or items to each enrollee shall be considered to be a
separate violation.  As well, each day that a Health Plan fails to furnish
necessary and/or required medical services or items to enrollees shall be
considered to be a separate violation.


Voluntary Enrollee — A Medicaid recipient who is not mandated to enroll in a
Health Plan, but chooses to do so.


Voluntary Potential Enrollee — A Medicaid recipient who is not mandated to
enroll in a Health Plan, has expressed a desire to do so, but is not yet
enrolled in a health plan.
 
AHCA Contract No. FA905, Attachment II, Page 23 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 
Well Care Visit — A routine medical visit for one of the following:  CHCUP
visit, family planning, routine follow-up to a previously treated condition or
illness, adult physical or any other routine visit for other than the treatment
of an illness.




REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 


AHCA Contract No. FA905, Attachment II, Page 24 of 186
 
 

--------------------------------------------------------------------------------

 


HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


B.
Acronyms

 
ACCESS — Automated Community Connection to Economic Self-Sufficiency, the
Department of Children and Families public assistance service delivery system.
 
ADL — Activities of Daily Living
 
AHCA –– Agency for Health Care Administration (Agency)
 
ALF — Assisted Living Facility
 
APD — Agency for People with Disabilities
 
ARNP – Advanced Registered Nurse Practitioner
 
BBA — Balanced Budget Act of 1997
 
BMHC — Bureau of Managed Health Care
 
CAP — Corrective Action Plan
 
CARES — Comprehensive Assessment & Review for Long-Term Care Services
 
CDC — Centers for Disease Control and Prevention
 
CFARS — Children’s Functional Assessment Rating Scales


CHD — County Health Department
 
CMS — Centers for Medicare & Medicaid Services
 
CFR — Code of Federal Regulations (cites may be searched online at:
www.gpoaccess.gov/cfr/retrieve.gtml
 
CHCUP — Child Health Check-Up Program
 
CPT — Physicians’ Current Procedural Terminology
 
CTD — Commission for the Transportation Disadvantaged
 
CWPMHP — Child Welfare Prepaid Mental Health Plan
 
DCF — Department of Children & Families
 
DFS — Department of Financial Services
 
DHHS — United States Department of Health & Human Services
 
DOH — Department of Health


AHCA Contract No. FA905, Attachment II, Page 25 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


DJJ — Department of Juvenile Justice
 
DEA — Drug Enforcement Administration
 
DME — Durable Medical Equipment
 
EDI — Electronic Data Interchange
 
ET — Eastern Time
 
EH — Emotionally Handicapped


EPSDT — Early and Periodic Screening, Diagnosis & Treatment Program
 
EQR — External Quality Review
 
EQRO — External Quality Review Organization
 
EST — Eastern Standard Time
 
FAC — Florida Administrative Code
 
FARS — Functional Assessment Rating Scales
 
FFS — Fee-for-Service
 
FQHC — Federally Qualified Health Center
 
F.S. — Florida Statutes
 
FSFN — Florida Safe Families Network (formerly HomeSafeNet)
 
FTE — Full-Time Equivalent Position
 
HCBS — Home and Community Based Services
 
HEDIS — Healthcare Effectiveness Data and Information Set
 
HIPAA — Health Insurance Portability & Accountability Act
 
HMO — Health Maintenance Organization
 
HSA — Health Savings Account
 
HSD —Bureau of Health Systems Development
 
IBNR — Incurred But Not Reported
 
LEIE — List of Excluded Individuals & Entities
 
MBHO — Managed Behavioral Health Organization
 
AHCA Contract No. FA905, Attachment II, Page 26 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


MFCU — Medicaid Fraud Control Unit, Office of the Attorney General
 
MPI —– Medicaid Program Integrity Bureau, Office of the AHCA Inspector General
 
NMHPA — Newborns and Mothers Health Protection Act
 
NCQA — National Committee for Quality Assurance
 
NPI — National Provider Identifier
 
ODBC — Open Database Connectivity
 
PA — Physician’s Assistant
 
PACE — Program of All-Inclusive Care for the Elderly
 
PCCB — Per Capita Capitation Benchmark
 
PCP — Primary Care Physician
 
PPEC — Prescribed Pediatric Extended Care
 
PDL — Preferred Drug List
 
PHI — Protected Health Information, as defined in 42 CFR 431.305(b)
 
PIP — Performance Improvement Plan
 
PMHP — Prepaid Mental Health Plan
 
PSN — Provider Service Network
 
QE — Quality Enhancement
 
QI — Quality Improvement
 
RFP — Request for Proposal
 
RHC — Rural Health Clinic
 
SAMH — Substance Abuse & Mental Health Office of the Florida Department of
Children & Families
 
SED — Severely Emotionally Disturbed
 
SFTP — Secure File Transfer Protocol
 
SIPP — Statewide Inpatient Psychiatric Program
 
SNIP — Strategic National Implementation Process
 
SOBRA — Sixth Omnibus Budget Reconciliation Act


AHCA Contract No. FA905, Attachment II, Page 27 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 
SQL — Structured Query Language
 
SSI — Supplemental Security Income
 
TANF — Temporary Assistance for Needy Families
 
TGCS — Therapeutic Group Care Services
 
UM — Utilization Management
 
WEDI — Workgroup for Electronic Data Interchange
 
WIC — Special Supplemental Nutrition Program for Women, Infants & Children
 


REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK
 


AHCA Contract No. FA905, Attachment II, Page 28 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


Section II
General Overview
 


A.
Background

 
 
1.
Florida has offered Medicaid services since 1970.  In July 2006 a demonstration
pilot, also known as Medicaid Reform, began operating in Broward and Duval
Counties.  The pilot was later extended to Nassau, Clay and Baker Counties.


 
 
2.
In addition to its fee-for-service program, Medicaid contracts with several
types of organizations to provide services to recipients. They are:



 
a.
Reform capitated Health Plans (HMOs and PSNs)

 
b.
Reform fee-for-service PSNs

 
c.
Reform specialty plan for children with chronic conditions

 
d.
Reform specialty plan for recipients living with HIV/AIDS

 
e.
Non-Reform HMOs

 
f.
Non-Reform fee-for-service PSNs

 
g.
Non-Reform capitated PSNs



B.
Purpose

 
Medicaid provides health care coverage for income-eligible children, seniors,
disabled adults and pregnant women.  It is funded by both the state and federal
governments and includes both capitated health plans as well as fee-for-service
coverage. This attachment describes elements that are common to all Medicaid
Health Plans unless specifically noted otherwise.  Provisions unique to each
Health Plan are described in Attachments I and II and their exhibits.


C.
Responsibilities of the State of Florida (state) and the Agency for Health Care
Administration (Agency) (See Exhibit 2, Attachment II)

 


 
1.
The Agency is responsible for administering the Medicaid program.  The Agency
will administer contracts, monitor Health Plan performance, and provide
oversight in all aspects of Health Plan operations.



 
2.
The state has sole authority for determining eligibility for Medicaid and
whether Medicaid recipients are required to enroll in, may volunteer to enroll
in, may not enroll in a Medicaid health plan or are subject to annual open
enrollment.



 
3.
The Agency or its agent will review the Florida Medicaid Management Information
System (FMMIS) file daily and will send written notification and information to
all potential enrollees.



 
4.
The Agency or its agent will use an established algorithm to assign mandatory
potential enrollees who do not select a Health Plan during their thirty-day
(30-day) choice period.  The process may differ for Reform and non-Reform
populations as required by state law and federally approved waivers.



AHCA Contract No. FA905, Attachment II, Page 29 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
5.
Enrollment in a Health Plan, whether chosen or assigned, will be effective at
12:01 a.m.  on the first calendar day of the month following a selection or
assignment that occurs between the first calendar day of the month and the
penultimate Saturday of the month. For those enrollees who choose or are
assigned a Health Plan between the Sunday after the penultimate Saturday and
before the last calendar day of the month, enrollment in a Health Plan will be
effective on the first calendar day of the second month after choice or
assignment.



 
6.
The Agency or its agent will notify the Health Plan of an enrollee’s selection
or assignment to the Health Plan.



 
7.
The Agency or its agent will send written confirmation to enrollees of the
chosen or assigned Health Plan.  If the enrollee has not chosen a PCP, the
confirmation notice will advise the enrollee that a PCP will be assigned by the
Health Plan. Notice to the enrollee will be sent by surface mail.  Notice to the
Health Plan will be by file transfer.



 
8.
Conditioned on continued eligibility, mandatory enrollees have a lock-in period
of twelve (12) consecutive months.  After an initial ninety (90) day change
period, mandatory enrollees may disenroll from the Health Plan only for
cause.  The Agency or its agent will notify enrollees at least once every twelve
(12) months, and for mandatory enrollees at least sixty (60) calendar days
before the lock-in period ends that an open enrollment period exists giving them
an opportunity to change health plans.  Mandatory enrollees who do not make a
change during open enrollment will be deemed to have chosen to remain with the
current health plan, unless that health plan no longer participates.  In that
case, the enrollee will be assigned to a new health plan.



 
9.
The Agency or its agent will automatically re-enroll an enrollee into the Health
Plan in which the person was most recently enrolled if the enrollee has a
temporary loss of eligibility.  “Temporary loss” is defined for purposes of this
Contract as less than sixty (60) calendar days for non-Reform enrollees and less
than one-hundred and eighty (180) calendar days for Reform enrollees.  In this
instance, for mandatory enrollees, the lock-in period will continue as though
there had been no break in eligibility, keeping the original twelve (12) month
period.



 
10.
If a temporary loss of eligibility causes the enrollee to miss the open
enrollment period, the Agency or its agent will enroll the person in the Health
Plan in which he or she was enrolled before loss of eligibility.  The enrollee
will have ninety (90) calendar days to disenroll without cause.



 
11.
The Department of Children and Families (DCF) will issue a Medicaid
identification (ID) number to a newborn upon notification from the Health Plan,
the hospital, or other authorized Medicaid provider, consistent with the unborn
activation process described in Attachment II, Section III, Eligibility and
Enrollment.



 
12.
The Agency or its agent will notify enrollees of their right to request
disenrollment as described in Attachment II, Section III, Eligibility and
Enrollment, Item C., Disenrollment, sub-item 2.



 
13.
The Agency or its agent will process all disenrollments from the Health
Plan.  The Agency or its agent will make final determinations about granting
disenrollment requests and will notify the Health Plan by file transfer and the
enrollee by surface mail of any disenrollment decision. Enrollees dissatisfied
with an Agency determination may request a Medicaid Fair Hearing.



AHCA Contract No. FA905, Attachment II, Page 30 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract



 
14.
When disenrollment is necessary because an enrollee loses Medicaid eligibility,
disenrollment shall be at the end of the month in which eligibility was lost.



 
15.
The Agency and/or its agent shall determine the activities and behaviors that
qualify for contributions to the individual’s enhanced benefit account (Reform
enrollees only).



 
16.
The Agency will monitor Health Plan operations for compliance with the
provisions of the Contract and applicable federal and state laws and
regulations.



D.
General Responsibilities of the Health Plan (See Attachment I and Attachment II,
Exhibit 2)

 
 
1.
The Health Plan shall comply with all provisions of this Contract, including all
attachments, applicable exhibits, Report Guide requirements and any amendments
and shall act in good faith in the performance of the Contract provisions.  The
core provisions in Attachment II apply to all Health Plans unless otherwise
specifically noted.  Health Plan specific provisions are in Attachment I and the
exhibits that accompany Attachments I and II.  Attachment II exhibits are
numbered to correspond to section numbers.



 
2.
The Health Plan shall verify that information it submits to the Agency or its
agents is accurate.



 
3.
The Health Plan shall develop and maintain written policies and procedures to
implement all provisions of this Contract.



 
4.
The Health Plan shall submit all policies and procedures, model provider
agreements and amendments, all subcontracts (including behavioral health, if
applicable), and all other materials related to this Contract to the Bureau of
Managed Health Care (BMHC) for approval before implementation.  Likewise, any
changes in such materials must be prior approved by BMHC before they take
effect.



 
a.
The Health Plan shall provide written materials to BMHC at least forty-five (45)
calendar days before the effective date of the change.



 
b.
The Health Plan shall provide written notice of such changes affecting enrollees
to those enrollees at least thirty (30) calendar days before the effective date
of change.



 
5.
The Health Plan agrees that failure to comply with all provisions of this
Contract may result in the assessment of sanctions and/or termination of the
Contract, in whole or in part, in accordance with Attachment II, Section XIV,
Sanctions.



 
6.
The Health Plan shall make enrollee materials, including the preferred drug
list, provider directory and enrollee handbook(s), available online at the
Health Plan’s website without requiring enrollee log-in.



 
7.
The Health Plan shall comply with all pertinent Agency rules in effect
throughout the duration of the Contract.



AHCA Contract No. FA905, Attachment II, Page 31 of 186
 
 

--------------------------------------------------------------------------------

 


 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
8.
The Health Plan shall comply with all current Florida Medicaid handbooks
(Handbooks) as noticed in the Florida Administrative Weekly (FAW), or
incorporated by reference in rules relating to the provision of services set
forth in Attachment II, Section V, Covered Services, and Section VI, Behavioral
Health Care, except where the provisions of the Contract alter the requirements
set forth in the Handbooks.  In addition, the Health Plan shall comply with the
limitations and exclusions in the Handbooks, unless otherwise specified by this
Contract.  In no instance may the limitations or exclusions imposed by the
Health Plan be more stringent than those specified in the Handbooks.  The Health
Plan may not arbitrarily deny or reduce the amount, duration or scope of a
required service solely because of the diagnosis, type of illness, or
condition.  The Health Plan may exceed these limits by offering expanded
services, as described in the exhibits of Attachment II.



 
9.
This Contract, including all attachments and exhibits, represents the entire
agreement between the Health Plan and the Agency and supersedes all other
contracts between the parties when it is executed by duly authorized signatures
of the Health Plan and the Agency.  Correspondence and memoranda of
understanding do not constitute part of this Contract.  In the event of a
conflict of language between the Contract and the attachments, the provisions of
the Contract shall govern, unless otherwise noted.  The Agency reserves the
right to clarify any contractual relationship in writing and such clarification
shall govern.  Pending final determination of any dispute over any Agency
decision, the Health Plan shall proceed diligently with the performance of its
duties as specified under the Contract and in accordance with the direction of
the Agency’s Division of Medicaid.



 
10.
The Health Plan shall have a quality improvement program that ensures
enhancement of quality of care and emphasizes improving the quality of patient
outcomes.  The Agency may restrict the Health Plan’s enrollment activities if
the Health Plan does not meet acceptable quality improvement and performance
indicators, based on HEDIS reports and other outcome measures to be determined
by the Agency.  Such restrictions may include, but shall not be limited to, the
termination of mandatory assignments.



 
11.
The Health Plan shall demonstrate that it has adequate knowledge of Medicaid
programs, provision of health care services, disease management initiatives,
medical claims data, and the capability to design and implement cost savings
methodologies.  The Health Plan shall demonstrate the capacity for financial
analyses, as necessary to fulfill the requirements of this
Contract.  Additionally, the Health Plan shall meet all requirements for doing
business in the State of Florida.



 
12.
The Health Plan may be required to provide to the Agency or its agent
information or data relative to this Contract.  In such instances, and at the
direction of the Agency, the Health Plan shall fully cooperate with such
requests and furnish all information in a timely manner, in the format in which
it is requested.  The Health Plan shall have at least thirty (30) calendar days
to fulfill such ad hoc requests.



 
13.
A Reform Health Plan shall fully cooperate with, and provide necessary data to,
the Agency and its agent for the design, management, operations and monitoring
of the Enhanced Benefits Program.



AHCA Contract No. FA905, Attachment II, Page 32 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract



 
14.
The Health Plan shall provide care management services and monitor utilization
of services through the prior authorization of claims for Medicaid covered
services for its enrollees.

 
 
15.
If the Health Plan is capitated by the Agency for a covered service, then the
Health Plan shall enroll all network providers for such services who are not
verified as Medicaid-enrolled providers with the Agency’s fiscal agent, in the
manner and format determined by the Agency.



 
16.
The Health Plan shall collect and submit encounter data for each Contract year
in accordance with Attachment II, Section X, Administration and Management. The
Medicaid Encounter Data System Companion Guide is located on the Medicaid web
site http://ahca.myflorida.com/Medicaid/meds/index.shtml.  The Health Plan shall
ensure that its provision of provider information to the Agency is sufficient to
ensure that its providers are recognized as participating providers of the
Health Plan for choice counseling and encounter data acceptance purposes.



 
17.
The Health Plan shall provide covered services to enrollees as required for each
enrollee without regard to the frequency or cost of services relative to the
amount paid pursuant to the Contract.  In the event of insolvency, the Health
Plan shall cover continuation of services to enrollees for the duration of the
period for which payment has been made, as well as for inpatient admissions up
until discharge.



 
18.
The Health Plan shall comply with all requirements of the Health Plan Report
Guide referenced in Attachment II, Section XII, Reporting Requirements.







REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK
 




AHCA Contract No. FA905, Attachment II, Page 33 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


Section III
Eligibility and Enrollment
 


A.     Eligibility (See Attachment II, Exhibit 3)
 


 The following populations represent broad categories that contain multiple
eligibility groups.  Certain exceptions may apply within the broad categories
and will be determined by  
 the Agency.

 
1.      Mandatory Populations


 
a.
The categories of eligible recipients authorized to be enrolled in the Health
Plan are:



 
(1)
Low Income Families and Children;



 
(2)
Sixth Omnibus Budget Reconciliation Act (SOBRA) Children;



 
(3)
Supplemental Security Income (SSI) Medicaid Only,



 
(4)
Refugees;



 
(5)
Title XXI MediKids, in accordance with s. 409.8132, F.S., and



 
(6)
Medicaid Eligible Designated by SOBRA/Aged and Disabled population (Meds AD)
unless they otherwise meet a requirement of a voluntary or excluded population.



 
b.
Except as otherwise specified in this Contract, Title XXI MediKids-eligible
participants are entitled to the same conditions and services as currently
eligible Title XIX Medicaid recipients.



 
2.
Voluntary Populations



  The following categories describe recipients who may enroll in a Health Plan
but are not required to do so:


 
a.
Foster care children/adolescents, including children/adolescents receiving
medical foster care services or receiving adoption assistance;



 
b.
Individuals diagnosed with developmental disabilities, as defined by the Agency,
including those in the Developmental Disabilities Waiver;



 
c.
Children with chronic conditions who are eligible to participate in the
Children’s Medical Services Program or a specialty plan for children with
chronic conditions but not enrolled in the program;



 
d.
Individuals with Medicare coverage (dual eligible individuals with either
Medicare Part B coverage or Medicare Parts A and B coverage) who are not
enrolled in a Medicare Advantage Plan;



AHCA Contract No. FA905, Attachment II, Page 34 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract



 
e.
Children and adolescents who have an open case for services in the Department of
Children and Families’ Florida Safe Families Network (FSFN) database system
(formerly HomeSafenet) unless they otherwise meet a requirement of a mandatory
population or an excluded population;



 
f.
Women enrolled in the Health Plan who change eligibility categories to the SOBRA
category due to their pregnancy will remain eligible for enrollment in the
Health Plan or may disenroll;



 
g.
Individuals who are residents in ALFs and are not enrolled in an Assisted Living
for the Elderly (ALE) waiver program and are not otherwise in a mandatory
population;



 
h.
For Reform populations, individuals enrolled in Project AIDS Care (PAC) waiver
unless they otherwise meet a requirement of a mandatory or excluded population;
and



 
i.
Individuals enrolled in the Channeling Waiver, Aged and Disabled Adult Waiver,
Adult Cystic Fibrosis Waiver, Adult Day Health Care Waiver, Alzheimer’s Disease
Waiver, Traumatic Brain and Spinal Cord Injury Waiver, Familial Dysautonomia
Waiver, Family and Supported Living Waiver, or Model Waiver.



3.       Excluded Populations


  The following categories describe Medicaid recipients who are not eligible to
enroll in a Health Plan:


 
a.
Pregnant women who have not enrolled in Medicaid prior to the effective date of
their SOBRA eligibility;



 
b.
Medicaid recipients who, at the time of application for enrollment and/or at the
time of enrollment, are living in an institution, including a nursing facility
(and have been CARES assessed), Statewide Inpatient Psychiatric (SIPP) facility
for individuals under the age of 21, an Intermediate Care
Facility/Developmentally Disabled (ICF-DD), a state mental health hospital or a
correctional facility;



 
c.
Medicaid recipients whose Medicaid eligibility was determined through the
Medically Needy program;



 
d.
Qualified Medicare Beneficiaries (QMBs), Special Low Income Medicare
Beneficiaries (SLMBs), or Qualified Individuals at Level 1 (QI-1s);



 
e.
Medicaid recipients who have other creditable health care coverage, such as
TriCare or a private commercial health plan;



 
f.
Medicaid recipients who reside in the following:



 
(1)
Residential commitment programs/facilities operated through the Department of
Juvenile Justice (DJJ);



 
(2)
Residential group care operated by the Family Safety & Preservation Program of
Department of Children and Families (DCF);



AHCA Contract No. FA905, Attachment II, Page 35 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract



 
(3)
Children’s residential treatment facilities purchased through the Substance
Abuse & Mental Health District (SAMH) Offices of DCF (also referred to as
Purchased Residential Treatment Services – PRTS);



 
(4)
SAMH residential treatment facilities licensed as Level I and Level II
facilities; and



 
(5)
Residential Level I and Level II substance abuse treatment programs. (See ss.
65D-30.007(2)(a) and (b), F.A.C.);



 
g.
Medicaid recipients participating in the Family Planning Waiver;



 
h.
Title XXI-funded children with chronic conditions who are enrolled in Children’s
Medical Services Network;



 
i.
Women eligible for Medicaid due to breast and/or cervical cancer;



 
j.
Individuals eligible under a hospice-related eligibility group or receiving
hospice services;



 
k.
Individuals enrolled in the Nursing Home Diversion Program or the Program of All
Inclusive Care for the Elderly (PACE);



 
l.
For non-Reform populations, individuals enrolled in the PAC Waiver; and



 
m.
For Reform populations and non-Reform HMO populations, Medicaid recipients who
are members of the Florida Assertive Community Treatment Team (FACT team) unless
they disenroll from the FACT team.  These recipients are allowed to enroll in
non-Reform PSNs.



B.
Enrollment (See Attachment I and Attachment II, Exhibit 3)



1.      General Provisions


 
a.
Only Medicaid recipients who meet eligibility requirements in Attachment II and
are living in counties with authorized Health Plans are eligible to enroll and
receive services from the Health Plan.



 
b.
The Agency or its agent shall be responsible for enrollment, including
enrollment into the Health Plan, disenrollment, and outreach and education
activities.  The Health Plan shall coordinate with the Agency and its agent as
necessary for all enrollment and disenrollment functions.



 
c.
The Health Plan shall accept Medicaid recipients without restriction and in the
order in which they enroll.  The Health Plan shall not discriminate on the basis
of religion, gender, race, color, age, or national origin, health status,
pre-existing condition, or need for health care services and shall not use any
policy or practice that has the effect of such discrimination.



AHCA Contract No. FA905, Attachment II, Page 36 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
d.
The Health Plan shall accept new enrollees throughout the Contract period up to
the authorized maximum enrollment levels approved in Attachment I.



 
e.
Each month the Health Plan shall review its X12-834 enrollment files to ensure
that all enrollees are residing in the same county in which they were
enrolled.  The Health Plan shall update the records for all enrollees who have
moved from one county to another but are still residing in the Health Plan’s
service area and provide those enrollees with a new provider directory for that
county, if necessary or requested.



 
2.
Enrollment in a Specialty Plan (See Attachment II, Exhibit 3)



 3.      Unborn Activation and Newborn Enrollment (See Attachment II, Exhibit 3)


                  a.
The Health Plan shall use the unborn activation process to facilitate enrollment
and shall be responsible for newborns from the date their enrollment in the
Health Plan is effective.  The Health Plan shall comply with all requirements
set forth by the Agency or its agent related to unborn activation.



                  b.
Upon unborn activation, during the next enrollment cycle the newborn shall be
enrolled in the mother’s Health Plan.  If no unborn eligibility record exists,
the Health Plan shall follow the process described in subparagraph d. below.



                  c.
Unborn activation shall occur through the following procedures:



 
(1)
Upon identification of an enrollee’s pregnancy through medical history,
examination, testing, claims, or otherwise, the Health Plan shall immediately
notify DCF of the pregnancy and any relevant information known (for example, due
date and gender).  The Health Plan must provide this notification by completing
the DCF Excel spreadsheet and submitting it, via electronic mail, to the
appropriate DCF Customer Call Center address and copied to MPI at
email:  mcobaby@ahca.myflorida.com.  The Health Plan shall indicate its name and
number as the entity initiating the referral.  The DCF Excel spreadsheet and
directions for completion are located on the Medicaid web site:

http://ahca.myflorida.com/Medicaid/Newborn/index.shtml.


 
(2)
DCF will generate a Medicaid ID number for the unborn child.  This information
will be transmitted to the Medicaid fiscal agent.  The Medicaid ID number will
remain inactive until the child is born and DCF is notified of the birth.



 
(3)
Upon notification that a pregnant enrollee has presented to the hospital for
delivery, the Health Plan shall inform the hospital, the pregnant enrollee’s
attending physician and the newborn’s attending and consulting physicians that
the newborn is an enrollee only if the Health Plan has verified that the newborn
has an unborn record on the system that is awaiting activation.  At this time
the Health Plan or its designee shall complete and submit the Excel spreadsheet
for unborn activation to DCF, and to MPI for its information. (Special
provisions apply to fee-for-service PSNs; see Exhibit 3.)

 
(4)
E-mail submissions shall include the password-protected spreadsheet as an
attachment, and the spreadsheet shall contain all pregnancy notifications and



AHCA Contract No. FA905, Attachment II, Page 37 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
newborn births for that Health Plan (or that Health Plan’s designated
subcontractor).  Each Health Plan (or Health-Plan-designated subcontractor)
shall send no more than one (1) e-mail submission, per day, to each DCF customer
call center region based on the enrollee’s region of residence.  (Refer to the
Medicaid website referenced above for DCF customer call center information.)



 
(5)
With regard to participating hospitals, the Health Plan shall include, as part
of its participating hospital contract, a clause that states whether the Health
Plan or the hospital will complete the DCF Excel spreadsheet for unborn
activation (see Attachment II, Section XVI, Terms and Conditions).



 
(6)
The Health Plan shall periodically check Medicaid eligibility to determine if
the baby’s Medicaid ID has been activated.  Frequent monitoring is
recommended.  Monitoring may be done through the following:



 
(a)
The Health Plan’s contracted Medicaid Eligibility Vendor System (MEVS);



 
(b)
The Medicaid Fiscal Agent’s toll-free provider inquiry line and asking a
representative for assistance;



 
(c)
The Medicaid Automated Voice Response System (AVRS); or



 
(d)
The X12-270 transmission to the Medicaid fiscal agent.



 
(7)
If the unborn activation process is properly completed by the capitated Health
Plan, then the newborn will be enrolled in the Health Plan retroactive to birth.



 
(8)
If the unborn activation process is properly completed by the FFS PSN, the
newborn will be enrolled using the process in Attachment II, Exhibit 3.



 
(9)
Failure to use the unborn activation process for known pregnancies per
subparagraph(s) c.(1), (3), (5) and (6) above shall result in sanctions as
described in Attachment II, Section XIV, Sanctions.



 
d.
If a pregnant enrollee presents for delivery without having an unborn
eligibility record that is awaiting activation, the Health Plan or designee
shall submit the spreadsheet to DCF immediately upon birth of the child.  The
newborn will not automatically become a Health Plan enrollee upon birth.

 
4.      Stopping or Limiting Enrollment


  The Health Plan may ask the Agency to halt or reduce enrollment temporarily if
continued full enrollment would exceed the Health Plan’s capacity to provide
required  
  services under the Contract.  The Agency may also limit Health Plan
enrollments when such action is considered to be in the Agency’s best interest
in accordance with the 
  provisions of this Contract.


AHCA Contract No. FA905, Attachment II, Page 38 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


C.     Disenrollment (See Attachment II, Exhibit 3)
 
1.      General Provisions


 
a.
If the Contract is renewed, the enrollment status of all enrollees shall
continue uninterrupted.



 
b.
The Health Plan shall ensure that it does not restrict the enrollee’s right to
disenroll voluntarily in any way.



 
c.
The Health Plan or its agents shall not provide or assist in the completion of a
disenrollment request or assist the Agency’s contracted choice
counselor/enrollment broker in the disenrollment process.



 
d.
The Health Plan shall ensure that enrollees that are disenrolled and wish to
file an appeal have the opportunity to do so.  All enrollees shall be afforded
the right to file an appeal on disenrollment except for the following reasons:

 
 

 
(1)
Moving out of the service area;



 
(2)
Loss of Medicaid eligibility;



 
(3)
Determination that an enrollee is in an excluded population, as defined in
Attachment II, Section III, Eligibility and Enrollment, Item A., Eligibility,
sub-item 3., Excluded Populations; or



 
(4)
Enrollee death.



 
e.
An enrollee subject to open enrollment may submit to the Agency or its agent a
request to disenroll from the Health Plan.  This may be done without cause
during the ninety (90) calendar day change period following the date of the
enrollee’s initial enrollment with the Health Plan, or the date the Agency or
its agent sends the enrollee notice of the enrollment, whichever is later.  An
enrollee may request disenrollment without cause every twelve (12) months
thereafter during the annual open enrollment period.  Those not subject to open
enrollment may disenroll at any time.



 
f.
The effective date of an approved disenrollment shall be the last calendar day
of the month in which disenrollment was made effective by the Agency or its
agent.  In no case shall disenrollment be later than the first calendar day of
the second month following the month in which the enrollee or the Health Plan
files the disenrollment request.  If the Agency or its agent fails to make a
disenrollment determination within this timeframe, the disenrollment is
considered approved.



2.      When Disenrollment Can Occur


  An enrollee may request disenrollment at any time.  The Agency or the choice
counselor/enrollment broker performs disenrollment as follows:


AHCA Contract No. FA905, Attachment II, Page 39 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


  a.   For cause at any time (see below for list of for-cause reasons), or


 
b.
Without cause, for enrollees subject to open enrollment, at the following times:



 
(1)
During the ninety (90) days following the enrollee’s initial enrollment, or the
date the Agency or its agent sends the enrollee notice of the enrollment,
whichever is later;



 
(2)
At least every twelve (12) months;



 
(3)
If the temporary loss of Medicaid eligibility has caused the enrollee to miss
the open enrollment period;



 
(4)
When the Agency or its agent grants the enrollee the right to terminate
enrollment without cause (done on a case-by-case basis); or



 
(5)
(Reform Only) If the individual chooses to opt out and enroll in an
employer-sponsored health plan.



 
c.
Without cause, for enrollees not subject to open enrollment, at any time.



3.      Cause for Disenrollment


 
a.
A mandatory enrollee may request disenrollment from the Health Plan for cause at
any time.  Such request shall be submitted to the Agency or its agent.  The
following reasons constitute cause for disenrollment from the Health Plan:



 
(1)
The enrollee moves out of the county, or the enrollee’s address is incorrect and
the enrollee does not live in a county where the Health Plan is authorized to
provide services.



 
(2)
The provider is no longer with the Health Plan.



 
(3)
The enrollee is excluded from enrollment.



 
(4)
A substantiated marketing or community outreach violation has occurred.



 
(5)
The enrollee is prevented from participating in the development of his/her
treatment plan.



 
(6)
The enrollee has an active relationship with a provider who is not on the Health
Plan’s panel, but is on the panel of another health plan.



 
(7)
The enrollee is in the wrong health plan as determined by the Agency.



 
(8)
The Health Plan no longer participates in the county.



 
(9)
The state has imposed intermediate sanctions upon the Health Plan, as specified
in 42 CFR 438.702(a)(3).



AHCA Contract No. FA905, Attachment II, Page 40 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
(10)
The enrollee needs related services to be performed concurrently, but not all
related services are available within the Health Plan network. or the enrollee’s
PCP has determined that receiving the services separately would subject the
enrollee to unnecessary risk.



 
(11)
The Health Plan does not, because of moral or religious objections, cover the
service the enrollee seeks.



 
(12)
The enrollee missed open enrollment due to a temporary loss of eligibility,
defined as sixty (60) days or less for non-Reform populations and one-hundred
and eighty (180) days or less for Reform populations.



 
(13)
Other reasons per 42 CFR 438.56(d)(2), including, but not limited to, poor
quality of care; lack of access to services covered under the Contract;
inordinate or inappropriate changes of PCPs; service access impairments due to
significant changes in the geographic location of services; lack of access to
providers experienced in dealing with the enrollee’s health care needs; or
fraudulent enrollment.



 
b.
Voluntary enrollees may disenroll from the Health Plan at any time.



4.      Involuntary Disenrollment Requests (See Attachment II, Exhibit 3)


 
a.
With proper written documentation, the following are acceptable reasons for
which the Health Plan may submit involuntary disenrollment requests to the
Agency or its agent:



 
(1)
Fraudulent use of the enrollee ID card. In such cases the Health Plan shall
report the event to MPI.



 
(2)
The enrollee’s behavior is disruptive, unruly, abusive or uncooperative to the
extent that enrollment in the Health Plan seriously impairs the organization's
ability to furnish services to either the enrollee or other enrollees.



 
(a)
This section does not apply to enrollees with mental health diagnoses if the
enrollee’s behavior is attributable to the mental illness.



 
(b)
An involuntary disenrollment request related to enrollee behavior must include
documentation that the Health Plan:



 
(i)
Provided the enrollee at least one (1) oral warning and at least one (1) written
warning of the full implications of the enrollee’s actions;



 
(ii)
Attempted to educate the enrollee regarding rights and responsibilities;



 
(iii)
Offered assistance through case management that would enable the enrollee to
comply;



 
(iv)
Determined that the enrollee’s behavior is not related to the enrollee’s medical
or behavioral condition.



AHCA Contract No. FA905, Attachment II, Page 41 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
b.
The Health Plan shall promptly submit such disenrollment requests to BMHC.  In
no event shall the Health Plan submit a disenrollment request at such a date as
would cause the disenrollment to be effective later than forty-five (45)
calendar days after the Health Plan’s receipt of the reason for involuntary
disenrollment.  The Health Plan shall ensure that involuntary disenrollment
documents are maintained in an identifiable enrollee record.



 
c.
All requests will be reviewed on a case-by-case basis and subject to the sole
discretion of the Agency.  Any request not approved is final and not subject to
Health Plan dispute or appeal.



 
d.
The Health Plan shall not request disenrollment of an enrollee due to:



 
(1)
Health diagnosis;



 
(2)
Adverse changes in an enrollee’s health status;



 
(3)
Utilization of medical services;



 
(4)
Diminished mental capacity;



 
(5)
Pre-existing medical condition;



 
(6)
Uncooperative or disruptive behavior resulting from the enrollee’s special needs
(with the exception of Item C., Disenrollment, sub-item 4.a.(2)(b) above);



 
(7)
Attempt to exercise rights under the Health Plan's grievance system;



 
(8)
Request of one (1) PCP to have an enrollee assigned to a different provider out
of the Health Plan.



 
e.
When the Health Plan requests an involuntary disenrollment, it shall notify the
enrollee in writing that the Health Plan is requesting disenrollment, the reason
for the request, and an explanation that the Health Plan is requesting that the
enrollee be disenrolled in the next Contract month, or earlier if
necessary.  Until the enrollee is disenrolled, the Health Plan shall be
responsible for the provision of services to that enrollee.



 5.      Disenrollment Notice (See Attachment II, Exhibit 3)


  Each month the Health Plan shall review its X12-834 enrollment files to
determine which enrollees were disenrolled due to moving outside the service
area.  Non-Reform Health
  Plans shall send notice of disenrollment to all such recipients with
instructions to contact the choice counselor/enrollment broker to make a plan
choice in the new service
  area.
 


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK




AHCA Contract No. FA905, Attachment II, Page 42 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract




Section IV
Enrollee Services, Community Outreach and Marketing
 
A.      Enrollee Services


1.      General Provisions


 
a.
The Health Plan shall ensure that enrollees are notified of their rights and
responsibilities, the role of PCPs, how to obtain care, what to do in an
emergency or urgent medical situation, how to pursue a complaint, a grievance,
appeal or Medicaid Fair Hearing, how to report suspected fraud and abuse,
procedures for obtaining required behavioral health services, including any
additional Health Plan telephone numbers to be used for obtaining services, and
all other requirements and benefits of the Health Plan.



 
b.
The Health Plan shall have the capability to answer enrollee inquiries through
written materials, telephone, electronic transmission, and face-to-face
communication.



 
c.
Mailing envelopes for enrollee materials shall contain a request for address
correction.  When enrollee materials are returned to the Health Plan as
undeliverable, the Health Plan shall use and maintain in a file a record of all
of the following methods to contact the enrollee:



 
(1)
Telephone contact at the number obtained from the local telephone directory,
directory assistance, city directory, or other directory;



 
(2)
Routine checks (at least once a month for the first three (3) months of
enrollment) on services or claims authorized or denied by the Health Plan to
determine if the enrollee has received services, and to locate updated address
and telephone number information.



 
d.
New enrollee materials are not required for a former enrollee who was
disenrolled because of the loss of Medicaid eligibility and who regains
eligibility within sixty (60) days for a non-Reform enrollee and one-hundred and
eighty (180) days for a Reform enrollee and is automatically reinstated in the
Health Plan.  In addition, unless requested by the enrollee, new enrollee
materials are not required for a former enrollee subject to open enrollment who
was disenrolled because of the loss of Medicaid eligibility, regains eligibility
within the time specified in this paragraph and is reinstated as a Health Plan
enrollee.  A notation of the effective date of the reinstatement is to be made
on the most recent application or conspicuously identified in the enrollee’s
administrative file.  Enrollees who were previously enrolled in a Health Plan,
and who lose and regain eligibility after the specified number of days for
Reform or non-Reform, will be treated as new enrollees.



 
e.
The Health Plan shall notify, in writing, each person who is to be reinstated,
of the effective date of the reinstatement and the assigned primary care
physician.  The notifications shall distinguish between enrollees subject to
open enrollment and those who are not and shall include information about change
procedures for cause, or general health plan change procedures through the
Agency’s toll-free choice counselor/enrollment broker telephone number as
appropriate.  The notification shall also instruct the enrollee to contact the
Health Plan if a new enrollee card and/or a new enrollee handbook are
needed.  The Health Plan shall provide such notice to each affected enrollee by
the first calendar day of the month following the Health Plan’s receipt of the
notice of reinstatement or within five (5) calendar days from receiving the
enrollment file, whichever is later.



AHCA Contract No. FA905, Attachment II, Page 43 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract





 2.      Requirements for Written Material


 
a.
The Health Plan shall make all written materials available in alternative
formats and in a manner that takes into consideration the enrollee’s special
needs, including those who are visually impaired or have limited reading
proficiency.  The Health Plan shall notify all enrollees and, upon request,
potential enrollees that information is available in alternative formats and how
to access those formats.



 
b.
The Health Plan shall make all written material available in English, Spanish,
and all other appropriate foreign languages.  The appropriate foreign languages
comprise all languages in the Health Plan service area spoken by approximately
five percent (5%) or more of the total population.  Upon request, the Health
Plan shall provide, free of charge, interpreters for potential enrollees or
enrollees whose primary language is not English.



 
c.
The Health Plan shall provide enrollee information in accordance with 42 CFR
438.10, which addresses information requirements related to written and oral
information provided to enrollees, including:  languages; format; Health Plan
features, such as benefits, cost sharing, service area, provider network and
physician incentive plans; enrollment and disenrollment rights and
responsibilities; grievance system; and advance directives.  The Health Plan
shall notify enrollees on at least an annual basis of their right to request and
obtain information in accordance with the above requirements.



 
d.
All written materials and web sites shall be at or near the fourth (4th) grade
comprehension level.  Suggested reference materials to determine whether the
written materials meet this requirement are:



 
(1)
Fry Readability Index;



 
(2)
PROSE The Readability Analyst (software developed by Education Activities,
Inc.);



 
(3)
Gunning FOG Index;



 
(4)
McLaughlin SMOG Index;



 
(5)
The Flesch-Kincaid Index; and/or



 
(6)
Other software approved by the Agency.



 3.      New Enrollee Materials


 
a.
By the first day of the assigned enrollee’s enrollment or within five (5)
calendar days following receipt of the enrollment file from Medicaid or its
agent, whichever is later, the Health Plan shall mail to the new enrollee: the
enrollee handbook; the provider directory; the enrollee identification card; and
the following additional materials:



AHCA Contract No. FA905, Attachment II, Page 44 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 
 
(1)
The actual date of enrollment and the name, telephone number and address of the
enrollee’s PCP assignment;

 
 
(2)
The enrollee’s right to choose a different PCP;



 
(3)
An explanation that enrollees may choose to have all family members served by
the same PCP or may choose different PCPs;



 
(4)
Procedures for changing PCPs, including notice of the Health Plan’s toll-free
member services telephone number, etc.;



 
(5)
The enrollees’ right to change their health plan selections, subject to Medicaid
limitations;



 
(6)
A request to update the enrollee’s name, address (home and mailing), county of
residence, and telephone number;



 
(7)
A notice that enrollees who lose eligibility and are disenrolled shall be
automatically re-enrolled in the Health Plan if eligibility is regained within
sixty (60) days for non-Reform participants and one-hundred and eighty (180)
days for Reform participants; and



 
(8)
A postage-paid, pre-addressed return envelope.



 
b.
Each mailing shall be documented in the Health Plan’s records.



 
c.
Materials may be sent in separate mailings.



 4.      Enrollee ID Card


  The enrollee ID card shall include, at a minimum:


 
a.
The enrollee's name and Medicaid ID number;



 
b.
The Health Plan's name, address and enrollee services number; and



 
c.
A telephone number that a non-contracted provider may call for billing
information.



 5.      Enrollment with a Primary Care Provider (PCP)


 
a.
The Health Plan shall offer each enrollee a choice of PCPs.  After making a
choice, each enrollee shall have a single or group PCP.



 
b.
The Health Plan shall assign a PCP to those enrollees who did not choose a PCP
at the time of health plan selection.  The Health Plan shall take into
consideration the enrollee's last PCP (if the PCP is known and available in the
Health Plan's network), closest PCP to the enrollee's ZIP code location, keeping
children/adolescents within the same family together, and age (adults versus
children/adolescents).



 
c.
The Health Plan shall permit enrollees to request to change PCPs at any
time.  If the enrollee request is not received by the Health Plan’s established
monthly cut-off date



AHCA Contract No. FA905, Attachment II, Page 45 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
for system processing, the PCP change will be effective the first day of the
next month.



 
d.
The Health Plan shall assign all enrollees that are reinstated after a temporary
loss of eligibility to the PCP who was treating them prior to loss of
eligibility, unless the enrollee specifically requests another PCP, the PCP no
longer participates in the Health Plan or is at capacity, or the enrollee has
changed geographic areas.



6.      Enrollee Handbook Requirements


 
a.
The Health Plan shall have separate enrollee handbooks for Reform and non-Reform
populations. The handbooks shall include the following information:



 
(1)
Table of contents;



 
(2)
Terms, conditions and procedures for enrollment including the reinstatement
process and enrollee rights and protections;



 
(3)
Description of the ninety (90) day change period and the open enrollment process
(see subparagraph (15), below, for required standardized language);



(4)      How to change PCPs;


 
(5)
Description of services provided, including limitations and general restrictions
on provider access, exclusions and out-of-network use, and any restrictions on
enrollee freedom of choice among network providers;



 
(6)
Procedures for obtaining required services, including second opinions, and
authorization requirements, including those services available without prior
authorization;



 
(7)
Information regarding newborn enrollment, including the mother’s responsibility
to notify the Health Plan and DCF of the pregnancy and the newborn’s birth;



 
(8)
Information about how to select the newborn’s PCP;



 
(9)
Emergency services and procedures for obtaining services both in and out of the
Health Plan’s service area, including explanation that prior authorization is
not required for emergency or post-stabilization services, the locations of any
emergency settings and other locations at which providers and hospitals furnish
emergency services and post-stabilization care services, use of the
911-telephone system or its local equivalent, and other post-stabilization
requirements in 42 CFR 422.113(c);



 
(10)
The extent to which, and how, after-hours and emergency coverage is provided,
and that the enrollee has a right to use any hospital or other setting for
emergency care;



 
(11)
Enrollee rights and responsibilities, including the extent to which and how
enrollees may obtain services from out-of-network providers; the right to obtain
family planning services from any participating Medicaid provider without prior
authorization; and other provisions in accordance with 42 CFR 438.100;



AHCA Contract No. FA905, Attachment II, Page 46 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract



 
(12)
Information about the Subscriber Assistance Program (SAP, for HMOs only) and the
Beneficiary Assistance program (BAP, for PSNs only) and the Medicaid Fair
Hearing process, including an explanation that a review by the SAP/BAP must be
requested within one (1) year after the date of the occurrence that initiated
the appeal, how to initiate a review by the SAP/BAP and the SAP/BAP address and
telephone number:

    
Agency for Health Care Administration
Subscriber Assistance Program/Beneficiary Assistance Program
Building 1, MS #26
2727 Mahan Drive, Tallahassee, FL 32308
(850) 921-5458
(888) 419-3456 (toll-free)


 
(13)
Clear specifics on the required procedural steps in the grievance process,
including the address, telephone number and office hours of the grievance
staff.  The Health Plan shall specify telephone numbers to call to present a
complaint, grievance, or appeal.  Each telephone number shall be toll-free
within the caller’s geographic area and provide reasonable access to the Health
Plan without undue delays;



 
(14)
Information that services will continue upon appeal of a denied authorization
and that the enrollee may have to pay in case of an adverse ruling;



 
(15)
Enrollee rights and procedures for enrollment and disenrollment, including the
toll-free telephone number for the Agency’s contracted choice
counselor/enrollment broker. The Health Plan shall include the following
language verbatim in the enrollee handbook:



Enrollment:


If you are a mandatory enrollee required to enroll in a plan, once you are
enrolled in [INSERT HEALTH PLAN NAME] or the state enrolls you in a plan, you
will have 90 days from the date of your first enrollment to try the health
plan.  During the first 90 days you can change health plans for any reason.
After the 90 days, if you are still eligible for Medicaid, you will be enrolled
in the plan for the next nine months.  This is called “lock-in.”


Open Enrollment:


If you are a mandatory enrollee, the state will send you a letter 60 days before
the end of your enrollment year telling you that you can change plans if you
want to. This is called “open enrollment.”  You do not have to change health
plans. If you choose to change plans during open enrollment, you will begin in
the new plan at the end of your current enrollment year.  Whether you pick a new
plan or stay in the same plan, you will be locked into that plan for the next 12
months.  Every year you can change health plans during your 60 day open
enrollment period.


AHCA Contract No. FA905, Attachment II, Page 47 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 
Disenrollment:


If you are a mandatory enrollee and you want to change plans after the initial
90 day period ends or after your open enrollment period ends, you must have a
state-approved good cause reason to change plans.  The following are
state-approved cause reasons to change health plans: [INSERT CAUSE LIST LANGUAGE
VERBATIM FROM SECTION III, ELIGIBILITY AND ENROLLMENT, ITEM C., DISENROLLMENT,
SUB-ITEM 3.A., CAUSE FOR DISENROLLMENT].


 
(16)
Procedures for filing a request for disenrollment for cause. As noted in
subparagraph (15), the state-approved for-cause reasons listed in Attachment II,
Section III, Eligibility and Enrollment, Item C., Disenrollment, sub-item 3.,a.
shall be listed verbatim in the disenrollment section of the enrollee
handbook.  In addition, the Health Plan shall include the following language
verbatim in the disenrollment section of the enrollee handbook:



Some Medicaid recipients can change health plans whenever they choose, for any
reason.  For example, people who are eligible for both Medicaid and Medicare
benefits and children who receive SSI benefits can change plans at any time for
any reason.  To find out if you can change plans, call the [INSERT EITHER
“CHOICE COUNSELOR” OR “ENROLLMENT BROKER” AND APPROPRIATE TELEPHONE NUMBER].


 
(17)
Information that interpretation services and alternative communication systems
are available, free of charge, including for all foreign languages and vision
and hearing impairment, and how to access these services;



 
(18)
Information regarding health care advance directives pursuant to ss. 765.302
through 765.309, F.S., 42 CFR 438.6(i)(1)-(2) and 42 CFR 422.128, as follows:



 
(a)
The Health Plan shall provide these policies and procedures to all enrollee's
age 18 and older and shall advise enrollees of:



 
(i)
Their rights under state law, including the right to accept or refuse medical or
surgical treatment and the right to formulate advance directives; and



 
(ii)
The Health Plan's written policies respecting the implementation of those
rights, including a statement of any limitation regarding the implementation of
advance directives as a matter of conscience.



 
(b)
The information must include a description of state law and must reflect changes
in state law as soon as possible, but no later than ninety (90) calendar days
after the effective change.



 
(c)
The Health Plan's information shall inform enrollees that complaints about
non-compliance with advance directive laws and regulations may be filed with the
state's complaint hotline.



AHCA Contract No. FA905, Attachment II, Page 48 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
(d)
The Health Plan shall educate enrollees about their ability to direct their care
using this mechanism and shall specifically designate which staff and/or network
providers are responsible for providing this education.



 
(19)
Cost sharing for the enrollee, if any;



 
(20)
How and where to access any benefits that are available under the Medicaid State
Plan but are not covered under this Contract, including any cost sharing;



 
(21)
Instructions explaining how enrollees may obtain information from the Health
Plan about how it rates on performance measures in specific areas of service;



 
(22)
How to obtain information from the Health Plan about quality enhancements;



 
(23)
Procedures for reporting fraud, abuse and overpayment that includes the
following specific language:



To report suspected fraud and/or abuse in Florida Medicaid, call the Consumer
Complaint Hotline toll-free at 1-888-419-3456 or complete a Medicaid Fraud and
Abuse Complaint Form, which is available online at
https://ahcaxnet.fdhc.state.fl.us/InspectorGeneral/fraud_complaintform.aspx;


 
(24)
Information regarding HIPAA relative to the enrollee’s personal health
information (PHI);



 
(25)
Toll-free telephone number of the appropriate Area Medicaid Office;



 
(26)
Information to help the enrollee assess a potential behavioral health problem;



 
(27)
How to get information about the structure and operation of the Health Plan and
any physician incentive plans, as set forth in 42 CFR 438.10(g)(3);



 
(28)
(Reform Health Plans and non-Reform HMOs) A separate section for behavioral
health services that provides the following information:



 
(a)
The extent to which and how after-hours and emergency coverage is provided and
that the enrollee has a right to use any hospital or other setting for emergency
care;



 
(b)
Information that post-stabilization services are provided without prior
authorization and other post stabilization care services rules set forth in 42
CFR 422.113(c);



 
(c)
A clear statement that the enrollee may select an alternative behavioral health
case manager or direct service provider within the Health Plan, if one is
available;



 
(d)
A description of behavioral health services provided, including limitations,
exclusions and out-of-network use;

 
AHCA Contract No. FA905, Attachment II, Page 49 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract




 
(e)
A description of emergency behavioral health services procedures both in and out
of the Health Plan’s service area.

 
 
(29)
(Reform Health Plans Only) Information on the enhanced benefit program and how
to access the enrollee’s enhanced benefit account.



 
b.
For a counseling or referral service that the Health Plan does not cover because
of moral or religious objections, the Health Plan need not furnish information
on how and where to obtain the service.



7.      Provider Directory


 
a.
The Health Plan shall mail a provider directory to all new enrollees, including
those who reenrolled after the open enrollment period.  The Health Plan shall
provide the most recently printed provider directory and append to it a list of
the providers who have left the network and those who have been added since the
directory was printed.  In lieu of the appendix to the provider directory the
Health Plan may enclose a letter stating that the most current listing of
providers is available by calling the Health Plan at its toll-free telephone
number and at the Health Plan's website.  The letter shall include the telephone
number and the Internet address that will take the enrollee directly to the
online provider directory.



 
b.
The provider directory shall include the names, locations, office hours,
telephone numbers of, and non-English languages spoken by current Health Plan
providers.  The provider directory shall include, at a minimum, information
relating to PCPs, specialists, pharmacies, hospitals, certified nurse midwives
and licensed midwives, and ancillary providers.  The provider directory also
shall identify providers that are not accepting new patients.  The provider
directory shall also include information on how to determine a provider’s
hospital affiliations.  Such information must be available online and through
customer service.



 
c.
The Health Plan shall maintain an online provider directory containing all the
information described in subsection 7.b., above.  The Health Plan shall update
the online provider directory at least monthly.  The Health Plan shall file an
attestation to this effect with BMHC each month, even if no changes have
occurred.



 
d.
If a Health Plan elects to use a more restrictive pharmacy network than the
network available to people enrolled in the Medicaid fee-for-service program,
then the provider directory must include the names of the participating
pharmacies.  If all pharmacies are part of a chain and all within the Health
Plan's service area are under contract with the Health Plan, the provider
directory need list only the chain name.



 
e.
In accordance with s. 1932(b)(3) of the Social Security Act, the provider
directory shall include a statement that some providers may choose not to
perform certain services based on religious or moral beliefs.



 
f.
The Health Plan shall arrange the provider directory as follows:



 
(1)
Providers listed by name in alphabetical order, showing the provider's
specialty;



 
(2)
Providers listed by specialty, in alphabetical order; and



AHCA Contract No. FA905, Attachment II, Page 50 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
(3)    (Reform Health Plans and non-Reform HMOs only) Behavioral health
providers listed in a separate section by county and by provider type, where
applicable.



 
g.
The Health Plan shall have procedures to inform potential enrollees and
enrollees, upon request, of any changes to service delivery and/or the provider
network including the following:



 
(1)
Up-to-date information about any restrictions on access to providers, including
providers who are not taking new patients;



 
(2)
An explanation to all potential enrollees that an enrolled family may choose to
have all family members served by the same PCP or they may choose different PCPs
based on each family member’s needs;



 
(3)
Any restrictions on counseling and referral services based on moral or religious
grounds within ninety (90) days after adopting the policy with respect to any
service.



8.      New Enrollee Procedures


 
a.
The Health Plan shall contact each new enrollee at least twice, if necessary,
within ninety (90) calendar days of the enrollee’s enrollment to offer to
schedule the enrollee’s initial appointment with the PCP, which should occur
within one-hundred and eighty (180) days of enrollment.  This appointment is to
obtain a health risk assessment and/or CHCUP screening.  For this subsection
“contact” is defined as mailing a notice to or telephoning an enrollee at the
most recent address or telephone number available.



 
b.
Within thirty (30) calendar days of enrollment, the Health Plan shall ask the
enrollee to authorize release of the medical and behavioral health records to
the new PCP or other appropriate provider and shall assist by requesting those
records from the enrollee’s previous provider(s).



 
c.
The Health Plan shall honor any written documentation of prior authorization of
ongoing covered services for a period of thirty (30) calendar days after the
effective date of enrollment, or until the enrollee's PCP reviews the enrollee's
treatment plan, whichever comes first.



 
d.
For all enrollees, written documentation of prior authorization of ongoing
services includes the following, provided that the services were prearranged
prior to enrollment with the Health Plan:



 
(1)
Prior existing orders;



 
(2)
Provider appointments, e.g. dental appointments, surgeries, etc.; and



 
(3)
Prescriptions (including prescriptions at non-participating pharmacies).



AHCA Contract No. FA905, Attachment II, Page 51 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
e.
The Health Plan shall not delay service authorization if written documentation
is not available in a timely manner.  However, the Health Plan is not required
to approve claims for which it has received no written documentation.



9.      Enrollee Assessments


 
a.
Within thirty (30) calendar days of enrollment, the Health Plan shall notify
enrollees of, and ensure the availability of, a screening for all enrollees
known to be pregnant or who advise the Health Plan that they may be
pregnant.  The Health Plan shall refer enrollees who are, or may be, pregnant to
a provider to obtain appropriate care.



 
b.
The Health Plan shall use the enrollee’s health risk assessments and/or released
medical records to identify enrollees who have not received CHCUP screenings in
accordance with the Agency-approved periodicity schedule.



 
c.
The Health Plan shall contact, twice if necessary, any enrollee more than two
(2) months behind in the Agency-approved periodicity screening schedule to urge
those enrollees, or their legal representatives, to make an appointment with the
enrollee’s PCP for a screening visit.



 
d.
The Health Plan shall take immediate action to address any identified urgent
medical needs.  “Urgent medical needs” means any sudden or unforeseen situation
that requires immediate action to prevent hospitalization or nursing home
placement. Examples include hospitalization of spouse or caregiver or increased
impairment of an enrollee living alone who suddenly cannot manage basic needs
without immediate help, hospitalization or nursing home placement.



10.    Enrollee Authorized Representative


  The enrollee's guardian, next of kin or legally authorized responsible person
is permitted to act on the enrollee's behalf in matters relating to the
enrollee's enrollment, plan of 
  care, and/or provision of services, if the enrollee:


 
a.
Was adjudicated incompetent in accordance with the law;



 
b.
Is found by the provider to be medically incapable of understanding his or her
rights; or



 
c.
Exhibits a significant communication barrier.



11.    Toll-Free Help Line


 
a.
The Health Plan shall operate a toll-free telephone help line, which shall
respond to all areas of enrollee inquiry.



 
b.
If the Health Plan has authorization requirements for prescribed drug services
and is subject to the Hernandez Settlement Agreement (HSA), the Health Plan may
allow the telephone help line staff to act as Hernandez Ombudsman, pursuant to
the terms of the HSA, so long as the Health Plan maintains a Hernandez Ombudsman
log.  The Health Plan may maintain the Hernandez Ombudsman log as part of its
telephone help line log, so long as the Health Plan can access the Hernandez



AHCA Contract No. FA905, Attachment II, Page 52 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
Ombudsman log information separately for reporting purposes.  The log shall
contain information as described in Attachment II, Section V, Covered Services,
Item H., Coverage Provisions, sub-item 16, Prescribed Drug Services.



 
c.
The Health Plan shall have telephone call policies and procedures that shall
include requirements for staffing, personnel, hours of operation, call response
times, maximum hold times, and maximum abandonment rates, monitoring of calls
via recording or other means, and compliance with performance standards.



 
d.
The telephone helpline shall handle calls from non-English speaking enrollees,
as well as calls from enrollees who are hearing impaired.



 
e.
The telephone help line shall be fully staffed between the hours of 8:00 a.m.
and 7:00 p.m. in the enrollee’s time zone (Eastern or Central), Monday through
Friday, excluding state holidays.  The telephone help line staff shall be
trained to respond to enrollee questions in all areas, including but not limited
to, covered services, provider network, and transportation.



 
f.
The Health Plan shall develop performance standards and monitor telephone help
line performance by recording calls and employing other monitoring
activities.  Such standards shall be submitted to and approved by BMHC before
the Health Plan begins operation.  At a minimum, the standards shall require
that, measured on a monthly basis:



 
(1)
All calls are answered within four (4) rings (these calls may be placed in a
queue);



 
(2)
Wait time in the queue shall not exceed three (3) minutes;



 
(3)
The blocked call rate does not exceed one percent (1%); and



 
(4)
The rate of abandoned calls does not exceed five percent (5%).



 
g.
The Health Plan shall have an automated system available between the hours of
7:00 p.m. and 8:00 a.m., in the enrollee’s time zone, Monday through Friday and
at all hours on weekends and holidays.  This automated system must provide
callers with clear instructions on what to do in case of an emergency and shall
include, at a minimum, a voice mailbox for callers to leave messages.  The
Health Plan shall ensure that the voice mailbox has adequate capacity to receive
all messages.  A Health Plan representative shall respond to messages on the
next business day.



12.    Translation Services


  The Health Plan is required to provide oral translation services to any
enrollee who speaks any non-English language regardless of whether the enrollee
speaks a language
  that meets the threshold of a prevalent non-English language.  The Health Plan
is required to notify its enrollees of the availability of oral interpretation
services and to inform
  them of how to access such services.  Oral interpretation services are
required for all Health Plan information provided to enrollees, including
notices of adverse action.  There
  shall be no charge to the enrollee for translation services.


AHCA Contract No. FA905, Attachment II, Page 53 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


13.Preferred Drug List (PDL) (See Attachment II, Exhibit 4)


  If the Health Plan adopts the Agency’s PDL, the Health Plan’s website shall
include an explanation and a link to the Agency’s online PDL.  If the Health
Plan uses a pharmacy
  benefits manager, the Health Plan’s website shall include its PDL.  The Health
Plan may update the online PDL by providing thirty (30) calendar days’ written
notice of any
  changes to the Bureaus of Managed Health Care and Pharmacy Services.


14.    Incentive Programs


 
a.
The Health Plan may offer incentives for enrollees to receive preventive care
services.  The Health Plan shall receive written approval from BMHC before
offering any incentives.  The Health Plan shall make all incentives available to
all enrollees and shall not use incentives to direct individuals to select a
particular provider.



 
b.
The Health Plan may inform enrollees, once they are enrolled, about the specific
incentives available.



 
c.
The Health Plan shall not include the provision of gambling, alcohol, tobacco or
drugs (except for over-the-counter drugs) in any of its incentives and shall
state on the incentive award that it may not be used for such purposes.



 
d.
Incentives may have some health- or child development-related function (e.g.,
clothing, food, books, safety devices, infant care items, subscriptions to
publications that include health-related subjects, membership in clubs
advocating educational advancement and healthy lifestyles, etc.).  Incentive
dollar values shall be in proportion to the importance of the health service
being incentivized (e.g., a tee-shirt for attending one (1) prenatal class, but
a car seat for completion of a series of classes).



 
e.
Incentives shall be limited to a value of $20, except in the case of incentives
for the completion of a series of services, health education classes or other
educational activities, in which case the incentive shall be limited to a value
of $50. The Agency will allow a special exception to the dollar value relating
to infant car seats, strollers, and cloth baby carriers or slings.



 
f.
The Health Plan shall not include in the dollar limits on incentives any money
spent on the transportation of enrollees to services or childcare provided
during the delivery of services.



 
g.
The Health Plan may offer an Agency-approved program for pregnant women to
encourage beginning prenatal care visits in the first trimester of
pregnancy.  The prenatal and postpartum care incentive program must be aimed at
promoting early intervention and prenatal care to decrease infant mortality and
low birth weight and to enhance healthy birth outcomes. The prenatal and
postpartum incentives may include the provision of maternity and health related
items and education.



 
h.
The Health Plan’s request for Agency approval of all incentives shall contain a
detailed description of the incentive and its mission.



AHCA Contract No. FA905, Attachment II, Page 54 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


15.    Enhanced Services (Reform Only; See Attachment II, Exhibit 4)


        16.
Notices of Action (See 42 CFR 438.210)



 
a.
The Health Plan shall notify the provider and give the enrollee written notice
of any decision to deny a service authorization request, or to authorize a
service in an amount, duration, or scope that is less than requested.



 
b.
For standard authorization decisions, the Health Plan shall provide notice as
expeditiously as the enrollee’s health condition requires and within no more
than fourteen (14) calendar days following receipt of the request for service.



 
c.
The timeframe can be extended up to fourteen (14) additional calendar days if
the enrollee or the provider requests extension or the Health Plan justifies the
need for additional information and how the extension is in the enrollee’s
interest.



 
d.
Expedited authorization is required when a provider indicates or the Health Plan
determines that following the standard timeline could seriously jeopardize the
enrollee’s life of health or ability to attain, maintain, or regain maximum
function. An expedited decision must be made no later than three (3) working
days after receipt of the request for service.



 
e.
The Health Plan may extend the three (3) working days for expedited cases by up
to fourteen (14) calendar days if the enrollee requests an extension or if the
Health Plan justifies the extension as prescribed in subparagraph 16.c. above.



        17.
Medicaid Redetermination Notices



  The Agency will provide Medicaid recipient redetermination date information to
the Health Plan.


 
a.
This information shall be used by the Health Plan only as indicated in this
subsection.



 
b.
Annually, the Agency will decide whether to continue to provide this information
to the Health Plan and will notify the Health Plan of its decision by May 1 for
the coming Contract year if it decides to stop providing the information.  In
addition, the Agency reserves the right to stop at any time with thirty (30)
calendar days’ notice.



 
c.
By June 1 each year the Health Plan shall notify BMHC, in writing, if it wants
to change the use of this information for the coming Contract year.  The Health
Plan’s participation in using this information is voluntary.



 
(1)
If the Health Plan chooses to participate in the use of this information, it
shall provide its policies and procedures regarding this subsection to BMHC for
its approval along with its response indicating it will participate.



 
(a)
A Health Plan that chooses to participate in the use of this information may
decide to discontinue using it at any time and must so notify BMHC in writing
thirty (30) calendar days prior to the date it will discontinue such use.  The
Agency will then delete the Health Plan from the list of health plans receiving
this information for the remainder of the Contract year.



AHCA Contract No. FA905, Attachment II, Page 55 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract




 
(b)
A Health Plan that chooses to participate in the use of this information must
train all affected staff, prior to implementation, on its policies and
procedures and the Agency’s requirements regarding this subsection.  The Health
Plan must document such training has occurred, including a record of those
trained, for the Agency’s review within five (5) business days after the
Agency’s request.



 
(2)
Regardless of whether the Health Plan has declined to participate in the use of
this information, the Health Plan is subject to the sanctioning indicated in
this subsection if the Health Plan misuses the information at any time.



 
d.
A Health Plan that chooses to participate in using this information shall use
the redetermination date information only in the methods listed below and shall
use either or both methods to communicate this information.



 
(1)
The Health Plan may use redetermination date information in written notices to
be sent to their enrollees reminding them that their Medicaid eligibility may
end soon and to reapply for Medicaid if needed.  A Health Plan that chooses to
use this method to provide this information to its enrollees must adhere to the
following requirements:



 
(a)
The Health Plan shall mail the redetermination date notice to each enrollee for
whom it has received a redetermination date.  The Health Plan may send one (1)
notice to the enrollee’s household when there are multiple enrollees within a
family who have the same Medicaid redetermination date, provided that these
enrollees share the same mailing address.



 
(b)
The Health Plan shall use the Agency-provided template for its redetermination
date notices. The Health Plan may put this template on its letterhead for
mailing; however, the Health Plan shall make no other changes, additions or
deletions to the letter text.



 
(c)
The Health Plan shall mail the redetermination date notice to each enrollee no
more than sixty (60) calendar days and no less than thirty (30) calendar days
before the redetermination date occurs.



 
(2)
The Health Plan may use redetermination date information in automated voice
response (AVR) or integrated voice response (IVR) automated messages sent to
enrollees reminding them that their Medicaid eligibility may end soon and to
reapply for Medicaid if needed.  A Health Plan that chooses to use this method
to provide this information to its enrollees must adhere to the following
requirements:



 
(a)
The Health Plan shall send the redetermination date messages to each enrollee
for whom that Health Plan has received a redetermination date and for whom the
Health Plan has a telephone number.  The Health Plan may send an automated
message to the enrollee’s household when there are multiple enrollees within a
family who have the same Medicaid redetermination date provided that these
enrollees share the same mailing address/phone number.



AHCA Contract No. FA905, Attachment II, Page 56 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract



 
(b)
For the voice messages, the Health Plan shall use only the language in the
Agency’s redetermination date notice template provided to the Health Plan.  The
Health Plan may add its name to the message but shall make no other changes,
additions or deletions to the message text.



 
(c)
The Health Plan shall make such automated calls to each enrollee no more than
sixty (60) calendar days and no less than thirty (30) calendar days before the
redetermination date occurs.



 
(3)
The Health Plan shall not include the redetermination date information in any
file viewable by customer service or community outreach staff.  This information
shall be used only in the letter templates and automated scripts provided by the
Agency and cannot be referenced or discussed by the Health Plan with the
enrollees, unless in response to an enrollee inquiry about the letter received,
nor shall it be used at a future time by the Health Plan.  If the Health Plan
receives enrollee inquiries about the notices, such inquiries must be referred
to the Department of Children and Families.



 
e.
If the Health Plan chooses to participate in using this information, it shall
keep the following information about each mailing made available for the
Agency’s review within five (5) business days after the Agency’s request.



 
(1)
For each month of mailings, a dated hard copy or pdf of the monthly template
used for that specific mailing;



 
(a)
A list of enrollees to whom a mailing was sent.  This list shall include each
enrollee’s name and Medicaid identification number, the address to which the
notice was mailed, and the date of the Agency’s enrollment file used to create
the mailing list;



 
(b)
A log of returned, undeliverable mail received for these notices, by month, for
each enrollee for whom a returned notice was received;



 
(2)
For each month of automated calls made, a list of enrollees to whom a call was
made, the enrollee’s name, Medicaid identification number, telephone number to
which the call was made, the date each call was made, and the date of the
Agency’s enrollment file used to create the automated call list.



 
f.
A Health Plan that chooses to participate in using this information shall keep
up-to-date and approved policies and procedures regarding the use, storage and
securing of this information as well as address all requirements of this
subsection.



 
g.
A Health Plan that participates in using this information must submit to the
Agency’s BMHC a completed quarterly summary report in accordance with Attachment
II, Section XII, Reporting Requirements.



 
h.
Should any complaint or investigation by the Agency result in a finding that the
Health Plan has violated this subsection, the Health Plan will be sanctioned in



AHCA Contract No. FA905, Attachment II, Page 57 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 
 
accordance with Attachment II, Section XIV, Sanctions.  In addition to any other
sanctions available in Section XIV, Sanctions, the first such violation will
result in a thirty (30) day suspension of use of Medicaid redetermination dates;
any subsequent violations will result in thirty-day (30-day) incremental
increases in the suspension of use of Medicaid redetermination dates.  In the
event of any subsequent violations, additional penalties may be imposed in
accordance with Section XIV, Sanctions.  Additional or subsequent violations may
result in the Agency’s rescinding provision of redetermination date information
to the Health Plan.

 
B.      Community Outreach and Marketing
 
 
1.
General Provisions



 
a.
The Health Plan’s community outreach representative(s) may provide community
outreach materials at health fairs/public events as noticed by the Health Plan
to the Agency in accordance with sub-item 4, Community Outreach Notification
Process, below. The main purpose of a health fair/public event shall be to
provide community outreach and shall not be for the purpose of Medicaid Health
Plan marketing.



 
b.
For each new Contract period, the Health Plan shall submit to BMHC for written
approval all community outreach material no later than sixty (60) calendar days
before the start of the next Contract period, and, for any changes in the
community outreach material, no later than thirty (30) calendar days before
implementation.  All materials developed shall be governed by the requirements
set forth in this section.



 
c.
To announce participation at a specific event (health fair/public event), the
Health Plan shall submit a notice to BMHC in accordance with sub-item B.3.,
Permitted Activities.



 
d.
The Health Plan shall be responsible for developing and implementing a written
plan designed to control the actions of its community outreach representatives.



 
e.
All community outreach policies set forth in this Contract shall apply to staff,
subcontractors, Health Plan volunteers and all persons acting for or on behalf
of the Health Plan.



 
f.
The Health Plan is vicariously liable for any outreach and marketing violations
of its employees, agents or subcontractors.  In addition to any other sanctions
available in Attachment II, Section XIV, Sanctions, any violations of this
section shall subject the Health Plan to administrative action by the Agency as
determined by the Agency. The Health Plan may dispute any such administrative
action pursuant to Attachment II, Section XVI, Terms and Conditions, Item I.,
Disputes.



 
g.
Nothing in this section shall preclude the Health Plan from donating to or
sponsoring an event with a community organization where time, money or expertise
is provided for the benefit of the community.  If such events are not health
fairs/public events, no community outreach materials or marketing materials
shall be distributed by the Health Plan, but the Health Plan may engage in
brand-awareness activities, including the display of Health Plan or product
logos.  Inquiries at such events from prospective enrollees must be referred to
the Health Plan’s member services section or the Agency’s choice
counselor/enrollment broker.



AHCA Contract No. FA905, Attachment II, Page 58 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 



 
2.
Prohibited Activities



  The Health Plan is prohibited from engaging in the following non-exclusive
list of activities:


 
a.
Marketing for enrollment to any potential members or conducting any
pre-enrollment activities not expressly allowed under this Contract;



 
b.
Any of the prohibited practices or activities listed in s. 409.912, F.S;



 
c.
Engaging in activities not expressly allowed under this Contract for the purpose
of recruitment or enrollment;



 
d.
Practices that are discriminatory, including, but not limited to, attempts to
discourage enrollment or re-enrollment on the basis of actual or perceived
health status, in accordance with ss. 409.912 and 409.91211, F.S.;



 
e.
Direct or indirect cold call marketing or other solicitation of Medicaid
recipients, either by door-to-door, telephone or other means, in accordance with
Section 4707 of the Balanced Budget Act of 1997 and s. 409.912, F.S.;



 
f.
Activities that could mislead or confuse Medicaid recipients or misrepresent the
Health Plan, its community outreach representatives or the Agency, in accordance
with s. 409.912, F.S.  No fraudulent, misleading, or misrepresentative
information shall be used in community outreach, including information about
other government programs.  Statements that could mislead or confuse include,
but are not limited to, any assertion, statement or claim (whether written or
oral) that:



 
(1)
The Medicaid recipient must enroll in the Health Plan to obtain Medicaid or to
avoid losing Medicaid benefits;



 
(2)
The Health Plan is endorsed by any federal, state or county government, the
Agency, CMS, or any other organization that has not certified its endorsement in
writing to the Health Plan;



 
(3)
Community outreach representatives are employees or representatives of the
federal, state or county government, or of anyone other than the Health Plan or
the organization by whom they are reimbursed;



 
(4)
The state or county recommends that a Medicaid recipient enroll with the Health
Plan; and/or



 
(5)
A Medicaid recipient will lose benefits under the Medicaid program or any other
health or welfare benefits to which the person is legally entitled if the
recipient does not enroll with the Health Plan.



 
g.
Granting or offering any monetary or other valuable consideration for
enrollment;



AHCA Contract No. FA905, Attachment II, Page 59 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 
 
h.
Offering insurance, such as but not limited to, accidental death, dismemberment,
disability or life insurance;

 
 
i.
Enlisting assistance of any employee, officer, elected official or agency of the
state in recruitment of Medicaid recipients except as authorized in writing by
the Agency;



 
j.
Offering material or financial gain to any persons soliciting, referring or
otherwise facilitating Medicaid recipient enrollment.  The Health Plan shall
ensure that its staff do not market the Health Plan to Medicaid recipients at
any location including state offices or DCF ACCESS center;



 
k.
Giving away promotional items in excess of $5.00 retail value.  Items to be
given away shall bear the Health Plan’s name and shall be given away only at
health fairs/public events.  In addition, such promotional items must be offered
to the general public and shall not be limited to Medicaid recipients;



 
l.
Providing any gift, commission, or any form of compensation to the choice
counselor/enrollment broker, including its full-time, part-time or temporary
employees and subcontractors;



 
m.
Providing information before enrollment about the incentives to be offered an
enrollee as described in Attachment II, Section IV, Enrollee Services, Community
Outreach and Marketing, Item A., Enrollee Services, sub-item 14., Incentive
Programs. The Health Plan may inform enrollees on or after their enrollment
effective date about the specific incentives or programs available;



 
n.
Discussing, explaining or speaking to a potential member about
Health-Plan-specific information other than to refer all Health Plan inquiries
to the member services section of the Health Plan or the Agency’s choice
counselor/enrollment broker;



 
o.
Distributing any community outreach materials without prior written notice to
BMHC except as otherwise allowed under Permitted Activities and Provider
Compliance subsections;



 
p.
Distributing any marketing materials not expressly allowed under this Contract;



 
q.
Subcontracting with any brokerage firm or independent agent as defined in
Chapters 624-651, F.S., for purposes of marketing or community outreach;



 
r.
Paying commission compensation to community outreach representatives for new
enrollees. The payment of a bonus to a community outreach representative shall
not be considered a commission if such bonus is not related to enrollment or
membership growth; and



 
s.
All activities included in s. 641.3903, F.S.



3.       Permitted Activities


  The Health Plan may engage in the following activities upon prior written
notice to BMHC:


AHCA Contract No. FA905, Attachment II, Page 60 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

     
 
a.
The Health Plan may attend health fairs/public events upon request by the
sponsor and after written notification to BMHC as described in sub-item 4.,
Community Outreach Notification Process, below.

 
 
b.
The Health Plan may leave community outreach materials at health fairs/public
events at which the Health Plan participates.



 
c.
The Health Plan may provide BMHC-approved community outreach materials.  Such
materials may include Medicaid enrollment and eligibility information and
information related to other health care projects and health, welfare and social
services provided by the State of Florida or local communities.  The Health Plan
staff, including community outreach representatives, shall refer all Health Plan
inquiries to the member services section of the Health Plan or the Agency’s
choice counselor/enrollment broker.  BMHC approval of the script used by the
Health Plan’s member services section must be obtained before usage.



 
d.
The Health Plan may distribute community outreach materials to community
agencies.



4.      Community Outreach Notification Process


 
a.
The Health Plan shall submit to BMHC a written notice of its intent to attend
and provide community outreach materials at health fairs/public events. (See
sub-items 4.b. and 4.c. below for further notice information.)



 
(1)
The Agency requires the following health fair/public event information:



 
(a)
The event announcement to be given to the public;



 
(b)
Date, time and location of the event;



 
(c)
Name and type of sponsoring organization;



 
(d)
Event contact person and contact information;



 
(e)
Health Plan contact person and contact information; and



 
(f)
Names of participating community outreach representatives, their contact
information and services they will provide at the event.



 
(2)
In addition to the disclosure information listed in (1) above, if the Health
Plan is the primary organizer of the event, the Health Plan shall submit in its
community outreach health fairs/public events notification report specified in
b., below, to BMHC, complete disclosure information from each organization
participating.  Information shall include the name of the organization, contact
person information, and confirmation of participation.



 
(3)
In addition to the disclosure information listed in (1) above, if the Health
Plan has been invited by a community organization to be a sponsor or attendee of
an event, the Health Plan shall submit in its community outreach health
fairs/public events notification report specified in b., below, to BMHC, a copy
of the letter of invitation from the event sponsor(s) requesting the Health
Plan’s participation.



AHCA Contract No. FA905, Attachment II, Page 61 of 186
 
 

--------------------------------------------------------------------------------

 


HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
b.
The Health Plan shall report health fair/public event notices to BMHC by
submitting a community outreach health fairs/public events notification report
by the 20th calendar day of the month prior to the event month.  Amendments to
the report are due no later than two weeks prior to the event.  See Attachment
II, Section XII, Reporting Requirements.



 
c.
Notwithstanding the other notice requirements in this subsection, the monthly
and two-week advance notice requirements are waived in cases of force majeure
provided the Health Plan notices BMHC by the time of the event.  Force majeure
events include destruction due to hurricanes, fires, war, riots, and other
similar acts.  When providing the Agency with notice of attendance at such
events, the Health Plan shall include a description of the force majeure event
requiring waiver of notice.



 
d.
BMHC will establish a statewide log to track the community outreach
notifications received and may monitor such events.



5.      Provider Compliance


  The Health Plan shall ensure, through provider education and outreach, that
its health care providers are aware of and comply with the following
requirements:


 
a.
Health care providers may display health-plan-specific materials in their own
offices.



 
b.
Health care providers cannot orally or in writing compare benefits or provider
networks among health plans, other than to confirm whether they participate in a
Health Plan’s network.



 
c.
Health care providers may announce a new affiliation with a Health Plan and give
their patients a list of health plans with which they contract.



 
d.
Health care providers may co-sponsor events, such as health fairs and advertise
with the Health Plan in indirect ways; such as television, radio, posters,
fliers, and print advertisement.



 
e.
Health care providers shall not furnish lists of their Medicaid patients to the
Health Plan with which they contract, or any other entity, nor can providers
furnish other health plans’ membership lists to the Health Plan, nor can
providers assist with Health Plan enrollment.



 
f.
For the Health Plan, health care providers may distribute information about
non-health-plan-specific health care services and the provision of health,
welfare and social services by the State of Florida or local communities as long
as any inquiries from prospective enrollees are referred to the member services
section of the Health Plan or the Agency’s choice counselor/enrollment broker.



6.      Community Outreach Representatives


 
a.
The Health Plan shall register each community outreach representative that
represents the Health Plan with BMHC as specified below.



AHCA Contract No. FA905, Attachment II, Page 62 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
(1)
The Health Plan shall submit its registration file to BMHC at the following
e-mail address prior to any initial community outreach
activity:  MMCDATA@ahca.myflorida.com.  The Agency-supplied template must be
used as specified in Attachment II, Section XII, Reporting Requirements, and in
the Report Guide.



 
(2)
The Health Plan shall submit changes to the community outreach representative’s
initial registration to BMHC, using the same Agency-supplied template,
immediately upon occurrence, at e-mail
address:  MMCDATA@ahca.myflorida.com.  The Agency-supplied template shall be
used.



 
b.
While attending health fairs/public events, community outreach representatives
shall wear picture identification that shows the Health Plan represented.



 
c.
If asked, the community outreach representative shall inform the Medicaid
recipient that the representative is not a state employee and is not a choice
counseling specialist but is a representative of the Health Plan.



 
d.
The Health Plan shall instruct and provide initial and periodic training to its
community outreach representatives about the outreach and marketing provisions
of this Contract.



 
e.
The Health Plan shall implement procedures for background and reference checks
for use in hiring community outreach representatives.



 
f.
The Health Plan shall report to BMHC any Health Plan staff or community outreach
representative who violates any requirements of this Contract within fifteen
(15) calendar days of knowledge of such violation.







 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



AHCA Contract No. FA905, Attachment II, Page 63 of 186
 
 

--------------------------------------------------------------------------------

 


HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


Section V
Covered Services
 
 
(Also See Attachment I and Attachment II, Exhibit 5)



A.
Covered Services



 
1.
The Health Plan shall ensure the provision of services in sufficient amount,
duration and scope to be reasonably expected to achieve the purpose for which
the services are furnished and shall ensure the provision of the covered
services defined and specified in this Contract.  The Health Plan shall not
arbitrarily deny or reduce the amount, duration, or scope of a required service
solely because of the enrollee’s diagnosis, type of illness or condition.  The
Health Plan may place appropriate limits on a service on the basis of such
criteria as medical necessity or for utilization control, consistent with the
terms of this Contract, provided the services furnished can be reasonably
expected to achieve their purpose.



 
2.
The Health Plan is responsible for ensuring that all providers, service and
product standards specified in the Agency's Medicaid Services Coverage &
Limitations Handbooks and the Health Plan's own provider handbooks are
incorporated into the Health Plan's participation agreements.  This includes
professional licensure and certification standards for all service
providers.  Exceptions exist where different standards are specified elsewhere
in this Contract.



 
3.
The Health Plan shall require out-of-network providers to coordinate with
respect to payment and must ensure that cost to the enrollee is no greater than
it would be if the covered services were furnished within the network.



 
4.
In addition to this section, the Health Plan shall ensure the provision of the
covered services specified in Attachment I and Attachment II, Exhibit 5.



B.
Optional Services (Non-Reform Only, See Attachment I and Attachment II, Exhibit
5)



C.
Expanded Services (See Attachment I)



 
1.
The following services are defined as expanded services that may be offered by
the Health Plan.  The Health Plan shall define the services specifically in
writing and submit them to HSD for approval before implementation.



 
a.
Services in excess of the amount, duration and scope of those listed in
Attachment II, Section V, Covered Services, and Section VI, Behavioral Health
Care;



 
b.
Services and benefits not listed in Attachment II, Section V, Covered Services,
or Section VI, Behavioral Health Care;



 
c.
The Health Plan may offer, upon written Agency approval, an over-the-counter
expanded drug benefit, not to exceed $25.00 per household, per month.  Such
benefits shall be limited to nonprescription drugs containing a national drug
code (NDC) number, first aid supplies and birth control supplies.  Such benefits
must be offered directly through the Health Plan's fulfillment house or through
a subcontractor.  The Health Plan shall make payments for the over-the-counter
drug benefit directly to the subcontractor, if applicable.



AHCA Contract No. FA905, Attachment II, Page 64 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract





 
d.
Adult Dental Services – routine preventive services, diagnostic and restorative
services, radiology services and discounts on dental services;



 
e.
Adult Vision Services – eye exams, eyeglasses and contact lenses;



 
f.
Adult Hearing Services – hearing evaluations, hearing aid devices and hearing
aid repairs.



 
2.
The Health Plan’s approved expanded services under this Contract are listed in
Attachment I.



D.    Customized Benefit Packages


Some health plans may be authorized by the Agency to offer a customized benefit
package for their Reform enrollees. Refer to Attachment I and Attachment II,
Exhibit 5, for any information applicable to this Contract.


E.
Excluded Services
 



 
1.
The Health Plan is not obligated to provide any services not specified in this
Contract.  Enrollees who require services available through Medicaid but not
covered by this Contract shall receive the services through the Medicaid
fee-for-service reimbursement system.  In such cases, the Health Plan's
responsibility is limited to case coordination and referral.  Therefore, the
Health Plan shall determine the need for the services and refer the enrollee to
the appropriate service provider.  The Health Plan may request assistance from
the local Medicaid Area Office for referral to the appropriate service setting.



 
2.
The Health Plan shall consult the DCF office to identify appropriate methods of
assessment and referral for enrollees requiring long-term care institutional
services, institutional services for persons with developmental disabilities or
state hospital services.  The Health Plan is responsible for transition and
referral of these enrollees to appropriate service providers, including helping
the enrollees obtain an attending physician.  The Health Plan shall disenroll
all enrollees requiring these services in accordance with Attachment II, Section
III, Eligibility and Enrollment, Item C., Disenrollment, sub-item 3.a.(3).



F.
Moral or Religious Objections
 



The Health Plan shall provide or arrange for all covered services.  If, during
the course of the Contract period, pursuant to 42 CFR 438.102, the Health Plan
elects not to provide, reimburse for, or provide coverage of a counseling or
referral service because of an objection on moral or religious grounds, the
Health Plan shall notify:


 
1.
The Agency within one-hundred and twenty (120) calendar days before implementing
the policy with respect to any service; and



AHCA Contract No. FA905, Attachment II, Page 65 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
2.
Enrollees within thirty (30) calendar days before implementing the policy with
respect to any service.



G.
Copayments (See Attachment I and Attachment II, Exhibit 5)



H.
Coverage Provisions



 
1.
Requirements



  The Health Plan shall provide the following services in accordance with the
provisions herein, and in accordance with the Florida Medicaid Coverage and
Limitations
  Handbooks and the Florida Medicaid State Plan unless, for Reform HMOs, a
customized benefit package is certified in the benefit grid in Attachment
I.  The Health Plan shall
  comply with all state and federal laws pertaining to the provision of such
services.


2.      Child Health Check-Up Program (CHCUP)


 
a.
The Health Plan shall provide a health screening evaluation that shall consist
of: comprehensive health and developmental history (including assessment of past
medical history, developmental history and behavioral health status);
comprehensive unclothed physical examination; developmental assessment;
nutritional assessment; appropriate immunizations according to the appropriate
Recommended Childhood Immunization Schedule for the United States; laboratory
testing (including blood lead testing); health education (including anticipatory
guidance); dental screening (including a direct referral to a dentist for
enrollees beginning at age three or earlier as indicated); vision screening,
including objective testing as required; hearing screening, including objective
testing as required; diagnosis and treatment; and referral and follow-up as
appropriate.



 
b.
For children/adolescents whom the Health Plan identifies through blood lead
screenings as having abnormal levels of lead, the Health Plan shall provide case
management follow-up services as required in Chapter Two of the Child Health
Check-Up Services Coverage and Limitations Handbook. Screening for lead
poisoning is a required component of this Contract. The Health Plan shall
require all providers to screen all enrolled children for lead poisoning at ages
12 months and 24 months. In addition, children between the ages of 12 months and
72 months must receive a screening blood lead test if there is no record of a
previous test.  The Health Plan shall provide additional diagnostic and
treatment services determined to be medically necessary to a child/adolescent
diagnosed with an elevated blood lead level.  The Health Plan shall recommend,
but shall not require, the use of paper filter tests as part of the lead
screening requirement.



 
c.
The Health Plan shall inform enrollees of all testing/screenings due in
accordance with the periodicity schedule specified in the Medicaid Child Health
Check-Up Services Coverage and Limitations Handbook.  The Health Plan shall
contact enrollees to encourage them to obtain health assessment and preventive
care.



 
d.
The Health Plan shall authorize enrollee referrals to appropriate providers
within four (4) weeks of these examinations for further assessment and treatment
of conditions found during the examination.  The Health Plan shall ensure that
the referral appointment is scheduled for a date within six (6) months of the
initial examination,



AHCA Contract No. FA905, Attachment II, Page 66 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
or within the time periods set forth in Attachment II, Section VII, Provider
Network, Item F., Appointment Waiting Times and Geographic Access Standards, as
applicable.



 
e.
The Health Plan shall cover fluoride treatment by a physician or a dentist for
children/adolescents even if the Health Plan does not provide dental coverage.



 
f.
If the Health Plan Contract covers transportation, the Health Plan shall offer
transportation to enrollees in order to assist them to keep, and travel to,
medical appointments.  If the Contract does not cover transportation services,
the Health Plan shall offer to help enrollees schedule transportation.



 
g.
The CHCUP program includes the maintenance of a coordinated system to follow the
enrollee through the entire range of screening and treatment, as well as
supplying CHCUP training to medical care providers.



 
h.
The Health Plan shall achieve a CHCUP screening rate of at least sixty percent
(60%) for those enrollees who are continuously enrolled for at least eight (8)
months during the federal fiscal year (October 1 – September 30) in accordance
with s. 409.912, F.S.  This screening compliance rate shall be based on the
CHCUP screening data reported by the Health Plan and due to the Agency by
January 15 following the end of each federal fiscal year as specified in
Attachment II, Section XII, Reporting Requirements.  The data shall be monitored
by the Agency for accuracy, and, if the Health Plan does not achieve the sixty
percent (60%) screening rate for the federal fiscal year reported, the Health
Plan shall file a corrective action plan (CAP) with the Agency no later than
February 15, following the fiscal year reported.  Failure to meet the sixty
percent (60%) screening requirement may result in sanctions.  Any data reported
by the Health Plan that is found to be inaccurate shall be disallowed by the
Agency, and the Agency shall consider such findings as being in violation of the
Contract and may sanction the Health Plan accordingly. (See Attachment II,
Section XIV, Sanctions)



 
i.
The Health Plan shall adopt annual screening and participation goals to achieve
at least an eighty percent (80%) CHCUP screening and participation rates, as
required by the Centers for Medicare and Medicaid Services.  For each federal
fiscal year that the Health Plan does not meet the eighty percent (80%)
screening and participation rates, it must file a CAP with the Agency no later
than February 15 following the federal fiscal year being reported.  Any data
reported by the Health Plan that is found to be inaccurate shall be disallowed
by the Agency, and the Agency shall consider such findings as being in violation
of the Contract and may sanction the Health Plan accordingly. (See s.
1902(a)(43)(D)(iv) of the Social Security Act.)



3.      Dental Services  (See Attachment I and Attachment II, Exhibit 5)


4.      Hearing Services (See Attachment I)


5.      Vision Services (See Attachment I)


AHCA Contract No. FA905, Attachment II, Page 67 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract



 
6.
Diabetes Supplies and Education



  In the same manner as specified in s. 641.31, F.S., the Health Plan shall
provide coverage for medically necessary equipment, supplies, and services used
to treat diabetes,
  including outpatient self-management training and educational services, if the
enrollee’s PCP, or the physician to whom the enrollee has been referred who
specializes in
  treating diabetes, certifies that the equipment, supplies and services are
medically necessary.


7.      Emergency Services (See also Item 10. Hospital Services  - Inpatient,
below)


 
a.
The Health Plan shall advise all enrollees of the provisions governing emergency
services and care.  The Health Plan shall not deny claims for emergency services
and care received at a hospital due to lack of parental consent.  In addition,
the Health Plan shall not deny payment for treatment obtained when a
representative of the Health Plan instructs the enrollee to seek emergency
services and care in accordance with s. 743.064, F.S.



 
b.
The Health Plan shall not:



 
(1)
Require prior authorization for an enrollee to receive pre-hospital transport or
treatment or for emergency services and care;



 
(2)
Specify or imply that emergency services and care are covered by the Health Plan
only if secured within a certain period of time;



 
(3)
Use terms such as "life threatening" or "bona fide" to qualify the kind of
emergency that is covered; or



 
(4)
Deny payment based on a failure by the enrollee or the hospital to notify the
Health Plan before, or within a certain period of time after, emergency services
and care were given.



 
c.
The Health Plan shall provide pre-hospital and hospital-based trauma services
and emergency services and care to enrollees.  See ss. 395.1041, 395.4045 and
401.45, F.S.



 
d.
When an enrollee presents at a hospital seeking emergency services and care, the
determination that an emergency medical condition exists shall be made, for the
purposes of treatment, by a physician of the hospital or, to the extent
permitted by applicable law, by other appropriate personnel under the
supervision of a hospital physician.  See ss. 409.9128, 409.901, F.S. and
641.513, F.S.



 
(1)
The physician, or the appropriate personnel, shall indicate on the enrollee's
chart the results of all screenings, examinations and evaluations.



 
(2)
The Health Plan shall cover all screenings, evaluations and examinations that
are reasonably calculated to assist the provider in arriving at the
determination as to whether the enrollee's condition is an emergency medical
condition.



AHCA Contract No. FA905, Attachment II, Page 68 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
(3)
If the provider determines that an emergency medical condition does not exist,
the Health Plan is not required to cover services rendered subsequent to the
provider's determination unless authorized by the Health Plan.



 
e.
If the provider determines that an emergency medical condition exists, and the
enrollee notifies the hospital or the hospital emergency personnel otherwise
have knowledge that the patient is an enrollee of the Health Plan, the hospital
must make a reasonable attempt to notify:



 
(1)
The enrollee's PCP, if known, or



 
(2)
The Health Plan, if the Health Plan has previously requested in writing that it
be notified directly of the existence of the emergency medical condition.



 
f.
If the hospital, or any of its affiliated providers, do not know the enrollee's
PCP, or have been unable to contact the PCP, the hospital must:



 
(1)
Notify the Health Plan as soon as possible before discharging the enrollee from
the emergency care area; or



 
(2)
Notify the Health Plan within twenty-four (24) hours or on the next business day
after the enrollee’s inpatient admission.



 
g.
If the hospital is unable to notify the Health Plan, the hospital must document
its attempts to notify the Health Plan, or the circumstances that precluded the
hospital's attempts to notify the Health Plan.  The Health Plan shall not deny
coverage for emergency services and care based on a hospital's failure to comply
with the notification requirements of this section.



 
h.
If the enrollee's PCP responds to the hospital's notification, and the hospital
physician and the PCP discuss the appropriate care and treatment of the
enrollee, the Health Plan may have a member of the hospital staff with whom it
has a participating provider contract participate in the treatment of the
enrollee within the scope of the physician's hospital staff privileges.



 
i.
The Health Plan shall cover any medically necessary duration of stay in a
non-contracted facility, which results from a medical emergency, until such time
as the Health Plan can safely transport the enrollee to a participating
facility.  The Health Plan may transfer the enrollee, in accordance with state
and federal law, to a participating hospital that has the service capability to
treat the enrollee's emergency medical condition.  The attending emergency
physician, or the provider actually treating the enrollee, is responsible for
determining when the enrollee is sufficiently stabilized for transfer discharge,
and that determination is binding on the entities identified in 42 CFR
438.114(b) as responsible for coverage and payment.



 
j.
Notwithstanding any other state law, a hospital may request and collect from an
enrollee any insurance or financial information necessary to determine if the
patient is an enrollee of the Health Plan, in accordance with federal law, so
long as emergency services and care are not delayed in the process.



AHCA Contract No. FA905, Attachment II, Page 69 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
k.
In accordance with 42 CFR 438.114 and 42 CFR 422.113(c), the Health Plan shall
cover post-stabilization care services without authorization, regardless of
whether the enrollee obtains a service within or outside the Health Plan's
network for the following situations:



 
(1)
Post-stabilization care services that were pre-approved by the Health Plan;



 
(2)
Post-stabilization care services that were not pre-approved by the Health Plan
because the Health Plan did not respond to the treating provider's request for
pre-approval within one (1) hour after the treating provider sent the request;



 
(3)
The treating provider could not contact the Health Plan for pre-approval;



 
(4)
Those post-stabilization care services that a treating physician viewed as
medically necessary after stabilizing an emergency medical condition are
non-emergency services.  The Health Plan can choose not to cover them if they
are provided by a non-participating provider, except in those circumstances
detailed in k.(1), (2), and (3) above.



 
l.
The Health Plan shall not deny claims for the provision of emergency services
and care submitted by a nonparticipating provider solely based on the period
between the date of service and the date of clean claim submission, unless that
period exceeds three-hundred and sixty-five (365) days.



 
m.
For capitated Health Plans, reimbursement for services provided to an enrollee
under this section by a non-participating provider shall be the lesser of:



 
(1)
The non-participating provider's charges;



 
(2)
The usual and customary provider charges for similar services in the community
where the services were provided;



 
(3)
The amount mutually agreed to by the Health Plan and the non-participating
provider within sixty (60) calendar days after the non-participating provider
submits a claim; or



 
(4)
The Florida Medicaid reimbursement rate established for the hospital or
provider.



 
n.
Notwithstanding the requirements set forth in this section, the Health Plan
shall approve all claims for emergency services and care by nonparticipating
providers pursuant to the requirements set forth in s. 641.3155, F.S., and 42
CFR 438.114.



 
o.
See Attachment II, Section VI, Behavioral Health Care, and Attachment II,
Exhibit 6, for behavioral health emergency care requirements.



8.      Out-of-Plan Use of Non-Emergency Services


  The Health Plan shall provide timely approval or denial of authorization of
out-of-network use through the assignment of a prior authorization number, which
refers to and
  documents the approval.  The Health Plan may not require paper authorization
as a condition of receiving treatment if the Health Plan has an automated
authorization


AHCA Contract No. FA905, Attachment II, Page 70 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


  system.  Written follow-up documentation of the approval must be provided to
the out-of-network provider within one (1) business day from the request for
approval.  For 
  capitated Health Plan enrollees, the enrollee shall be liable for the cost of
such unauthorized use of covered services from non-participating providers.


9.      Family Planning Services


  The Health Plan shall provide family planning services to help enrollees make
comprehensive and informed decisions about family size and/or spacing of
births.  The Health
  Plan shall provide the following services: planning and referral, education
and counseling, initial examination, diagnostic procedures and routine
laboratory studies,
  contraceptive drugs and supplies, and follow-up care in accordance with the
Medicaid Physicians Services Coverage and Limitations Handbook.  Policy
requirements include:


 
a.
The Health Plan shall furnish services on a voluntary and confidential basis.



 
b.
The Health Plan shall allow enrollees freedom of choice of family planning
methods covered under the Medicaid program, including Medicaid-covered implants,
where there are no medical contra-indications.



 
c.
The Health Plan shall render the services to enrollees under the age of 18
provided the enrollee is married, a parent, pregnant, has written consent by a
parent or legal guardian, or, in the opinion of a physician, the enrollee may
suffer health hazards if the services are not provided.  See s. 390.01114, F.S.



 
d.
The Health Plan shall allow each enrollee to obtain family planning services
from any provider and require no prior authorization for such services.  For
capitated Health Plans, if the enrollee receives services from a non-network
Medicaid provider, then the Health Plan shall reimburse at the Medicaid
reimbursement rate, unless another payment rate is negotiated.



 
e.
The Health Plan shall make available and encourage all pregnant women and
mothers with infants to receive postpartum visits for the purpose of voluntary
family planning, including discussion of all appropriate methods of
contraception, counseling and services for family planning to all women and
their partners.  The Health Plan shall direct providers to maintain
documentation in the enrollee's medical records to reflect this provision.  See
s. 409.912, F.S.



 
f.
The provisions of this subsection shall not be interpreted so as to prevent a
health care provider or other person from refusing to furnish any contraceptive
or family planning service, supplies or information for medical or religious
reasons.  A health care provider or other person shall not be held liable for
such refusal.



10.    Hospital Services - Inpatient


 
a.
Inpatient services are medically necessary services ordinarily furnished by a
state-licensed acute care hospital for the medical care and treatment of
inpatients provided under the direction of a physician or dentist in a hospital
maintained primarily for the care and treatment of patients with disorders other
than mental diseases.



AHCA Contract No. FA905, Attachment II, Page 71 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
(1)
Inpatient services include, but are not limited to, rehabilitation hospital care
(which are counted as inpatient hospital days), medical supplies, diagnostic and
therapeutic services, use of facilities, drugs and biologicals, room and board,
nursing care and all supplies and equipment necessary to provide adequate
care.  See the Medicaid Hospital Services Coverage & Limitations Handbook. 



 
(2)
Inpatient services also include inpatient care for any diagnosis including
tuberculosis and renal failure when provided by general acute care hospitals in
both emergent and non-emergent conditions.



 
(3)
The Health Plan shall cover physical therapy services when medically necessary
and when provided during an enrollee's inpatient stay.



 
(4)
The Health Plan shall provide up to twenty-eight (28) inpatient hospital days in
an inpatient hospital substance abuse treatment program for pregnant substance
abusers who meet ISD Criteria with Florida Medicaid modifications, as specified
in InterQual Level of Care Acute Criteria-Pediatric and/or InterQual Level of
Care Acute Criteria-Adult (McKesson Health Solutions, LLC, “McKesson”), the most
current edition, for use in screening cases admitted to rehabilitative hospitals
and CON-approved rehabilitative units in acute care hospitals.



 
(5)
In addition, the Health Plan shall provide inpatient hospital treatment for
severe withdrawal cases exhibiting medical complications that meet the severity
of illness criteria under the alcohol/substance abuse system-specific set which
generally requires treatment on a medical unit where complex medical equipment
is available.  Withdrawal cases (not meeting the severity of illness criteria
under the alcohol/substance abuse criteria) and substance abuse rehabilitation
(other than for pregnant women), including court ordered services, are not
covered in the inpatient hospital setting.



 
(6)
The Health Plan shall coordinate hospital and institutional discharge planning
for substance abuse detoxification to ensure inclusion of appropriate
post-discharge care.



 
(7)
The Health Plan shall adhere to the provisions of the Newborns and Mothers
Health Protection Act (NMHPA) of 1996 regarding postpartum coverage for mothers
and their newborns.  Therefore, the Health Plan shall provide for no less than a
forty-eight (48) hour hospital length of stay following a normal vaginal
delivery, and at least a ninety-six (96) hour hospital length of stay following
a Cesarean section.  In connection with coverage for maternity care, the
hospital length of stay is required to be decided by the attending physician in
consultation with the mother.



 
(8)
The Health Plan shall prohibit the following practices:



 
(a)
Denying the mother or newborn child eligibility, or continued eligibility, to
enroll or renew coverage under the terms of the Health Plan, solely for the
purpose of avoiding the NMHPA requirements;

 
 
(b)
Providing monetary payments or rebates to mothers to encourage them to accept
less than the minimum protections available under NMHPA;


AHCA Contract No. FA905, Attachment II, Page 72 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
(c)
Penalizing or otherwise reducing or limiting the reimbursement of an attending
physician because the physician provided care in a manner consistent with NMHPA;



 
(d)
Providing incentives (monetary or otherwise) to an attending physician to induce
the physician to provide care in a manner inconsistent with NMHPA;



 
(e)
Restricting any portion of the forty-eight (48) hour, or ninety-six (96) hour,
period prescribed by NMHPA in a manner that is less favorable than the benefits
provided for any preceding portion of the hospital stay; and



 
(9)
The Health Plan shall cover any medically necessary duration of stay in a
non-contracted facility that results from a medical emergency until such time as
the Health Plan can safely transport the enrollee to a Health Plan participating
facility.



                       (10)
In Reform, for all child/adolescent enrollees (up to age 21) and pregnant
adults, the Health Plan shall be responsible for providing up to three-hundred
and sixty-five (365) days of health-related inpatient care, including behavioral
health (if behavioral health is covered by the Health Plan as specified in
Attachment I), for each state fiscal year.  For all non-pregnant adults in
Reform, the Health Plan shall be responsible for up to forty-five (45) days of
inpatient coverage and up to three-hundred and sixty-five (365) days of
emergency inpatient care, including behavioral health (if behavioral health is
covered by the Health Plan as specified in Attachment I), in accordance with the
Medicaid Hospital Services Coverage & Limitations Handbook, for each state
fiscal year.  For non-Reform populations, the Health Plan shall provide up to
forty-five (45) days of inpatient coverage per enrollee, including behavioral
health (if behavioral health is covered by the Health Plan as specified in
Attachment I), for each state fiscal year.



 
b.
Transplants



The Health Plan shall provide medically necessary transplants and related
services as outlined in the chart below for applicable Reform and non-Reform
populations.


 
1.
For transplant services specified with an asterisk, Reform capitated Health
Plans are paid by the Agency through kick payments.  See Attachment I and
Attachment II, Section XIII, Method of Payment, for payment details.



 
2.
Transplant services specified with two (2) asterisks, as well as pre- and
post-transplant follow-up care, are covered through fee-for-service Medicaid and
not by the Health Plan.  If at the conclusion of the transplant evaluation, the
enrollee is listed with the United Network for Organ Sharing (UNOS) as a level
1A, 1B, or 2 candidate for a heart or lung transplant, or with a Model End Stage
Liver Disease (MELD) score of 11-25 for a liver transplant, then the Health Plan
must submit a copy of the UNOS form to BMHC with a request to disenroll the
member from the Health Plan.  The recipient cannot re-enroll with the Health
Plan until at least one (1) year post transplant.  This re-enrollment is not
automatic.



AHCA Contract No. FA905, Attachment II, Page 73 of 186
 
 

--------------------------------------------------------------------------------

 
 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


SUMMARY OF RESPONSIBILITY
 
Reform
Non-Reform
Adult
(21 and Over)
Pediatric
(20 and Under)
Adult
(21 and Over)
Pediatric
(20 and Under)
Evaluation
Health Plan
Health Plan
Health Plan
Health Plan
Bone Marrow
Health Plan
Health Plan
Health Plan
Health Plan
Cornea
Health Plan
Health Plan
Health Plan
Health Plan
Heart
Health Plan*
Health Plan*
Medicaid**
Medicaid**
Intestinal/
Multivisceral
Health Plan
Health Plan
Health Plan
Health Plan
Kidney
Health Plan
Health Plan
Health Plan
Health Plan
Liver
Health Plan*
Health Plan*
Medicaid**
Medicaid**
Lung
Health Plan*
Health Plan*
Medicaid**
Medicaid**
Pancreas
Health Plan
Health Plan
Health Plan
Health Plan
Pre- and Post-Transplant Care, including Transplants Not Covered by Medicaid
Health Plan
Health Plan
Health Plan
(except heart,
lung, or liver)
Health Plan
(except heart, lung, or liver)
Other Transplants Not Covered by Medicaid
Not Covered
Not Covered
Not Covered
Not Covered





 
c.
See Attachment II, Section VI, Behavioral Health Care, and Attachment II,
Exhibit 6, for behavioral health inpatient care requirements.



11.    Hospital Services - Outpatient


  Outpatient hospital services consist of medically necessary preventive,
diagnostic, therapeutic or palliative care under the direction of a physician or
dentist at a licensed


AHCA Contract No. FA905, Attachment II, Page 74 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


  acute care hospital.  Outpatient hospital services include medically necessary
emergency room services, dressings, splints, oxygen and physician-ordered
services and
  supplies for the clinical treatment of a specific diagnosis or treatment.


 
a.
The Health Plan shall provide emergency services and care without any specified
dollar limitations.



 
b.
The Health Plan shall have a procedure for the authorization of dental care and
associated ancillary medical services provided in an outpatient hospital setting
if that care meets the following requirements:



 
(1)
Is provided under the direction of a dentist at a licensed hospital; and



 
(2)
Although not usually considered medically necessary, is considered medically
necessary to the extent that the outpatient hospital services must be provided
in a hospital due to the enrollee’s disability, behavioral health condition or
abnormal behavior due to emotional instability or a developmental disability.



12.    Hospital Services - Ancillary Services


 
a.
The Health Plan shall provide medically necessary ancillary medical services at
the hospital without limitation.  Ancillary hospital services include, but are
not limited to, radiology, pathology, neurology, neonatology, and
anesthesiology.



 
(1)
When the capitated Health Plan or its authorized physician authorizes these
services (either inpatient or outpatient), the Health Plan shall reimburse the
provider of the service at the Medicaid line item rate, unless the Health Plan
and the hospital have negotiated another reimbursement rate.



 
(2)
The Health Plan shall authorize payment for non-network physicians for emergency
ancillary services provided in a hospital setting.



 
b.
If the Health Plan covers dental services, as specified in Attachment I, it
shall have a procedure for the authorization of medically necessary dental care
and associated ancillary services provided in licensed ambulatory surgical
center settings if that care is provided under the direction of a dentist as
described in the State Plan.



13.    Hysterectomies, Sterilizations and Abortions


  The Health Plan shall maintain a log of all hysterectomy, sterilization and
abortion procedures performed for its enrollees.  The log shall include, at a
minimum, the enrollee’s
  name and identifying information, date of procedure, and type of procedure.
The Health Plan shall provide abortions only in the following situations:


 
a.
If the pregnancy is a result of an act of rape or incest; or



 
b.
The physician certifies that the woman is in danger of death unless an abortion
is performed.



AHCA Contract No. FA905, Attachment II, Page 75 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract



14.    Immunizations


 
The Health Plan shall:



 
a.
Provide immunizations in accordance with the Recommended Childhood Immunization
Schedule for the United States, or when medically necessary for the enrollee's
health;



 
b.
Provide for the simultaneous administration of all vaccines for which an
enrollee under the age of 21 is eligible at the time of each visit;



 
c.
Follow only contraindications established by the Advisory Committee on
Immunization Practices (ACIP), unless:



 
(1)
In making a medical judgment in accordance with accepted medical practices, such
compliance is deemed medically inappropriate; or



 
(2)
The particular requirement is not in compliance with Florida law, including
Florida law relating to religious or other exemptions;



 
d.
Participate, or direct its providers to participate, in the Vaccines For
Children Program ("VFC").  See s. 1905(r)(1) of the Social Security Act.  The
VFC is administered by the Department of Health, Bureau of Immunizations.  The
VFC provides vaccines at no charge to physicians and eliminates the need to
refer children to CHDs for immunizations. Title XXI MediKids enrollees do not
qualify for the VFC program. The Health Plan shall advise providers to bill
Medicaid fee-for-service directly for immunizations provided to Title XXI
MediKids participants;



 
e.
Provide documentation annually by October 1 of each Contract year to BMHC that
the Health Plan, or its participating providers, are enrolled in the VFC
program;



 
f.
Provide coverage and reimbursement to the participating provider for
immunizations covered by Medicaid, but not provided through VFC;



 
g.
Ensure that providers have a sufficient supply of vaccines if the Health Plan is
enrolled in the VFC program.  The Health Plan shall direct those providers that
are directly enrolled in the VFC program to maintain adequate vaccine supplies;



 
h.
(Capitated Health Plans only) Pay no more than the Medicaid program vaccine
administration fee of $10 per administration, unless another rate is negotiated
with the participating provider;



 
i.
(Capitated Health Plans only) Pay the immunization administration fee at no less
than the Medicaid rate when an enrollee receives immunizations from a
non-participating provider so long as:



 
(1)
The non-participating provider contacts the Health Plan at the time of service
delivery;



AHCA Contract No. FA905, Attachment II, Page 76 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
(2)
The Health Plan is unable to document to the non-participating provider that the
enrollee has already received the immunization; and



 
(3)
The non-participating provider submits a claim for the administration of
immunization services and provides medical records documenting the immunization
to the Health Plan.



 
j.
Encourage PCPs to provide immunization information for enrollees requesting
temporary cash assistance from DCF, upon request by DCF and receipt of the
enrollee’s written permission, in order to document that the enrollee has met
the immunization requirements for enrollees receiving temporary cash assistance.



15.    Pregnancy-Related Requirements


  The Health Plan shall provide the most appropriate and highest level of
quality care for pregnant enrollees.  Required care includes the following:


 
a.
Florida's Healthy Start Prenatal Risk Screening – The Health Plan shall ensure
that the provider offers Florida's Healthy Start prenatal risk screening to each
pregnant enrollee as part of her first prenatal visit.  As required by s.
383.14, F.S., s. 381.004, F.S., and 64C-7.009, F.A.C.



 
(1)
The Health Plan shall ensure that the provider uses the DOH prenatal risk form
(DH Form 3134), which can be obtained from the local CHD.



 
(2)
The Health Plan shall ensure that the provider keeps a copy of the completed
screening instrument in the enrollee's medical record and provides a copy to the
enrollee.



 
(3)
The Health Plan shall ensure that the provider submits the completed DH Form
3134 to the CHD in the county where the prenatal screen was completed within ten
(10) business days of completion of the screening.



 
(4)
The Health Plan shall collaborate with the Healthy Start care coordinator within
the enrollee's county of residence to assure delivery of risk-appropriate care.



 
b.
Florida's Healthy Start Infant (Postnatal) Risk Screening Instrument – The
Health Plan shall ensure that the provider completes the Florida Healthy Start
Infant (Postnatal) Risk Screening Instrument (DH Form 3135) with the Certificate
of Live Birth and transmits the documents to the CHD in the county where the
infant was born within ten (10) business days of the birth.  The Health Plan
shall ensure that the provider keeps a copy of the completed DH Form 3135 in the
enrollee's medical record and provides a copy to the enrollee.



 
c.
Pregnant enrollees or infants who do not score high enough to be eligible for
Healthy Start care coordination may be referred for services, regardless of
their score on the Healthy Start risk screen, in the following ways:



 
(1)
If the referral is to be made at the same time the Healthy Start risk screen is
administered, the provider may indicate on the risk screening form that the
enrollee or infant is invited to participate based on factors other than score;
or



AHCA Contract No. FA905, Attachment II, Page 77 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract




 
(2)
If the determination is made subsequent to risk screening, the provider may
refer the enrollee or infant directly to the Healthy Start care coordinator
based on assessment of actual or potential factors associated with high risk,
such as HIV, Hepatitis B, substance abuse or domestic violence.



 
d.
The Health Plan shall refer all infants, children up to age five (5), and
pregnant, breast-feeding and postpartum women to the local WIC office.



(1)      The Health Plan shall ensure providers provide:


 
(a)
A completed Florida WIC program medical referral form with the current height or
length and weight (taken within sixty (60) calendar days of the WIC
appointment);



 
(b)
Hemoglobin or hematocrit; and



 
(c)
Any identified medical/nutritional problems.



 
(2)
For subsequent WIC certifications, the Health Plan shall ensure that providers
coordinate with the local WIC office to provide the above referral data from the
most recent CHCUP.



 
(3)
Each time the provider completes a WIC referral form, the Health Plan shall
ensure that the provider gives a copy of the form to the enrollee and keeps a
copy in the enrollee's medical record.



 
e.
The Health Plan shall ensure that providers give all women of childbearing age
HIV counseling and offer them HIV testing.  See Chapter 381, F.S.



 
(1)
The Health Plan shall ensure that its providers offer all pregnant women
counseling and HIV testing at the initial prenatal care visit and again at
twenty-eight (28) and thirty-two (32) weeks.



 
(2)
The Health Plan shall ensure that its providers attempt to obtain a signed
objection if a pregnant woman declines an HIV test.  See s. 384.31, F.S. and
64D-3.019, F.A.C.



 
(3)
The Health Plan shall ensure that all pregnant women who are infected with HIV
are counseled about and offered the latest antiretroviral regimen recommended by
the U.S. Department of Health & Human Services (Public Health Service Task Force
Report entitled Recommendations for the Use of Antiretroviral Drugs in Pregnant
HIV-1 Infected Women for Maternal Health and Interventions to Reduce Perinatal
HIV-1 Transmission in the United States).



 
f.
The Health Plan shall ensure that its providers screen all pregnant enrollees
receiving prenatal care for the Hepatitis B surface antigen (HBsAg) during the
first prenatal visit.



 
(1)
The Health Plan shall ensure that the providers perform a second HBsAg test
between twenty-eight (28) and thirty-two (32) weeks of pregnancy for all
pregnant



AHCA Contract No. FA905, Attachment II, Page 78 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
enrollees who tested negative at the first prenatal visit and are considered
high-risk for Hepatitis B infection.  This test shall be performed at the same
time that other routine prenatal screening is ordered.



 
(2)
All HBsAg-positive women shall be reported to the local CHD and to Healthy
Start, regardless of their Healthy Start screening score.



 
g.
The Health Plan shall ensure that infants born to HBsAg-positive enrollees
receive Hepatitis B Immune Globulin (HBIG) and the Hepatitis B vaccine once they
are physiologically stable, preferably within twelve (12) hours of birth, and
shall complete the Hepatitis B vaccine series according to the vaccine schedule
established by the Recommended Childhood Immunization Schedule for the United
States.



 
(1)
The Health Plan shall ensure that its providers test infants born to
HBsAg-positive enrollees for HBsAg and Hepatitis B surface antibodies (anti-HBs)
six (6) months after the completion of the vaccine series to monitor the success
or failure of the therapy.



 
(2)
The Health Plan shall ensure that providers report to the local CHD a positive
HBsAg result in any child age 24 months or less within twenty-four (24) hours of
receipt of the positive test results.



 
(3)
The Health Plan shall ensure that infants born to enrollees who are
HBsAg-positive are referred to Healthy Start regardless of their Healthy Start
screening score.



 
h.
The Health Plan shall report to the Perinatal Hepatitis B Prevention Coordinator
at the local CHD all prenatal or postpartum enrollees who test
HBsAg-positive.  The Health Plan also shall report said enrollees’ infants and
contacts to the Perinatal Hepatitis B Prevention Coordinator.



 
(1)
The Health Plan shall report the following information – name, date of birth,
race, ethnicity, address, infants, contacts, laboratory test performed, date the
sample was collected, the due date or estimated date of confinement, whether the
enrollee received prenatal care, and immunization dates for infants and
contacts.



 
(2)
The Health Plan shall use the Perinatal Hepatitis B Case and Contact Report (DH
Form 1876) for reporting purposes.



 
i.
The Health Plan shall ensure that the PCP maintains all documentation of Healthy
Start screenings, assessments, findings and referrals in the enrollees’ medical
records.



 
j.
Prenatal Care – The Health Plan shall:



 
(1)
Require a pregnancy test and a nursing assessment with referrals to a physician,
PA or ARNP for comprehensive evaluation;



 
(2)
Require case management through the gestational period according to the needs of
the enrollee;



AHCA Contract No. FA905, Attachment II, Page 79 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
(3)
Require any necessary referrals and follow-up;



 
(4)
Schedule return prenatal visits at least every four (4) weeks until week
thirty-two (32), every two (2) weeks until week thirty-six (36), and every week
thereafter until delivery, unless the enrollee’s condition requires more
frequent visits;



 
(5)
Contact those enrollees who fail to keep their prenatal appointments as soon as
possible, and arrange for their continued prenatal care;



 
(6)
Assist enrollees in making delivery arrangements, if necessary; and



 
(7)
Ensure that all providers screen all pregnant enrollees for tobacco use and make
certain that the providers make available to pregnant enrollees smoking
cessation counseling and appropriate treatment as needed.



                  k.
Nutritional Assessment/Counseling – The Health Plan shall ensure that its
providers supply nutritional assessment and counseling to all pregnant
enrollees.  The Health Plan shall:



 
(1)
Ensure the provision of safe and adequate nutrition for infants by promoting
breast-feeding and the use of breast milk substitutes;



 
(2)
Offer a mid-level nutrition assessment;



 
(3)
Provide individualized diet counseling and a nutrition care plan by a public
health nutritionist, a nurse or physician following the nutrition assessment;
and



 
(4)
Ensure documentation of the nutrition care plan in the medical record by the
person providing counseling.



 
l.
Obstetrical Delivery – The Health Plan shall develop and use generally accepted
and approved protocols for both low-risk and high-risk deliveries reflecting the
highest standards of the medical profession, including Healthy Start and
prenatal screening, and ensure that all providers use these protocols.



 
(1)
The Health Plan shall ensure that all providers document preterm delivery risk
assessments in the enrollee’s medical record by week twenty-eight (28).



 
(2)
If the provider determines that the enrollee’s pregnancy is high risk, the
Health Plan shall ensure that the provider’s obstetrical care during labor and
delivery includes preparation by all attendants for symptomatic evaluation and
that the enrollee progresses through the final stages of labor and immediate
postpartum care.



 
m.
Newborn Care – The Health Plan shall make certain that its providers supply the
highest level of care for the newborn beginning immediately after birth.  Such
level of care shall include, but not be limited to, the following:



 
(1)
Instilling of prophylactic eye medications into each eye of the newborn;



AHCA Contract No. FA905, Attachment II, Page 80 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
(2)
When the mother is Rh negative, securing a cord blood sample for type Rh
determination and direct Coombs test;



 
(3)
Weighing and measuring of the newborn;



 
(4)
Inspecting the newborn for abnormalities and/or complications;



 
(5)
Administering one half (.5) milligram of vitamin K;



 
(6)
APGAR scoring;



 
(7)
Any other necessary and immediate need for referral in consultation from a
specialty physician, such as the Healthy Start (postnatal) infant screen; and



 
(8)
Any necessary newborn and infant hearing screenings (to be conducted by a
licensed audiologist pursuant to Chapter 468, F.S., a physician licensed under
Chapters 458 or 459, F.S., or an individual who has completed documented
training specifically for newborn hearing screenings and who is directly or
indirectly supervised by a licensed physician or a licensed audiologist).



 
n.
Postpartum Care – The Health Plan shall:



 
(1)
Provide a postpartum examination for the enrollee within six (6) weeks after
delivery;



 
(2)
Ensure that its providers supply voluntary family planning, including a
discussion of all methods of contraception, as appropriate;



 
(3)
Ensure that continuing care of the newborn is provided through the CHCUP program
component.



16.    Prescribed Drug Services


 
a.
The Health Plan shall provide those products and services associated with the
dispensing of medicinal drugs pursuant to a valid prescription, as defined in
Chapter 465, F.S.  Prescribed drug services generally include all prescription
drugs listed in the Agency’s Preferred Drug List (PDL).  See s. 409.91195,
F.S.  The Health Plan’s PDL shall include at least two (2) products, when
available, in each therapeutic class. Pursuant to s. 409.912(39), F.S., policy
requirements include, but are not limited to, the following:



 
(1)
The Health Plan shall make available those drugs and dosage forms listed in its
PDL.



 
(2)
The Health Plan shall not arbitrarily deny or reduce the amount, duration or
scope of prescriptions solely based on the enrollee’s diagnosis, type of illness
or condition.  The Health Plan may place appropriate limits on prescriptions
based on criteria such as medical necessity, or for the purpose of utilization
control, provided the Health Plan reasonably expects said limits to achieve the
purpose of the prescribed drug services set forth in the Medicaid State Plan.



AHCA Contract No. FA905, Attachment II, Page 81 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
(3)
The Health Plan shall make available those drugs not on its PDL, when requested
and approved, if the drugs on the PDL have been used in a step therapy sequence
or when other medical documentation is provided.



 
(4)
The Health Plan shall submit an updated PDL to BMHC and the Bureau of Pharmacy
Services by October 1 of each Contract year, and provide thirty (30) days’
written notice of any changes.  If the Health Plan adopts the Medicaid PDL, the
Health Plan shall be exempt from such reporting. Information on the Health
Plan’s use of the PDL is in Attachment I and Attachment II, Exhibit 5.



 
(5)
Antiretroviral agents are not subject to the PDL.



 
b.
The Health Plan may delegate any or all functions to one (1) or more pharmacy
benefits administrators (PBA).  Before entering into a subcontract, the Health
Plan shall work with the Agency’s fiscal agent.



 
c.
The Health Plan shall continue the medication prescribed to the enrollee in a
state mental health treatment facility for at least ninety (90) days after the
facility discharges the enrollee, unless the Health Plan's prescribing
psychiatrist, in consultation and agreement with the facility's prescribing
physician, determines that the medications:



 
(1)
Are not medically necessary; or



 
(2)
Are potentially harmful to the enrollee.



 
d.
The Health Plan shall provide to enrollees who want to quit smoking one (1)
course of nicotine replacement therapy, of twelve (12) weeks’ duration, or the
manufacturer’s recommended duration, per year.  The Health Plan may use either
nicotine transdermal patches or nicotine gum.



 
e.
If the Health Plan has authorization requirements for prescribed drug services,
the Health Plan shall comply with all aspects of the Settlement Agreement to
Hernandez, et al v. Medows (case number 02-20964 Civ-Gold/Simonton) (HSA).  An
HSA situation arises when an enrollee attempts to fill a prescription at a
participating pharmacy location and is unable to receive the prescription as a
result of:



 
(1)
An unreasonable delay in filling the prescription;



 
(2)
A denial of the prescription;



 
(3)
The reduction of a prescribed good or service; and/or



 
(4)
The termination of a prescription.



 
f.
The Health Plan shall ensure that its enrollees are receiving the functional
equivalent of those goods and services received by fee-for-service Medicaid
recipients in accordance with the HSA.



 
(1)
The Health Plan shall maintain a log of all correspondence and communications
from enrollees relating to the HSA ombudsman process.  The ombudsman log



AHCA Contract No. FA905, Attachment II, Page 82 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
shall contain, at a minimum, the enrollee’s name, address and telephone number
and any other contact information, the reason for the participating pharmacy
location’s denial (an unreasonable delay in filling a prescription, a denial of
a prescription and/or the termination of a prescription), the pharmacy’s name
(and store number, if applicable), the date of the call, a detailed explanation
of the final resolution, and the name of the prescribed good or service. The
ombudsman log report shall be submitted quarterly to BMHC, as required in
Attachment II, Section XII, Reporting Requirements.



 
(2)
The Health Plan’s enrollees are third party beneficiaries for this section of
the Contract.



 
(3)
The Health Plan shall conduct annual HSA surveys of no less than five percent
(5%) of all participating pharmacy locations to ensure compliance with the HSA.



 
(a)
The Health Plan may survey less than five percent (5%), with written approval
from the Agency, if the Health Plan can show that the number of participating
pharmacies it surveys is a statistically significant sample that adequately
represents the pharmacies that have contracted with the Health Plan to provide
pharmacy services.



 
(b)
The Health Plan shall not include in the HSA survey any participating pharmacy
location that the Health Plan found to be in complete compliance with the HSA
requirements within the past twelve (12) months.



 
(c)
The Health Plan shall require all participating pharmacy locations that fail any
aspect of the HSA survey to undergo mandatory training within six (6) months and
then be re-evaluated within one (1) month of the training to ensure that the
pharmacy location is in compliance with the HSA.



 
(d)
The Health Plan shall ensure that it complies with all aspects and surveying
requirements set forth in Policy Transmittal 06-01, Hernandez Settlement
Requirements, an electronic copy of which can be found at:



 
http://www.fdhc.state.fl.us/MCHQ/Managed_Health_Care/MHMO/06policy.shtml



 
(e)
The Health Plan shall submit a report annually, by August 1 of each Contract
year to BMHC, providing survey results following requirements in Attachment II,
Section XII, Reporting Requirements.



 
(4)
The Health Plan shall offer training to all new and existing participating
pharmacy locations about the HSA requirements.



 
g.
The Health Plan shall cover the cost of a brand-name drug if the prescriber:



 
(1)
Writes in his/her own handwriting on the valid prescription that the “Brand Name
is Medically Necessary” (pursuant to s. 465.025, F.S.); and



 
(2)
Submits a completed “Multisource Drug and Miscellaneous Prior Authorization”
form to the Health Plan indicating that the enrollee has had an adverse reaction



AHCA Contract No. FA905, Attachment II, Page 83 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
to a generic drug or has had, in the prescriber’s medical opinion, better
results when taking the brand-name drug.



 
h.
For PSNs, hemophilia factor-related drugs identified by the Agency for
distribution through the Comprehensive Hemophilia Disease Management Program are
reimbursed on a fee-for-service basis.   During operation of the Comprehensive
Hemophilia Disease Management Program, the Health Plan shall coordinate the care
of its enrollees with Agency-approved organizations and shall not be responsible
for the distribution of hemophilia-related drugs.

 
 
i.
For HMOs, hemophilia factor-related drugs are reimbursed by Medicaid on a
fee-for-service basis.  The HMO shall coordinate the care of its enrollees with
hemophilia and shall not be responsible for the distribution of hemophilia
factor-related drugs.

 
 
j.
Capitated Health Plans shall submit pharmacy encounter data, including
behavioral health pharmacy encounter data if behavioral health is a Health Plan
covered service, to the Medicaid Encounter Data System secure file transfer
protocol site in a format supplied by the Agency on an ongoing quarterly
schedule, as specified in Attachment II, Section XII, Reporting Requirements.



17.    Quality Enhancements


  In addition to the covered services specified in this section, the Health Plan
shall offer quality enhancements (QE) to enrollees as specified below.


 
a.
The Health Plan shall offer QEs in community settings accessible to enrollees.



 
b.
The Health Plan shall provide information in the enrollee and provider handbooks
on the QEs and how to access related services.



 
c.
The Health Plan shall develop and maintain written policies and procedures to
implement QEs.



 
d.
The Health Plan may cosponsor the annual training of providers, provided that
the training meets the provider training requirements for the programs listed
below.  The Health Plan is encouraged to actively collaborate with community
agencies and organizations, including CHDs, local Early Intervention Programs,
Healthy Start Coalitions and local school districts in offering these services.



 
e.
If the Health Plan involves the enrollee in an existing community program for
purposes of meeting the QE requirement, the Health Plan shall ensure
documentation in the enrollee’s medical record of referrals to the community
program and follow up on the enrollee's receipt of services from the community
program.



 
f.
QE programs shall include, but not be limited to, the following:



 
(1)
Children's Programs – The Health Plan shall provide regular general wellness
programs targeted specifically toward enrollees from birth to age of five (5),
or the Health Plan shall make a good faith effort to involve enrollees in
existing community children's programs.



AHCA Contract No. FA905, Attachment II, Page 84 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract




 
(a)
Children's programs shall promote increased use of prevention and early
intervention services for at-risk enrollees.  The Health Plan shall approve
claims for services recommended by the Early Intervention Program when they are
covered services and medically necessary.



 
(b)
The Health Plan shall offer annual training to providers that promotes proper
nutrition, breast-feeding, immunizations, CHCUP, wellness, prevention and early
intervention services.



 
(2)
Domestic Violence – The Health Plan shall ensure that PCPs screen enrollees for
signs of domestic violence and shall offer referral services to applicable
domestic violence prevention community agencies.



 
(3)
Pregnancy Prevention – The Health Plan shall conduct regularly scheduled
pregnancy prevention programs, or shall make a good faith effort to involve
enrollees in existing community pregnancy prevention programs, such as the
Abstinence Education Program.  The programs shall be targeted towards teen
enrollees, but shall be open to all enrollees, regardless of age, gender,
pregnancy status or parental consent.



 
(4)
Prenatal/Postpartum Pregnancy Programs – The Health Plan shall provide regular
home visits, conducted by a home health nurse or aide, and counseling and
educational materials to pregnant and postpartum enrollees who are not in
compliance with the Health Plan's prenatal and postpartum programs.  The Health
Plan shall coordinate its efforts with the local Healthy Start care coordinator
to prevent duplication of services.



 
(5)
Smoking Cessation – The Health Plan shall conduct regularly scheduled smoking
cessation programs as an option for all enrollees, or the Health Plan shall make
a good faith effort to involve enrollees in existing community smoking cessation
programs.  The Health Plan shall provide smoking cessation counseling to
enrollees.  The Health Plan shall provide participating PCPs with the Quick
Reference Guide to assist in identifying tobacco users and supporting and
delivering effective smoking cessation interventions.  (The health plan can
obtain copies of the guide by contacting the DHHS, Agency for Health Care
Research & Quality (AHR) Publications Clearinghouse at (800) 358-9295 or P.O.
Box 8547, Silver Spring, MD 20907.)



 
(6)
Substance Abuse – The Health Plan shall offer annual substance abuse screening
training to its providers.



 
(a)
The Health Plan shall have all PCPs screen enrollees for signs of substance
abuse as part of prevention evaluation at the following times:



 
(i)
Initial contact with a new enrollee;



 
(ii)
Routine physical examinations;



 
(iii)
Initial prenatal contact;



AHCA Contract No. FA905, Attachment II, Page 85 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
(iv)
When the enrollee evidences serious over-utilization of medical, surgical,
trauma or emergency services; and



 
(v)
When documentation of emergency room visits suggests the need.



 
(b)
The Health Plan shall offer targeted enrollees either community or Health
Plan-sponsored substance abuse programs.



18.    Protective Custody


 
a.
The Health Plan shall provide a physical screening within seventy-two (72)
hours, or immediately if required, for all enrolled children/adolescents taken
into protective custody, emergency shelter or the foster care program by DCF.
See 65C-29.008, FAC.



 
b.
The Health Plan shall provide these required examinations, or, if unable to do
so within the required time frames, approve the out-of-network claim and forward
it to the Agency and/or its fiscal agent.



 
c.
For all CHCUP screenings for children/adolescents whose enrollment and Medicaid
eligibility are undetermined at the time of entry into the care and custody of
DCF, and who are later determined to be enrollees at the time the examinations
took place, the Health Plan shall approve the claims and forward them to the
Agency and/or the fiscal agent.



19.    Therapy Services


  Medicaid therapy services are physical, speech-language (including
augmentative and alternative communication systems), occupational and
respiratory therapies.  The
  Health Plan shall cover therapy services consistent with the Medicaid Therapy
Services Coverage and Limitations Handbook requirements. Therapy services are
limited to
  children/adolescents under age 21.  Adults are covered for physical and
respiratory therapy services under the outpatient hospital services
program.  The Agency shall
  reimburse schools participating in the certified school match program for
school-based therapy services rendered to enrollees.  The provision of
school-based therapy
 services to an enrollee does not replace, substitute or fulfill a service
prescription or doctors’ orders for therapy services covered by the Health
Plan.  The Health Plan shall:


 
a.
Refer enrollees to appropriate providers for further assessment and treatment of
conditions;



 
b.
Offer enrollees scheduling assistance in making treatment appointments and
arranging transportation; and



 
c.
Provide for care management in order to follow the enrollee’s progress from
screening through the course of treatment.



AHCA Contract No. FA905, Attachment II, Page 86 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract



20.    Transportation Services (See Attachment I and Attachment II, Exhibit 5)


 
a.
Transportation services include the arrangement and provision of an appropriate
mode of transportation for enrollees to receive medical services.



 
b.
Certain health plans are not authorized to provide transportation services. Some
health plans are required to provide them. The transportation services
requirements for this Contract are detailed in Attachment I and in Attachment
II, Exhibit 5.  If the Health Plan does provide transportation, it may do so
through its own network of transportation providers or through a contractual
relationship, which may include the Commission for the Transportation
Disadvantaged.



 
c.
If the Health Plan does not provide transportation services, it still must
assist enrollees in arranging transportation to and from medical appointments
for Medicaid-covered services.



REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


AHCA Contract No. FA905, Attachment II, Page 87 of 186
 
 

--------------------------------------------------------------------------------

 


HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 
Section VI
Behavioral Health Care
See Attachment I and Attachment II, Exhibit 6


A.
General Provisions



 
1.
Specifics of behavioral health coverage for this Contract are in Attachment II,
Exhibit 6.



 
2.
Provision of Behavioral Health Services When Not Covered by the Health Plan:



 
a.
If the Health Plan determines that an enrollee is in need of behavioral health
services that are not covered under the Contract, the Health Plan shall refer
the enrollee to the appropriate provider.  The Health Plan may request the
assistance of the Agency’s local field office or the local DCF SAMH Office for
referral to the appropriate service setting.



 
b.
Long-term care institutional services in a nursing facility, an institution for
persons with developmental disabilities, specialized therapeutic foster care,
children’s residential treatment services or state hospital services are not
covered by the Health Plan.  For enrollees requiring those services, the Health
Plan shall consult the Medicaid Area Office and/or the local DCF SAMH Office to
identify appropriate methods of assessment and referral.



 
c.
The Health Plan is responsible for transition and referral of the enrollee to
appropriate providers.



 
3.
Substance Abuse Services -– Health Plan enrollees will receive Medicaid-funded
substance abuse services through the fee-for-service system.  The Health Plan
shall develop methods of coordinating and integrating mental health and
substance abuse services for enrollees.  The Health Plan shall be required to
use the Florida Supplement to the American Society of Addictions Medicine
Patient Placement Criteria for the coordination of mental health treatment with
substance abuse providers as part of the integration effort (Second Edition ASAM
PPC-2, July 1998).  The coordination shall be reflected in their individualized
treatment plans for enrollees with co-occurring disorder.



 
4.
Drug Utilization Review – The Health Plan shall design and implement a drug
utilization review (DUR) program designed to encourage coordination between an
enrollee’s primary care physician and a prescriber of a psychotropic or similar
prescription drug for behavioral health problems.  The Health Plan’s DUR program
shall identify those medications for other serious medical conditions (such as
hypertension, diabetes, neurological disorders, or cardiac problems), where this
is a significant risk to the enrollee posed by potential drug interactions
between drugs for these conditions and behavioral-related drugs.  After the
Health Plan identifies the potential for such problems, the Health Plan’s DUR
program shall notify all related prescribers that certain drugs may be
contra-indicated due to the potential for drug interactions and shall encourage
the prescribers to coordinate their care.  Notice may be provided electronically
or via mail, or by telephonic or direct consultation, as the Health Plan deems
appropriate.



AHCA Contract No. FA905, Attachment II, Page 88 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
5.
Outreach Program – The Health Plan shall have an outreach program including
referral and other resources designed to assist PCPs in the identification,
management and treatment of:



 
a.
Enrollees with severe and persistent mental illness;



 
b.
Children/adolescents with severe emotional disturbances; and



 
c.
Enrollees with clinical depression.



 
6.
Release of records – The enrollee or authorized representative shall sign and
date a release form before any psychiatric notes can be released to another
party.





REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


AHCA Contract No. FA905, Attachment II, Page 89 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


Section VII
Provider Network


A.
General Provisions



 
1.
The Health Plan shall have sufficient facilities, service locations and
personnel to provide the covered services described in Attachment II, Section V,
Covered Services, and Section VI, Behavioral Health Care.



 
2.
The Health Plan shall provide BMHC, prior to Contract execution and upon
request, with sufficient evidence that the Health Plan has the capacity to
provide covered services to all enrollees up to the maximum enrollment level in
each county, including evidence that the Health Plan:



 
a.
Offers an appropriate range of services and accessible preventive and primary
care services to meet the needs of the maximum enrollment level in each county;
and



 
b.
Maintains a sufficient number, mix and geographic distribution of providers,
including providers who are accepting new Medicaid patients as specified in s.
1932(b)(7) of the Social Security Act, as enacted by s. 4704(a) of the Balanced
Budget Act of 1997.



 
3.
Prior to Contract execution and at least monthly thereafter, the Health Plan
shall submit a file of all network providers to the Agency or its agent in the
manner and format determined by the Agency.  See Attachment II, Section XII,
Reporting Requirements, Table 1.



 
4.
Each provider shall maintain hospital privileges if hospital privileges are
required for the delivery of covered services.  The Health Plan may use
admitting panels to comply with this requirement.



 
5.
The Health Plan shall not discriminate against particular providers that serve
high-risk populations or specialize in conditions that require costly
treatments.



 
6.
When establishing and maintaining the provider network, requesting expansion to
other counties, or requesting enrollment level increases, the Health Plan shall
take the following into consideration as required by 42 CFR 438.206:



 
a.
The anticipated number of enrollees;



 
b.
The expected utilization of services, taking into consideration the
characteristics and health care needs of specific Medicaid populations
represented;



 
c.
The numbers and types (in terms of training, experience, and specialization) of
providers required to furnish the covered services;



 
d.
The numbers of network providers who are not accepting new enrollees;



 
e.
The geographic location of providers and enrollees, considering distance, travel
time, the means of transportation ordinarily used by enrollees and whether the
location provides physical access for Medicaid enrollees with disabilities.



AHCA Contract No. FA905, Attachment II, Page 90 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract



 
7.
If the Health Plan is unable to provide medically necessary services to an
enrollee, the Health Plan shall cover these services in an adequate and timely
manner by using providers and services that are not in the Health Plan's network
for as long as the Health Plan is unable to provide the medically necessary
services within its network.



 
8.
The Health Plan shall allow each enrollee to choose among network providers to
the extent possible and appropriate.



 
9.
The Health Plan shall require each provider to have a unique Florida Medicaid
provider number.  The Health Plan shall require each provider to have a National
Provider Identifier (NPI) in accordance with s. 1173(b) of the Social Security
Act, as enacted by s. 4707(a) of the Balanced Budget Act of 1997.  The provider
contract shall require providers to submit all NPIs to the Health Plan within
fifteen (15) business days of receipt.  The Health Plan shall report the
providers’ NPIs as part of its provider network report to the Agency or its
agent, as set forth in Attachment II, Section XII, Reporting Requirements.  The
Health Plan need not obtain an NPI from the following providers:



 
a.
Individuals or organizations that furnish atypical or nontraditional services
that are only indirectly related to the provision of health care (examples
include taxis, home and vehicle modifications, insect control, habilitation and
respite services); and



 
b.
Individuals or businesses that only bill or receive payment for, but do not
furnish, health care services or supplies (examples include billing services and
repricers).



        10.
The Health Plan shall not discriminate with respect to participation,
reimbursement, or indemnification as to any provider, whether participating or
nonparticipating, who is acting within the scope of the provider's license or
certification under applicable state law, solely on the basis of such license or
certification, in accordance with s.1932(b) (7) of the Social Security Act (as
enacted by s. 4704[a] of the Balanced Budget Act of 1997).  The Health Plan is
not prohibited from including providers only to the extent necessary to meet the
needs of the Health Plan’s enrollees or from establishing any measure designed
to maintain quality and control costs consistent with the responsibilities of
the Health Plan.  If the Health Plan declines to include individual providers or
groups of providers in its network, it must give the affected providers written
notice of the reason for its decision.



        11.
The Health Plan shall establish and maintain a formal provider relations
function to timely and adequately respond to inquiries, questions and concerns
from network providers.



B.
Network Standards (See Attachment II, Exhibit 7)



1.      Primary Care Providers


 
a.
The Health Plan shall enter into provider contracts with a sufficient number of
PCPs to ensure adequate accessibility for enrollees of all ages.  The Health
Plan shall select and approve its PCPs and ensure they provide the following:



 
(1)
The PCP shall provide, or arrange for coverage of services, consultation or
approval for referrals twenty-four hours per day, seven days per week (24/7) by



AHCA Contract No. FA905, Attachment II, Page 91 of 186
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
Medicaid-enrolled providers who will accept Medicaid reimbursement.  This
coverage shall consist of an answering service, call forwarding, provider call
coverage or other customary means approved by the Agency.  The chosen method of
24/7 coverage must connect the caller to someone who can render a clinical
decision or reach the PCP for a clinical decision.  The after-hours coverage
must be accessible using the medical office’s daytime telephone number; and



 
(2)
The PCP shall arrange for coverage of primary care services during absences due
to vacation, illness or other situations that require the PCP to be unable to
provide services.  A Medicaid-eligible PCP must provide coverage.



 
b.
The Health Plan shall provide the following:



 
(1)
At least one (1) FTE PCP per service area including, but not limited to, the
following broad specialty areas:



 
(a)
Family Practice;



 
(b)
General Practice;



 
(c)
Pediatrics; and



 
(d)
Internal Medicine.



 
(2)
At least one (1) FTE PCP per 1,500 enrollees.  The Health Plan may increase the
ratio by 750 enrollees for each FTE advanced registered nurse practitioner
(ARNP) or physician’s assistant (PA) affiliated with a PCP.



 
(3)
The Health Plan shall allow pregnant enrollees to choose Health Plan
obstetricians as their PCPs to the extent that the obstetrician is willing to
participate as a PCP.



 
c.
If the enrollee has not selected a provider for a newborn, the Health Plan shall
assign a pediatrician or other appropriate PCP to all pregnant enrollees for the
care of their newborn babies no later than the beginning of the last trimester
of gestation.



2.      Specialists and Other Providers (See Attachment II, Exhibit 7)


 
a.
In addition to the above requirements, the Health Plan shall assure the
availability of providers in the following specialty areas, as appropriate for
both adults and pediatric enrollees, on at least a referral basis.  The Health
Plan shall use participating specialists with pediatric expertise for
children/adolescents when the need for pediatric specialty care is significantly
different from the need for adult specialty care (for example a pediatric
cardiologist for children/adolescents with congenital heart
defects).  Specialties below marked with an asterisk (*) require both adult and
pediatric providers.



 
(1)
Allergies,



 
(2)
Anesthesiology,



AHCA Contract No. FA905, Attachment II, Page 92 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
(3)
Cardiology*,



 
(4)
Chiropractic,



 
(5)
Dermatology,



 
(6)
Endocrinology*,



 
(7)
Gastroenterology,



 
(8)
General Surgery,



 
(9)
Infectious Diseases,



 
(10)
Nephrology*,



 
(11)
Neurology*,



 
(12)
Neurosurgery,



 
(13)
Obstetrics/Gynecology (OB/GYN),



 
(14)
Oncology,



 
(15)
Ophthalmology,



 
(16)
Optometry,



 
(17)
Oral Surgery,



 
(18)
Orthopedics*,



 
(19)
Otolaryngology,



 
(20)
Pathology,



 
(21)
Pediatrics,



 
(22)
Podiatry,



 
(23)
Pulmonology,



 
(24)
Radiology,



 
(25)
Therapy, Physical, Respiratory, Speech and Occupational*,



 
(26)
Urology.



 
b.
If the infectious disease specialist does not have expertise in HIV and its
treatment and care, then the Health Plan shall have another provider with such
expertise.



AHCA Contract No. FA905, Attachment II, Page 93 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
c.
The Health Plan shall permit female enrollees to have direct access to a women's
health specialist within the network for covered services necessary to provide
women's routine and preventive health care services.  This is in addition to an
enrollee's designated PCP, if that provider is not a women's health specialist.



 
d.
In accordance with s. 641.31, F.S., the Health Plan shall ensure access to
certified nurse midwife services or licensed midwife services for low risk
enrollees, licensed in accordance with Chapter 467, F.S.



3.      Public Health Providers


 
a.
The Health Plan shall make a good faith effort to execute memoranda of agreement
with the local CHDs to provide services which may include, but are not limited
to, family planning services, services for the treatment of sexually transmitted
diseases, other public health related diseases, tuberculosis, immunizations,
foster care emergency shelter medical screenings, and services related to
Healthy Start prenatal and post-natal screenings.  The Health Plan shall provide
documentation of its good faith effort upon the Agency’s request.



 
b.
A capitated Health Plan shall pay, without prior authorization, at the
contracted rate or the Medicaid fee-for-service rate, all valid claims initiated
by any CHD for office visits, prescribed drugs, laboratory services directly
related to DCF emergency shelter medical screening, and tuberculosis.  A
capitated Health Plan shall reimburse the CHD when the CHD notifies the Health
Plan and provides the Health Plan with copies of the appropriate medical records
and provides the enrollee's PCP with the results of any tests and associated
office visits.



 
c.
The Health Plan shall authorize all claims from a CHD, a migrant health center
funded under Section 329 of the Public Health Services Act or a community health
center funded under Section 330 of the Public Health Services Act, without prior
authorization for the services listed below.  Such providers shall attempt to
contact the Health Plan before providing health care services to enrollees and
shall provide the Health Plan with the results of the office visit, including
test results.  The Health Plan shall not deny claims for services delivered by
these providers solely based on the period between the date of service and the
date of clean claim submission, unless that period exceeds three-hundred and
sixty-five (365) calendar days, and shall be reimbursed by the Health Plan at
the rate negotiated between the Health Plan and the public provider or the
applicable Medicaid fee-for-service rate.



 
(1)
The diagnosis and treatment of sexually transmitted diseases and other
reportable infectious diseases, such as tuberculosis and HIV;



 
(2)
The provision of immunizations;



 
(3)
Family planning services and related pharmaceuticals;



 
(4)
School health services listed in a, b and c above, and for services rendered on
an urgent basis by such providers; and,



AHCA Contract No. FA905, Attachment II, Page 94 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
(5)
In the event that a vaccine-preventable disease emergency is declared, the
Health Plan shall authorize claims from the CHD for the cost of the
administration of vaccines.



 
d.
Other clinic-based services provided by a CHD, migrant health center or
community health center, including well-child care, dental care, and sick care
services not associated with reportable infectious diseases, require prior
authorization from the Health Plan in order to receive reimbursement.  If prior
authorization is provided, the Health Plan shall reimburse at the entity’s
cost-based reimbursement rate. If prior authorization for prescription drugs is
given and the drugs are provided, the Health Plan shall reimburse the entity at
Medicaid’s standard pharmacy rate.



 
e.
The Health Plan shall make a good faith effort to execute a contract with a
Federally Qualified Health Center (FQHC) and, if applicable, a Rural Health
Clinic (RHC).



 
(1)
The capitated Health Plan shall reimburse FQHCs and RHCs at rates comparable to
those rates paid for similar services in the FQHC’s or RHC’s community.



 
(2)
The capitated Health Plan shall report quarterly to BMHC, the payment rates and
the payment amounts made to FQHCs and RHCs for contractual services provided by
these entities.



 
f.
The Health Plan shall make a good faith effort to execute memoranda of agreement
with school districts participating in the certified match program regarding the
coordinated provision of school-based services pursuant to ss. 1011.70 and
409.908(21), F.S.



 
4.
Facilities and Ancillary Providers



 
a.
Emergency Services and Emergency Services Facilities - The Health Plan shall
ensure the availability of emergency services and care twenty-four hours a day,
seven days a week (24/7).



 
b.
General Acute Care Hospital - The Health Plan shall provide at least one (1)
fully accredited general acute care hospital bed per two-hundred and
seventy-five (275) enrollees.



 
c.
Birth Delivery Facility - The Health Plan shall provide at least one (1) birth
delivery facility, licensed under Chapter 383, F.S., or a hospital with birth
delivery facilities, licensed under Chapter 383, F.S.  The birth delivery
facility may be a freestanding facility or part of a hospital. The Health Plan
shall also provide a birthing center, licensed under Chapter 383, F.S. that is
accessible to low-risk enrollees.



 
d.
Regional Perinatal Intensive Care Centers (RPICC) - The Health Plan shall assure
access for enrollees in one (1) or more of Florida's RPICC, see ss. 383.15
through 383.21, F.S., or a hospital licensed by the Agency for neonatal
intensive care unit (NICU) Level III beds.



AHCA Contract No. FA905, Attachment II, Page 95 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
e.
Neonatal Intensive Care Unit (NICU) - The Health Plan shall ensure that care for
medically high-risk perinatal enrollees is provided in a facility with a NICU
sufficient to meet the appropriate level of need for the enrollee.



 
f.
Pharmacy - If the Health Plan elects to use a more restrictive pharmacy network
than the Medicaid fee-for-service network, the Health Plan shall provide at
least one (1) licensed pharmacy per 2,500 enrollees.  The Health Plan shall
ensure that its contracted pharmacies comply with the Settlement Agreement to
Hernandez et al. v. Medows (case number 02-20964 Civ-Gold/Simonton) (HSA).



C.    Network Changes


 
1.
The Health Plan shall submit a request for initial or expansion review,
including submission of its provider network, to HSD when it has met the
standards in this section of the Contract.  BMHC will not approve the network
until credentialing and all other network requirements have been met.



 
2.
The Health Plan shall provide BMHC and HSD with documentation of compliance with
access requirements at any time there has been a significant change in the
Health Plan's operations that would affect adequate capacity and services,
including, but not limited to, the following:



 
a.
Changes in Health Plan services or service area; and



 
b.
Enrollment of a new population in the Health Plan.



 
3.
The Health Plan shall notify BMHC within seven (7) business days of any
significant changes to its network.  A significant change is defined as:



 
a.
A decrease in the total number of PCPs by more than five percent (5%);



 
b.
A loss of all participating specialists in a specialty where another
participating specialist in that specialty is not available within sixty (60)
minutes;



 
c.
A loss of a hospital in an area where another Health Plan hospital of equal
service ability is not available within thirty (30) minutes; or



 
d.
Other adverse changes to the composition of the network that impair or deny the
enrollee's adequate access to providers.



 
4.
The Health Plan shall have procedures to address changes in the Health Plan
network that negatively affect the ability of enrollees to access services,
including access to a culturally diverse provider network.  Significant changes
in network composition that negatively impact enrollee access to services may be
grounds for Contract termination or sanctions as determined by the Agency and in
accordance with Attachment II, Section XIV, Sanctions.



 
5.
If a PCP ceases participation in the Health Plan’s network, the Health Plan
shall send written notice to BMHC and to the enrollees who have chosen the
provider as their PCP.  This notice shall be issued no less than fifteen (15)
calendar days after receipt of the termination notice.



AHCA Contract No. FA905, Attachment II, Page 96 of 186
 
 

--------------------------------------------------------------------------------

 


HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
a.
If an enrollee is in a prior authorized ongoing course of treatment with any
other provider who becomes unavailable to continue to provide services, the
Health Plan shall notify the enrollee in writing within ten (10) calendar days
from the date the Health Plan becomes aware of such unavailability.



 
b.
These requirements to provide notice prior to the effective dates of termination
shall be waived in instances where a provider becomes physically unable to care
for enrollees due to illness, death, or leaving the service area and fails to
notify the Health Plan, or when a provider fails credentialing.  Under these
circumstances, notice shall be issued immediately upon the Health Plan’s
becoming aware of the circumstances.



 
6.
The Health Plan shall notify BMHC of any new network providers by the 5th of the
month following execution of the provider agreement using the format provided in
the Report Guide referenced in Attachment II, Section XII, Reporting
Requirements.



D.    Provider Contract Requirements


 
1.
The Health Plan shall comply with all Agency procedures for provider contract
review and approval submission.



 
a.
All provider contracts must comply with 42 CFR 438.230, 42 CFR 455.104, 42 CFR
455.105, and 42 CFR 455.106.



 
b.
If the Health Plan is capitated, it shall ensure that all providers are eligible
for participation in the Medicaid program.  If a provider was involuntarily
terminated from the Florida Medicaid program, other than for purposes of
inactivity, that provider is not considered an eligible Medicaid provider.  If
the Health Plan is not capitated, its providers shall be enrolled as Florida
Medicaid providers.



 
c.
The Health Plan shall not employ or contract with individuals on the state or
federal exclusions list.



 
d.
No provider contract that the Health Plan enters into with respect to
performance under this Contract shall in any way relieve the Health Plan of any
responsibility for the provision of services or duties under this Contract.  The
Health Plan shall assure that all services and tasks related to the provider
contract are performed in accordance with the terms of this Contract.  The
Health Plan shall identify in its provider contract any aspect of service that
may be subcontracted by the provider.



 
2.
All provider contracts and amendments executed by the Health Plan shall be in
writing, signed, and dated by the Health Plan and the provider, and shall meet
the following requirements:



 
a.
Prohibit the provider from seeking payment from the enrollee for any covered
services provided to the enrollee within the terms of the Contract;



 
b.
Require the provider to look solely to the following for compensation for
services rendered, with the exception of nominal cost sharing, pursuant to the
Medicaid State Plan and the Florida Coverage and Limitations Handbooks:



AHCA Contract No. FA905, Attachment II, Page 97 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract



 
(1)
If a capitated Health Plan, then to the capitated Health Plan for compensation;



 
(2)
If a FFS Health Plan, then to the Agency or its Agent, unless the service is one
for which the Health Plan receives a capitation payment from the Agency.  For
such capitated services, the Health Plan shall require providers to look solely
to the Health Plan;



 
c.
If there is a Health Plan physician incentive plan, include a statement that the
Health Plan shall make no specific payment directly or indirectly under a
physician incentive plan to a provider as an inducement to reduce or limit,
medically necessary services to an enrollee, and that incentive plans shall not
contain provisions that provide incentives, monetary or otherwise, for
withholding medically necessary care;



 
d.
Specify that any contracts, agreements, or subcontracts entered into by the
provider for purposes of carrying out any aspect of this Contract shall include
assurances that the individuals who are signing the contract, agreement or
subcontract are so authorized and that it includes all the requirements of this
Contract;



 
e.
Require the provider to cooperate with the Health Plan's peer review, grievance,
QIP and UM activities, and provide for monitoring and oversight, including
monitoring of services rendered to enrollees, by the Health Plan (or its
subcontractor).  If the Health Plan has delegated the credentialing to a
subcontractor, the agreement must ensure that all licensed providers are
credentialed in accordance with the Health Plan’s and the Agency’s credentialing
requirements as found in Attachment II, Section VII, Provider Network, Item H.,
Credentialing and Recredentialing;



 
f.
Include provisions for the immediate transfer to another PCP or health plan if
the enrollee's health or safety is in jeopardy;



 
g.
Not prohibit a provider from discussing treatment or non-treatment options with
enrollees that may not reflect the Health Plan's position or may not be covered
by the Health Plan;



 
h.
Not prohibit a provider from acting within the lawful scope of practice, from
advising or advocating on behalf of an enrollee for the enrollee's health
status, medical care, or treatment or non-treatment options, including any
alternative treatments that might be self-administered;



 
i.
Not prohibit a provider from advocating on behalf of the enrollee in any
grievance system or UM process, or individual authorization process to obtain
necessary services;



 
j.
Require providers to meet appointment waiting time standards pursuant to this
Contract;



 
k.
Provide for continuity of treatment in the event a provider contract terminates
during the course of an enrollee's treatment by that provider;



 
l.
Prohibit discrimination with respect to participation, reimbursement, or
indemnification of any provider who is acting within the scope of his/her
license or



AHCA Contract No. FA905, Attachment II, Page 98 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
certification under applicable state law, solely on the basis of such license or
certification.  This provision shall not be construed as a willing provider law,
as it does not prohibit the Health Plan from limiting provider participation to
the extent necessary to meet the needs of the enrollees.  This provision does
not interfere with measures established by the Health Plan that are designed to
maintain quality and control costs;



 
m.
Prohibit discrimination against providers serving high-risk populations or those
that specialize in conditions requiring costly treatments;



 
n.
Require an adequate record system be maintained for recording services, charges,
dates and all other commonly accepted information elements for services rendered
to the Health Plan;



 
o.
Require that records be maintained for a period not less than five (5) years
from the close of the Contract, and retained further if the records are under
review or audit until the review or audit is complete.  Prior approval for the
disposition of records must be requested and approved by the Health Plan if the
provider contract is continuous;



 
p.
Specify that DHHS, the Agency, MPI and MFCU shall have the right to inspect,
evaluate, and audit all of the following related to this Contract:



 
(1)
Pertinent books,



 
(2)
Financial records,



 
(3)
Medical records, and



 
(4)
Documents, papers, and records of any provider involving financial transactions;



 
q.
Specify covered services and populations to be served under the provider
contract;



 
r.
Require that providers comply with the Health Plan's cultural competency plan;



 
s.
Require that any community outreach materials related to this Contract that are
displayed by the provider be submitted to the BMHC for written approval before
use;



 
t.
Provide for submission of all reports and clinical information required by the
Health Plan, including Child Health Check-Up reporting (if applicable);



 
u.
Require providers of transitioning enrollees to cooperate in all respects with
providers of other health plans to assure maximum health outcomes for enrollees;



 
v.
Require providers to submit notice of withdrawal from the network at least
ninety (90) calendar days before the effective date of such withdrawal;



 
w.
Require that all providers agreeing to participate in the network as PCPs fully
accept and agree to responsibilities and duties associated with the PCP
designation;



AHCA Contract No. FA905, Attachment II, Page 99 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
x.
Require all providers to notify the Health Plan in the event of a lapse in
general liability or medical malpractice insurance, or if assets fall below the
amount necessary for licensure under Florida statutes;



 
y.
Require providers to offer hours of operation that are no less than the hours of
operation offered to commercial Health Plan members or comparable non-Reform
Medicaid recipients if the provider serves only Medicaid recipients;



 
z.
Require safeguarding of information about enrollees according to 42 CFR 438.224;



 
aa.
Require compliance with HIPAA privacy and security provisions;



 
bb.
Require an exculpatory clause, which survives provider agreement termination,
including breach of provider contract due to insolvency, which assures that
neither Medicaid recipients nor the Agency shall be held liable for any debts of
the provider;



 
cc.
Require that the provider secure and maintain during the life of the provider
contract worker compensation insurance (complying with the Florida worker
compensation law) for all of its employees connected with the work under this
Contract unless such employees are covered by the protection afforded by the
Health Plan;



 
dd.
Make provisions for a waiver of those terms of the provider contract that, as
they pertain to Medicaid recipients, are in conflict with the specifications of
this Contract;



 
ee.
Contain no provision that in any way prohibits or restricts the provider from
entering into a commercial contract with any other health plan (see s. 641.315,
F.S.);



 
ff.
Contain no provision requiring the provider to contract for more than one (1)
Health Plan product or otherwise be excluded (see s. 641.315, F.S.);



 
gg.
Contain no provision that prohibits the provider from providing inpatient
services in a contracted hospital to an enrollee if such services are determined
to be medically necessary and covered services under this Contract;



 
hh.
Require providers to cooperate fully in any investigation by the Agency, MPI,
MFCU, or other state or federal entity and in any subsequent legal action that
may result from such an investigation involving this Contract; and



 
ii.
Require providers to submit timely, complete and accurate encounter data to the
Health Plan in accordance with the requirements of Attachment II, Section X,
Administration and Management, Item D., Encounter Data;



 
jj.
Contain a clause indemnifying, defending and holding the Agency and the Health
Plan’s enrollees harmless from and against all claims, damages, causes of
action, costs or expenses, including court costs and reasonable attorney fees,
to the extent proximately caused by any negligent act or other wrongful conduct
arising from the provider agreement.  This clause must survive the termination
of the agreement, including breach due to insolvency.  The Agency may waive this
requirement for itself, but not Health Plan enrollees, for damages in excess of
the statutory cap on damages for public entities, if the provider is a state
agency or subdivision as defined by s. 768.28, F.S., or a public health entity
with statutory immunity.  All such waivers shall be approved in writing by the
Agency.



AHCA Contract No. FA905, Attachment II, Page 100 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract



 
kk.
Require physicians to immediately notify the Health Plan of an enrollee’s
pregnancy, whether identified through medical history, examination, testing,
claims, or otherwise.



 
ll.
Specify that in addition to any other right to terminate the provider contract,
and notwithstanding any other provision of this Contract, the Agency or the
Health Plan may request immediate termination of a provider contract if, as
determined by the Agency, a provider fails to abide by the terms and conditions
of the provider contract, or in the sole discretion of the Agency, the provider
fails to come into compliance with the provider contract within fifteen (15)
calendar days after receipt of notice from the Health Plan specifying such
failure and requesting such provider abide by the terms and conditions thereof;
and



 
mm.
Specify that any provider whose participation is terminated pursuant to the
provider contract for any reason shall utilize the applicable appeals procedures
outlined in the provider contract. No additional or separate right of appeal to
the Agency or the Health Plan is created as a result of the Health Plan's act of
terminating, or decision to terminate, any provider under this
Contract.  Notwithstanding the termination of the provider contract with respect
to any particular provider, this Contract shall remain in full force and effect
with respect to all other providers.



E.     Provider Termination


 
1.
The Health Plan shall comply with all state and federal laws regarding provider
termination.



 
2.
The Health Plan shall notify enrollees in accordance with the provisions of this
Contract regarding provider termination.



 
3.
In a case in which a patient's health is subject to imminent danger or a
physician's ability to practice medicine is effectively impaired by an action by
the Board of Medicine or other governmental agency, notice to both the provider
and BMHC shall be immediate. The Health Plan shall submit a list of terminated
providers to BMHC once a month, in accordance with requirements in Attachment
II, Section XII, Reporting Requirements.



 
4.
The Health Plan shall notify the provider, BMHC and enrollees in active care at
least sixty (60) calendar days before the effective date of the suspension or
termination of a provider from the network.  If the termination was for "cause,"
the Health Plan shall provide to BMHC the reasons for termination.



F.     Appointment Waiting Times and Geographic Access Standards


 
1.
The Health Plan must assure that PCP services and referrals to participating
specialists are available on a timely basis, as follows:



 
a.
Urgent Care — within one (1) day,



 
b.
Routine Sick Patient Care — within one (1) week, and



AHCA Contract No. FA905, Attachment II, Page 101 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
c.
Well Care Visit — within one (1) month.



 
2.
All PCPs, hospital and community mental health services must be available within
an average of thirty (30) minutes’ travel time from an enrollee's
residence.  All participating specialists and ancillary providers must be within
an average of sixty (60) minutes’ travel time from an enrollee's
residence.  BMHC may waive this requirement, in writing, for rural areas and for
areas where there are no PCPs, hospitals or community mental health centers
within a thirty (30) minute average travel time.



 
3.
The Health Plan shall provide a designated emergency services facility within an
average of thirty (30) minutes’ travel time from an enrollee's residence, that
provides care on a twenty-four hours a day, seven days a week (24/7)
basis.  Each designated emergency service facility shall have one (1) or more
physicians and one (1) or more nurses on duty in the facility at all
times.  BMHC may waive the travel time requirement, in writing, in rural areas.



 
4.
For rural areas, if the Health Plan is unable to enter into an agreement with
specialty or ancillary service providers within the required sixty (60) minute
average travel time, BMHC may waive, in writing, the requirement.



 
5.
At least one (1) pediatrician or one (1) CHD, FQHC or RHC must be available
within an average of thirty (30) minutes’ travel time from an enrollee's
residence, provided that this requirement remains consistent with the other
minimum time requirements of this Contract.  In order to meet this requirement,
the pediatrician(s), CHD, FQHC, and/or RHC must provide access to care on a
twenty-four hour a day, seven day a week (24/7) basis.  BMHC may waive this
requirement, in writing, for rural areas and where there are no pediatricians,
CHDs, FQHCs or RHCs within the thirty (30) minute average travel time.



 
6.
Annually by February 1 of each Contract year, the Health Plan shall review a
statistically valid sample of PCP offices’ average appointment wait times to
ensure services are in compliance with Attachment II, Section VII, Provider
Network, Item F., Appointment Waiting Times and Geographic Access Standards, and
report the results to BMHC in the format specified, in accordance with
Attachment II, Section XII, Reporting Requirements. (See 42 CFR
438.206(c)(1)(iv),(v)  and (vi).)



G.    Continuity of Care


 
1.
The Health Plan shall allow enrollees in active treatment to continue care with
a terminated treating provider when such care is medically necessary, through
completion of treatment of a condition for which the enrollee was receiving care
at the time of the termination, until the enrollee selects another treating
provider, or during the next open enrollment period.  None of the above may
exceed six (6) months after the termination of the provider's contract.



 
2.
The Health Plan shall allow pregnant enrollees who have initiated a course of
prenatal care, regardless of the trimester in which care was initiated, to
continue care with a terminated treating provider until completion of postpartum
care.



 
3.
Notwithstanding the provisions in this subsection, a terminated provider may
refuse to continue to provide care to an enrollee who is abusive or
noncompliant.



AHCA Contract No. FA905, Attachment II, Page 102 of 186
 
 

--------------------------------------------------------------------------------

 


HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
4.
For continued care under this subsection, the Health Plan and the terminated
provider shall continue to abide by the same terms and conditions as existed in
the terminated contract.



 
5.
The requirements set forth in this subsection shall not apply to providers who
have been terminated from the Health Plan for cause.



H.   Credentialing and Recredentialing (See Attachment II, Exhibit 7)


 
1.
The Health Plan shall be responsible for the credentialing and recredentialing
of its provider network.  Hospital ancillary providers are not required to be
independently credentialed if those providers serve Health Plan enrollees only
through the hospital.



 
2.
The Health Plan shall establish and verify credentialing and recredentialing
criteria for all professional providers that, at a minimum, meet the Agency's
Medicaid participation standards.  The Agency’s criteria include:



 
a.
A copy of each provider's current medical license pursuant to s. 641.495, F.S.;



 
b.
No revocation or suspension of the provider's state license by the Division of
Medical Quality Assurance, Department of Health;



 
c.
A satisfactory background check with the Florida Department of Law Enforcement
(FDLE) for all treating providers not currently enrolled in Medicaid’s
fee-for-service program;



 
(1)
If exempt from the criminal background screening requirements, a copy of the
screen print of the provider’s current Department of Health licensure status
with the exemption reason included;



 
(2)
The Health Plan shall not contract with any provider who has a record of illegal
conduct; i.e., found guilty of, regardless of adjudication, or who entered a
plea of nolo contendere or guilty to any of the offenses listed in s. 435.03,
F.S.;



 
(3)
Individuals already screened as Medicaid providers or screened within the past
twelve (12) months by another Florida agency or department are not required to
submit fingerprint cards but shall document the results of the previous
screening;



 
(4)
Individuals listed in s. 409.907(8)(a), F.S., for whom criminal history
background screening cannot be documented must provide fingerprint cards;



 
d.
Disclosure related to ownership and management (42 CFR 455.104), business
transactions (42 CFR 455.105) and conviction of crimes (42 CFR 455.106);



 
e.
Proof of the provider's medical school graduation, completion of residency and
other postgraduate training.  Evidence of board certification shall suffice in
lieu of proof of medical school graduation, residency and other postgraduate
training;



 
f.
Evidence of specialty board certification, if applicable;



AHCA Contract No. FA905, Attachment II, Page 103 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
g.
Evidence of the provider's professional liability claims history;



 
h.
Any sanctions imposed on the provider by Medicare or Medicaid;



 
i.
The provider’s Medicaid ID number, Medicaid provider registration number or
documentation of submission of the Medicaid provider registration form.



 
3.
If behavioral health is a covered service, the Health Plan's credentialing and
recredentialing files must document the education, experience, prior training
and ongoing service training for each staff member or provider rendering
behavioral health services.



 
4.
The Health Plan's credentialing and recredentialing policies and procedures
shall be in writing and include the following:



 
a.
Formal delegations and approvals of the credentialing process;



 
b.
A designated credentialing committee;



 
c.
Identification of providers who fall under its scope of authority;



 
d.
A process that provides for the verification of the credentialing and
recredentialing criteria required under this Contract;



 
e.
Approval of new providers and imposition of sanctions, termination, suspension
and restrictions on existing providers;



 
f.
Identification of quality deficiencies that result in the Health Plan's
restriction, suspension, termination or sanctioning of a provider.



 
5.
The credentialing and recredentialing processes must also include verification
of the following additional requirements for physicians and must ensure
compliance with 42 CFR 438.214:



 
a.
Good standing of privileges at the hospital designated as the primary admitting
facility by the PCP or if the PCP does not have admitting privileges, good
standing of privileges at the hospital by another provider with whom the PCP has
entered into an arrangement for hospital coverage;



 
b.
Valid Drug Enforcement Administration (DEA) certificates, where applicable;



 
c.
Attestation that the total active patient load (all populations with Medicaid
FFS, Children’s Medical Services Network, HMO, PSN, Medicare and commercial
coverage) is no more than 3,000 patients per PCP.  An active patient is one that
is seen by the provider a minimum of three (3) times per year;



 
d.
A good standing report on a site visit survey.  For each PCP, documentation in
the Health Plan’s credentialing files regarding the site survey shall include
the following:



 
(1)
Evidence that the Health Plan has evaluated the provider's facilities using the
Health Plan's organizational standards;



AHCA Contract No. FA905, Attachment II, Page 104 of 186
 
 

--------------------------------------------------------------------------------

 


HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
(2)
Evidence that the provider’s office meets criteria for access for persons with
disabilities and that adequate space, supplies, proper sanitation, smoke-free
facilities, and proper fire and safety procedures are in place;



 
(3)
Evidence that the Health Plan has evaluated the provider's medical record
keeping practices at each site to ensure conformity with the Health Plan's
organizational standards;



 
(4)
Evidence that the Health Plan has determined that the following documents are
posted in the provider's waiting room/reception area:  the Agency’s statewide
consumer call center telephone number, including hours of operation, and a copy
of the summary of Florida’s Patient’s Bill of Rights and Responsibilities, in
accordance with s. 381.026, F.S.  The provider must have a complete copy of the
Florida Patient’s Bill of Rights and Responsibilities, available upon request by
an enrollee, at each of the provider's offices;



 
e.
Attestation to the correctness/completeness of the provider's application;



 
f.
Statement regarding any history of loss or limitation of privileges or
disciplinary activity as described in s. 456.039, F.S.;



 
g.
A statement from each provider applicant regarding the following:



 
(1)
Any physical or mental health problems that may affect the provider's ability to
provide health care;



 
(2)
Any history of chemical dependency/substance abuse;



 
(3)
Any history of loss of license and/or felony convictions; and



 
(4)
The provider is eligible to become a Medicaid provider;



 
h.
Current curriculum vitae, which includes at least five (5) years of work
history.



 
6.
The Health Plan shall recredential its providers at least every three (3) years.



 
7.
The Health Plan shall develop and implement an appeal procedure for providers
against whom the Health Plan has imposed sanctions, restrictions, suspensions
and/or terminations.



I.      Provider Services


 
1.
General Provisions



 
a.
The Health Plan shall provide sufficient information to all providers in order
to operate in full compliance with this Contract and all applicable federal and
state laws and regulations.



AHCA Contract No. FA905, Attachment II, Page 105 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
b.
The Health Plan shall monitor provider knowledge and understanding of provider
requirements, and take corrective actions to ensure compliance with such
requirements.



 
2.
Provider Handbooks (See Attachment II, Exhibit 7)



 
a.
The Health Plan shall issue a provider handbook to all providers at the time the
provider credentialing is complete.  The Health Plan may choose not to
distribute the provider handbook via surface mail, provided it submits a written
notification to all providers that explains how to obtain the handbook from the
Health Plan’s website.  This notification shall also detail how the provider can
request a hard copy from the Health Plan at no charge.  The Health Plan shall
keep all provider handbooks and bulletins up to date and in compliance with
state and federal laws.  The provider handbook shall serve as a source of
information regarding Health Plan covered services, policies and procedures,
statutes, regulations, telephone access and special requirements to ensure all
Contract requirements are met.  At a minimum, the provider handbook shall
include the following information:



 
(1)
Description of the Medicaid program;



 
(2)
Covered services;



 
(3)
Emergency service responsibilities;



 
(4)
Child Health Check-Up program services and standards;



 
(5)
Policies and procedures that cover the provider complaint system. This
information shall include, but not be limited to, specific instructions
regarding how to contact the Health Plan to file a provider complaint, including
complaints about claims issues, and which individual(s) has authority to review
a provider complaint;



 
(6)
Required procedural steps in the enrollee grievance process, including the
address, telephone number and office hours of the grievance staff; the
enrollee’s right to request continuation of benefits while utilizing the
grievance system; and information about the Subscriber Assistance Program (SAP,
for HMOs only) and the Beneficiary Assistance Program (BAP, for PSNs only).  The
Health Plan shall specify telephone numbers to call to present a complaint,
grievance, or appeal.  Each telephone number shall be toll-free within the
caller’s geographic area and provide reasonable access to the Health Plan
without undue delays;



 
(7)
Medical necessity standards and practice protocols, including guidelines
pertaining to the treatment of chronic and complex conditions;



 
(8)
PCP responsibilities;



 
(9)
Other provider or subcontractor responsibilities;



 
(10)
Prior authorization and referral procedures, including required forms;



 
(11)
Medical records standards;



AHCA Contract No. FA905, Attachment II, Page 106 of 186
 
 

--------------------------------------------------------------------------------

 


HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
(12)
Claims submission protocols and standards, including instructions and all
information necessary for a clean or complete claim;



 
(13)
Protocols for submitting encounter data;



 
(14)
A summary of the Health Plan’s cultural competency plan and how to get a full
copy at no cost to the provider;



 
(15)
Information on the Health Plan’s quality enhancement programs;



 
(16)
Enrollee rights and responsibilities (see 42 CFR 438.100);



 
(17)
Information notifying providers that the Health Plan is authorized to take
whatever steps are necessary to ensure that the provider is recognized by the
state Medicaid program, including its choice counseling/enrollment broker
contractor(s) as a participating provider of the Health Plan and that the
provider’s submission of encounter data is accepted by the Florida MMIS and/or
the state’s encounter data warehouse.



 
b.
The Health Plan shall disseminate bulletins as needed to incorporate any needed
changes to the provider handbook.



3.      Education and Training


The Health Plan shall offer training to all providers and their staff regarding
the requirements of this Contract and special needs of enrollees.  The Health
Plan shall conduct initial training within thirty (30) calendar days of placing
a newly contracted provider, or provider group, on active status.  The Health
Plan also shall conduct ongoing training, as deemed necessary by the Health Plan
or the Agency, in order to ensure compliance with program standards and this
Contract.


4.      Toll-Free Provider Help Line


 
a.
The Health Plan shall operate a toll-free telephone help line to respond to
provider questions, comments and inquiries.



 
b.
The Health Plan shall develop telephone help line policies and procedures that
address staffing, personnel, hours of operation, access and response standards,
monitoring of calls via recording or other means, and compliance with Health
Plan standards.



 
c.
The help line shall be staffed twenty-four hours a day, seven days a week (24/7)
to respond to prior authorization requests.  This help line shall have staff to
respond to provider questions in all other areas, including the provider
complaint system, provider responsibilities, etc., between the hours of 8 a.m.
and 7 p.m. in the provider’s time zone Monday through Friday, excluding state
holidays.



 
d.
The Health Plan’s call center systems shall have the capability to track call
management metrics identified in Attachment II, Section IV, Enrollee Services,



AHCA Contract No. FA905, Attachment II, Page 107 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
Community Outreach and Marketing, Item A., General Provisions, sub-item 11.,
Toll-free Enrollee Help Line.



 
e.
The Health Plan shall ensure that after regular business hours the provider
services line (not the prior authorization line) is answered by an automated
system with the capability to provide callers with information about operating
hours and instructions about how to verify enrollment for an enrollee with an
emergency or urgent medical condition. This requirement shall not be construed
to mean that the provider must obtain verification before providing emergency
services and care.



5.      Provider Complaint System


 
a.
The Health Plan shall establish and maintain a provider complaint system that
permits a provider to dispute the Health Plan’s policies, procedures, or any
aspect of a Health Plan’s administrative functions, including proposed actions
and claims.



 
b.
The Health Plan shall include its provider complaint system policies and
procedures in its provider handbook as described above.



 
c.
The Health Plan shall also distribute the provider complaint system policies and
procedures, including claims issues, to out-of-network providers upon
request.  The Health Plan may distribute a summary of these policies and
procedures, if the summary includes information about how the provider may
access the full policies and procedures on the Health Plan’s website.  This
summary shall also detail how the provider can request a hard copy from the
Health Plan at no charge.



 
d.
As a part of the provider complaint system, the Health Plan shall:



 
(1)
Have dedicated staff for providers to contact via telephone, electronic mail,
regular mail, or in person, to ask questions, file a provider complaint and
resolve problems;



 
(2)
Identify a staff person specifically designated to receive and process provider
complaints;



 
(3)
Allow providers forty-five (45) calendar days to file a written complaint for
issues that are not about claims;



 
(4)
Thoroughly investigate each provider complaint using applicable statutory,
regulatory, contractual and provider contract provisions, collecting all
pertinent facts from all parties and applying the Health Plan’s written policies
and procedures; and



 
(5)
Ensure that Health Plan executives with the authority to require corrective
action are involved in the provider complaint process.



 
e.
The Health Plan shall provide a written notice of the outcome of the review to
the provider.



AHCA Contract No. FA905, Attachment II, Page 108 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


J.    Medical Records Requirements


The Health Plan shall ensure maintenance of medical records for each enrollee in
accordance with this section and with 42 CFR 456.  Medical records shall include
the quality, quantity, appropriateness, and timeliness of services performed
under this Contract.


 
1.
The Health Plan shall follow the medical record standards set forth below for
each enrollee's medical records, as appropriate:



 
a.
Include the enrollee’s identifying information, including name, enrollee
identification number, date of birth, sex and legal guardianship (if any);



 
b.
Each record shall be legible and maintained in detail;



 
c.
Include a summary of significant surgical procedures, past and current diagnoses
or problems, allergies, untoward reactions to drugs and current medications;



 
d.
All entries shall be dated and signed by the appropriate party;



 
e.
All entries shall indicate the chief complaint or purpose of the visit, the
objective, diagnoses, medical findings or impression of the provider;



 
f.
All entries shall indicate studies ordered (e.g., laboratory, x-ray, EKG) and
referral reports;



 
g.
All entries shall indicate therapies administered and prescribed;



 
h.
All entries shall include the name and profession of the provider rendering
services (e.g., MD, DO, OD), including the signature or initials of the
provider;



 
i.
All entries shall include the disposition, recommendations, instructions to the
enrollee, evidence of whether there was follow-up and outcome of services;



 
j.
All records shall contain an immunization history;



 
k.
All records shall contain information relating to the enrollee’s use of tobacco
products and alcohol/substance abuse;



 
l.
All records shall contain summaries of all emergency services and care and
hospital discharges with appropriate medically indicated follow up;



 
m.
Document referral services in enrollees' medical records;



 
n.
Include all services provided.  Such services must include, but not necessarily
be limited to, family planning services, preventive services and services for
the treatment of sexually transmitted diseases;



 
o.
All records shall reflect the primary language spoken by the enrollee and any
translation needs of the enrollee;



AHCA Contract No. FA905, Attachment II, Page 109 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
p.
All records shall identify enrollees needing communication assistance in the
delivery of health care services; and



 
q.
All records shall contain documentation that the enrollee was provided with
written information concerning the enrollee’s rights regarding advance
directives (written instructions for living will or power of attorney) and
whether or not the enrollee has executed an advance directive.  Neither the
Health Plan, nor any of its providers shall, as a condition of treatment,
require the enrollee to execute or waive an advance directive.  The Health Plan
must maintain written policies and procedures for advance directives;



 
r.
Copies of any advance directives executed by the enrollee.



2.     Confidentiality of Medical Records


 
a.
The Health Plan shall have a policy to ensure the confidentiality of medical
records in accordance with 42 CFR, Part 431, Subpart F.  This policy shall also
include confidentiality of a minor’s consultation, examination, and treatment
for a sexually transmissible disease in accordance with s. 384.30(2), F.S.



 
b.
The Health Plan shall have a policy to ensure compliance with the privacy and
security provisions of the Health Insurance Portability and Accountability Act
(HIPAA).





REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


AHCA Contract No. FA905, Attachment II, Page 110 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


Section VIII
Quality Management


A.
Quality Improvement



 
1.
General Requirements



 
a.
The Health Plan shall have an ongoing quality improvement program (QI program)
that objectively and systematically monitors and evaluates the quality and
appropriateness of care and services rendered, thereby promoting quality of care
and quality patient outcomes in service performance to its enrollees. (See 42
CFR 438.204 and 438.240.)



 
b.
The Health Plan shall develop and submit to BMHC a written quality improvement
plan (QI plan) within thirty (30) calendar days from execution of the initial
Contract and resubmit it annually by April 1 of each Contract year for written
approval.  The QI plan shall include sections defining how the QI committee used
any of the following programs to develop its performance improvement projects
(PIP): credentialing processes, case management, utilization review, peer
review, review of grievances, and review and response to adverse events.  Any
problems/issues identified but not included in a PIP must be addressed and
resolved by the QI committee.



 
c.
The Health Plan’s written policies and procedures shall address components of
effective health care management including, but not limited to, anticipation,
identification, monitoring, measurement, evaluation of enrollee’s health care
needs, and effective action to promote quality of care.



 
d.
The Health Plan shall define and implement improvements in processes that
enhance clinical efficiency, provide effective utilization, and focus on
improved outcome management achieving the highest level of success.



 
e.
The Health Plan and its QI plan shall demonstrate specific interventions in its
care management to better manage the care and promote healthier enrollee
outcomes.



 
f.
The Health Plan shall cooperate with the Agency and the external quality review
organization (EQRO).  The Agency will set methodology and standards for quality
improvement (QI) with advice from the EQRO.



 
g.
Prior to implementation, the Agency shall review the Health Plan’s QI plan.



 
2.
Specific Required Components of the QI Program



 
a.
The Health Plan’s governing body shall oversee and evaluate the QI program. The
role of the Health Plan’s governing body shall include providing strategic
direction to the QI program, as well as ensuring the QI plan is incorporated
into operations throughout the Health Plan.  The written QI plan shall clearly
describe the mechanism within the Health Plan for strategic direction from the
governing body to be provided to the QI program and for the QI program committee
to communicate with the governing body.



AHCA Contract No. FA905, Attachment II, Page 111 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
b.
The Health Plan shall have a QI program committee.  The Health Plan’s medical
director shall either chair or co-chair the committee.  Other committee
representatives shall be selected to meet the needs of the Health Plan but must
include: 1) the quality director; 2) the grievance coordinator; 3) the
utilization review manager; 4) the credentialing manager; 5) the risk
manager/infection control professional (if applicable); 6) the advocate
representative (if applicable); and 7) provider representation, either through
providers serving on the committee or through a provider liaison position, such
as a representative from the network management department.  Individual staff
members may serve in multiple roles on the committee if they also serve in
multiple positions within the Health Plan. The Health Plan is encouraged to
include an advocate representative on the QI program committee.  The committee
shall meet no less than quarterly. Its responsibilities shall include the
development and implementation of a written QI plan, which incorporates the
strategic direction provided by the governing body. The QI plan shall contain
the following components:



 
(1)
The Health Plan’s guiding philosophy for quality management and should identify
any nationally recognized, standardized approach that is used (for example,
PDCA, Rapid Cycle Improvement, FOCUS-PDCA, Six Sigma, etc.).  Selection of
performance indicators and sources for benchmarking also shall be described;



 
(2)
A description of the Health Plan positions assigned to the QI program, including
a description of why each position was chosen to serve on the committee and the
roles each position is expected to fulfill. The resumes of QI program committee
members shall be made available upon the Agency’s request;



 
(3)
Specific training about quality that will be provided by the Health Plan to
staff serving in the QI program.  At a minimum the training shall include
protocols developed by the Centers for Medicare and Medicaid Services regarding
quality. CMS  protocols may be obtained from either:

www.cms.hhs.gov/MedicaidManagCare or
www.myfloridaeqro.com


 
(4)
The role of its providers in giving input to the QI program, whether that is by
membership on the committee, its sub-committees, or other means;



 
(5)
A standard for how the Health Plan shall assure that QI program activities take
place throughout the Health Plan and document results of QI program activities
for reviewers.  Protocols for assigning tasks to individual staff persons and
selection of time standards for completion shall be included;



 
(6)
A standard describing the process the QI program will use to review and suggest
new and/or improved QI activities;



 
(7)
The process for selecting and directing task forces, committees, or other Health
Plan activities to review areas of concern in the provision of health care
services to enrollees;



 
(8)
The process for selecting evaluation and study design procedures;



AHCA Contract No. FA905, Attachment II, Page 112 of 186
 
 

--------------------------------------------------------------------------------

 


HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
(9)
The process to report findings to appropriate executive authority, staff, and
departments within the Health Plan as well as relevant stakeholders, such as
network providers.  The QI plan also shall include how this communication will
be documented for Agency review; and



 
(10)
The process to direct and analyze periodic review of enrollee service
utilization patterns.



 
c.
The Health Plan shall maintain minutes of all QI committee and sub-committee
meetings and make the minutes available for Agency review on request.  The
minutes shall demonstrate resolution of items or be brought forward to the next
meeting.



 
d.
The Health Plan shall have a peer review process that:



 
(1)
Reviews a provider's practice methods and patterns, morbidity/mortality rates,
and all grievances filed against the provider relating to medical treatment;



 
(2)
Evaluates the appropriateness of care rendered by providers;



 
(3)
Implements corrective action(s) when the Health Plan deems it necessary to do
so;



 
(4)
Develops policy recommendations to maintain or enhance the quality of care
provided to enrollees;



 
(5)
Conducts reviews that include the appropriateness of diagnosis and subsequent
treatment, maintenance of a provider's medical records, adherence to standards
generally accepted by a provider's peers and the process and outcome of a
provider's care;



 
(6)
Appoints a peer review committee, as a sub-committee to the QI program
committee, to review provider performance when appropriate. The medical director
or a designee shall chair the peer review committee.  Its membership shall be
drawn from the provider network and include peers of the provider being
reviewed;



 
(7)
Receives and reviews all written and oral allegations of inappropriate or
aberrant service by a provider;



 
(8)
Educates enrollees and Health Plan staff about the peer review process, so that
enrollees and the Health Plan staff can notify the peer review authority of
situations or problems relating to providers.



 
3.
Health Plan QI Activities (See Attachment II, Exhibit 8)



The Health Plan shall monitor, evaluate and improve the quality and
appropriateness of care and service delivery (or the failure to provide care or
deliver services) to enrollees through peer review, performance improvement
projects (PIP), medical record audits, performance measures, surveys, and
related activities.


AHCA Contract No. FA905, Attachment II, Page 113 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract



 
a.
PIPs – Annually, by January 1 of each Contract year, the Agency shall determine
and notify the Health Plan if there are changes in the number and types of PIPs
the Health Plan shall perform for the coming Contract year. The Health Plan
shall perform four (4) Agency-approved performance improvement projects for each
population (Reform and non-Reform). There must at least one (1) clinical PIP and
one (1) non-clinical PIP per population.



 
(1)
One (1) of the PIPs shall focus on language and culture, clinical health care
disparities, or culturally and linguistically appropriate services.



 
(2)
One (1) of the PIPs shall be the statewide collaborative PIP coordinated by the
EQRO.



 
(3)
One (1) of the clinical PIPs shall relate to behavioral health services, if the
Health Plan covers those services.



 
(4)
One (1) PIP shall be designed to address deficiencies identified by the Health
Plan through monitoring, performance measure results, member satisfaction
surveys, or other similar means.



 
(5)
Each PIP shall include a statistically significant sample of enrollees.



 
(6)
All PIPs shall achieve, through ongoing measurements and intervention,
significant improvement to the quality of care and service delivery, sustained
over time, in areas that are expected to have a favorable effect on health
outcomes and enrollee satisfaction. Improvement must be measured through
comparison of a baseline measurement and an initial remeasurement following
application of an intervention.  Change must be statistically significant at the
ninety-five (95%) confidence level and must be sustained for a period of two (2)
additional remeasurements.  Measurement periods and methodologies shall be
submitted to BMHC for approval before initiation of the PIP.  PIPs that have
successfully achieved sustained improvement, as approved by the Agency, shall be
considered complete and shall not meet the requirement for one (1) of the four
PIPs, although the Health Plan may wish to continue to monitor the performance
indicator as part of its overall QI program.  In this event, the Health Plan
shall select a new PIP and submit it to BMHC for approval.



 
(7)
Within ninety (90) calendar days after initial Contract execution and then on
June 1 of each subsequent Contract year, the Health Plan shall submit to BMHC,
in writing, a proposal for each planned PIP.  The PIP proposal shall be
submitted using the most recent version of the EQRO PIP validation
form.  Activities 1 through 6 of the form must be addressed in the PIP
proposal.  Annual submissions for ongoing PIPs shall update the form to reflect
the Health Plan’s progress.  In the event the Health Plan elects to modify a
portion of the PIP proposal after initial Agency approval, a written request
must be submitted to the BMHC.  The EQRO PIP validation report form may be
obtained from the following web site: www.myfloridaeqro.com/. Instructions for
using the form to submit PIP proposals and updates may be obtained from the
BMHC.

 
 
(8)
The Health Plan’s PIP methodology must comply with the most recent protocol set
forth by the Centers for Medicare and Medicaid Services, Conducting Performance
Improvement Projects, available from the web sites listed in Item A., sub-item
2.b.(3), above.

 
AHCA Contract No. FA905, Attachment II, Page 114 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract



 
(9)
Populations selected for study under the PIP shall be measured and reported
separately for Reform and non-Reform populations, shall be specific to this
Contract and shall exclude non-Medicaid enrollees or Medicaid recipients from
other states.  If the Health Plan contracts with a separate entity for
management of particular services, such as behavioral health or pharmacy, PIPs
conducted by the separate entity shall not include enrollees for other Health
Plans served by that entity.



 
(10)
The Health Plan’s PIPs shall be subject to review and validation by the EQRO.
The Health Plan shall comply with any recommendations for improvement requested
by the EQRO, subject to approval by the Agency.



 
b.
Behavioral Health QI Requirements (See Attachment II, Exhibit 6)



 
c.
Performance Measures (PMs)



 
(1)
The Health Plan shall collect data on enrollee PMs, as defined by the Healthcare
Effectiveness Data and Information Set (HEDIS) or otherwise defined by the
Agency and as specified in the Agency’s Report Guide and Performance Measures
Specifications Manual. The Performance Measures Specifications Manual may be
found at

http://ahca.myflorida.com/Medicaid/Quality_mc/index.shtml.


The Agency may add or remove reporting requirements with sixty (60) days’
advance notice. By July 1 of each Contract year, the Health Plan shall deliver
to the Bureau of Medicaid Quality Management (BMQM) a report on performance
measure data (including transportation performance measures if transportation is
listed as covered by the Health Plan in Attachment I of this Contract) and a
certification by an Agency-approved independent auditor that the performance
measure data reported for the previous calendar year are fairly and accurately
presented. (See Attachment II, Section XII, Reporting) The report shall be
certified by the HEDIS auditor, and the auditor must certify the actual file
submitted to the Agency. Extensions to the due date may be granted by the Agency
for up to thirty (30) days and require a written request signed by the Health
Plan CEO or designee.  The request must be received by BMQM before the report
due date, and the delay must be due to unforeseen and unforeseeable factors
beyond the Health Plan’s control.  Extensions will not be granted on oral
requests.


 
(2)
A report, certification, or other information required for PM reporting is
incomplete when it does not contain all data required by the Agency or when it
contains inaccurate data.  A report or certification is “false” if done or made
with the knowledge of the preparer or a superior of the preparer that it
contains data or information that is not true or not accurate.  A report that
contains an “NR” due to bias for any or all measures by the HEDIS auditor, or is
“false,” shall be considered deficient and will be subject to administrative
penalties pursuant to Attachment II, Section XIV, Sanctions.



AHCA Contract No. FA905, Attachment II, Page 115 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract



 
(3)
The Health Plan shall meet Agency-specified performance targets for all PMs.
Where applicable, these targets are the equivalent of the seventy-fifth (75th)
percentile of national Medicaid health plan performance as compiled and reported
in the HEDIS national means and percentiles.  For Agency-defined measures the
Agency will establish performance targets.  The Agency may change these targets
and/or change the timelines associated with meeting the targets. The Agency
shall make these changes with sixty (60) days’ advance notice to the Health
Plan.



 
(4)
If the Agency determines that the Health Plan performance relative to the
performance targets is not acceptable, the Agency shall require the Health Plan
to submit a performance measure action plan (PMAP) within thirty (30) calendar
days after the notice of the determination in the format prescribed by the
Agency.  If the Health Plan fails to provide a PMAP within the time and format
specified by the Agency or fails to adhere to its own PMAP, the Agency may
sanction the Health Plan in accordance with the provisions of Section XIV,
Sanctions, of this attachment.  The Health Plan shall submit reports to the
Bureau of Medicaid Quality Management on the progress of all PMAPs as specified
in Attachment II, Section XII, Reporting Requirements.



 
(5)
If the Agency-defined or HEDIS PMs indicate that the Health Plan’s performance
is not acceptable, the Agency may sanction the Health Plan in accordance with
the provisions of Attachment II, Section XIV, Sanctions.  When considering
whether to impose specific sanctions, such as applying civil monetary penalties
or limiting enrollment activities or automatic assignments, the Agency may
consider the Health Plan’s cumulative performance on all quality and performance
measures.



 
d.
Consumer Assessment of Health Plans Survey (CAHPS) - The Agency shall conduct an
annual Consumer Assessment of Health Plans Survey (CAHPS).  The Health Plan
shall provide an action plan to address the results of the CAHPS survey within
two (2) months of receipt of the written request from the Agency.



 
e.
Medical Record Review



 
(1)
If the Health Plan is not accredited, the Health Plan shall conduct reviews of
enrollees’ medical records to ensure that PCPs provide high quality health care
that is documented according to established standards, including subparagraphs
(2) through (7) below.



 
(2)
The standards, which must include all medical record documentation requirements
addressed in this Contract, must be distributed to all providers.



 
(3)
The Health Plan shall conduct these reviews at all PCP sites that serve ten (10)
or more enrollees.



 
(4)
Practice sites include both individual offices and large group facilities.

 
 
(5)
The Health Plan shall review each practice site at least once every three years.


 
AHCA Contract No. FA905, Attachment II, Page 116 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract



 
(6)
The Health Plan shall review a reasonable number of records at each site to
determine compliance. Five (5) to ten (10) records per site is a
generally-accepted target, though additional reviews must be completed for large
group practices or when additional data is necessary in specific instances.



 
(7)
The Health Plan shall submit to BMHC for written approval, and maintain, a
written strategy for conducting medical record reviews.  The strategy must
include, at a minimum, the following:



 
(a)
Designated staff to perform this duty;



 
(b)
The method of case selection;



 
(c)
The anticipated number of reviews by practice site;



 
(d)
The tool that the Health Plan will use to review each site; and



 
(e)
How the Health Plan shall link the information compiled during the review to
other Health Plan functions (e.g., QI, credentialing, peer review, etc.).



 
4.
Cultural Competency Plan



 
a.
In accordance with 42 CFR 438.206, the Health Plan shall have a comprehensive
written cultural competency plan (CCP) describing the Health Plan’s program to
ensure that services are provided in a culturally competent manner to all
enrollees, including those with limited English proficiency.  The CCP must
describe how providers, Health Plan employees, and systems will effectively
provide services to people of all cultures, races, ethnic backgrounds, and
religions in a manner that recognizes, values, affirms, and respects the worth
of the individual enrollees and protects and preserves the dignity of each.  The
CCP shall be updated annually and submitted to BMHC by October 1 for approval
for implementation by January 1 of each Contract year.



 
b.
The Health Plan may distribute a summary of the CCP to network providers if the
summary includes information about how the provider may access the full CCP on
the web site.  This summary shall also detail how the provider can request a
hard copy of the cultural competency plan from the Health Plan at no charge to
the provider.



 
c.
The Health Plan shall complete an annual evaluation of the effectiveness of its
CCP.  This evaluation may include results from the CAHPS or other comparative
member satisfaction surveys, outcomes for certain cultural groups, member
grievances, member appeals, provider feedback and Health Plan employee
surveys.  The Health Plan shall track and trend any issues identified in the
evaluation and shall implement interventions to improve the provision of
services.  A description of the evaluation, its results, the analysis of the
results and interventions to be implemented shall be described in the annual CCP
submitted to the Agency.



AHCA Contract No. FA905, Attachment II, Page 117 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract



 
5.
EQRO Coordination Requirements



 
a.
The Health Plan shall provide all information requested by the EQRO, including,
but not limited to, quality outcomes concerning timeliness of, and enrollee
access to, covered services.



 
b.
The Health Plan shall cooperate with the EQRO during the external quality review
activities, which may include independent medical record review.



 
c.
If the EQRO indicates the Health Plan’s performance is not acceptable, the
Agency may require the Health Plan to submit a corrective action plan (CAP) and
may restrict the Health Plan’s enrollment activities.



 
6.
Agency Annual Medical Record Audit



 
a.
The Health Plan shall furnish specific data requested in order for the Agency to
conduct the medical record audit.



 
b.
If the medical record audit indicates that quality of care is not acceptable
within the terms of this Contract, the Agency shall sanction the Health Plan, in
accordance with the provisions of Attachment II, Section XIV, Sanctions, and may
immediately terminate all enrollment activities and mandatory assignments, until
the Health Plan attains an acceptable level of quality of care as determined by
the Agency. When considering whether to impose a limitation on enrollment
activities or mandatory assignment, the Agency may take into account the Health
Plan’s cumulative performance on all QI activities.



B.
Utilization Management (UM) (See Attachment II, Exhibit 8)



 
1.
General Requirements



 
a.
The UM program shall be consistent with 42 CFR 456 and include, but not be
limited to:



 
(1)
Procedures for identifying patterns of over-utilization and under-utilization of
services and for addressing potential problems identified as a result of these
analyses.



 
(2)
Reporting fraud and abuse information identified through the UM program to the
Agency’s MPI as described in Attachment II, Section X, Administration and
Management, and referenced in 42 CFR 455.1(a)(1).



 
(3)
A procedure for enrollees to obtain a second medical opinion and for the Health
Plan to authorize claims for such services in accordance with s. 641.51, F.S.



 
(4)
Protocols for prior authorization and denial of services; the process used to
evaluate prior and concurrent authorization; mechanisms to ensure consistent
application of review criteria for authorization decisions; consultation with
the requesting provider when appropriate; hospital discharge planning; physician
profiling; and a retrospective review of both inpatient and ambulatory claims,



AHCA Contract No. FA905, Attachment II, Page 118 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
meeting the predefined criteria below. The Health Plan shall be responsible for
ensuring the consistent application of review criteria for authorization
decisions and consulting with the requesting provider when appropriate.



 
(a)
The Health Plan shall obtain written approval from BMHC for its service
authorization protocols and any changes.



 
(b)
The Health Plan's service authorization systems shall provide the authorization
number and effective dates for authorization to providers and non-participating
providers.



 
(c)
The Health Plan's service authorization systems shall provide written
confirmation of all denials of authorization to providers (See 42 CFR
438.210(c)).



 
(d)
The Health Plan may request to be notified, but shall not deny claims payment
based solely on lack of notification, for the following:



 
(i)
Inpatient emergency admissions (within ten (10) calendar days);



 
(ii)
Obstetrical care (at first visit);



 
(iii)
Obstetrical admissions exceeding forty-eight (48) hours for vaginal delivery and
ninety-six (96) hours for caesarean section; and



                                        (iv)
Transplants.



 
(e)
The Health Plan shall ensure that all decisions to deny a service authorization
request, or limit a service in amount, duration, or scope that is less than
requested, are made by health care professionals who have the appropriate
clinical expertise in treating the enrollee’s condition or disease (see 42 CFR
438.210(b)(3)).



 
(f)
Only a licensed psychiatrist may authorize a denial for an initial or concurrent
authorization of any request for behavioral health services.  The psychiatrist's
review shall be part of the UM process and not part of the clinical review,
which may be requested by a provider or the enrollee, after the issuance of a
denial.



 
(g)
The Health Plan shall provide post authorization to CHDs for emergency shelter
medical screenings provided for DCF clients.



 
(h)
Health Plans with automated authorization systems may not require paper
authorization as a condition for providing treatment.



 
(i)
The Health Plan shall not delay service authorization if written documentation
is not available in a timely manner.  However, the Health Plan is not required
to approve claims for which it has received no written documentation.



AHCA Contract No. FA905, Attachment II, Page 119 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
b.
The Health Plan must provide that compensation to individuals or entities that
conduct UM activities is not structured to provide incentives for the individual
or entity to deny, limit, or discontinue medically necessary services to any
enrollee.



 
2.
Care Management



The Health Plan shall be responsible for the management and continuity of
medical care for all enrollees.  The Health Plan shall maintain written case
management and continuity of care protocols that include the following minimum
functions:


 
a.
Appropriate referral and scheduling assistance for enrollees needing specialty
health care or transportation services, including those identified through CHCUP
screenings;



 
b.
Determination of the need for non-covered services and referral of the enrollee
for assessment and referral to the appropriate service setting (to include
referral to WIC and Healthy Start) with assistance, as needed, by the area
Medicaid office;



 
c.
Case management follow-up services for children/adolescents whom the Health Plan
identifies through blood screenings as having abnormal levels of lead;



 
d.
Coordinated hospital/institutional discharge planning that includes
post-discharge care, including short-term, skilled nursing facility care, as
appropriate;



 
e.
A mechanism for direct access to specialists for enrollees identified as having
special health care needs, as appropriate for their conditions and identified
needs;



 
f.
An outreach program and other strategies for identifying every pregnant
enrollee.  This shall include case management, claims analysis, and use of
health risk assessment, etc.  The Health Plan shall require its participating
providers to notify the plan of any Medicaid enrollee who is identified as being
pregnant;



 
g.
Documentation of referral services in enrollee medical records, including
reports resulting from the referral;



 
h.
Monitoring of enrollees with ongoing medical conditions and coordination of
services for high utilizers to address the following, as appropriate: acting as
a liaison between the enrollee and providers, ensuring the enrollee is receiving
routine medical care, ensuring the enrollee has adequate support at home,
assisting enrollees who are unable to access necessary care due to their medical
or emotional conditions or who do not have adequate community resources to
comply with their care, and assisting the enrollee in developing community
resources to manage a medical condition;



 
i.
Documentation of emergency care encounters in enrollee medical records with
appropriate medically indicated follow-up;



 
j.
Coordination of hospital/institutional discharge planning that includes
post-discharge care, including skilled short-term rehabilitation, and skilled
nursing facility care, as appropriate;



AHCA Contract No. FA905, Attachment II, Page 120 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
k.
Sharing with other Health Plans serving the enrollee the results of its
identification and assessment of any enrollee with special health care needs so
that those activities need not be duplicated;



 
l.
Ensuring that in the process of coordinating care, each enrollee’s privacy is
protected consistent with the confidentiality requirements in 45 CFR parts 160
and 164.  45 CFR Part 164 specifically describes the requirements regarding the
privacy of individually identifiable health information.



3.      Practice Protocols


 
a.
The Health Plan shall adopt practice guidelines that meet the following
requirements:



 
(1)
Are based on valid and reliable clinical evidence or a consensus of health care
professionals in a particular field;



 
(2)
Consider the needs of the enrollees;



 
(3)
Are adopted in consultation with providers; and



 
(4)
Are reviewed and updated periodically, as appropriate (See 42 CFR 438.236(b)).



 
b.
The Health Plan shall disseminate any revised practice guidelines to all
affected providers and, upon request, to enrollees and potential enrollees.



 
c.
The Health Plan shall ensure consistency with regard to all decisions relating
to UM, enrollee education, covered services and other areas to which the
practice guidelines apply.



4.      Changes to Utilization Management Components


The Health Plan shall provide no less than thirty (30) calendar days’ written
notice to BMHC before making any changes to the administration and/or management
procedures and/or authorization, denial or review procedures, including any
delegations, as described in this section.


 
5.
Disease Management (See Attachment II, Exhibit 8)





REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


AHCA Contract No. FA905, Attachment II, Page 121 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


Section IX
Grievance System


A.
General Requirements
 

 
 
1.
Federal law requires Medicaid managed care organizations to have internal
grievance procedures under which Medicaid enrollees, or providers acting as
authorized representatives, may challenge denial of coverage of, or payment for,
medical assistance.  The Health Plan’s grievance system shall comply with the
requirements set forth in s. 641.511, F.S., if applicable, and with all
applicable federal and state laws and regulations, including 42 CFR 431.200 and
42 CFR Part 438, Subpart F, “Grievance System.”



 
2.
For purposes of this Contract, these procedures must include an opportunity to
file a complaint, a grievance, and/or an appeal and to seek a Medicaid Fair
Hearing through DCF.



 
3.
The Health Plan shall refer all enrollees and/or providers on behalf of the
enrollee (whether participating or non-participating) who are dissatisfied with
the Health Plan or its activities to the Health Plan’s grievance/appeal
coordinator for processing and documentation of the issue.



 
4.
The Health Plan shall include all necessary procedural steps for filing
complaints, grievances, appeals and requests for a Medicaid Fair Hearing in the
enrollee handbook.



 
5.
Where applicable, the Health Plan’s grievance system must include information
for enrollees on seeking a state level appeal through either the Subscriber
Assistance Panel (for HMOs) or the Beneficiary Assistance Panel (for PSNs).



 
6.
The Health Plan shall provide information about the grievance system to all
providers and subcontractors in the provider handbook when they enter into a
contract.



 
7.
The Health Plan must maintain a record of grievances and appeals and submit
reports, as specified in Attachment II, Section XII, Reporting Requirements, to
BMHC.



 
8.
The Health Plan must keep a log of complaints that do not become grievances,
including date, name, nature of complaint and disposition. The Health Plan shall
submit this report upon request of the Agency.



 
9.
The Health Plan shall acknowledge in writing receipt of each grievance and
appeal unless the enrollee requests an expedited resolution.



        10.
The Health Plan shall ensure that decision makers on grievances and appeals were
not involved in previous levels of review or decision making and that all
decision makers are health care professionals with clinical expertise in
treating the enrollee’s condition when deciding the following:



 
a.
Appeal of denial based on lack of medical necessity;



b.     Grievance of denial of expedited resolution of an appeal; and


AHCA Contract No. FA905, Attachment II, Page 122 of 186
 
 

--------------------------------------------------------------------------------

 


HealthEase of Florida, Inc.
 Medicaid HMO Non-Reform Contract

   

 
c.
Grievance or appeal involving clinical issues.



        11.
A Health Plan that covers transportation services through a subcontractor shall
ensure that the subcontractor meets the complaint and grievance system
requirements for problems related to transportation services.



B.    Types of Issues
 


 
1.
A complaint is the lowest level of challenge and provides the Health Plan an
opportunity to resolve a problem without its becoming a formal grievance.
Complaints shall be resolved by close of business the day following receipt or
be moved into the grievance system.



 
2.
A grievance expresses dissatisfaction about any matter other than an action by
the Health Plan.



 
3.
An action is any denial, limitation, reduction, suspension, or termination of
service; denial of payment; or failure to act in a timely manner.



 
4.
An appeal is a request for review of an action.



C.    Notices
 
 
1.
The Health Plan shall provide the enrollee with a written notice of action that
includes the following:



 
a.
The action the Health Plan or its contractor has taken or intends to take;



 
b.
The reasons for the action;



 
c.
The enrollee or provider’s right to file an appeal with the Health Plan;



 
d.
The enrollee’s right to request a Medicaid Fair Hearing;



 
e.
The procedures for exercising the rights specified in the notice;



 
f.
The circumstances under which expedited resolution is available and how to
request it;



 
g.
The enrollee’s right to have benefits continue pending resolution of the appeal,
how to request that benefits be continued, and the circumstances in which the
enrollee must have to pay the cost of those benefits.



 
2.
The Health Plan shall mail the notice as follows:



 
a.
For termination, suspension or reduction of previously authorized
Medicaid-covered services no later than ten (10) calendar days before the action
is to take effect. Certain exceptions apply under 42 CFR 431.213-214;



AHCA Contract No. FA905, Attachment II, Page 123 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 
 
b.
For denial of payment, at the time of any action affecting the claim;



 
c.
For standard service authorization decisions that deny or limit services no more
than fourteen (14) calendar days following the request for service or within
three (3) business days following an expedited service request;



 
d.
If the Health Plan extends the timeframe for a service authorization decision,
in which case it shall:



 
(1)
Notify the enrollee of the reason for extending the timeframe and advising of
the right to file a grievance if the enrollee disagrees with the extension of
time;



 
(2)
Issue and carry out its determination as expeditiously as possible and no later
than the date the extension expires;



 
(3)
Send notice of the extension to the enrollee within five (5) business days of
determining the need for an extension.



 
e.
For service authorization decisions not reached within required timeframes, on
the date the timeframes expire.  Such failures constitute a denial and are,
therefore, an adverse action;



f.      For expedited service authorization decisions within the timeframes
specified.


D.      Filing Grievances and Appeals


1.      A grievance may be filed orally or in writing within one (1) year of the
occurrence.


 
2.
An appeal may be filed orally or in writing within thirty (30) calendar days of
the enrollee’s receipt of the notice of action and, except when expedited
resolution is required, must be followed with a written notice within ten (10)
calendar days of the oral filing. The date of oral notice shall constitute the
date of receipt.



 
3.
The Health Plan shall provide any reasonable help to the enrollee in completing
forms and following the procedures for filing a grievance or appeal or
requesting a Medicaid Fair Hearing.  This includes interpreter services,
toll-free calling, and TTY/TTD capability.



 
4.
The Health Plan shall handle grievances and appeals as follows:



 
a.
Provide the enrollee a reasonable opportunity to present evidence and
allegations of fact or law in person as well as in writing.



 
b.
Ensure the enrollee understands any time limits that may apply.



 
c.
Provide opportunity before and during the process for the enrollee or an
authorized representative to examine the case file, including medical records,
and any other material to be considered during the process.



 
d.
Consider as parties to the appeal the enrollee or an authorized representative
or, if the enrollee is deceased, the legal representative of the estate.



AHCA Contract No. FA905, Attachment II, Page 124 of 186
 
 

--------------------------------------------------------------------------------

 


HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


E.
Resolution and Notification

 
 
1.
The Health Plan shall follow Agency guidelines in resolving grievances and
appeals as expeditiously as possible, observing required timeframes and taking
into account the enrollee’s health condition.



 
2.
A grievance shall be reviewed and notice of results sent to the enrollee no
later than ninety (90) calendar days from the date the Health Plan receives it.



 
3.
An appeal shall be heard and notice of results sent to the enrollee no later
than forty-five (45) calendar days from the date the Health Plan receives it.



 
4.
The timeframe for a grievance or appeal may be extended up to fourteen (14)
calendar days if:



 
a.
The enrollee asks for an extension, or the Health Plan documents that additional
information is needed and the delay is in the enrollee’s interest;



 
b.
If the timeframe is extended other than at the enrollee’s request, the Health
Plan shall notify the enrollee within five (5) business days of the
determination, in writing, of the reason for the delay.



 
5.
The Health Plan shall complete the grievance process in time to accommodate an
enrollee’s disenrollment effective date, which can be no later than the first
day of the second month after the filing of a request for disenrollment.



 
6.
The Health Plan shall provide written notice of disposition of an appeal.  In
the case of an expedited appeal, the Health Plan also shall provide oral notice
by close of business the day of disposition.



 
7.
Content of notice – The written notice of resolution shall include:



 
a.
The results of the resolution process and the date it was completed;



 
b.
If not decided in the enrollee’s favor, information on the right to request a
Medicaid Fair Hearing and how to do so; the right to request to receive benefits
while the hearing is pending, and how to make the request;



 
c.
The right to appeal an adverse decision on an appeal to the Subscriber
Assistance Program (SAP) for HMOs or the Beneficiary Assistance Program (BAP)
for PSNs, including how to initiate such a review and the following;



 
(1)
Before filing with the SAP or BAP, the enrollee must complete the Health Plan’s
appeal process.



 
(3)
The enrollee must submit the appeal to the SAP or BAP within one (1) year after
receipt of the final decision letter from the Health Plan;



 
(4)
Neither the SAP nor the BAP will consider an appeal that has already been to a
Medicaid Fair Hearing.



AHCA Contract No. FA905, Attachment II, Page 125 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
 
   Medicaid HMO Non-Reform Contract



 
(5)
The address and toll-free telephone numbers of the SAP/BAP:



Agency for Health Care Administration
Subscriber Assistance Program / Beneficiary Assistance Program
Building 1, MS #26
2727 Mahan Drive
Tallahassee, Florida 32308
(850) 921-5458
(888) 419-3456 (toll-free)


 
d.
That the enrollee may have to pay for the cost of those benefits if the Medicaid
Fair Hearing upholds the Health Plan’s action.



F.
Expedited Appeals



 
1.
The Health Plan shall have an expedited review process for appeals for use when
taking the time for a standard resolution could seriously jeopardize the
enrollee’s life or health or ability to attain, maintain or regain maximum
function.



 
2.
The Health Plan shall resolve each expedited appeal and provide notice to the
enrollee, as quickly as the enrollee's health condition requires, within state
established time frames not to exceed seventy-two (72) hours after the Health
Plan receives the appeal request, whether the appeal was made orally or in
writing.



 
3.
The Health Plan shall ensure that no punitive action is taken against a provider
who requests or supports a request for an expedited appeal.



 
4.
If the Health Plan denies the request for expedited appeal, it shall immediately
transfer the appeal to the timeframe for standard resolution and so notify the
enrollee.



G.
Medicaid Fair Hearings (see 65-2.042-2.069, FAC)



 
1.
An enrollee may seek a Medicaid Fair Hearing without having first exhausted the
Health Plan’s grievance and appeal process.



 
2.
An enrollee who chooses to exhaust the Health Plan’s grievance and appeal
process may still file for a Medicaid Fair Hearing within ninety (90) calendar
days of receipt of the Health Plan’s notice of resolution.



 
3.
An enrollee who chooses to seek a Medicaid Fair Hearing without pursuing the
Health Plan’s process must do so within ninety (90) days of receipt of the
Health Plan’s notice of action.



 
4.
Parties to the Medicaid Fair Hearing include the Health Plan as well as the
enrollee or that person’s authorized representative.



 
5.
The address at DCF for the Medicaid Fair Hearing office is:

Office of Public Assistance Appeals Hearings
1317 Winewood Boulevard, Building 5, Room 203
Tallahassee, FL 32399-0700


AHCA Contract No. FA905, Attachment II, Page 126 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 
H.
Continuation of Benefits



 
1.
The Health Plan shall continue the enrollee’s benefits if:



 
a.
The enrollee or the enrollee’s authorized representative files an appeal with
the Health Plan regarding the Health Plan’s decision:



 
(1)
Within ten (10) business days after the notice of the adverse action is mailed
or



 
(2)
Within ten (10) business days after the intended effective date of the action,
whichever is later;



 
b.
The appeal involves the termination, suspension, or reduction of a previously
authorized course of treatment;



 
c.
The services were ordered by an authorized provider;



 
d.
The original period covered by the original authorization has not expired; and



 
e.
The enrollee requests extension of benefits.



 
2.
If, at the enrollee’s request, the Health Plan continues or reinstates the
benefits while the appeal is pending, benefits must continue until one (1) of
the following occurs:



 
a.
The enrollee withdraws the appeal;



 
b.
Ten (10) business days pass after the Health Plan sends the enrollee the notice
of resolution of the appeal against the enrollee, unless the enrollee within
those ten (10) days has requested a Medicaid Fair Hearing with continuation of
benefits;



 
c.
The Medicaid Fair Hearing office issues a hearing decision adverse to the
enrollee;



 
d.
The time period or service limits of a previously authorized service have been
met.



 
3.
If the final resolution of the appeal is adverse to the enrollee and the Health
Plan’s action is upheld, the Health Plan may recover the cost of services
furnished to the enrollee while the appeal was pending to the extent they were
furnished solely because of the continuation of benefits requirement.



 
4.
If the Medicaid Fair Hearing officer reverses the Health Plan’s action and
services were not furnished while the appeal was pending, the Health Plan shall
authorize or provide the disputed services promptly.



 
5.
If the Medicaid Fair Hearing officer reverses the Health Plan’s action and the
enrollee received the disputed services while the appeal was pending, the Health
Plan shall pay for those services in accordance with this Contract.





REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
AHCA Contract No. FA905, Attachment II, Page 127 of 186
 
 

--------------------------------------------------------------------------------

 


HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 
Section X
Administration and Management
 
A.
General Provisions



 
1.
The Health Plan’s governing body shall set forth policy and has overall
responsibility for the organization of the Health Plan.



 
2.
The Health Plan shall be responsible for the administration and management of
all aspects of this Contract, including, but not limited to, delivery of
services, provider network, provider education, claims resolution and
assistance, and all subcontracts, employees, agents and services performed by
anyone acting for or on behalf of the Health Plan.



 
3.
The Health Plan shall have a centralized executive administration, which shall
serve as the contact point for the Agency, except as otherwise specified in this
Contract.



B.
Staffing



 
1.
The Health Plan shall educate its staff about its policies and procedures and
all applicable provisions of this Contract, including advance directives,
situations in which advance directives may be of benefit to enrollees, and their
responsibility to educate enrollees about this tool and assist them in making
use of it.



 
2.
Minimum Staffing Requirements – The positions described below represent the
minimum management staff required for the Health Plan. Within five (5) working
days of any changes in staffing, the Health Plan shall report such changes to
BMHC and HSD.



 
a.
Contract Manager:  The Health Plan shall designate a Contract Manager to work
directly with the Agency.  The Contract Manager shall be a full-time employee of
the Health Plan with authority to revise processes or procedures and assign
additional resources as needed to maximize the efficiency and effectiveness of
services required under the Contract.  The Health Plan shall meet in person, or
by telephone, at the request of Agency representatives to discuss the status of
the Contract, Health Plan performance, benefits to the state, necessary
revisions, reviews, reports and planning.



 
b.
Full-Time Administrator:  The Health Plan shall have a full-time administrator
specifically identified to administer the day-to-day business activities of this
Contract. The Health Plan may designate the same person as the Contract Manager,
the full-time administrator, or the medical director, but such person cannot be
designated to any other position in this section, including in other lines of
business within the Health Plan, unless otherwise approved by BMHC.



 
c.
Medical and Professional Support Staff:  The Health Plan shall have medical and
professional support staff sufficient to conduct daily business in an orderly
manner, including having enrollee services staff directly available during
business hours for enrollee services consultation, as determined through
management and medical reviews. The Health Plan shall maintain sufficient
medical staff, available twenty-four hours a day, seven days a week (24/7), to
handle emergency services and care



AHCA Contract No. FA905, Attachment II, Page 128 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
inquiries.  The Health Plan shall maintain sufficient medical and professional
support staff during non-business hours, unless the Health Plan's computer
system automatically approves all emergency services and care claims relating to
screening and treatment.



 
d.
Medical Director:  The Health Plan shall have a full-time physician with an
active unencumbered license in accordance with Chapter 458 or 459, F.S., to
serve as medical director to oversee and be responsible for the proper provision
of covered services to enrollees, the quality management program and the
grievance system. The medical director cannot be designated to serve in any
other non-administrative position.



 
e.
Medical Records Review Coordinator:  The Health Plan shall have a designated
person, qualified by training and experience, to ensure compliance with the
medical records requirements as described in this Contract.  The medical records
review coordinator shall maintain medical record standards and direct medical
record reviews according to the terms of this Contract.



 
f.
Data Processing and Data Reporting Coordinator:  The Health Plan shall have a
person trained and experienced in data processing, data reporting, and claims
resolution, as required, to ensure that computer system reports the Health Plan
provides to the Agency and its agents are accurate, and that computer systems
operate in an accurate and timely manner.



 
g.
Community Outreach Oversight Coordinator:  If the Health Plan engages in
community outreach, it shall have a designated person, qualified by training and
experience, to ensure the Health Plan adheres to the community outreach and
marketing requirements of this Contract.



 
h.
QI and UM Professional:  The Health Plan shall have a designated person,
qualified by training and experience in QI and UM and who holds the appropriate
clinical certification and/or license.



 
i.
Grievance System Coordinator:  The Health Plan shall have a designated person,
qualified by training and experience, to process and resolve complaints,
grievances and appeals, be responsible for the grievance system.



 
j.
Compliance Officer:  The Health Plan shall have a designated person qualified by
training and experience in health care or risk management, to oversee a fraud
and abuse program to prevent and detect potential fraud and abuse activities
pursuant to state and federal rules and regulations, and carry out the
provisions of the compliance plan, including fraud and abuse policies and
procedures, investigating unusual incidents and implementing corrective action.



 
k.
Case Management Staff: The Health Plan shall have sufficient case management
staff, qualified by training, experience and certification/licensure to conduct
the Health Plan's case management functions.



 
l.
Claims/Encounter Manager:  The Health Plan shall have a designated person
qualified by training and experience to oversee claims and encounter submittal
and



AHCA Contract No. FA905, Attachment II, Page 129 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
processing, where applicable, and to ensure the accuracy, timeliness and
completeness of processing payment and reporting.



C.
Claims (See Attachment II, Exhibits 10 and 13)



 
1.
The Health Plan shall have performance metrics, including those for quality,
accuracy and timeliness, and include a process for measurement and monitoring,
and for the development and implementation of interventions for improvement in
regards to claims processing and claims payment.  The Health Plan shall keep
documentation of the above and have these available for Agency review.



 
2.
The Health Plan shall be able to accept electronically-transmitted claims from
providers in HIPAA compliant formats.



 
3.
For purposes of this subsection, electronic transmission of claims, HIPAA
compliant transactions, notices, documents, forms, and payments shall be used to
the greatest extent possible by the Health Plan.



 
4.
The Health Plan shall ensure that claims are processed and comply with the
federal and state requirements set forth in 42 CFR 447.45 and 447.46 and Chapter
641, F.S., whichever is more stringent.



 
5.
The Health Plan shall have a process for handling and addressing the resolution
of provider complaints concerning claims issues.  The process shall be in
compliance with s. 641.3155 F.S.



 
6.
The Health Plan shall not deny claims submitted by an out-of-network provider,
including provision of emergency services and care, solely based on the period
between the date of service and the date of clean claim submission, unless that
period exceeds three-hundred and sixty-five (365) days.



 
7.
Each quarter the Health Plan shall submit an aging claims summary in accordance
with Attachment II, Section XII, Reporting Requirements, Attachment II.



D.
Encounter Data



 
1.
Encounter data collection and submission is required from all capitated Health
Plans for all health care services rendered to their enrollees (services for
which the Health Plan is reimbursed by the Agency on a capitated basis) and from
all fee-for-service PSNs for all capitated services.  The Health Plan shall
submit encounter data that meets established Agency data quality standards as
defined herein.  These standards are defined by the Agency to ensure receipt of
complete and accurate data for program administration and are closely monitored
and enforced.  The Agency will revise and amend these standards with ninety (90)
calendar days’ advance notice to the Health Plan to ensure continuous quality
improvement.  The Health Plan shall make changes or corrections to any systems,
processes or data transmission formats as needed to comply with Agency data
quality standards as originally defined or subsequently amended.



 
2.
The encounter data submission standards required to support encounter data
collection and submission are defined by the Agency in the Medicaid Encounter
Data System



AHCA Contract No. FA905, Attachment II, Page 130 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 
 
(MEDS) Companion Guide and this section. In addition, the Agency will post
encounter data reporting requirements on its MEDS website:

http://ahca.myflorida.com/Medicaid/meds/.


 
3.
The Health Plan shall adhere to the following requirements for the encounter
data submission process:



 
a.
In accordance with the Health Plan’s submission schedule approved by the Agency,
the Health Plan shall submit by October 31, 2009, the historical encounters for
all typical and atypical services with Health Plan paid dates of January 1,
2007, for Reform populations, and July 1, 2008, for non-Reform populations, up
to the submission start date.  The Health Plan shall retain submitted historical
encounter data for a period not less than five (5) years as specified in the
Standard Contract, Section I., Item D., Retention of Records.



 
b.
The Health Plan shall submit encounters for all typical and atypical services
with Health Plan paid dates on or after the submission start date on an ongoing
basis within sixty (60) calendar days following the end of the month in which
the Health Plan paid the claims for services.



 
c.
For all encounters submitted after the submission start date, including
historical and ongoing claims, if the Agency or its fiscal agent notifies the
Health Plan of encounters failing X12 electronic data interface (EDI) compliance
edits or FMMIS threshold and repairable compliance edits, the Health Plan shall
remediate all such encounters within sixty (60) calendar days after such notice.



 
d.
There will be no requirement to submit encounters for Health Plan paid dates
prior to January 1, 2007, for Reform populations, and July 1, 2008, for
non-Reform populations.



 
4.
The Health Plan shall have a comprehensive automated and integrated encounter
data system capable of meeting the requirements below:



 
a.
All Health Plan encounters shall be submitted to the Agency in the standard
HIPAA transaction formats, namely the ANSI X12N 837 transaction formats (P –
Professional; I - Institutional; D - Dental), and, for pharmacy services, in the
National Council for Prescription Drug Programs (NCPDP) format.  Health Plan
paid amounts shall be provided for non-capitated network providers.



 
b.
The Health Plan shall collect, and submit to the Agency’s fiscal agent, enrollee
service level encounter data for all covered services.  The Health Plan shall be
held responsible for errors or noncompliance resulting from their own actions or
the actions of an agent authorized to act on their behalf.



 
c.
The Health Plan shall convert all information that enters its claims system via
hard copy paper claims or other proprietary formats to encounter data to be
submitted in the appropriate HIPAA-compliant formats.



 
d.
The Health Plan shall provide complete and accurate encounters to the Agency.
The Health Plan shall implement review procedures to validate encounter data
submitted by providers.



AHCA Contract No. FA905, Attachment II, Page 131 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract



 
(1)
Complete: A Health Plan submitting encounters that represent at least
ninety-five (95%) of the covered services provided by Health Plan providers and
non-participating providers.  The Health Plan shall strive to achieve a
one-hundred percent (100%) complete submission rate.



 
(2)
Accurate (X12): ninety-five (95%) of the records in a Health Plan’s encounter
batch submission pass X12 EDI compliance edits and the FMMIS threshold and
repairable compliance edits.  The X12 EDI compliance edits are established
through SNIP levels 1 through 4.  FMMIS threshold and repairable edits that
report exceptions are defined in the MEDS X12 Companion Guide.



 
(3)
Accurate (NCPDP): ninety-five (95%) of the records in a Health Plan’s encounter
batch submission pass NCPDP compliance edits and the pharmacy benefits system
threshold and repairable compliance edits.  The NCPDP compliance edits are
described in the National Council for Prescription Drug Programs
Telecommunications Standard Guides. Pharmacy benefits system threshold and
repairable edits that report exceptions are defined in the MEDS Pharmacy Claims
Companion Guide.



 
5.
The Health Plan shall designate sufficient IT and staffing resources to perform
these encounter functions as determined by generally accepted best industry
practices.



 
6.
Where a Health Plan has entered into capitation reimbursement arrangements with
providers, the Health Plan shall comply with sub-item 4 of this section,
above.  The Health Plan shall require timely submissions from its providers as a
condition of the capitation payment.



 
7.
The Health Plan shall participate in Agency-sponsored workgroups directed at
continuous improvements in encounter data quality and operations.



 
8.
If the Agency determines that the Health Plan’s MEDS performance is not
acceptable, the Agency shall require the Health Plan to submit a corrective
action plan (CAP).  When considering whether to impose a sanction, the Agency
will take into account the Health Plan’s cumulative performance on all MEDS
activities, including progress toward completeness and accuracy of encounter
data, as defined in Item D., Encounter Data, above.



 
9.
Encounter data submission time frames specified in this section do not affect
time frames specified in Attachment II, Section XII, Reporting Requirements, for
either pharmacy data encounter reporting, for risk adjustment, or behavioral
health encounters (including pharmacy reporting).



E.
Fraud and Abuse Prevention



 
1.
The Health Plan shall establish functions and activities governing program
integrity in order to reduce the incidence of fraud and abuse and shall comply
with all state and federal program integrity requirements, including but not
limited to the applicable provisions of the Social Security Act, ss. 1128, 1902,
1903, and 1932; 42 CFR 431, 433, 434, 435, 438, 441, 447, 455; 45 CFR Part 74;
Chapters 409, 414, 458, 459, 460, 461, 626, 641 and 932, F.S., and 59A-12.0073,
59G and 69D-2, FAC.



AHCA Contract No. FA905, Attachment II, Page 132 of 186
 
 

--------------------------------------------------------------------------------

 


HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
2.
The Health Plan shall have adequate staffing and resources to enable the
compliance officer to investigate unusual incidents and develop and implement
corrective action plans relating to fraud and abuse.  The compliance officer
shall have unrestricted access to the Health Plan’s governing body for
compliance reporting, including fraud and abuse.



 
3.
The Health Plan’s written fraud and abuse prevention program shall have internal
controls and policies and procedures in place that are designed to prevent,
reduce, detect, correct and report known or suspected fraud and abuse
activities.



 
4.
The Health Plan shall submit its compliance plan and its fraud and abuse
policies and procedures to the Bureau of Medicaid Program Integrity (MPI) for
written approval before those procedures are implemented.



 
a.
At a minimum the compliance plan must include:



 
(1)
Written policies, procedures and standards of conduct that articulate the Health
Plan’s commitment to comply with all applicable federal and state standards;



 
(2)
The designation of a compliance officer and a compliance committee accountable
to senior management;



 
(3)
Effective training and education of the compliance officer and the Health Plan’s
employees;



 
(4)
Effective lines of communication between the compliance officer and the Health
Plan’s employees;



 
(5)
Enforcement of standards through well-publicized disciplinary guidelines;



 
(6)
Provision for internal monitoring and auditing; and



 
(7)
Provisions for prompt response to detected offenses and for development of
corrective action initiatives.



 
b.
At a minimum, the Health Plan’s fraud and abuse policies and procedures shall:



 
(1)
Ensure that all officers, directors, managers and employees know and understand
the provisions of the Health Plan’s fraud and abuse policies and procedures;



 
(2)
Include procedures designed to prevent and detect potential or suspected fraud
and abuse in the administration and delivery of services under this Contract.
Nothing in this Contract shall require that the Health Plan assure that
non-participating providers are compliant with this Contract or state and/or
federal law, but the Health Plan is responsible for reporting suspected fraud
and abuse by non-participating providers when detected;



 
(3)
Describe the Health Plan’s organizational arrangement of anti-fraud personnel,
their roles and responsibilities, including a description of the internal
investigational methodology and reporting protocols;



AHCA Contract No. FA905, Attachment II, Page 133 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 
 
(4)
Incorporate a description of the specific controls in place for prevention and
detection of potential or suspected fraud and abuse, including, but not limited
to:



 
(a)
Claims edits;



 
(b)
Post-processing review of claims;



 
(c)
Provider profiling, credentialing, and recredentialing, including a review
process for claims and encounters that shall include providers and
non-participating providers:



 
(i)
Who demonstrate a pattern of submitting falsified encounter data or service
reports;



 
(ii)
Who demonstrate a pattern of overstated reports or up-coded levels of service;



 
(iii)
Who alter, falsify or destroy clinical record documentation;



 
(iv)
Who make false statements relating to credentials;



 
(v)
Who misrepresent medical information to justify enrollee referrals;



 
(vi)
Who fail to render medically necessary covered services they are obligated to
provide according to their provider contracts; and



 
(vii)
Who charge enrollees for covered services.



 
(d)
Prior authorization;



 
(e)
Utilization management;



 
(f)
Subcontract and provider contract provisions;



 
(g)
Provisions from the provider and the enrollee handbooks; and



 
(h)
Standards for a code of conduct;



 
(5)
Contain provisions pursuant to this section for the confidential reporting of
Health Plan violations to MPI and other agencies as required by law;



 
(6)
Include provisions for the investigation and follow-up of any reports;



 
(7)
Ensure that the identities are protected for individuals reporting in good faith
alleged acts of fraud and abuse;



 
(8)
Require all suspected or confirmed instances of provider or enrollee fraud and
abuse under state and/or federal law be reported to MPI within fifteen (15)
calendar days of detection.  Additionally, any final resolution reached by the
Health Plan shall include a written statement that provides notice to the
provider



AHCA Contract No. FA905, Attachment II, Page 134 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
or enrollee that the resolution in no way binds the State of Florida nor
precludes the State of Florida from taking further action for the circumstances
that brought rise to the matter;



 
(9)
Ensure that the Health Plan and all providers and subcontractors, upon request
and as required by state and/or federal law, shall:



 
(a)
Make available to all authorized federal and state oversight agencies and their
agents, including but not limited to the Agency and the Florida Attorney
General, any and all administrative, financial and medical records and data
relating to the delivery of items or services for which Medicaid monies are
expended; and



 
(b)
Allow access to all authorized federal and state oversight agencies and their
agents, including but not limited to the Agency and the Florida Attorney
General, to any place of business and all medical records and data, as required
by state and/or federal law. Access shall be during normal business hours,
except under special circumstances when the Agency and the Florida Attorney
General shall have after-hours admission.  The Agency and the Florida Attorney
General shall determine the need for special circumstances.



 
(10)
Ensure that the Health Plan shall cooperate fully in any investigation by
federal and state oversight agencies and any subsequent legal action that may
result from such an investigation.



 
(11)
Ensure that the Health Plan does not retaliate against any individual who
reports violations of the Health Plan’s fraud and abuse policies and procedures
or suspected fraud and abuse.



 
(12)
Not knowingly have affiliations with individuals debarred or excluded by federal
agencies under ss. 1128 and 1128A of the Social Security Act and 42 CFR 438.610.



 
(13)
Use the federal List of Excluded Individuals and Entities (LEIE), or its
equivalent, to identify excluded parties during the process of engaging the
services of new employees, subcontractors and providers and during renewal of
agreements and recredentialing.  The Health Plan shall not engage the services
of an entity that is in nonpayment status or is excluded from participation in
federal health care programs under ss. 1128 and 1128A of the Social Security
Act.



 
(14)
Provide details and educate employees, subcontractors and providers about the
following as required by s. 6032 of the federal Deficit Reduction Act of 2005:



 
(a)
The False Claim Act;



 
(b)
The penalties for submitting false claims and statements;



 
(c)
Whistleblower protections;



 
(d)
The law’s role in preventing and detecting fraud, waste and abuse;



AHCA Contract No. FA905, Attachment II, Page 135 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 
 
(e)
Each person’s responsibility relating to detection and prevention; and



 
(f)
The toll-free state telephone numbers for reporting fraud and abuse.



 
5.
The Health Plan shall query its potential non-provider subcontractors before
contracting to determine whether the subcontractor has any existing or pending
contract(s) with the Agency and, if any, notify MPI.



 
6.
In accordance with s. 6032 of the federal Deficit Reduction Act of 2005, the
Health Plan shall make available written fraud and abuse policies to all
employees.  If the Health Plan has an employee handbook, the Health Plan shall
include specific information about s. 6032, the Health Plan’s policies, and the
rights of employees to be protected as whistleblowers.



 
7.
The Health Plan shall comply with all reporting requirements as set forth in
Attachment II, Section XII, Reporting Requirements.



 
8.
The Health Plan shall meet with the Agency periodically, at the Agency’s
request, to discuss fraud, abuse, neglect and overpayment issues.





 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



AHCA Contract No. FA905, Attachment II, Page 136 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
Section XI
Information Management and Systems

 
A.
General Provisions



 
1.
Systems Functions.  The Health Plan shall have information management processes
and information systems that enable it to meet Agency and federal reporting
requirements, other Contract requirements, and all applicable state and federal
laws, rules and regulations, including HIPAA.



 
2.
Systems Capacity.  The Health Plan’s system(s) shall possess capacity sufficient
to handle the workload projected for the begin date of operations and will be
scaleable and flexible so they can be adapted as needed, within negotiated
timeframes, in response to changes in Contract requirements, increases in
enrollment estimates, etc.



 
3.
E-Mail System.  The Health Plan shall provide a continuously available
electronic mail communication link (e-mail system) with the Agency. This system
shall be:



 
a.
Available from the workstations of the designated Health Plan contacts; and



 
b.
Capable of attaching and sending documents created using software products other
than the Health Plan’s systems, including the Agency’s currently installed
version of Microsoft Office and any subsequent upgrades as adopted.



 
4.
Participation in Information Systems Work Groups/Committees.  The Health Plan
shall meet as requested by the Agency, to coordinate activities and develop
cohesive systems strategies across vendors and agencies.



 
5.
Connectivity to the Agency/State Network and Systems.  The Health Plan shall be
responsible for establishing connectivity to the Agency’s/state’s wide area data
communications network, and the relevant information systems attached to this
network, in accordance with all applicable Agency and/or state policies,
standards and guidelines.



B.
Data and Document Management Requirements



 
1.
Adherence to Data and Document Management Standards



 
a.
The Health Plan’s systems shall conform to the standard transaction code sets
specified in the Contract.



 
b.
The Health Plan’s systems shall conform to HIPAA standards for data and document
management.



 
c.
The Health Plan shall partner with the Agency in the management of standard
transaction code sets specific to the Agency.  Furthermore, the Health Plan
shall partner with the Agency in the development and implementation planning of
future standard code sets not specific to HIPAA or other federal efforts and
shall conform to these standards as stipulated in the plan to implement the
standards.



AHCA Contract No. FA905, Attachment II, Page 137 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
2.
Data Model and Accessibility.  Health Plan systems shall be structured query
language (SQL) and/or open database connectivity (ODBC)
compliant.  Alternatively, the Health Plan’s systems shall employ a relational
data model in the architecture of its databases in addition to a relational
database management system (RDBMS) to operate and maintain them.



 
3.
Data and Document Relationships.  The Health Plan shall house indexed images of
documents used by enrollees and providers to transact with the Health Plan in
the appropriate database(s) and document management systems so as to maintain
the logical relationships between certain documents and certain data.

 
 

 
4.
Information Retention.  Information in the Health Plan’s systems shall be
maintained in electronic form for three (3) years in live systems and, for audit
and reporting purposes, for five (5) years in live and/or archival systems.



 
5.
Information Ownership.  All information, whether data or documents, and reports
that contain or make references to said Information, involving or arising out of
this Contract is owned by the Agency.  The Health Plan is expressly prohibited
from sharing or publishing the Agency information and reports without the prior
written consent of the Agency.  In the event of a dispute regarding the sharing
or publishing of information and reports, the Agency’s decision on this matter
shall be final and not subject to change.



C.
System and Data Integration Requirements



 
1.
Adherence to Standards for Data Exchange



 
a.
The Health Plan’s systems shall be able to transmit, receive and process data in
HIPAA-compliant formats that are in use as of the Contract execution date.



 
b.
The Health Plan’s systems shall be able to transmit, receive and process data in
the Agency-specific formats and/or methods that are in use on the Contract
execution date.



 
c.
Health Plan systems shall conform to future federal and/or Agency-specific
standards for data exchange within one-hundred and twenty (120) calendar days of
the standard’s effective date or, if earlier, the date stipulated by CMS or the
Agency.  The Health Plan shall partner with the Agency in the management of
current and future data exchange formats and methods and in the development and
implementation planning of future data exchange methods not specific to HIPAA or
other federal effort.  Furthermore, the Health Plan shall conform to these
standards as stipulated in the Agency agreed-upon-plan to implement such
standards.



 
2.
HIPAA Compliance Checker



All HIPAA-conforming exchanges of data between the Agency and the Health Plan
shall be subjected to the highest level of compliance as measured using an
industry-standard HIPAA compliance checker application.


AHCA Contract No. FA905, Attachment II, Page 138 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
3.
Data and Report Validity and Completeness



The Health Plan shall institute processes to ensure the validity and
completeness of the data, including reports, it submits to the Agency.  At its
discretion, the Agency will conduct general data validity and completeness
audits using industry-accepted statistical sampling methods.  Data elements that
will be audited include but are not limited to: enrollee ID, date of service,
assigned Medicaid provider ID, category and subcategory (if applicable) of
service, diagnosis codes, procedure codes, revenue codes, date of claim
processing, and (if and when applicable) date of claim payment.  Control totals
shall also be reviewed and verified.


 
4.
State/Agency Website/Portal Integration



Where deemed that the Health Plan’s web presence will be incorporated to any
degree to the Agency’s or the state’s web presence (also known as a portal), the
Health Plan shall conform to any applicable Agency or state standard for website
structure, coding and presentation.


 
5.
Functional Redundancy with FMMIS



The Health Plan’s systems shall be able to transmit and receive transaction data
to and from FMMIS as required for the appropriate processing of claims and any
other transaction that could be performed by either system.


 
6.
Data Exchange in Support of the Agency’s Program Integrity and Compliance
Functions



The Health Plan’s systems shall be capable of generating files in the prescribed
formats for upload into Agency systems used specifically for program integrity
and compliance purposes.


 
7.
Address Standardization



The Health Plan’s system(s) shall possess mailing address standardization
functionality in accordance with US Postal Service conventions.


 
8.
Eligibility and Enrollment Data Exchange Requirements



 
a.
The Health Plan shall receive, process and update enrollment files sent daily by
the Agency or its agent.



 
b.
The Health Plan shall update its eligibility/enrollment databases within
twenty-four (24) hours after receipt of said files.



 
c.
The Health Plan shall transmit to the Agency or its agent, in a periodicity
schedule, format and data exchange method to be determined by the Agency,
specific data it may garner from an enrollee including third party liability
data.



 
d.
The Health Plan shall be capable of uniquely identifying a distinct Medicaid
recipient across multiple systems within its span of control.



AHCA Contract No. FA905, Attachment II, Page 139 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract



D.
Systems Availability, Performance and Problem Management Requirements



 
1.
Availability of Critical Systems Functions



The Health Plan shall ensure that critical systems functions available to
enrollees and providers, functions that if unavailable would have an immediate
detrimental impact on enrollees and providers, are available twenty-four hours a
day, seven days a week (24/7), except during periods of scheduled system
unavailability agreed upon by the Agency and the Health Plan.  Unavailability
caused by events outside of a Health Plan’s span of control is outside the scope
of this requirement.  The Health Plan shall make the Agency aware of the nature
and availability of these functions prior to extending access to these functions
to enrollees and/or providers.


 
2.
Availability of Data Exchange Functions



The Health Plan shall ensure that the systems and processes within its span of
control associated with its data exchanges with the Agency and/or its agent(s)
are available and operational according to specifications and the data exchange
schedule.


 
3.
Availability of Other Systems Functions



The Health Plan shall ensure that at a minimum all other system functions and
information are available to the applicable system users between the hours of
7:00 a.m. and 7:00 p.m., in the time zone where the user is located, Monday
through Friday.


 
4.
Problem Notification



 
a.
Upon discovery of any problem within its span of control that may jeopardize or
is jeopardizing the availability and performance of all systems functions and
the availability of information in said systems, including any problems
affecting scheduled exchanges of data between the Health Plan and the Agency
and/or its agent(s), the Health Plan shall notify the applicable Agency staff
via phone, fax and/or electronic mail within one (1) hour of such discovery.  In
its notification the Health Plan shall explain in detail the impact to critical
path processes such as enrollment management and claims submission processes.



 
b.
The Health Plan shall provide to appropriate Agency staff information on system
unavailability events, as well as status updates on problem resolution.  At a
minimum these updates shall be provided on an hourly basis and made available
via electronic mail and/or telephone.



 
5.
Recovery from Unscheduled System Unavailability



Unscheduled system unavailability caused by the failure of systems and
telecommunications technologies within the Health Plan’s span of control will be
resolved, and the restoration of services implemented, within forty-eight (48)
hours of the official declaration of system unavailability.
 
AHCA Contract No. FA905, Attachment II, Page 140 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract



 
6.
Exceptions to System Availability Requirement



The Health Plan shall not be responsible for the availability and performance of
systems and IT infrastructure technologies outside of the Health Plan’s span of
control.


 
7.
Information Systems Corrective Action Plan



If at any point there is a problem with a critical systems function, at the
request of the Agency, the Health Plan shall provide to the Agency full written
documentation that includes a corrective action plan (CAP) that describes how
problems with critical systems functions will be prevented from occurring
again.  The CAP shall be delivered to the Agency within five (5) business days
of the problem’s occurrence.  Failure to submit a CAP and to show progress in
implementing the CAP shall make the Health Plan subject to sanctions, in
accordance with Attachment II, Section XIV, Sanctions.


 
8.
Business Continuity-Disaster Recovery (BC-DR) Plan



 
a.
Regardless of the architecture of its systems, the Health Plan shall develop,
and be continually ready to invoke, a business continuity and disaster recovery
(BC-DR) plan that is reviewed and prior-approved by BMHC.



 
b.
At a minimum the Health Plan’s BC-DR plan shall address the following scenarios:
(1) the central computer installation and resident software are destroyed or
damaged; (2) system interruption or failure resulting from network, operating
hardware, software, or operational errors that compromise the integrity of
transactions that are active in a live system at the time of the outage; (3)
system interruption or failure resulting from network, operating hardware,
software or operational errors that compromise the integrity of data maintained
in a live or archival system; (4) system interruption or failure resulting from
network, operating hardware, software or operational errors that do not
compromise the integrity of transactions or data maintained in a live or
archival system, but do prevent access to the system, i.e., cause unscheduled
system unavailability.

 
c.
The Health Plan shall periodically, but no less than annually, by April 30 of
each Contract year, perform comprehensive tests of its BC-DR plan through
simulated disasters and lower level failures in order to demonstrate to the
Agency that it can restore system functions per the standards outlined in the
Contract.



 
d.
In the event that the Health Plan fails to demonstrate in the tests of its BC-DR
plan that it can restore system functions per the standards outlined in this
Contract, the Health Plan shall be required to submit to the Agency a corrective
action plan in accordance with Attachment II, Section XIV, Sanctions, that
describes how the failure will be resolved.  The corrective action plan shall be
delivered within ten (10) business days of the conclusion of the test.

 
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



AHCA Contract No. FA905, Attachment II, Page 141 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract



E.
System Testing and Change Management Requirements



 
1.
Notification and Discussion of Potential System Changes



The Health Plan shall notify HSD of the following changes to systems within its
span of control at least ninety (90) calendar days before the projected date of
the change.  If so directed by the Agency, the Health Plan shall discuss the
proposed change with the applicable Agency staff.  This includes:  (1) software
release updates of core transaction systems: claims processing, eligibility and
enrollment processing, service authorization management, provider enrollment and
data management; (2) conversions of core transaction management systems.


 
2.
Response to Agency Reports of Systems Problems not Resulting in System
Unavailability



The Health Plan shall respond to Agency reports of system problems not resulting
in system unavailability according to the following timeframes:


 
a.
Within seven (7) calendar days of receipt, the Health Plan shall respond in
writing to notices of system problems.



 
b.
Within twenty (20) calendar days, the correction shall be made or a requirements
analysis and specifications document will be due.



 
c.
The Health Plan shall correct the deficiency by an effective date to be
determined by the Agency.



 
3.
Valid Window for Certain System Changes



Unless otherwise agreed to in advance by the Agency as part of the activities
described in this section, scheduled system unavailability to perform system
maintenance, repair and/or upgrade activities shall not take place during hours
that could compromise or prevent critical business operations.


 
4.
Testing



 
a.
The Health Plan shall work with the Agency pertaining to any testing initiative
as required by the Agency.



 
b.
Upon the Agency’s written request, the Health Plan shall provide details of the
test regions and environments of its core production information systems,
including a live demonstration, to enable the Agency to corroborate the
readiness of the Health Plan’s information systems.

 
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



AHCA Contract No. FA905, Attachment II, Page 142 of 186
 
 

--------------------------------------------------------------------------------

 


HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


F.
Information Systems Documentation Requirements



 
1.
Types of Documentation



The Health Plan shall develop, prepare, print, maintain, produce, and distribute
distinct system process and procedure manuals, user manuals and quick-reference
guides, and any updates thereafter, for the Agency and other applicable Agency
staff.


 
2.
Content of System Process and Procedure Manuals



The Health Plan shall ensure that written system process and procedure manuals
document and describe all manual and automated system procedures for its
information management processes and information systems.


 
3.
Content of System User Manuals



The system user manuals shall contain information about, and instructions for,
using applicable system functions and accessing applicable system data.


 
4.
Changes to Manuals



 
a.
When a system change is subject to the Agency’s written approval, the Health
Plan shall draft revisions to the appropriate manuals prior to Agency approval
of the change.



 
b.
Updates to the electronic version of these manuals shall occur in real time;
updates to the printed version of these manuals shall occur within ten (10)
business days of the update’s taking effect.



 
5.
Availability of/Access to Documentation



All of the aforementioned manuals and reference guides shall be available in
printed form and/or on-line.  If so prescribed, the manuals will be published in
accordance with the appropriate Agency and/or state standard.


G.    Reporting Requirements


The Health Plan shall extract and upload data sets, upon request, to a secure
FTP site to enable authorized Agency personnel, or the Agency’s agent, on a
secure and read-only basis, to build and generate reports for management
use.  The Agency and the Health Plan shall arrange technical specifications for
each data set as required for completion of the request.


H.
Community Health Record/Electronic Medical Record and Related Efforts



 
1.
At such times that the Agency requires, the Health Plan shall participate and
cooperate with the Agency to implement, within a reasonable timeframe, secure,
web-accessible, community health records for enrollees.



AHCA Contract No. FA905, Attachment II, Page 143 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
2.
The design of the vehicle(s) for accessing the community health record, the
health record format and design shall comply with all HIPAA and related
regulations.



 
3.
The Health Plan shall also cooperate with the Agency in the continuing
development of the state’s health care data site (www.FloridaHealthFinder.com).



I.
Compliance with Standard Coding Schemes



 
1.
Compliance with HIPAA-Based Code Sets



Health Plan systems that are required to or otherwise contain the applicable
data type shall conform to the following HIPAA-based standard code sets; the
processes through which the data are generated should conform to the same
standards as needed:


 
a.
Logical Observation Identifier Names and Codes (LOINC);



 
b.
Health Care Financing Administration Common Procedural Coding System (HCPCS);



 
c.
Home Infusion EDI Coalition (HEIC) Product Codes;



 
d.
National Drug Code (NDC);



 
e.
National Council for Prescription Drug Programs (NCPDP);



 
f.
International Classification of Diseases (ICD-9);



 
g.
Diagnosis Related Group (DRG);



 
h.
Claim Adjustment Reason Codes; and



 
i.
Remittance Remarks Codes.



 
2.
Compliance with Other Code Sets



Health Plan systems that are required to or otherwise contain the applicable
data type shall conform to the following non-HIPAA-based standard code sets:


 
a.
As described in all Agency Medicaid reimbursement handbooks, for all "covered
entities," as defined under HIPAA, and which submit transactions in paper format
(non-electronic format).



 
b.
As described in all Agency Medicaid reimbursement handbooks for all "non-covered
entities," as defined under HIPAA.





REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 
 
AHCA Contract No. FA905, Attachment II, Page 144 of 186
 
 

--------------------------------------------------------------------------------

 


HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


J.
Data Exchange and Formats and Methods Applicable to Health Plans

 
 

 
1.
HIPAA-Based Formatting Standards



Health Plan systems shall conform to the following HIPAA-compliant standards for
information exchange effective the first day of operations in the applicable
service region:


 
a.
Batch transaction types



 
(1)
ASC X12N 834 Enrollment and Audit Transaction



 
(2)
ASC X12N 835 Claims Payment Remittance Advice Transaction



 
(3)
ASC X12N 837I Institutional Claim/Encounter Transaction



 
(4)
ASC X12N 837P Professional Claim/Encounter Transaction



 
(5)
ASC X12N 837D Dental Claim/Encounter Transaction



 
(6)
NCPDP 1.1 Pharmacy Claim/Encounter Transaction

 
 

 
b.
Online transaction types



 
(1)
ASC X12N 270/271 Eligibility/Benefit Inquiry/Response



 
(2)
ASC X12N 276 Claims Status Inquiry



 
(3)
ASC X12N 277 Claims Status Response



 
(4)
ASC X12N 278/279 Utilization Review Inquiry/Response



 
(5)
NCPDP 5.1 Pharmacy Claim/Encounter Transaction



 
2.
Methods for Data Exchange



The Health Plan and the Agency and/or its agent shall make predominant use of
secure file transfer protocol (SFTP) and electronic data interchange (EDI) in
their exchanges of data.
 
 

 
3.
Agency-Based Formatting Standards and Methods



Health Plan systems shall exchange the following data with the Agency and/or its
agent in a format to be jointly agreed upon by the Health Plan and the Agency:


 
a.
Provider network data;



 
b.
Case management fees, if applicable; and



 
c.
Payments.



AHCA Contract No. FA905, Attachment II, Page 145 of 186
 
 

--------------------------------------------------------------------------------

 


HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 
Section XII
Reporting Requirements
 
A.
Health Plan Reporting Requirements



 
1.
The Health Plan shall comply with all reporting requirements set forth by the
Agency in this Contract.  These requirements are summarized in Table 1 in this
section.



 
a.
The Health Plan is responsible for assuring the accuracy, completeness, and
timely submission of each report.

 
 

 
b.
The Health Plan’s chief executive officer (CEO), chief financial officer (CFO),
or an individual who reports to the CEO or CFO and who has delegated authority
to certify the Health Plan’s reports, shall attest, based on his/her best
knowledge, information, and belief, that all data submitted in conjunction with
the reports and all documents requested by the Agency are accurate, truthful,
and complete (see 42 CFR 438.606(a) and (b)).

 
 

 
c.
The Health Plan shall submit its certification at the same time it submits the
certified data reports (see 42 CFR 438.606(c)).  The certification page shall be
scanned and submitted electronically.



 
d.
Deadlines for report submission referred to in this Contract specify the actual
time of receipt at the Agency bureau or location listed in Table 1 of this
section, not the date the file was postmarked or transmitted.



 
e.
If a reporting due date falls on a weekend or state holiday, the report shall be
due to the Agency on the following business day.



 
f.
All reports filed on a quarterly basis shall be filed on a calendar year
quarter.



 
2.
The Health Plan shall use the Health Plan Report Guide in submitting required
reports, including the report formats, templates, instructions, data
specifications, submission timetables and locations, and other materials
contained in the guide posted on the Agency’s web site
at:  http://ahca.myflorida.com/MCHQ/Managed_Health_Care/MHMO/index.shtml. The
Agency shall furnish the Health Plan with appropriate technical assistance in
using the Report Guide.



 
3.
Unless otherwise specified, all reports are to be submitted electronically, as
prescribed in the reporting guidelines.



 
4.
The Agency reserves the right to modify the reporting requirements, with a
ninety (90) calendar day notice to allow the Health Plan to complete
implementation, unless otherwise required by law.



 
5.
The Agency shall provide the Health Plan with written notification of any
modifications to the reporting requirements.



AHCA Contract No. FA905, Attachment II, Page 146 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
6.
If the Health Plan fails to submit the required reports accurately and within
the timeframes specified, the Agency shall fine or otherwise sanction the Health
Plan in accordance with Attachment II, Section XIV, Sanctions, and 59A-12.0073,
FAC.



 
7.
Reports are to be transmitted as described below:



 
a.
If hard copies are required, mail to the following address:



Agency for Health Care Administration
Bureau of Managed Health Care
2727 Mahan Drive, MS #26
Tallahassee, FL 32308


or


Transmit electronically to the Agency at the addresses in Table 1.


 
b.
PHI information must be submitted to the Agency SFTP sites.



 
8.
Health Plan reports required by the Agency are as follows as indicated by plan
type/ population served.  These reports must be submitted as indicated in Table
1 and as specified in the Health Plan Report Guide.

 
Table 1


SUMMARY OF REPORTING REQUIREMENTS


Contract
Section
Report Name
Plan Type
Frequency
Submit To
Section II
Benefit Maximum Report
Ref HMO;
Ref FFS PSN;
Ref Cap PSN;
 
Monthly, fifteen (15) days after end of reporting month once $450,000 in
enrollee costs is reached
HSD Contract Manager once $450,000 is reached, and to BMHC that initial month
and monthly thereafter through end of state fiscal year
Section III
Newborn Enrollment Report
NR FFS PSN;
Ref FFS PSN;
CCC
Weekly, on Wednesday
Medicaid Area Office

 
AHCA Contract No. FA905, Attachment II, Page 147 of 186
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract



Contract
Section
Report Name
Plan Type
Frequency
Submit To

Section III
Involuntary Disenrollment Report
Ref HMO;
Ref FFS PSN;
Ref Cap PSN;
CCC;
HIV/AIDS
Monthly, first Thursday of month
Choice
Counseling
Vendor
Section IV
Medicaid Redetermination Notice Summary Report
All Plans that participate per Attachment I
Quarterly, forty-five (45) days after end of reporting quarter
BMHC
Section IV
Community Outreach Health Fairs/Public Events Notification
All Plans
Monthly, no later than 20th day of month before event month; amendments two
weeks before event
BMHC
Section IV
Community Outreach Representative Report
All Plans
Two (2) weeks before activity
 
Quarterly, forty-five (45) days after end of reporting quarter
BMHC
Section V
Customized Benefit Notifications Report
Ref HMO;
Ref Cap PSN
Monthly, fifteen (15) days after end of reporting month
BMHC
Section V
CHCUP (CMS-416) & FL 60% Screening (Child Health Check Up report)
All Plans
Annually, unaudited by January 15th for prior federal fiscal year;
Annually, audited report by October 1st
BMHC

 
AHCA Contract No. FA905, Attachment II, Page 148 of 186
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 
Contract
Section
Report Name
Plan Type
Frequency
Submit To

Section V
Inpatient Discharge Report
NR Ref HMO;
NR Cap PSN;
Ref HMO;
Ref Cap PSN;
HIV/AIDS
Quarterly, thirty (30) calendar days after end of reporting quarter
BMHC
Section V
Hernandez Settlement Ombudsman Log
NR HMO;
NR FFS PSN*;
NR Cap PSN;
Ref HMO;
Ref FFS PSN*;
Ref Cap PSN;
CCC*;
HIV/AIDS
 
* If the FFS Health Plan has authorization requirements for prescribed drug
services
Quarterly, fifteen (15) days after end of reporting quarter
BMHC
Section V
Hernandez Settlement Agreement Survey
NR HMO;
NR FFS PSN*;
NR Cap PSN;
Ref HMO;
Ref FFS PSN*;
Ref Cap PSN;
CCC*;
HIV/AIDS
 
* If the FFS Health Plan has authorization requirements for prescribed drug
services
Annually, on August 1st
BMHC
Section V
Quarterly Pharmacy (RX Quarterly) Encounter Data Submissions
NR HMO;
NR Cap PSN;
Ref HMO;
Ref Cap PSN;
HIV/AIDS
Quarterly, 30 calendar days after end of reporting quarter
MEDS Team
Section V
Behavioral Health – Pharmacy Encounter Data Report
NR HMO;
Ref HMO;
Ref Cap PSN;
HIV/AIDS
Quarterly, forty-five (45) days after end of reporting quarter
BMHC

 
 
AHCA Contract No. FA905, Attachment II, Page 149 of 186
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 
Contract
Section
Report Name
Plan Type
Frequency
Submit To

Section V
Pharmacy Navigator Report
Ref HMO;
Ref Cap PSN;
HIV/AIDS
Annually, by December 1st
Choice Counseling Vendor
Section V and Exhibit 4
Enhanced Benefits Report
Ref HMO;
Ref FFS PSN;
Ref Cap PSN;
CCC;
HIV/AIDS
Monthly, ten (10) days after end of reporting month
BMHC
Section VI, Exhibit 6
Behavioral Health Annual 80/20 Expenditure Report
 
NR HMO
Annually, by April 1st
BMHC
Section VI, Exhibit 6
Behavioral Health Critical Incident Report - Individual
NR HMO;
Ref-HMO;
Ref. FFS PSN; Ref Cap. PSN;
CCC;
HIV/AIDS
Immediately, no later than twenty-four (24) hours after occurrence or knowledge
of incident
BMHC
Section VI, Exhibit 6
Behavioral Health Critical Incident Report - Summary
NR HMO;
Ref HMO;
Ref FFS PSN;
Ref Cap PSN;
CCC;
HIV/AIDS
Monthly, on the 15th
BMHC
Section VI, Exhibit 6
Behavioral Health - Required Staff/Providers Report
NR HMO;
Ref HMO;
Ref FFS PSN;
Ref Cap PSN;
CCC;
HIV/AIDS
Quarterly, forty-five (45) days after end of reporting quarter for Health Plans
operating less than one (1) year;
 
Annually, by August 15th, for all other Health Plans
BMHC
Section VI, Exhibit 6
Behavioral Health - FARS/CFARS
NR HMO
Ref HMO;
Ref FFS PSN;
Ref Cap PSN;
CCC;
HIV/AIDS
Semi-Annually, August 15th and February 15th
BMHC

 
 
AHCA Contract No. FA905, Attachment II, Page 150 of 186
 

--------------------------------------------------------------------------------

 
 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 


Contract Section
Report Name
Plan Type
Frequency
Submit To

Section VI, Exhibit 6
Behavioral Health - Enrollee Satisfaction Survey Summary
NR HMO;
Ref HMO;
Ref FFS PSN;
Ref Cap PSN;
CCC;
HIV/AIDS
Annually by March 1st
BMHC behavioral health analyst
Section VI, Exhibit 6
Behavioral Health - Stakeholders’ Satisfaction Survey - Summary
NR HMO;
Ref HMO;
Ref FFS PSN;
Ref Cap PSN;
CCC;
HIV/AIDS
Annually, by March 1st
BMHC
Section VI, Exhibit 6
Behavioral Health - Encounter Data Report
NR HMO;
Ref HMO;
Ref Cap PSN;
HIV/AIDS
Quarterly, forty-five (45) days after end of reporting quarter
BMHC
 
 
 
       
Section VII
Provider Network File
All Plans
Monthly, first Thursday of month (optional weekly submissions each Thursday for
remainder of month)
AHCA Choice Counseling
Vendor for Reform;
 
For non-Reform, to Medicaid fiscal agent and BMHC
Section VII
Provider Termination and New Provider Notification Report
All Plans
Monthly, by fifth calendar day of the month following the reporting month
BMHC
Section VII
PCP Wait Times Report
All Plans
Annually, by February 1st
BMHC
Section VIII
Cultural Competency Plan (and Annual Evaluation)
All Plans
Annually, October 1st
BMHC
Section IX
Complaints, Grievance, and Appeals Report
All Plans
Quarterly, fifteen (15) days after end of quarter
BMHC
Section X
Performance Measures
All Plans
Annually, on July 1st
BMQM

 
AHCA Contract No. FA905, Attachment II, Page 151 of 186
 

--------------------------------------------------------------------------------

 
 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 
Contract Section
Report Name
Plan Type
Frequency
Submit To

Section X
MPI – Quarterly Fraud & Abuse Activity Report
All Plans
Quarterly, fifteen (15) days after the end of reporting quarter
MPI
Section X
MPI - Suspected/
Confirmed Fraud & Abuse Reporting
All Plans
Within fifteen (15) days of detection
MPI
Section XI
Claims Aging Report & Supplemental Filing Report
All Plans
Quarterly, forty-five (45) days after end of reporting quarter;
 
Capitated Plans, optional supplemental filing – one-hundred and five (105)
calendar days after end of reporting quarter
BMHC
Section XIII
Medicaid Reform Supplemental HIV/AIDS Report
Ref HMO;
Ref FFS PSN;
Ref Cap PSN;
CCC;
HIV/AIDS
Monthly, by second Thursday of month
BMHC
Section XIII
Catastrophic Component Threshold Report
Ref HMO;
Ref FFS PSN;
Ref Cap PSN
Monthly, fifteen (15) days after end of reporting month
BMHC
Section XV
Insolvency Protection Multiple Signatures Agreement Form
NR HMO;
NR Cap PSN;
Ref HMO;
Ref Cap PSN;
HIV/AIDS
Annually, by April 1st;
 
Thirty (30) days after any change
BMHC
Section XV
Audited Annual and Unaudited Quarterly Financial Reports
All Plans except CCC
Audited - Annually April 1st for calendar year;
 
Unaudited – Quarterly, forty-five (45) calendar days after end of reporting
quarter
BMHC

 
AHCA Contract No. FA905, Attachment II, Page 152 of 186
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 


Contract Section
Report Name
Plan Type
Frequency
Submit To

Section XVI
Minority Participation Report
All Plans
Monthly, fifteen (15) days after month being reported
BMHC



NR HMO = Non-Reform health maintenance organization, includes Health Plans
covering Frail/Elderly Program services as specified in Attachment I
Ref HMO = Reform health maintenance organization
Ref Cap PSN = Reform capitated provider service network
Ref. FFS PSN = Reform Fee-for-Service Provider Service Network
NR Cap. PSN = Non-Reform Capitated Provider Service Network
NR FFS PSN = Non-Reform Fee-for-Service Provider Service Network
CCC = Specialty plan for children with chronic conditions
HIV/AIDS = Specialty plan for recipients living with HIV/AIDS
 
 


 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK







AHCA Contract No. FA905, Attachment II, Page 153 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 
Table 2


SUMMARY OF SUBMISSION REQUIREMENTS


 
2.
Other Health Plan submissions (not in Table 1) required by the Agency are as
follows:

 


Contract Section
Submission
Plan Type
Frequency
Submit To
Attachment I, Section B., Item3.a.
Increase in enrollment levels
Capitated Health Plans & FFS PSNs
Before increases occur
BMHC and HSD
Attachment I, Section D., Item 3.c.
Changes to optional or expanded services
Capitated Health Plans & FFS PSNs
Annually, by June 15th
HSD
Subsequent references are to Attachment II and its Exhibits
Section II, Item D.4.
Policies, procedures,
model provider agreements & amendments,
subcontracts,
All materials related to Contract for distribution to enrollees, providers,
public
All
Before beginning use; whenever changes occur
BMHC
Section II, Item D.4.a.
Written materials
All
Forty-five (45) calendar days before effective date
BMHC
Section II, Item D.4.b
Written notice of change to enrollees
All
Thirty (30) calendar days before effective date
Enrollees affected by change
Section II, Item D.6.
Enrollee materials, PDL, provider & enrollee handbooks
All
Available on Health Plan’s web site without log-in
Plan web site
Section III, Item B.3.c.(1)
Enrollee pregnancy
All
Upon confirmation
DCF & MPI

 
 
AHCA Contract No. FA905, Attachment II, Page 154 of 186
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract



Contract Section
Submission
Plan Type
Frequency
Submit To

Section III, Item B.3.c.(3)
Unborn activation notice
All
Presentation for delivery
DCF & MPI
Section III, Item B.3.d.
Birth information if no unborn activation
All
Upon delivery
DCF
Section III, Item C.4.b.
Involuntary disenrollment request
All
Forty-five (45) calendar days before effective date
BMHC
Section III, Item C.4.e.
Notice that Health Plan is requesting disenrollment in next Contract month
All
Before effective date
Enrollee affected
Section IV, Item A.1.e.
Notice of reinstatement of enrollee
All
By 1st calendar day of month after learning of reinstatement or within five (5)
calendar days from receipt of enrollment file, whichever is later
Person being reinstated
Section IV, Item A.2.a. and Item A. 6.a.(17); Section VIII, Item A.4.
How to get Health Plan information in alternative formats
All
Include in cultural competency plan and enrollee handbook, and upon request
Enrollees & potential enrollees
Section IV, Item A.2.c.
Right to get information about Health Plan
All
Annually
Enrollees
Section IV, Item A.7.c.
Provider directory online file
All
Update monthly & submit attestation
BMHC
Section IV, Item A.9.a.
Enrollee assessments
All
Within thirty (30) days of enrollment notify about pregnancy screening
Enrollees
Section IV, Item A.9.c.
Enrollees more than 2 months behind in periodicity screening
All
Contact twice, if needed
Enrollees who meet criteria

 
AHCA Contract No. FA905, Attachment II, Page 155 of 186
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract



Contract Section
Submission
Plan Type
Frequency
Submit To

Section IV, Item A.11.f.
Toll-free help line performance standards
All
Get approval before beginning operation
BMHC
Section IV, Item A.12. and Item A.,6.a.(17); Section VIII, Item A.4.
How to access translation services
All
Include in cultural competence plan and enrollee handbook
Enrollees
Section IV, Item A.14.a.
Incentive program
All
Get approval before offering
BMHC
Section IV, Item A.14.g.
Pre-natal care programs
All
Before implementation
BMHC
Section IV, Item A.17.c.
Notice of change in participation in redetermination notices
All
If change in participation, annually, by June 1st
BMHC
Section IV, Item A.17.c.(1)
Redetermination policies & procedures
All
When Health Plan agrees to participate
BMHC
Section IV, Item A.17.c.(1)(a)
Notice in writing to discontinue  Medicaid redetermination date data use
All
Thirty (30) calendar days before stopping
BMHC
Section IV, Item B.3.c.
Member services phone script responding to community outreach calls and outreach
materials
All
Before use
BMHC
Section IV, Item B.4.c.
In case of force majeure, notice of participation in health fair or other public
event
All
By day of event
BMHC
Section IV, Item B.6.f.
Report of staff or community outreach rep. Violations
All
Within fifteen (15) calendar days of knowledge
BMHC
Section V, Item C.1.
Written details of expanded services
All
Before implementation
HSD

 
AHCA Contract No. FA905, Attachment II, Page 156 of 186
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 
Contract Section
Submission
Plan Type
Frequency
Submit To

Section V, Item F.
Decision to not offer a service on moral/religious grounds
All
One-hundred and twenty (120) calendar days before implementation
 
Thirty (30) calendar days before implementation
BMHC
 
 
 
 
Enrollees
Section V, Item H.10.b.2.
UNOS form & disenrollment request for specified transplants
All
When enrollee listed
BMHC
Section V, Item H.14.e.
Notice that Health Plan or providers enrolled in VFC program
All
Annually, by October 1st
BMHC
Section V, Item H.16.a.(4)
PDL update
All
Annually, by October 1st plus thirty-day (30–day) written change notice
BMHC and Bureau of Medicaid Pharmacy Services
Section VII, Item A.2.
Capacity to provide covered services
All
Before taking enrollment
BMHC
Section VII, Item A.3. and Section XII, Table 1
Network provider file
All
Before enrollment and monthly update
BMHC
Section VII, Item C.1.
Request for initial or expansion review
All
When requesting initial enrollment or expansion into a county.
BMHC and HSD
Section VII, Item C.2.
Compliance with access requirements following significant changes in service
area or new populations
All
Before expansion
BMHC and HSD
Section VII, Item C.3.
Significant network changes
All
Within seven (7) business days
BMHC

 
 
AHCA Contract No. FA905, Attachment II, Page 157 of 186
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract



Contract Section
Submission
Plan Type
Frequency
Submit To

Section VII, Item C.5.
When PCP leaves network
All
Within fifteen (15) calendar days of knowledge
BMHC & affected enrollees
Section VII, Item D.2.jj.
Waiver of provider agreement indemnifying clause
All
Approval before use
BMHC
Section VII, Item E.3.
Notice of terminated providers due to imminent danger/impairment
All
Immediate
BMHC
Section VII, Item E.4.
Termination or suspension of providers; for “for cause” terminations, include
reasons for termination
All
Sixty (60) calendar days before termination effective date
BMHC, affected enrollees, & provider
Section VIII, Item A.1.b.
Written Quality Improvement Plan
All
Within thirty (30) calendar days of initial Contract execution;
Thereafter, Annually by April 1st
BMHC
Section VIII, Item A.3.a.(6)
Measurement periods and methodologies
All
Any new PIPs before initiation
BMHC
Section VIII, Item A.3.a.(7)
Proposal for each planned PIP
All
Ninety (90) calendar days after Contract execution;
Thereafter, Annually by June 1st
BMHC
Section VIII, Item A.3.c.(1)
Performance measure data and auditor certification
All
Annually by July 1st
BMQM
Section VIII, Item A.3.c.(4)
Performance measure action plan
All
Within thirty (30) calendar days of determination of unacceptable performance
BMQM

 
 
AHCA Contract No. FA905, Attachment II, Page 158 of 186
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract



Contract Section
Submission
Plan Type
Frequency
Submit To

Section VIII, Item A.3.e.(7)
Written strategies for medical record review
All
Before use
BMHC
Section VIII, Item A.4.a.
Update cultural competency plan & prior year evaluation
All
Annually, By October 1 for January 1 implementation
BMHC
Section VIII, Item B.1.a.(4)(a)
Service authorization protocols & any changes
All
Before use
BMHC
Section VIII, Item B.4.
Changes to UM component
All
Thirty (30) calendar days before effective date
BMHC
Section IX, Item A.8.
Complaint log
All
Upon request
BMHC
Section X, Item B.2.
Changes in staffing
All
Five (5) business days of any change
BMHC & HSD
Section X, Item B.2.b.
Full-Time Administrator
All
Before designating duties of any other position
BMHC
Section X, Item D. 3. a.
Reform and non-Reform historical encounter data for all typical and atypical
services
All
According to Agency-approved schedules and no later than 10/31/09
MEDS team & Fiscal Agent
Section X, Item D.3.b.
Encounter data for all typical and atypical services
All
Within sixty (60) calendar days following end of month in which Health Plan paid
claims for services, and as specified in MEDS Companion Guide
MEDS Team & Agency Fiscal Agent
Section X, Item E.4.
Fraud & abuse compliance plan & policies & procedures
All
Before implementation
MPI

 
 
AHCA Contract No. FA905, Attachment II, Page 159 of 186
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract



Contract Section
Submission
Plan Type
Frequency
Submit To

Section XI, Item D.4.a.
Any problem that threatens system performance
All
Within one (1) hour
Applicable Agency staff
Section XI, Item D.8.a.
 
& Section XVI, Item BB.
Business Continuity-Disaster Recovery Plan
All
Before beginning operation and by May 31 annually thereafter
BMHC
Section XI, Item E.1.
System changes
All
Ninety (90) calendar days before change
HSD
Section XIV, Item A.1.a.
Corrective action plan
All
Within ten (10) business days of notice of violation or non-compliance with
Contract
BMHC or MPI if related to fraud/abuse
Section XIV, Item A.1.(b)
Performance measure action plan
All
Within thirty (30) calendar days of notice of failure to meet a performance
standard
BMHC
Section XV, Item C.
Proof of working capital
All
Before enrollment
BMHC
Section XV, Item G.2.
Physician incentive plan
All
Written description  before use
BMHC
Section XV, Item H.
Third party coverage identified
All
As soon as known
Medicaid Third Party Liability Vendor
Section XV, Item I.
Proof of fidelity bond coverage
All
Within sixty (60) calendar days of Contract execution & before delivering health
care
HSD Contract manager
Section XVI, Item C.1.
Assignment of Contract in approved merger/acquisition
All
Ninety (90) days before effective date
BMHC &  HSD

 
 
AHCA Contract No. FA905, Attachment II, Page 160 of 186
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract



Contract Section
Submission
Plan Type
Frequency
Submit To

Section XVI, Item M.
Use of “Medicaid” or “AHCA”
All
Before use
BMHC
Section XVI, Item O.
All subcontracts for Agency approval
All
Before effective date
BMHC
Section XVI, Item O.1.f.
Subcontract monitoring schedule
All
Annually, by December 1
BMHC
Section XVI, Item V.1.
Ownership & management disclosure forms
All
With initial application; and then annually by September 1
HSD – for initial application;
BMHC & HSD for annual
Section XVI, Item V.1.
Changes in ownership & control
All
Within five (5) calendar days of knowledge & sixty (60) days before effective
date
BMHC & HSD
Section XVI, Item V.4.
Fingerprints for principals
All
Before Contract execution;
Thereafter, annually by September 1
HSD
Section XVI, Item V.4.c.
Fingerprints of newly hired principals
All
Within thirty (30) days of hire date
HSD
Section XVI, Item V.5.
Information about offenses listed in 435.03
All
Within five (5) business days of knowledge
HSD
Section XVI, Item V.6.
Corrective action plan related to principals committing offenses under 435.03
All
As prescribed by the Agency
HSD
Section XVI, Item Y.
General insurance policy declaration pages
All
Annually upon renewal
BMHC
Section XVI, Item Z.
Workers’ compensation insurance declaration page
All
Annually upon renewal
BMHC
Exhibit 2, Section II, Item D.4.c.
Policies & procedures for screening for clinical eligibility & any changes to
them
Specialty Plan for Children with Chronic Conditions
Before implementation
BMHC

 
 
AHCA Contract No. FA905, Attachment II, Page 161 of 186
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract



Contract Section
Submission
Plan Type
Frequency
Submit To

Exhibit 3, Section III, Item C.5.
Disenrollment notice
Specialty Plan for Children with Chronic Conditions
Get template approved before use
 
At least two (2) months before anticipated effective date of involuntary
disenrollment
BMHC
 
 
Enrollee
Exhibit 5, Section V, Item A.6.
Letters about exhaustion of benefits under customized benefit package
Reform capitated Health Plans
Before use
BMHC
Exhibit 5, Section V, Item H.20.g.
Transportation subcontract
NR HMO offering transportation; Reform Health Plans
Before execution
BMHC
Exhibit 5, Section V, Item H.20.h.
Transportation policies & procedures
NR HMO offering transportation; Reform Health Plans
Before use
BMHC
Exhibit 5, Section V, Item H.20.i.
Transportation adverse incidents
NR HMO offering transportation; Reform Health Plans
Within twenty-four (24) hours of occurrence
BMHC & MPI if related to fraud/abuse
Exhibit 5, Section V, Item H.20.p.
Performance measures
NR HMO offering transportation; Reform Health Plans
By end of 1st month of Contract;
Thereafter, annually by August 15
BMQM

 
 
AHCA Contract No. FA905, Attachment II, Page 162 of 186
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 
Contract Section
Submission
Plan Type
Frequency
Submit To

Exhibit 5, Section V, Item H.20.q. & r.
Attestation that Health Plan complies with transportation policies & procedures
& drivers pass background checks & meet qualifications
NR HMO offering transportation; Reform Health Plans
Annually by January 1
BMHC
Exhibit 6, Item A.3.
Review & approval of behavioral health services staff & subcontractors for
licensure compliance
Reform Health Plans & NR HMOs
Before providing services
BMHC
Exhibit 6, Item B.9.
Model agreement with community mental health centers
Reform Health Plans & NR HMOs
Before agreement is executed
BMHC
Exhibit 6, Item B. 12.
Behavioral health staffing information
Health Plans covering behavioral health
Annually, by August 15t, if Health Plan has been operating twelve (12) months or
more;
 
Quarterly if Health Plan has been operating less than twelve (12) months, due
forty-five (45) days after end of quarter
BMHC
Exhibit 6, Item C.3.e.
Denied appeals from providers for emergency services claims
Plans covering behavioral health
Within ten (10) days after Health Plan’s final denial
BMHC
Exhibit 6, Item C.5.a.(3)
Medical necessity criteria for community mental health services
Plans covering behavioral health
Before use and before changes implemented
BMHC

 
 
AHCA Contract No. FA905, Attachment II, Page 163 of 186
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract



Contract Section
Submission
Plan Type
Frequency
Submit To

Exhibit 6, Item L.2.
MBHO staff psychiatrist and model contracts for each specialty type
Plans covering behavioral health
Before execution
BMHC
Exhibit 6, Item M.
Optional services
Plans covering behavioral health
Before offering
BMHC
Exhibit 6, Item R.3.a.
Schedule for administrative and program monitoring and clinical record review
Plans covering behavioral health
Annually by July 1
BMHC
Exhibit 8, Section VIII, Item B. 5.
Substitute disease management initiatives
Specialty Plan for Children with Chronic Conditions
Within sixty (60) days of Contract execution
BMHC
Exhibit 8, Section VIII, Item A.3.f.
Provider satisfaction survey
All Reform Health Plans
By end of 8th month of Contract
BMHC
Exhibit 8, Section VIII, Item B.5.b.
Policies and procedures and program descriptions for each disease management
program
All Reform Health Plans
Annually, by April 1
BMHC
Exhibit 8, Section VIII, Item B. 1. e. (5)
Caseload maximums for case managers
HIV/AIDS specialty plan
Before providing services
BMHC
Exhibit 10, Section X, Item C. 5. a.
Discrepancies in ERV
FFS Health Plans
Within ten (10) business days of discovery
HSD analyst
Exhibit 15, Section XV, Item A. 1. a.
Plan for transition from FFS to prepaid capitated plan
FFS PSNs
Last calendar day of 24th month of Health Plan’s initial Reform operation
HSD

 
 
AHCA Contract No. FA905, Attachment II, Page 164 of 186
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract



Contract Section
Submission
Plan Type
Frequency
Submit To

Exhibit 15, Section XV, Item A. 1. b.
Conversion application to capitated health plan
FFS PSNs
By August 1 of 4th year of Reform operation
HSD
Exhibit 15, Section XV, Item I.
Proof of coverage for any non-government subcontractor
Specialty Plan for Children with Chronic Conditions
Within sixty (60) days of execution and before delivery of care
BMHC



 
REMAINDER OF PAGE LEFT INTENTIONALLY BLANK




AHCA Contract No. FA905, Attachment II, Page 165 of 186
 
 

--------------------------------------------------------------------------------

 


HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


Section XIII
Method of Payment
 
See Exhibit 13


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


AHCA Contract No. FA905, Attachment II, Page 166 of 186
 
 

--------------------------------------------------------------------------------

 


HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 
Section XIV
Sanctions
 
A.
General Provisions



 
1.
The Health Plan shall comply with all requirements and performance standards set
forth in this Contract.



 
(a)
In the event the Agency identifies a violation of or other non-compliance with
this Contract, the Health Plan shall submit a corrective action plan (CAP)
within ten (10) business days of the date of receiving notification of the
violation or non-compliance from the Agency.



 
(b)
If the Agency determines that the Health Plan has not met its performance
standards, the Health Plan shall submit a performance measure action plan (PMAP)
within thirty (30) calendar days of receiving notice from the Agency.



 
(c)
In addition to a CAP or PMAP, the Agency may impose sanctions for failure to
follow provisions of this Contract.



 
2.
As allowed in Attachment II, Section XVI, Terms and Conditions, Item I.,
Disputes, the Health Plan may appeal any notice of sanction to the Deputy
Secretary for Medicaid (Deputy Secretary) but must do so within twenty-one (21)
calendar days from receipt of the notice of sanction.



 
3.
If monetary sanctions are imposed, they are due from the Health Plan within
twenty-one (21) calendar days from receipt of the notice of sanction and within
thirty (30) days from the date of a final decision rendered by the Deputy
Secretary upholding the sanction.



 
4.
If the Health Plan fails to carry out the substantive terms of the Contract or
fails to meet applicable requirements in ss.1932 and 1903(m) of the Social
Security Act, the Agency has the authority to terminate the Contract in
accordance with 42 CFR 438.708 and may terminate the Contract for violations of
42 CFR 438.700 in addition to imposing intermediate sanctions.



B.
Corrective Action Plans (CAP)



 
1.
The Agency will either approve or disapprove the CAP. If the CAP is disapproved,
the Health Plan shall submit a new CAP within ten (10) business days that
addresses the concerns identified by the Agency.



 
2.
Upon receiving approval of the CAP, the Health Plan shall implement the action
steps set forth in the CAP within the time frames specified by the Agency.



 
3.
If the Health Plan’s CHCUP screening and participation rates are below the
eighty percent (80%) federal goal, the Health Plan shall implement an
Agency-accepted CAP that meets federal requirements.  If the Health Plan does
not meet the standard established in the CAP during the time period indicated in
the CAP, the Agency may impose sanctions in accordance with this section.



AHCA Contract No. FA905, Attachment II, Page 167 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
4.
If the Health Plan’s state-mandated CHCUP screening rate is below sixty percent
(60%), it must implement an Agency-accepted CAP.  If the Health Plan does not
meet the standard established in the CAP during the time period indicated in the
CAP, the Agency may impose sanctions in accordance with this section.



 
5.
The Agency shall impose a monetary sanction of $100 per day on the Health Plan
for each calendar day that the approved CAP is not implemented to the
satisfaction of the Agency.



C.
Specific Sanctions



 
1.
In accordance with 42 CFR 438.700, the Agency may impose intermediate sanctions
against a Health Plan if it determines that a Health Plan has violated any
provision of this Contract, or any applicable statutes.  The Agency may base its
determinations on findings from onsite surveys, enrollee or other complaints,
financial status, or any other source.



 
2.
The Agency determines whether the Health Plan acts or fails to act as follows:



 
a.
Fails substantially to provide medically necessary services the Health Plan is
required to provide, under law or its Contract with the Agency, to an enrollee
covered under the Contract.



 
b.
Imposes on enrollees’ premiums or charges that exceed the premiums or charges
permitted under the Medicaid program.



 
c.
Acts to discriminate among enrollees on the basis of health status or need for
health care services.  This includes termination of enrollment or refusal to
re-enroll a recipient, except as permitted by the Agency, or any practice that
would reasonably be expected to discourage enrollment by a recipient whose
medical condition or history indicates probable need for substantial future
medical services.



 
d.
Misrepresents or falsifies information it furnishes to federal or state
officials.



 
e.
Misrepresents or falsifies information it furnishes to an enrollee, potential
enrollee, or provider.



 
f.
Fails to comply with the requirements for physician incentive plans.



 
g.
Distributes directly or indirectly through any agent or independent contractor,
marketing materials that have not been approved by the Agency or contain false
or materially misleading information.



 
h.
Violates any of the other requirements of federal or state law and any
implementing regulations.  For a violation under this subparagraph, only the
sanctions specified in Item D., Intermediate Sanctions, sub-items 3., 4., or 5.,
may be imposed.



AHCA Contract No. FA905, Attachment II, Page 168 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract



D.
Intermediate Sanctions



The Agency may impose the following types of intermediate sanctions in
accordance with 42 CRF 438.702 for the above violations, including but not
limited to:


 
1.
Civil money penalties in the amounts specified below.



 
2.
Appointment of temporary management for the Health Plan in accordance with 42
CFR 438.706.



 
3.
Granting enrollees the right to terminate enrollment without cause and notifying
the affected enrollees of their right to disenroll.



 
4.
Suspension or limitation of all new enrollments, including mandatory
enrollments, after the effective date of the sanction.



 
5.
Suspension of payment for recipients enrolled after the effective date of the
sanction and until CMS or the Agency is satisfied that the reason for imposing
the sanction no longer exists and is not likely to recur.



E.
Civil Monetary Penalties



In accordance with 42 CFR 438.704, the Agency may impose the following civil
monetary penalties:


 
1.
For a nonwillful violation, the fine shall not exceed $2,500 per violation and
shall not exceed an aggregate of $10,000 for all nonwillful violations arising
out of the same action.

  
        2
For a willful violation, the Agency may impose a fine not to exceed $20,000 for
each violation not to exceed an aggregate of $100,000 for all knowing and
willful violations arising out of the same action.



 
3.
For purposes of this section, violations involving individual, unrelated
recipients shall not be considered arising out of the same action.



 
4.
For failure to timely and accurately submit data to the Agency as required in
this Contract, the penalty shall be $200 a day beginning on the first day
following the due date. (See 59A-12.0073, FAC.)



F.
Notice of Sanction



 
1.
Except as noted in Item D., Intermediate Sanctions, sub-item 2., above, before
imposing any of the sanctions specified in this section, the Agency shall give
the Health Plan timely written notice that explains the basis and nature of the
sanction and applicable due process provisions.



 
2.
Before terminating the Health Plan’s Contract for cause, the Agency shall
provide a pre-termination hearing as follows:



AHCA Contract No. FA905, Attachment II, Page 169 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 
                a.     Provide written notice of intent to terminate, the
reason, and the time and place of the hearing;
 
 
b.
After the hearing, provide written notice of the decision affirming or reversing
the proposed termination of the Contract and, for an affirming decision, the
effective date of termination; and



 
c.
For an affirming decision, notify Health Plan enrollees of the termination along
with information on their options for receiving services following Contract
termination.



 
3.
Unless the duration of a sanction is specified, a sanction shall remain in
effect until the Agency is satisfied that the basis for imposing the sanction
has been corrected and is not likely to recur.



 
4.
For FFS PSNs, the Agency reserves the right to withhold all or a portion of the
Health Plan’s monthly administrative allocation for any amount owed pursuant to
this section.



REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


AHCA Contract No. FA905, Attachment II, Page 170 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 
Section XV
Financial Requirements


 
A.    Insolvency Protection – See Attachment II, Exhibit 15


B.    Insolvency Protection Account Waiver – See Attachment II, Exhibit 15


C.    Surplus Start Up Account


All new private entity capitated Health Plans, after initial Contract execution
but before initial enrollment, shall submit to BMHC proof of working capital in
the form of cash or liquid assets excluding revenues from Medicaid payments
equal to at least the first three (3) months of operating expenses or $200,000,
whichever is greater. This provision shall not apply to Health Plans that have
been providing services to enrollees for a period exceeding three (3) continuous
months.


D.    Surplus Requirement


In accordance with s. 409.912, F.S., a capitated Health Plan shall maintain at
all times a surplus amount equal to the greater of $1.5 million, ten percent
(10%) of total liabilities, or two percent (2%) of the annualized amount of the
Health Plan’s prepaid revenues.  In the event that the Health Plan’s surplus (as
defined in Attachment II, Section I, Definitions and Acronyms) falls below the
amount specified in this paragraph, the Agency shall prohibit the Health Plan
from engaging in community outreach activities, shall cease to process new
enrollments until the required balance is achieved, or may terminate the Health
Plan’s Contract.


E.    Interest


Interest generated through investments made by the Health Plan under this
Contract shall be the property of the Health Plan and shall be used at the
Health Plan’s discretion.


F.    Inspection and Audit of Financial Records


The state, CMS, and DHHS may inspect and audit any financial records of the
Health Plan or its subcontractors.  Pursuant to s. 1903(m)(4)(A) of the Social
Security Act and state Medicaid Manual 2087.6(A-B), non-federally qualified
Health Plans shall report to the state, upon request, and to the Secretary and
the Inspector General of DHHS, a description of certain transactions with
parties of interest as defined in s. 1318(b) of the Social Security Act.
 
G.    Physician Incentive Plans


 
1.
Physician incentive plans shall comply with 42 CFR 417.479, 42 CFR 438.6(h), 42
CFR 422.208 and 42 CFR 422.210 and shall not contain provisions that provide
incentives for withholding medically necessary care.



AHCA Contract No. FA905, Attachment II, Page 171 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract




 
2
The Health Plan shall disclose information on physician incentive plans listed
in 42 CFR 417.479(h)(1) and 42 CFR 417.479(i) at the times indicated in 42 CFR
417.479(d)-(g).  All such arrangements shall be submitted to BMHC for approval,
in writing, prior to use.  If any other type of withhold arrangement currently
exists, it must be omitted from all provider contracts.

   
H.    Third Party Resources – See Attachment II, Exhibit 15


The Health Plan shall make every reasonable effort to determine the legal
liability of third parties to pay for services rendered to enrollees under this
Contract and notify the Agency’s third party liability vendor of any third party
creditable coverage discovered.


I.      Fidelity Bonds – See Attachment II, Exhibit 15


The Health Plan shall secure and maintain during the life of this Contract a
blanket fidelity bond from a company doing business in the State of Florida on
all personnel in its employment.  The bond shall be issued in the amount of at
least $250,000 per occurrence.  Said bond shall protect the Agency from any
losses sustained through any fraudulent or dishonest act or acts committed by
any employees of the Health Plan and subcontractors, if any.  Proof of coverage
shall be submitted to the Agency’s Contract Manager within sixty (60) calendar
days after execution of the Contract and prior to the delivery of health
care.  To be acceptable to the Agency for fidelity bonds, a surety company shall
comply with the provisions of Chapter 624, F.S.


J.
Financial Reporting – Excludes the Specialty Plan for Children with Chronic
Conditions



The Health Plan shall submit to BMHC an annual financial report and quarterly
unaudited financial statements in accordance with Attachment II, Section XII,
Reporting Requirements, and with any modification specified in Attachment II,
Exhibit 15.


 
1.
The Health Plan shall submit to BMHC the audited financial statements no later
than three (3) calendar months after the end of the Health Plan’s fiscal year,
and submit the quarterly statements no later than forty-five (45) calendar days
after each calendar quarter and shall use generally accepted accounting
principles in preparing the statements.



 
2.
The Health Plan shall submit annual and quarterly financial statements that are
specific to the operations of the Health Plan rather than to a parent or
umbrella organization.



 
REMAINDER OF PAGE INTENTIONIALLY LEFT BLANK


 


AHCA Contract No. FA905, Attachment II, Page 172 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 
Section XVI
Terms and Conditions
 


A.
 
Agency Contract Management



 
1.
The Agency’s Division of Medicaid (Division) shall be responsible for management
of the Contract.  The Division shall make all statewide policy decisions or
Contract interpretation.  In addition, the Division shall be responsible for the
interpretation of all federal and state laws, rules and regulations governing,
or in any way affecting, this Contract.  Contract management shall be conducted
in good faith, with the best interest of the state and the Medicaid recipients
it serves being the prime consideration.  The Agency shall provide final
interpretation of general Medicaid policy.  When interpretations are required,
the Health Plan shall submit written requests to the Agency’s Contract Manager.



 
2.
The terms of this Contract do not limit or waive the ability, authority or
obligation of the Office of Inspector General, MPI, its contractors, or other
duly constituted government units (state or federal) to audit or investigate
matters related to, or arising out of this Contract.



 
3.
The Contract shall be amended only as follows:



 
a.
The parties cannot amend or alter the terms of this Contract without a written
amendment and/or change order to the Contract.



 
b.
The Agency and the Health Plan understand that any such written amendment to
amend or alter the terms of this Contract shall be executed by an officer of
each party, who is duly authorized to bind the Agency and the Health Plan.



B.
Applicable Laws and Regulations



 
1.
The Health Plan shall comply with all applicable federal and state laws, rules
and regulations including but not limited to:  Title 42 CFR Chapter IV,
Subchapter C; Title 45 CFR Part 74, General Grants Administration Requirements;
Chapters 409 and 641, F.S.; all applicable standards, orders, or regulations
issued pursuant to the Clean Air Act of 1970 as amended (42 USC 1857, et seq.);
Title VI of the Civil Rights Act of 1964 (42 USC 2000d) in regard to persons
served; Title IX of the education amendments of 1972 (regarding education
programs and activities); 42 CFR 431, Subpart F; s. 409.907(3)(d), F.S., and
Rule 59G-8.100 (24)(b), F.A.C. in regard to the Contractor safeguarding
information about enrollees; Title VII of the Civil Rights Act of 1964 (42 USC
2000e) in regard to employees or applicants for employment; Rule 59G-8.100,
F.A.C.; Section 504 of the Rehabilitation Act of 1973, as amended, 29 USC 794
(which prohibits discrimination on the basis of handicap in programs and
activities receiving or benefiting from federal financial assistance); the Age
Discrimination Act of 1975, as amended, 42 USC 6101 et. seq. (which prohibits
discrimination on the basis of age in programs or activities receiving or
benefiting from federal financial assistance); the Omnibus Budget Reconciliation
Act of 1981, P.L. 97-35, which prohibits discrimination on the basis of sex and
religion in programs and activities receiving or benefiting from federal
financial assistance; Medicare - Medicaid Fraud and Abuse Act of 1978; the
federal Omnibus Budget Reconciliation Acts; Americans with Disabilities Act (42
USC 12101, et seq.); the Newborns’ and Mothers’ Health Protection Act of 1996,
the Balanced Budget Act of 1997, and the Health Insurance Portability and
Accountability Act of 1996.



AHCA Contract No. FA905, Attachment II, Page 173 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract





 
2.
The Health Plan is subject to any changes in federal and state law, rules, or
regulations.



C.
Assignment



Except as provided below, or with the prior written approval of the Agency, this
Contract and the monies which may become due are not to be assigned,
transferred, pledged or hypothecated in any way by the Health Plan, including by
way of an asset or stock purchase of the Health Plan, and shall not be subject
to execution, attachment or similar process by the Health Plan.


 
1.
When a merger or acquisition of a Health Plan has been approved, the Agency
shall approve the assignment or transfer of the appropriate Medicaid Health Plan
Contract upon the request of the surviving entity of the merger or acquisition
if the Health Plan and the surviving entity have been in good standing with the
Agency for the most recent twelve month (12-month) period, unless the Agency
determines that the assignment or transfer would be detrimental to Medicaid
recipients or the Medicaid program (see s. 409.912, F.S.).  The entity
requesting the assignment or transfer shall notify the Agency of the request
ninety (90) days before the anticipated effective date.



 
2.
Entities regulated by the Department of Financial Services, Office of Insurance
Regulation (OIR), must comply with provisions of s. 628.4615, F.S., and receive
OIR approval before a merger or acquisition can occur.



 
3.
For the purposes of this section, a merger or acquisition means a change in
controlling interest of a Health Plan, including an asset or stock purchase.



 
4.
To be in good standing, a Health Plan shall not have failed accreditation or
committed any material violation of the requirements of s. 641.52, F.S., and
shall meet the Medicaid Contract requirements.



D.
Attorney's Fees



In the event of a dispute, each party to the Contract shall be responsible for
its own attorneys’ fees, except as otherwise provided by law.


E.
Conflict of Interest



This Contract is subject to the provisions of Chapter 112, F.S.  The Health Plan
shall disclose to HSD within ten (10) business days of discovery the name of any
officer, director, or agent who is an employee of the State of Florida, or any
of its agencies.  Further, the Health Plan shall disclose the name of any state
employee who owns, directly or indirectly, an interest of five percent (5%) or
more in the Health Plan or any of its affiliates.  The Health Plan covenants
that it presently has no interest and shall not acquire any interest, direct or
indirect, which would conflict in any manner or degree with the performance of
the services hereunder.  The Health Plan further covenants that in the
performance of the Contract no person having any such known interest shall be
employed.  No official or employee of the Agency and no other public official of
the State of Florida or the federal government who exercises any functions or
responsibilities in the review or approval of the undertaking of carrying out
the Contract shall, prior to completion of this Contract, voluntarily acquire
any personal interest, direct or indirect, in this Contract or proposed
Contract.


AHCA Contract No. FA905, Attachment II, Page 174 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract



F.
Contract Variation



If any provision of the Contract (including items incorporated by reference) is
declared or found to be illegal, unenforceable, or void, then both the Agency
and the Health Plan shall be relieved of all obligations arising under such
provisions.  If the remainder of the Contract is capable of performance, it
shall not be affected by such declaration or finding and shall be fully
performed.  In addition, if the laws or regulations governing this Contract
should be amended or judicially interpreted as to render the fulfillment of the
Contract impossible or economically infeasible, both the Agency and the Health
Plan shall be discharged from further obligations created under the terms of the
Contract.  However, such declaration or finding shall not affect any rights or
obligations of either party to the extent that such rights or obligations arise
from acts performed or events occurring prior to the effective date of such
declaration or finding.


G.
Court of Jurisdiction or Venue



For purposes of any legal action occurring as a result of, or under, this
Contract, between the Health Plan and the Agency, the place of proper venue
shall be Leon County.


H.
Damages for Failure to Meet Contract Requirements



In addition to remedies available through this Contract, in law or equity, the
Health Plan shall reimburse the Agency for any federal disallowances or
sanctions imposed on the Agency as a result of the Health Plan’s failure.


I.
Disputes



 
1.
The Health Plan may request in writing an interpretation of the Contract from
the Contract Manager. In the event the Health Plan disputes the interpretation
or any sanction imposed by the Agency, the Health Plan shall request that the
dispute be decided by the Deputy Secretary for Medicaid (Deputy Secretary).  The
Health Plan shall submit, within twenty-one (21) days of said interpretation or
sanction, a written request disputing the interpretation or sanction directly to
the Deputy Secretary.  The ability to dispute an interpretation does not apply
to language in the Contract that is based on federal or state statute,
regulation or case law.



 
2.
The Deputy Secretary shall reduce the decision to writing and serve a copy to
the Health Plan.  The written decision of the Deputy Secretary shall be
final.  The Deputy Secretary will render the final decision based upon the
written submission of the Health Plan and the Agency, unless, at the sole
discretion of the Deputy Secretary, the Deputy Secretary allows an oral
presentation by the Health Plan and the Agency.  If such a presentation is
allowed, the information presented will be considered in rendering the decision.



AHCA Contract No. FA905, Attachment II, Page 175 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 
 
3.
In the event the Health Plan challenges the decision of the Deputy Secretary,
the Agency action shall not be stayed except by order of the court.



 
4.
Without limiting the foregoing, the exclusive venue of any legal or equitable
action that arises out of or relates to the Contract, including an appeal of the
final decision of the Deputy Secretary, shall be the appropriate state court in
Leon County, Florida; in any such action, Florida law shall apply and the
parties waive any right to a jury trial.



 
5.
Pending final determination of any dispute over an Agency decision, the Health
Plan shall proceed diligently with the performance of the Contract and in
accordance with the direction of the Agency.



J.
Force Majeure



The Agency shall not be liable for any excess cost to the Health Plan if the
Agency's failure to perform the Contract arises out of causes beyond the control
and without the result of fault or negligence on the part of the Agency.  In all
cases, the failure to perform must be beyond the control without the fault or
negligence of the Agency.  The Health Plan shall not be liable for performance
of the duties and responsibilities of the Contract when its ability to perform
is prevented by causes beyond its control.  These acts must occur without the
fault or negligence of the Health Plan.  These include destruction to the
facilities due to hurricanes, fires, war, riots, and other similar acts.


K.
Legal Action Notification



The Health Plan shall give HSD, by certified mail, immediate written
notification (no later than thirty (30) calendar days after service of process)
of any action or suit filed or of any claim made against the Health Plan by any
subcontractor, vendor, or other party that results in litigation related to this
Contract for disputes or damages exceeding the amount of $50,000.  In addition,
the Health Plan shall immediately advise HSD of the insolvency of a
subcontractor or of the filing of a petition in bankruptcy by or against a
principal subcontractor.


L.
Licensing (See Attachment II, Exhibit 16)



M.
Misuse of Symbols, Emblems, or Names in Reference to Medicaid



No person or Health Plan may use, in connection with any item constituting an
advertisement, solicitation, circular, book, pamphlet or other communication, or
a broadcast, telecast, or other production, alone or with other words, letters,
symbols or emblems the words “Medicaid,” or “Agency for Health Care
Administration,” except as required in the Agency’s Standard Contract, Section
I., Item N., Sponsorship, unless prior written approval is obtained from the
Agency.  Specific written authorization from the Agency is required to
reproduce, reprint, or distribute any Agency form, application, or publication
for a fee.  State and local governments are exempt from this prohibition.  A
disclaimer that accompanies the inappropriate use of program or Agency terms
does not provide a defense.  Each piece of mail or information constitutes a
violation.


AHCA Contract No. FA905, Attachment II, Page 176 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 
N.
Offer of Gratuities



By signing this agreement, the Health Plan signifies that no member of, or a
delegate of, Congress, nor any elected or appointed official or employee of the
State of Florida, the Government Accountability Office, DHHS, CMS, or any other
federal agency has or shall benefit financially or materially from this
procurement.  This Contract may be terminated by the Agency if it is determined
that gratuities of any kind were offered to, or received by, any officials or
employees from the state, its agents, or employees.
 
 

O.      Subcontracts (See Attachment II, Exhibit 16)


The Health Plan shall be responsible for all work performed under this Contract,
but may, with the prior written approval of the Agency, enter into subcontracts
for the performance of work required under this Contract.


 
1.
All subcontracts must comply with 42 CFR 438.230, 42 CFR 455.104, 42 CFR 455.105
and 42 CFR 455.106.  All subcontracts and amendments executed by the Health Plan
shall meet the following requirements.



 
a.
If the Health Plan is capitated, all subcontractors must be eligible for
participation in the Medicaid program; however, the subcontractor is not
required to participate in the Medicaid program as a provider.



 
b.
If a subcontractor was involuntarily terminated from the Medicaid program other
than for purposes of inactivity, that entity is not considered an eligible
subcontractor.



 
c.
The Agency encourages use of minority business enterprise subcontractors.  See
Attachment II, Section VII, Provider Network, Item D., Provider Contract
Requirements, for provisions and requirements specific to provider
contracts.  See Attachment II, Section XVI, Terms and Conditions, Item W.,
Minority Recruitment and Retention Plan, for other minority recruitment and
retention plan requirements.  The Health Plan shall provide a monthly Minority
Participation Report (See Attachment II, Section XII, Reporting Requirements,
Table 1), to BMHC summarizing the business it does with minority subcontractors
or vendors.



 
(1)
The Agency will use this information for assessment and evaluation of the
Agency’s Minority Business Utilization Plan. During the term of the Contract,
the Health Plan shall provide this information monthly by the fifteenth (15th)
day after the reporting month.



 
(2)
The Agency may waive this requirement, in writing, if at least one of the
following is true:



AHCA Contract No. FA905, Attachment II, Page 177 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
(a)
The Health Plan demonstrates that it is at least fifty-one percent (51%)
minority-owned;



 
(b)
At least fifty-one percent (51%) of its board of directors belong to a minority;



 
(c)
At least fifty-one percent (51%) of its officers belong to a minority; or



 
(d)
The Health Plan is a not-for-profit corporation and at least fifty-one percent
(51%) of the population it serves belong to a minority.



 
(3)
If the Health Plan has been approved by the Agency for a waiver of this report
requirement, it must submit a request for waiver renewal annually, in writing,
to HSD by September 1 of each Contract year.



 
(4)
If this report requirement has not been waived in writing by the Agency, the
Health Plan shall submit a monthly Minority Participation Report to the BMHC and
to the designated HSD Minority Participation Report contact person by the
fifteenth (15th) day of the month following the month being reported.



 
d.
Subcontractors are subject to background checks. The Health Plan shall consider
the nature of the work a subcontractor or agent will perform in determining the
level and scope of the background checks.



 
e.
The Health Plan shall document compliance certification (business-to-business)
testing of transaction compliance with HIPAA for any subcontractor receiving
enrollee data.



 
f.
No subcontract that the Health Plan enters into with respect to performance
under the Contract shall, in any way, relieve the Health Plan of any
responsibility for the performance of duties under this Contract.  The Health
Plan shall assure that all tasks related to the subcontract are performed in
accordance with the terms of this Contract and shall provide BMHC with its
monitoring schedule annually by December 1 of each Contract year.  The Health
Plan shall identify in its subcontracts any aspect of service that may be
further subcontracted by the subcontractor.



 
2.
All model and executed subcontracts and amendments used by the Health Plan under
this Contract shall be in writing, signed, and dated by the Health Plan and the
subcontractor and meet the following requirements:



 
a.
Identification of conditions and method of payment:



 
(1)
The Health Plan agrees to make payment to all subcontractors pursuant to all
state and federal laws, rules and regulations, specifically, s. 641.3155, F.S.,
42 CFR 447.46, and 42 CFR 447.45(d)(2), (3), (d)(5) and (d)(6);



 
(2)
Provide for prompt submission of information needed to make payment;



AHCA Contract No. FA905, Attachment II, Page 178 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
(3)
Provide for full disclosure of the method and amount of compensation or other
consideration to be received from the Health Plan;



 
(4)
Require an adequate record system be maintained for recording services, charges,
dates and all other commonly accepted information elements for services rendered
to the Health Plan; and



 
(5)
Specify that the Health Plan shall assume responsibility for cost avoidance
measures for third party collections in accordance with Attachment II, Section
XV, Financial Requirements.



 
b.
Provisions for monitoring and inspections:



 
(1)
Provide that the Agency and DHHS may evaluate through inspection or other means
the quality, appropriateness and timeliness of services performed;



 
(2)
Provide for inspections of any records pertinent to the Contract by the Agency
and DHHS;



 
(3)
Require that records be maintained for a period not less than five years from
the close of the Contract and retained further if the records are under review
or audit until the review or audit is complete.  (Prior approval for the
disposition of records must be requested and approved by the Health Plan if the
subcontract is continuous.);



 
(4)
Provide for monitoring and oversight by the Health Plan and the subcontractor to
provide assurance that all licensed medical professionals are credentialed in
accordance with the Health Plan’s and the Agency’s credentialing requirements as
found in Attachment II, Section VII, Provider Network, Item H., Credentialing
and Recredentialing, if the Health Plan has delegated the credentialing to a
subcontractor; and



 
(5)
Provide for monitoring of services rendered to Health Plan enrollees through the
subcontractor.



 
c.
Specification of functions of the subcontractor:



 
(1)
Identify the population covered by the subcontract;



 
(2)
Provide for submission of all reports and clinical information required by the
Health Plan, including CHCUP reporting (if applicable); and



 
(3)
Provide for the participation in any internal and external quality improvement,
utilization review, peer review, and grievance procedures established by the
Health Plan.



 
d.
Protective clauses:



 
(1)
Require safeguarding of information about enrollees according to 42 CFR, Part
438.224.



AHCA Contract No. FA905, Attachment II, Page 179 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 
 
(2)
Require compliance with HIPAA privacy and security provisions.



 
(3)
Require an exculpatory clause, which survives subcontract termination, including
breach of subcontract due to insolvency, which assures that Medicaid recipients
or the Agency will not be held liable for any debts of the subcontractor.



 
(4)
If there is a Health Plan physician incentive plan, include a statement that the
Health Plan shall make no specific payment directly or indirectly under a
physician incentive plan to a subcontractor as an inducement to reduce or limit
medically necessary services to an enrollee, and affirmatively state that all
incentive plans do not provide incentives, monetary or otherwise, for the
withholding of medically necessary care;



 
(5)
Require full cooperation in any investigation by the Agency, MPI, MFCU or other
state or federal entity or any subsequent legal action that may result from such
an investigation;



 
(6)
Contain a clause indemnifying, defending and holding the Agency and the Health
Plan’s enrollees harmless from and against all claims, damages, causes of
action, costs or expenses, including court costs and reasonable attorney fees,
to the extent proximately caused by any negligent act or other wrongful conduct
arising from the subcontract agreement.  This clause must survive the
termination of the subcontract, including breach due to insolvency.  The Agency
may waive this requirement for itself, but not Health Plan enrollees, for
damages in excess of the statutory cap on damages for public entities, if the
subcontractor is a state agency or subdivision as defined by s. 768.28, F.S., or
a public health entity with statutory immunity.  All such waivers must be
approved in writing by the Agency;



 
(7)
Require that the subcontractor secure and maintain, during the life of the
subcontract, workers’ compensation insurance for all of its employees connected
with the work under this Contract unless such employees are covered by the
protection afforded by the Health Plan.  Such insurance shall comply with
Florida's Workers’ Compensation Law;



 
(8)
Specify that if the subcontractor delegates or subcontracts any functions of the
Health Plan, that the subcontract or delegation includes all the requirements of
this Contract;



 
(9)
Make provisions for a waiver of those terms of the subcontract, which, as they
pertain to Medicaid recipients, are in conflict with the specifications of this
Contract;



 
(10)
Provide for revoking delegation, or imposing other sanctions, if the
subcontractor’s performance is inadequate;



 
(11)
Provide that compensation to individuals or entities that conduct utilization
management activities is not structured so as to provide incentives for the



AHCA Contract No. FA905, Attachment II, Page 180 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
individual or entity to deny, limit, or discontinue medically necessary services
to any enrollee; and



 
(12)
Provide details about the following as required by Section 6032 of the federal
Deficit Reduction Act of 2005:



 
(a)
The False Claim Act;



 
(b)
The penalties for submitted false claims and statements;



 
(c)
Whistleblower protections; and



 
(d)
The law’s role in preventing and detecting fraud, waste and abuse, and each
person’s responsibility relating to detection and prevention.



P.
Hospital Provider Contracts



All hospital provider contracts must meet the requirements outlined in
Attachment II, Section VII, Provider Network D., Provider Contract
Requirements.  In addition, hospital provider contracts shall require that the
hospitals notify the Health Plan of enrollee pregnancies and births where the
mother is a Health Plan enrollee.  The hospital provider contract must also
specify which entity (Health Plan or hospital) is responsible for completing the
DCF Excel spreadsheet and submitting it to the appropriate DCF Customer Call
Center.  The hospital provider contract must also indicate that the Health
Plan’s name shall be indicated as the referring agency when the DCF Excel
spreadsheet is completed. (See Attachment II, Section III, Eligibility and
Enrollment)


Q.
Termination Procedures



 
1.
In conjunction with the Standard Contract, Section III., Item B., Termination,
all provider contracts and subcontracts shall contain termination
procedures.  The Health Plan agrees to extend the thirty (30) calendar-day
notice found in the Standard Contract, Section III., Item B.1., Termination at
Will, to one-hundred and twenty (120) calendar days’ notice.  The Health Plan
will work with the Agency to create a transition plan, including the orderly and
reasonable transfer of enrollee care and progress whether or not they are
hospitalized.  Depending on the volume of Health Plan enrollees affected, the
Agency may require an extension of the termination date.  The party initiating
the termination shall render written notice of termination to the other party by
certified mail, return receipt requested, or in person with proof of delivery,
or by facsimile letter followed by certified mail, return receipt
requested.  The notice of termination shall specify the nature of termination,
the extent to which performance of work under the Contract is terminated, and
the date on which such termination shall become effective.  In accordance with
s. 1932(e)(4), Social Security Act, the Agency shall provide the Health Plan
with an opportunity for a hearing prior to termination for cause.  This does not
preclude the Agency from terminating without cause.



 
2.
Upon receipt of final notice of termination, on the date and to the extent
specified in the notice of termination, the Health Plan shall:



AHCA Contract No. FA905, Attachment II, Page 181 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
a.
Continue work under the Contract until the termination date unless otherwise
required by the Agency;



 
b.
Cease enrollment of new enrollees under the Contract;



 
c.
Terminate all community outreach activities and subcontracts relating to
community outreach;



 
d.
Assign to the state those subcontracts as directed by the Agency's contracting
officer including all the rights, title and interest of the Health Plan for
performance of those subcontracts;



 
e.
In the event the Agency has terminated this Contract in one or more Agency areas
of the state, complete the performance of this Contract in all other areas in
which the Health Plan’s Contract was not terminated;



 
f.
Take such action as may be necessary, or as the Agency's contracting officer may
direct, for the protection of property related to the Contract that is in the
possession of the Health Plan and in which the Agency has been granted or may
acquire an interest;



 
g.
Not accept any payment after the Contract ends, unless the payment is for the
time period covered under the Contract.  Any payments due under the terms of
this Contract may be withheld until the Agency receives from the Health Plan all
written and properly executed documents as required by the written instructions
of the Agency;



 
h.
At least sixty (60) calendar days before the termination effective date, provide
written notification to all enrollees of the following information:  the date on
which the Health Plan will no longer participate in the state’s Medicaid program
and instructions on contacting the Agency’s choice counselor/enrollment broker
help line to obtain information on enrollment options and to request a change in
health plans.



R.
Waiver



No covenant, condition, duty, obligation, or undertaking contained in or made a
part of the Contract shall be waived except by written agreement of the parties,
and forbearance or indulgence in any other form or manner by either party in any
regard whatsoever shall not constitute a waiver of the covenant, condition,
duty, obligation, or undertaking to be kept, performed, or discharged by the
party to which the same may apply.  Until complete performance or satisfaction
of all such covenants, conditions, duties, obligations, or undertakings, the
other party shall have the right to invoke any remedy available under law or
equity notwithstanding any such forbearance or indulgence.


S.
Withdrawing Services from a County



If the Health Plan intends to withdraw services from a county, the Health Plan
shall provide the Agency with one-hundred and twenty (120) calendar days’ notice
and work with the Agency to develop a transition plan.  The Health Plan shall
provide written notice to all enrollees in that county at least sixty (60)
calendar days before the last day of service.  The notice shall contain the same
information as required for a notice of termination according to Attachment II,
Section XVI, Terms and Conditions, Item Q., Termination Procedures.  The Health
Plan shall also provide written notice of the withdrawal to all providers and
subcontractors in the county.


AHCA Contract No. FA905, Attachment II, Page 182 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract

 
T.
MyFloridaMarketPlace Vendor Registration



The Health Plan is exempt under Rule 60A-1.030(3)d(ii), FAC, from being required
to register in MyFloridaMarketPlace for this Contract.


U.
MyFloridaMarketplace Vendor Registration and Transaction Fee Exemption



The Health Plan is exempt from paying the one percent (1%) transaction fee per
60A-1.032(1)(g), FAC, for this Contract.


V.
Ownership and Management Disclosure



The Health Plan shall fully disclose ownership, management and control of
disclosing entities in accordance with state and federal law.


 
1.
Disclosure shall be made on forms prescribed by the Agency for the areas of
ownership and control interest (42 CFR 455.104, Form CMS 1513); business
transactions (42 CFR 455.105); conviction of crimes (42 CFR 455.106); public
entity crimes (s. 287.133(3)(a), F.S.); and disbarment and suspension (52
Fed.  Reg., pages 20360-20369, and Section 4707 of the Balanced Budget Act of
1997).  The forms are available through the Agency and are to be submitted to
HSD with the initial application for a Medicaid Health Plan and annually to HSD
and BMHC by September 1 of each Contract year thereafter. In addition, the
Health Plan shall submit to the BMHC and HSD full disclosure of ownership and
control of the Health Plan and any changes in management within five calendar
days of knowing the change will occur and at least sixty (60) calendar days
before any change in the Health Plan’s ownership or control takes effect.



 
2.
The following definitions apply to ownership disclosure:



 
a.
A person with an ownership interest or control interest means a person or
corporation that:



 
(1)
Owns, indirectly or directly, five percent (5%) or more of the Health Plan's
capital or stock, or receives five percent (5%) or more of its profits;



 
(2)
Has an interest in any mortgage, deed of trust, note, or other obligation
secured in whole or in part by the Health Plan or by its property or assets and
that interest is equal to or exceeds five percent of the total property or
assets; or



 
(3)
Is an officer or director of the Health Plan, if organized as a corporation, or
is a partner in the Health Plan, if organized as a partnership.



AHCA Contract No. FA905, Attachment II, Page 183 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract


 
b.
The percentage of direct ownership or control is calculated by multiplying the
percent of interest that a person owns by the percent of the Health Plan’s
assets used to secure the obligation.  Thus, if a person owns ten percent (10%)
of a note secured by sixty percent (60%) of the Health Plan’s assets, the person
owns six percent (6%) of the Health Plan.



 
c.
The percent of indirect ownership or control is calculated by multiplying the
percentage of ownership in each organization.  Thus, if a person owns ten
percent (10%) of the stock in a corporation, which owns eighty percent (80%) of
the Health Plan’s stock, the person owns eight percent (8%) of the Health Plan.



 
3.
The following definitions apply to management disclosure:



 
a.
Changes in management are defined as any change in the management control of the
Health Plan.  Examples of such changes are those listed below and in Section X,
Attachment II, or equivalent positions by another title.



 
b.
Changes in the board of directors or officers of the Health Plan, medical
director, chief executive officer, administrator, and chief financial officer.



 
c.
Changes in the management of the Health Plan where the Health Plan has decided
to contract out the operation of the Health Plan to a management
corporation.  The Health Plan shall disclose such changes in management control
and provide a copy of the contract to the Agency for approval at least sixty
(60) calendar days prior to the management contract start date.



 
4.
By September 1 of each Contract Year, the Health Plan shall conduct an annual
background check with the Florida Department of Law Enforcement on all persons
with five percent (5%) or more ownership interest in the Health Plan, or who
have executive management responsibility for the Health Plan, or have the
ability to exercise effective control of the Health Plan (see ss. 409.912 and
435.03, F.S.).



 
a.
The Health Plan shall submit, prior to execution of this Contract, complete sets
of fingerprints of principals of the Health Plan to HSD for the purpose of
conducting a criminal history record check (see s. 409.907, F.S.).



 
b.
Principals of the Health Plan shall be as defined in s. 409.907, F.S.



 
c.
The Health Plan shall submit to the Agency Contract Manager complete sets of
fingerprints of newly hired principals (officers, directors, agents, and
managing employees) within thirty (30) days of the hire date.



 
5.
The Health Plan shall submit to the Agency, within five (5) business days, any
information on any officer, director, agent, managing employee, or owner of
stock or beneficial interest in excess of five percent of the Health Plan who
has been found guilty of, regardless of adjudication, or who entered a plea of
nolo contendere or guilty to, any of the offenses listed in s. 435.03, F.S.  The
Health Plan shall submit information to HSD for such persons who have a record
of illegal conduct according to the background check.  The Health Plan shall
keep a record of all background checks to be available for Agency review upon
request.



AHCA Contract No. FA905, Attachment II, Page 184 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract





 
6.
The Agency shall not contract with a Health Plan that has an officer, director,
agent, managing employee, or owner of stock or beneficial interest in excess of
five percent (5%) of the Health Plan, who has committed any of the above listed
offenses (see ss. 409.912 and 435.03, F.S.).  In order to avoid termination, the
Health Plan shall submit a corrective action plan, acceptable to the Agency,
which ensures that such person is divested of all interest and/or control and
has no role in the operation and/or management of the Health Plan.



W.
Minority Recruitment and Retention Plan (See Item O. Subcontracts, sub-item
1.c., above, for other requirements)



The Health Plan shall implement and maintain a minority recruitment and
retention plan in accordance with s. 641.217, F.S.  The Health Plan shall have
policies and procedures for the implementation and maintenance of such a
plan.  The minority recruitment and retention plan may be company-wide for all
product lines.


X.      Independent Provider


It is expressly agreed that the Health Plan and any agents, officers, and/or
employees of the Health Plan or any subcontractors, in the performance of this
Contract shall act in an independent capacity and not as officers and employees
of the Agency or the State of Florida.  It is further expressly agreed that this
Contract shall not be construed as a partnership or joint venture between the
Health Plan or any subcontractor and the Agency and the State of Florida.


Y.
General Insurance Requirements



The Health Plan shall obtain and maintain the same adequate insurance coverage
including general liability insurance, professional liability and malpractice
insurance, fire and property insurance, and directors’ omission and error
insurance.  All insurance coverage for the Health Plan must comply with the
provisions set forth for HMOs in Rule 69O-191.069, F.A.C.; excepting that the
reporting, administrative, and approval requirements shall be to the Agency
rather than to the Department of Financial Services, Office of Insurance
Regulation (OIR).  All insurance policies must be written by insurers licensed
to do business in the State of Florida and in good standing with OIR.  All
policy declaration pages must be submitted to BMHC annually upon renewal.  Each
certificate of insurance shall provide for notification to the Agency in the
event of termination of the policy.




REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 


AHCA Contract No. FA905, Attachment II, Page 185 of 186
 
 

--------------------------------------------------------------------------------

 
 
HealthEase of Florida, Inc.
   Medicaid HMO Non-Reform Contract



Z.
Workers’ Compensation Insurance



The Health Plan shall secure and maintain during the life of the Contract,
workers’ compensation insurance for all of its employees connected with the work
under this Contract.  Such insurance shall comply with the Florida Workers’
Compensation Law (see Chapter 440, F.S.).  Policy declaration pages shall be
submitted to BMHC annually upon renewal.


AA.
  State Ownership



The Agency shall have the right to use, disclose, or duplicate all information
and data developed, derived, documented, or furnished by the Health Plan
resulting from this Contract.  Nothing herein shall entitle the Agency to
disclose to third parties data or information that would otherwise be protected
from disclosure by state or federal law.


BB.
  Emergency Management Plan



Annually by May 31 of each Contract year, the Health Plan shall submit to BMHC
for approval an emergency management plan specifying what actions the Health
Plan shall conduct to ensure the ongoing provision of health services in a
disaster or man-made emergency including, but not limited to, localized acts of
nature, accidents, and technological and/or attack-related emergencies.  If the
emergency management plan is unchanged from the previous year, the Health Plan
shall submit a certification to BMHC that the prior year’s plan is still in
place.


CC.
 Indemnification (See Attachment II, Exhibit 16; Standard Contract applies
unless indicated otherwise in Exhibit 16)

 

 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK







AHCA Contract No. FA905, Attachment II, Page 186 of 186
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
ATTACHMENT II
EXHIBIT 1
DEFINITIONS AND ACRONYMS


NOTE:  This exhibit provides Health Plan requirements in addition to Attachment
II of this Contract, unless otherwise specified.


N/A




REMAINDER OF PAGE INTENTIONALLY LEFT BLANK




AHCA Contract No. FA905, Attachment II, Exhibit 1, Page 1 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract



ATTACHMENT II
EXHIBIT 2
GENERAL OVERVIEW


NOTE:  This exhibit provides Health Plan requirements in addition to Attachment
II of this Contract, unless otherwise specified.
 

1.  All Health Plans Except Reform HMOs

 
Section II, General Overview, Item D., General Responsibilities of the Health
Plan


A Health Plan shall furnish services in an amount, duration and scope that are
no more restrictive than the services provided in the Medicaid fee-for-service
program and may reasonably be expected to achieve the purpose for which the
services are furnished.




REMAINDER OF PAGE INTENTIONALLY LEFT BLANK




AHCA Contract No. FA905, Attachment II, Exhibit 2, Page 2 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
ATTACHMENT II
EXHIBIT 3
ELIGIBILITY AND ENROLLMENT







NOTE:  This exhibit provides Health Plan requirements in addition to Attachment
II of this Contract, unless otherwise specified.


N/A



REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 


AHCA Contract No. FA905, Attachment II, Exhibit 3, Page 3 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
ATTACHMENT II
EXHIBIT 4
ENROLLEE SERVICES, COMMUNITY OUTREACH AND MARKETING


NOTE:  This exhibit provides Health Plan requirements in addition to Attachment
II of this Contract, unless otherwise specified.


N/A



REMAINDER OF PAGE INTENTIONALLY LEFT BLANK




AHCA Contract No. FA905, Attachment II, Exhibit 4, Page 4 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
ATTACHMENT II
EXHIBIT 5
COVERED SERVICES


NOTE:  This exhibit provides Health Plan requirements in addition to Attachment
II of this Contract, unless otherwise specified.
 

1.  Non-Reform Capitated Health Plans

 
Section V, Covered Services, Item G., Copayments


1.
The Health Plan shall not require a copayment or cost sharing for services
listed in Attachment I or Attachment II, Section V, Covered Services, Item A.,
Covered Services, including optional services, and Attachment II, Section V,
Covered Services, Item B., Optional Services, and Attachment II, Section V,
Covered Services, Item C., Expanded Services, nor may the Health Plan charge
enrollees for missed appointments.  The Health Plan agrees that the cost of the
services and deliverables specified in Section V, Covered Services, represent
the total cost to the state and the Agency for the contracted services and
deliverables and that no additional charges, fees, or costs may be added to this
amount or sought from the state, the Agency or the enrollees.



2.
For non-Reform HMOs, paragraph 1. above also applies to covered services listed
in Attachment II, Section VI, Behavioral Health Care.

 

2.  Non-Reform Health Plans covering dental as an optional service and Reform
Health Plans

 
Section V, Covered Services, Item H., Coverage Provisions, sub-item 3., Dental
Services


Dental services are defined in the Medicaid Dental Services Coverage and
Limitations Handbook.  For enrollees under age 21, the Health Plan shall cover
diagnostic services, preventive treatment, CHCUP dental screening (including a
direct referral to a dentist for enrollees beginning at three years of age or
earlier as indicated); restorative treatment, endodontic treatment, periodontal
treatment, surgical procedures and/or extractions, orthodontic treatment,
complete and partial dentures, complete and partial denture relines and repairs,
and adjunctive and emergency services.  Adult services include adult full and
partial denture services and medically necessary emergency dental procedures to
alleviate pain or infection.  Emergency dental care shall be limited to
emergency oral examinations, necessary x-rays, extractions, and incision and
drainage of abscess.
 

3.  All Capitated Health Plans



Section V, Covered Services, Item H., Coverage Provisions, sub-item 8.,
Out-of-Plan Use of Non-Emergency Services


a.
Unless otherwise specified in this Contract, where an enrollee uses
non-emergency services available under the Health Plan from a non-participating
provider, the Health Plan shall not be liable for the cost of such services
unless the Health Plan referred the enrollee to the non-participating provider
or authorized the out-of-network service.



AHCA Contract No. FA905, Attachment II, Exhibit 5, Page 5 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
b. 
In accordance with s. 409.912, F.S., the Health Plan shall reimburse any
hospital or physician that is outside the Health Plan’s authorized service area
for health-plan-authorized services at a rate negotiated with the hospital or
physician or according to the lesser of the following:



 
(1)
The usual and customary charge made to the general public by the hospital or
provider; or



 
(2)
The Florida Medicaid reimbursement rate established for the hospital or
provider.



c.
The Health Plan shall reimburse all out-of-network providers as described in s.
641.3155, F.S.



4.  Capitated Health Plans



Section V, Covered Services, Item H., Coverage Provisions, sub-item 10.,
Hospital Services – Inpatient


The Health Plan may provide services in a nursing home as downward substitution
for inpatient services.  Such services shall not be counted as inpatient
hospital days.
 

5.  Non-Reform Health Plans not covering transportation as an optional service

 
Section V, Covered Services, Item H., Coverage Provisions, sub-item 20.,
Transportation Services


The Health Plan shall refer enrollees needing transportation to the Agency’s
contracted CTD provider in order to assist them to keep and travel to medical
appointments.
 

6.  Non-Reform HMOs covering transportation as an optional service and Reform
Health Plans



Section V, Covered Services, Item H., Coverage Provisions, sub-item 20.,
Transportation Services
 
The Health Plan shall provide transportation services, including emergency
transportation, for its enrollees who have no other means of transportation
available to any Medicaid-compensable, medically necessary service, including
Medicaid services not covered by this Contract such as prescribed pediatric
extended care (this example does not apply to the specialty plan for children
with chronic conditions).


a.
The Health Plan shall comply with provisions of the Medicaid Transportation
Services Coverage and Limitations Handbooks. In any instance when compliance
conflicts with the terms of this Contract, the Contract prevails.  In no
instance may the limitations or exclusions imposed by the Health Plan be more
stringent than those in the Medicaid Transportation Services Coverage and
Limitations Handbooks.



b.
The Health Plan is not obligated to follow the requirements of the Commission
for the Transportation Disadvantaged (CTD) or the Transportation Coordinating
Boards as set forth in Chapter 427, F.S., unless the Health Plan has chosen to
coordinate services with the CTD.

 
c.     The Health Plan may provide transportation services directly through its
own network of transportation providers or through a provider contract
relationship, which may include
        the Commission for the Transportation Disadvantaged. In either case, the
Health Plan is responsible for monitoring provision of services to its
enrollees.

AHCA Contract No. FA905, Attachment II, Exhibit 5, Page 6 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
d.
The Health Plan shall:



 
(1)
Ensure that all transportation providers comply with standards set forth in
Chapter 427, F.S., and Rules 41-2 and 14-90, FAC. These standards include drug
and alcohol testing, safety standards, driver accountability, and driver
conduct.



 
(2)
Ensure that all transportation providers maintain vehicles and equipment in
accordance with state and federal safety standards and the manufacturers’
mechanical operating and maintenance standards for any and all vehicles used for
transportation of Medicaid recipients.



 
(3)
Ensure that all transportation providers comply with applicable state and
federal laws, including, but not limited to, the Americans with Disabilities Act
(ADA) and the Federal Transit Administration (FTA) regulations.



 
(4)
Ensure that transportation providers immediately remove from service any vehicle
that does not meet the Florida Department of Highway Safety and Motor Vehicles
licensing requirements, safety standards, ADA regulations, or Contract
requirements and re-inspect the vehicle before it is eligible to provide
transportation services for Medicaid recipients under this Contract.  Vehicles
shall not carry more passengers than the vehicle was designed to carry.  All
lift-equipped vehicles must comply with ADA regulations.



 
(5)
Ensure transportation services meet the needs of its enrollees including use of
multiload vehicles, public transportation, wheelchair vehicles, stretcher
vehicles, private volunteer transport, over-the-road bus service, or, where
applicable, commercial air carrier transport.



 
(6)
Collect and submit encounter data, as required elsewhere in this Contract;



 
(7)
Ensure a transportation network of sufficient size so that failure of any one
component will not impede the ability to provide the services required in this
Contract;



 
(8)
Ensure that any subcontracts for transportation services meet the subcontracting
requirements detailed in Attachment II, Section XVI, Terms and Conditions;



 
(9)
Maintain policies and procedures, consistent with 42 CFR 438.12 to ensure there
is no discrimination in serving high-risk populations or people with conditions
that require costly transportation;



        (10)
Ensure all transportation providers maintain sufficient liability insurance to
meet requirements of Florida law.



e.
The Health Plan shall be responsible for the cost of transporting an enrollee
from a nonparticipating facility or hospital to a participating facility or
hospital if the reason for transport is solely for the Health Plan's
convenience.

 
f.      The Health Plan shall approve and process claims for transportation
services in accordance with the requirements set forth in this Contract.

AHCA Contract No. FA905, Attachment II, Exhibit 5, Page 7 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
g.
If the Health Plan subcontracts for transportation services, it shall provide a
copy of the model subcontract to BMHC for approval before use.



h.
Before providing transportation services, the Health Plan shall provide BMHC a
copy of its policies and procedures for approval relating to the following:



 
(1)
How the Health Plan will determine eligibility for each enrollee and what type
of transportation to provide that enrollee;



 
(2)
The Health Plan's procedure for providing prior authorization to enrollees
requesting transportation services;



 
(3)
How the Health Plan will review transportation providers to prevent and/or
identify those who falsify encounter or service reports, overstate reports or
upcode service levels, or commit any form of fraud or abuse as defined in s.
409.913, F.S.;



 
(4)
How the Health Plan will deal with providers who alter, falsify or destroy
records before the end of the retention period; make false statements about
credentials; misrepresent medical information to justify referrals; fail to
provide scheduled transportation; or charge enrollees for covered services;



 
(5)
How the Health Plan will provide transportation services outside its service
area.



i.
The Health Plan shall report immediately, in writing to BMHC, any
transportation-related adverse or untoward incident (see s. 641.55, F.S.).  The
Health Plan shall also report, immediately upon identification, in writing to
MPI, all instances of suspected enrollee or transportation services provider
fraud or abuse.  (As defined in s. 409.913, F.S. See also Attachment II, Section
X, Administration and Management, on fraud and abuse.)



j.
The Health Plan shall ensure compliance with the minimum liability insurance
requirement of $100,000 per person and $200,000 per incident for all
transportation services purchased or provided for the transportation
disadvantaged through the Health Plan.  (See s. 768.28(5), F.S.)  The Health
Plan shall indemnify and hold harmless the local, state, and federal governments
and their entities and the Agency from any liabilities arising out of or due to
an accident or negligence on the part of the Health Plan and/or all
transportation providers under contract to the Health Plan.



k.
The Health Plan shall ensure adequate seating for paratransit services for each
enrollee and escort, child, or personal care attendant, and shall ensure that
the vehicle meets the following requirements and does not transport more
passengers than the registered passenger seating capacity in a vehicle at any
time:



 
(1)
Enrollee property that can be carried by the passenger and/or driver, and can be
stowed safely on the vehicle, shall be transported with the passenger at no
additional charge.  The driver shall provide transportation of the following
items, as applicable, within the capabilities of the vehicle:



 
(a)
Wheelchairs;

 
(b)
Child seats;

 
(c)
Stretchers;

 
(d)
Secured oxygen;

 
AHCA Contract No. FA905, Attachment II, Exhibit 5, Page 8 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
 
 
 
(e)
 
Personal assistive devices; and/or

 
(f)
Intravenous devices.



 
(2)
Each vehicle shall have posted inside the Health Plan’s toll-free telephone
number for enrollee complaints;



 
(3)
The interior of all vehicles shall be free from dirt, grime, oil, trash, torn
upholstery, damaged or broken seats, protruding metal or other objects or
materials which could soil items placed in the vehicle or cause discomfort to
enrollees;



 
(4)
The transportation provider shall provide the enrollee with boarding assistance,
if necessary or requested, to the seating portion of the vehicle.  Such
assistance shall include, but not be limited to, opening the vehicle door,
fastening the seat belt or wheelchair securing devices, storage of mobility
assistive devices and closing the vehicle door.  In the door-through-door
paratransit service category, the driver shall open and close doors to
buildings, except in situations in which assistance in opening and/or closing
building doors would not be safe for passengers remaining in the vehicle.  The
driver shall provide assisted access in a dignified manner.



 
(5)
Smoking, eating and drinking are prohibited in any vehicle, except in cases in
which, as a medical necessity, the enrollee requires fluids or sustenance during
transport;



 
(6)
All vehicles must be equipped with two-way communications, in good working order
and audible to the driver at all times, by which to communicate with the
transportation services hub or base of operations;



 
(7)
All vehicles must have working air conditioners and heaters.



l.
Vehicle transfer points shall provide shelter, security, and safety of
enrollees.



m.
The transportation provider shall maintain a passenger/trip database for each
enrollee it transports.



n.
The Health Plan shall establish a minimum twenty-four (24) hour advance
notification policy to obtain transportation services, and the Health Plan shall
communicate that policy to its enrollees and transportation providers.



o.
The Health Plan shall establish enrollee pick-up windows and communicate those
timeframes to enrollees and transportation providers.



p.
The Health Plan shall establish performance measures to evaluate the safety,
quality, timeliness, and adequacy of its transportation services. The
transportation performance measures shall be submitted to the Medicaid Bureau of
Quality Management for approval by the end of the first month of the Contract
term and report on those measures to the Agency as specified in Attachment II,
Section VIII, Quality Management, Item A., Quality Improvement, sub-item 3.c.

 
q.     The Health Plan shall provide an annual attestation to BMHC by January 1 
of each Contract year that it is in full compliance with the policies and
procedures relating to
        transportation services, and that all vehicles used for transportation
services have received annual safety inspections.

 
AHCA Contract No. FA905, Attachment II, Exhibit 5, Page 9 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

r.
The Health Plan shall provide an annual attestation to BMHC by January 1 of each
Contract Year that all drivers providing transportation services have passed
background checks and meet all qualifications specified in law and in rule.

 


 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK





AHCA Contract No. FA905, Attachment II, Exhibit 5, Page 10 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
ATTACHMENT II
EXHIBIT 6
HMOS & REFORM HEALTH PLANS
BEHAVIORAL HEALTH CARE


NOTE:  This exhibit provides Health Plan requirements in addition to Attachment
II of this Contract, unless otherwise specified.
 

1.  Reform Health Plans and Non-Reform HMOs

 
A.
General Provisions



 
1.
The Health Plan shall name a staff member employed by the Health Plan with a
behavioral health-related license or training and experience in behavioral
health to maintain oversight responsibility for behavioral health services and
to act as liaison to the Agency.



 
2.
The Health Plan’s medical director shall appoint a board-certified or
board-eligible Florida-licensed psychiatrist (staff psychiatrist) to oversee the
provision of behavioral health services to enrollees.  The Health Plan may
delegate this duty to a third party by a written subcontract.



 
3.
The Agency shall review and approve the Health Plan’s behavioral health services
staff and any subcontracted behavioral health care providers in order to
determine the Health Plan’s compliance with all licensure requirements.



 
4.
The Health Plan shall provide a full range of medically necessary behavioral
health services authorized under the State Plan and specified by this Contract
for all enrollees.



 
a.
Nothing in this Contract shall be construed as preventing the plan from
substituting additional services supported by nationally recognized,
evidence-based clinical guidelines for those provided in the Medicaid handbooks
described below or from using different or alternative services, based on
nationally recognized, evidence-based practices, methods, or approaches to
assist individual enrollees, provided that the net effect of this substitution
and these alternatives is that the overall benefits available to the enrollee
are at least equivalent to those described in the applicable handbooks. 



 
b.
Provision of substitution or alternate services shall not supplant or relieve
the Health Plan from providing covered services if needed.



 
5.
The Health Plan shall provide the following services as described in the Mental
Health Targeted Case Management Coverage & Limitations Handbook and the
Community Behavioral Health Services Coverage & Limitations Handbook (the
Handbooks).  The Health Plan shall not alter the amount, duration and scope of
such services from that specified in the Handbooks. The Health Plan shall not
establish service limitations that are lower than, or inconsistent with, the
Handbooks.



 
a.
Inpatient hospital services for psychiatric conditions (ICD-9-CM codes 290
through 290.43, 290.8, 290.9, 293.0 through 298.9, 300 through 301.9, 302.7,
306.51 through 312.4 and 312.81 through 314.9, 315.3, 315.31, 315.5, 315.8, and
315.9);



AHCA Contract No. FA905, Attachment II, Exhibit 6, Page 11 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
 
b.
Outpatient hospital services for psychiatric conditions (ICD-9-CM codes 290
through 290.43, 290.8, 290.9, 293 through 298.9, 300 through 301.9, 302.7,
306.51 through 312.4 and 312.81 through 314.9, 315.3, 315.31, 315.5, 315.8, and
315.9);



 
c.
Psychiatric physician services (for psychiatric specialty codes 42, 43, 44 and
ICD-9-CM codes 290 through 290.43, 290.8, 290.9, 293.0 through 298.9, 300
through 301.9, 302.7, 306.51 through 312.4 and 312.81 through 314.9, 315.3,
315.31, 315.5, 315.8, and 315.9);



 
d.
Community mental health services (ICD-9-CM codes 290 through 290.43, 290.8,
290.9, 293.0 through 298.9, 300 through 301.9, 302.7, 306.51 through 312.4 and
312.81 through 314.9, 315.3, 315.31, 315.5, 315.8, and 315.9); and for these
procedure codes H0001, H0001HN; H0001HO, H0001TS; H0031; H0031HO; H0031HN;
H0031TS; H0032; H0032TS; H0046; H0047; H2000; H2000HO; H2000HP; H2010HO;
H2010HE; H2010HF; H2010HQ; H2012; H2012HF; H2017; H2019; H2019HM; H2019HN;
H2019HO; H2019HQ; H2019HR; T1007; T1007TS; T1015; T1015HE; T1015HF; T1023HE; or
T1023HF;



 
e.
Mental Health Targeted Case Management (Children: T1017HA; Adults: T1017); and



 
f.
Mental Health Intensive Targeted Case Management (Adults: T1017HK).



 
6.
Non-Covered Services



 
a.
The following services are not covered by the Health Plan:



 
(1)
Specialized therapeutic foster care;



 
(2)
Therapeutic group care services;



 
(3)
Behavioral health overlay services;



 
(4)
Community substance abuse services, except as required by this Contract;



 
(5)
Residential care;



 
(6)
Statewide Inpatient Psychiatric Program (SIPP) services;



 
(7)
Clubhouse services; and



 
(8)
Comprehensive behavioral assessment.



 
b.
The Health Plan shall not be responsible for the provision of behavioral health
services to enrollees assigned to a FACT team by the DCF Substance Abuse and
Mental Health Program (SAMH) Office.



 
c.
The Health Plan is not responsible for behavioral health services for enrollees
who are enrolled in the Child Welfare Prepaid Mental Health Plan (CWPMHP) with
the exception of CWPMHP enrollees residing in Area 1 and the following counties
in Area 6:  Hardee, Highlands, Manatee and Polk. In Area 1 and the above listed
Area 6 counties, the Health Plan is responsible for providing behavioral health
care services, provided it is approved to cover those counties as specified in
Attachment I of this Contract.



AHCA Contract No. FA905, Attachment II, Exhibit 6, Page 12 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
 
7.
If an enrollee makes a request for behavioral health services to the Health
Plan, the Health Plan shall provide the enrollee with the name (or names) of
qualified behavioral health care providers, and if requested, assist the
enrollee with making an appointment with the provider that is within the
required access times indicated in Attachment II, Section VII, Provider Network,
Item F., Appointment Waiting Times and Geographic Access Standards, and
Attachment II, Section VI, Behavioral Health Care.



 
8.
Services available under the Health Plan shall represent a comprehensive range
of appropriate services for both children/adolescents and adults who experience
impairments ranging from mild to severe and persistent.  This section outlines
the Agency’s expectations and requirements related to each of the categories of
service.



 
a.
(Capitated Health Plans only) - The Health Plan may provide expanded services
under the Contract as a substitution of care or downward substitution.



 
b.
(Capitated Health Plans only) - When the Health Plan intends to provide a
service as a downward substitution, the provider must use clinical rationale for
determining the benefit of the service for the enrollee.



B.
Provider Network



 
1.
The Health Plan shall have at least one (1) certified adult psychiatrist and at
least one (1) board-certified child psychiatrist (or one (1) child psychiatrist
who meets all education and training criteria for board certification) that is
available within thirty (30) minutes’ average travel time for urban areas and
sixty (60) minutes’ average travel time for rural areas of all enrollees.



 
2.
For rural areas, if the Health Plan does not have a provider with the necessary
experience, BMHC may waive, in writing, the travel time requirements of
paragraph B.1., above.



 
3.
The Health Plan shall ensure that outpatient staff includes at least one (1) FTE
direct service behavioral health provider per 1,500 enrollees. The Agency
expects the Health Plan’s staffing pattern for direct service providers to
reflect the ethnic and racial composition of the community.



 
4.
The Health Plan’s array of direct service behavioral health providers for
children under age 18 and adults shall include, but not be limited to, providers
that are licensed or eligible for licensure, and demonstrate two (2) years of
clinical experience in the following specialty areas or with the following
populations:



 
a.
Adoption/attachment issues;



 
b.
Post traumatic stress syndrome;



 
c.
Dual diagnosis (mental illness/developmental disability);



 
d.
Co-occurring diagnosis (mental illness/substance abuse);



AHCA Contract No. FA905, Attachment II, Exhibit 6, Page 13 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
 
e.
Gender/sexual issues;



 
f.
Geriatric/aging issues;



 
g.
Eating disorders;



 
h.
Adolescent/children’s issues;



 
i.
Sexual/physical abuse (adult);



 
j.
Sexual/physical abuse (children/adolescents);



 
k.
Separation, grief and loss;



 
l.
Domestic violence/adult;



 
m.
Non-clinical specialties:



 
(1)
Behavioral analysis;



 
(2)
Behavior management/alternative therapies for children/adolescents;



 
(3)
Court-ordered mental health evaluations;



 
(4)
Expert witness testimony;



 
(5)
Child protection or foster care; and



 
(6)
Bi-lingual (English/Spanish, for example).



 
5.
Mental health targeted case managers shall not be counted as direct service
behavioral health providers.



 
6.
The Health Plan shall have access to no fewer than one (1) fully accredited
psychiatric community hospital bed per 2,000 enrollees, as appropriate, for both
children/adolescents and adults.  Specialty psychiatric hospital beds may be
used to count toward this requirement when psychiatric community hospital beds
are not available within a particular community.  Additionally, the Health Plan
shall have access to sufficient numbers of accredited hospital beds on a
medical/surgical unit to meet the need for medical detoxification treatment.



 
7.
The Health Plan’s facilities must be licensed, as required by law and rule,
accessible to the handicapped, in compliance with federal Americans with
Disabilities Act guidelines, and have adequate space, supplies, good sanitation,
and fire, safety, and disaster preparedness and recovery procedures in
operation.



 
8.
The Health Plan shall ensure that it has providers that are qualified to serve
enrollees and experienced in serving severely emotionally disturbed
children/adolescents and severely and persistently mentally ill adults.  The
Health Plan shall maintain documentation of its providers’ experience in the
providers’ credentialing files.  See Section VII, Provider Network, Item H.
Credentialling and Recredentialling, for additional requirements.



AHCA Contract No. FA905, Attachment II, Exhibit 6, Page 14 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
 
9.
Before beginning behavioral health services, the Health Plan shall enter into
agreements for coordination of care and treatment of enrollees, jointly or
sequentially served, with community mental health care center(s) that are not a
part of the Health Plan’s provider network.  The Health Plan shall enter into
similar agreements with agencies funded pursuant to Chapter 394, F.S.  The
Agency shall approve all model agreements between the Health Plan and community
mental health center(s)/agencies before the Health Plan enters into the
agreement.  This requirement shall not apply if the Health Plan provides the
Agency with documentation that shows the Health Plan has made a good faith
effort to contract with the center(s)/agencies but could not reach agreement.



        10.
The Health Plan shall request current behavioral health care provider
information from all new enrollees upon enrollment.  The Health Plan shall
solicit these providers to participate in the Health Plan’s network.  The Health
Plan may request in writing that the Agency grant exemption to a Health Plan
from soliciting a specific behavioral health services provider on a case-by-case
basis.



        11.
Pursuant to s. 409.912(4)(b)(7), F.S., the Health Plan shall make a good faith
effort to contract for the provision of behavioral health services with all
local community mental health providers designated by the Agency and DCF unless
waived by the Agency.



        12.
The Health Plan shall submit contracted and subcontracted behavioral health
staffing information to BMHC as follows:



 
a.
Annually for Health Plans providing Medicaid behavioral health services for more
than twelve (12) months.  Reports are due no later than August 15th and shall
reflect staffing in the month of June;



 
b.
Quarterly for Health Plans providing Medicaid behavioral health services for
twelve (12) months or less. Reports are due forty-five (45) calendar days
following the end of the quarter and shall reflect staffing for the last month
of the quarter.



C.
Service Requirements



1.     Inpatient Hospital Services


 
a.
Inpatient hospital services are medically necessary behavioral health services
provided in a hospital setting. (See Section V, Covered Services, Item H.,
Coverage Provisions, sub-item 10., Hospital Services – Inpatient.)  The
inpatient care and treatment services that an enrollee receives must be under
the direction of a licensed physician with the appropriate medical specialty
requirements.  Capitated Health Plans may provide inpatient hospital services in
a general hospital psychiatric unit or in a specialty hospital.



 
b.
A hospital’s per diem (daily rate) for inpatient mental health hospital care and
treatment covers all services and items furnished during a twenty-four (24) hour
period. The facilities, supplies, appliances, and equipment furnished by the
hospital during the inpatient stay are included in the per diem as well as the
related nursing, social, and other services furnished by the hospital during the
inpatient stay.



 
c.
For all child/adolescent enrollees (up to age 21) and pregnant adults in Reform,
the Health Plan shall be responsible for the provision of up to three-hundred
and sixty-five



AHCA Contract No. FA905, Attachment II, Exhibit 6, Page 15 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
 
(365) days of behavioral health-related hospital inpatient care for each state
fiscal year.  For all non-pregnant adults in Reform, the Health Plan shall be
responsible for up to forty-five (45) days of behavioral health-related
inpatient coverage and up to three-hundred and sixty-five (365) days of
behavioral health-related emergency inpatient care, for each state fiscal
year.  For non-reform, the Health Plan shall be responsible for providing up to
forty-five (45) days of behavioral health-related hospital inpatient care for
each state fiscal year for all enrollees.



 
d.
For all enrollees, the Health Plan shall pay for inpatient mental health-related
hospital days determined medically necessary by the Health Plan’s medical
director or designee, up to the maximum number of days required under the
Contract.



 
e.
If an enrollee is admitted to a hospital for a non-psychiatric diagnosis and
during the same hospitalization transfers to a psychiatric unit or receives
treatment for a psychiatric diagnosis, the Health Plan is at risk for the
medically necessary behavioral health treatment inpatient days up to the maximum
number of days required under this Contract.



 
f.
The Health Plan shall cover the cost of all enrollees’ medically necessary stays
resulting from a mental health emergency, until such time as the Health Plan can
safely transport the enrollee to a designated facility.



 
g.
Capitated Health Plans only – Crisis stabilization units (CSU) may be used as a
downward substitution for inpatient psychiatric hospital care when determined
medically appropriate.  These bed days are calculated on a two-for-one
basis.  Beds funded by the DCF SAMH cannot be used for enrollees if there are
non-funded clients in need of the beds.  If CSU beds are at capacity, and some
of the beds are occupied by enrollees, and a non-funded client presents in need
of services, the enrollees must be transferred to an appropriate facility to
allow the admission of the non-funded client.  Therefore, the Health Plan shall
demonstrate adequate capacity for inpatient hospital care in anticipation of
such transfers.



 
h.
The Health Plan shall coordinate hospital discharge planning for psychiatric
admissions and substance abuse detoxification to ensure inclusion of appropriate
post-discharge care.  This provision does not apply to admissions to residential
settings not covered by the Health Plan.



 
(1)
Enrollees admitted to an acute care facility (inpatient hospital or CSU) shall
receive appropriate services upon discharge from the acute care facility.



 
(2)
The Health Plan shall have follow-up services available to enrollees within
twenty-four (24) hours of discharge from an acute care facility, provided the
acute care facility notified the Health Plan it had provided services to the
enrollees.



 
i.
BMHC shall sanction the Health Plan, as described in Attachment II, Section XIV,
Sanctions, for any inappropriate over-utilization of state mental health
treatment facility services for its enrollees.





REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


AHCA Contract No. FA905, Attachment II, Exhibit 6, Page 16 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract


2.    Outpatient Hospital Services


Outpatient hospital services are medically necessary behavioral health services
provided in a hospital setting.  The outpatient care and treatment services that
an enrollee receives must be under the direction of a licensed physician with
the appropriate specialty.


3.    Emergency Services – Behavioral Health Services


 
a.
Crisis Intervention Mental Health Services and Post-Stabilization Care Services



 
(1)
Crisis intervention services include intervention activities of less than
twenty-four (24) hour duration (within a twenty-four (24) hour period) designed
to stabilize an enrollee in a psychiatric emergency.



 
(2)
Post-stabilization care services include any of the mandatory services that a
treating physician views as medically necessary, that are provided after an
enrollee is stabilized from an emergency mental health condition in order to
maintain the stabilized condition, or under the circumstances described in 42
CFR 438.114(e) to improve or resolve the enrollee’s condition.



 
b.
An out-of-area, non-participating provider shall notify the Health Plan within
twenty-four (24) hours of the enrollee’s presenting for emergency behavioral
health services.  In cases in which the enrollee has no identification, or is
unable to orally identify himself/herself when presenting for behavioral health
services, the out-of-area, non-participating provider shall notify the Health
Plan within twenty-four (24) hours of learning the enrollee’s identity.  The
out-of-area, non-participating provider shall deliver to the Health Plan the
medical records that document that the identity of the enrollee could not be
ascertained at the time the enrollee presented for emergency behavioral health
services due to the enrollee’s condition.

 


 
c.
If the out-of-area, non-participating provider fails to provide the Health Plan
with an accounting of the enrollee’s presence and status within twenty-four (24)
hours after the enrollee presents for treatment and provides identification, the
Health Plan shall approve claims only for the time period required for treatment
of the enrollee’s emergency behavioral health services, as documented by the
enrollee’s medical record.



 
d.
The Health Plan shall review and approve or disapprove all out-of-plan emergency
behavioral health service claims within the time frames specified for emergency
claims payment in Attachment II, Section V, Covered Services, Item H., Coverage
Provisions, sub-item 7., Emergency Services.



 
e.
The Health Plan shall submit to BMHC for review and final determination all
denied appeals from behavioral health care providers and out-of-plan,
non-participating behavioral health care providers for denied emergency
behavioral health service claims.  The provider, whether a participating
provider or not, must submit the denied appeal to the BMHC within ten (10)
calendar days after receiving notice of the Health Plan’s final appeal
determination.



 
f.
The Health Plan shall not deny emergency services for enrollees presenting at
participating or non-participating receiving facilities for involuntary
examination under



AHCA Contract No. FA905, Attachment II, Exhibit 6, Page 17 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
 
the Baker Act.  The Health Plan shall evaluate the need for and authorize or
deny any additional services within three (3) hours of being notified by
telephone from the receiving facility.



 
(1)
The receiving facility must notify the Health Plan within four (4) hours of the
enrollee’s presenting.  If the receiving facility fails to notify the Health
Plan of the enrollee’s presence and status within four (4) hours, the Health
Plan shall pay for only the first four (4) hours of the enrollee’s treatment,
subject to medical necessity.



 
(2)
If the receiving facility is a non-participating receiving facility and
documents in the medical record that it is unable, after a good faith effort, to
identify the enrollee and, therefore, fails to notify the Health Plan of the
enrollee’s presence, the Health Plan shall cover medical stabilization lasting
no more than three (3) calendar days from the date the enrollee presented at the
receiving facility, as documented by the enrollee’s medical record and subject
to medical necessity, unless there is irrefutable evidence in the medical record
that a longer period was required to treat the enrollee.



 
g.
Fee-for-service Health Plans shall follow provisions of subparagraph f. above
for receiving facilities that are not CSUs.



4.      Physician Services


 
a.
Physician services are those services rendered by a licensed physician who
possesses the appropriate medical specialty requirements, when applicable.  A
psychiatrist must be Florida licensed and certified as a psychiatrist by the
American Board of Psychiatry and Neurology or the American Osteopathic Board of
Neurology and Psychiatry, or have completed a psychiatry residency accredited by
the Accreditation Council for Graduate Medical Education (ACGME) or the Royal
College of Physicians and Surgeons of Canada.



 
b.
Physician services include specialty consultations for evaluations.  A physician
consultation shall include an examination and evaluation of the enrollee with
information from family member(s) or significant others as appropriate.  The
consultation shall include written documentation on an exchange of information
with the attending provider.  The components of the evaluation and management
procedure code and diagnosis code must be documented in the enrollee’s medical
record.  A hospital visit to an enrollee in an acute care hospital for a
behavioral health diagnosis shall be documented with a behavioral health
procedure code and behavioral health diagnosis code.  All procedures with a
minimum time requirement shall be documented in the enrollee’s medical record to
show the time spent providing the service to the enrollee.  The Health Plan
shall be responsive to requests for consultations made by the PCP.



 
c.
Physicians are required to coordinate medically necessary behavioral health
services with the PCP and other providers involved with the enrollee’s
care.  The Health Plan shall draft and implement a set of protocols that
indicate when such coordination is required.





 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



AHCA Contract No. FA905, Attachment II, Exhibit 6, Page 18 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract


5.      Community Mental Health Services


a.      General Provisions


 
(1)
Community mental health services include behavioral health services that are
provided for the maximum reduction of the enrollee’s behavioral health
disability and restoration to the best possible functional level.  Such services
can reasonably be expected to improve the enrollee’s condition or prevent
further regression.  The Health Plan shall provide medically necessary community
mental health services rendered or recommended by a physician or psychiatrist
and included in a treatment plan.  Services must be provided to enrollees of all
ages.  Services should emphasize the value of early intervention, be age
appropriate and be sensitive to the enrollee’s developmental level.  The term
“community” is not intended to suggest that the services must be provided by
state-funded facilities or to preclude state-funded centers from providing these
services.



 
(2)
Services shall meet the intent of those covered in the Florida Medicaid
Community Mental Health Services Coverage and Limitations Handbook.  Although
the Health Plan can provide flexible services, the service limits and medical
necessity criteria cannot be more restrictive than those in Medicaid policy as
stated in Medicaid Mental Health Targeted Case Management Coverage & Limitations
Handbook and the Community Behavioral Health Services Coverage & Limitations
Handbook (Handbooks) and this Contract.



 
(3)
The Health Plan shall establish medical necessity criteria, including those for
admission, continuing stay, and discharge, for all mandatory and optional
services.  Criteria must be specific to enrollee ages and diagnoses and must
account for orders for involuntary outpatient placement pursuant to s. 394.4655,
F.S.  These criteria shall be submitted to BMHC for review and approval when
developed and/or when changed.



b.      Treatment Plan Development and Modification:


 
(1)
Treatment planning includes working with the enrollee, the enrollee’s natural
support system, and all involved treating providers to develop an individualized
plan for addressing identified clinical needs.  A behavioral health care
provider must complete a face-to-face interview with the enrollee during the
development of the plan.



 
(2)
In addition to the Handbook requirements, the individualized treatment plan
shall:



 
(a)
Be recovery-oriented and promote resiliency;



 
(b)
Be enrollee-directed;



 
(c)
Accurately reflect the presenting problems of the enrollee;



 
(d)
Be based on the strengths of the enrollee, family, and other natural support
systems;



AHCA Contract No. FA905, Attachment II, Exhibit 6, Page 19 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
(e)   Provide outcome-oriented objectives for the enrollee;


 
(f)
Include an outcome-oriented schedule of services that will be provided to meet
the enrollee’s needs;



 
(g)
Include the coordination of services not covered by the Health Plan such as
school-based services, vocational rehabilitation, housing supports, Medicaid
fee-for-service substance abuse treatment, and physical health care; and



 
(h)
For enrollees in the child welfare system the individual treatment plans shall
be coordinated with and complement the goals of the child welfare case plan.



 
(3)
Individualized treatment plan reviews shall be conducted at six (6) month
intervals to assure that the services being provided are effective and remain
appropriate for addressing individual enrollee needs.  Additionally, a review is
expected whenever clinically significant events occur or when treatment is not
meeting the enrollee’s needs.  The provider is expected to use the
individualized treatment plan review process in the utilization management of
medically necessary services.  For further guidance see the most recent
Community Behavioral Health Services and Coverage Handbook.



c.      Evaluation and Assessment Services


 
(1)
Evaluation and testing services include psychological testing (standardized
tests) and evaluations that assess the enrollee’s functioning in all
areas.  Evaluations completed prior to provision of treatment shall include a
holistic view of factors that underlie or may have contributed to the need for
behavioral health services.  Diagnostic evaluations are included in this
category.  Diagnostic evaluations shall be comprehensive and must be used in the
development of an individualized treatment plan.  All evaluations shall be
appropriate to the age, developmental level and functioning of the
enrollee.  All evaluations shall include a clinical summary that integrates all
the information gathered and identifies the enrollee’s needs.  The evaluation
shall prioritize the clinical needs, evaluate the effectiveness of any prior
treatment, and include recommendations for interventions and mental health
services to be provided.  All new enrollees who appear for treatment services
shall receive an evaluation unless there is sufficient collateral information
that a new evaluation would not be necessary.



 
(2)
Evaluation services, when determined medically necessary, shall include
assessment of mutual status, functional capacity, strengths and service needs by
trained mental health staff.



 
(3)
Before receiving any community mental health services, children ages 0-5 shall
have a current assessment (within one (1) year) of presenting symptoms and
behaviors; developmental and medical history; family psychosocial and medical
history; assessment of family functioning; a clinical interview with the primary
caretaker and an observation of the child’s interaction with the caretaker; and
an observation of the child’s language, cognitive, sensory, motor, self-care,
and social functioning.



AHCA Contract No. FA905, Attachment II, Exhibit 6, Page 20 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
 
d.
Medical and Psychiatric Services



 
(1)
These services include medically necessary interventions that require the skills
and expertise of a psychiatrist, psychiatric ARNP, or physician.



 
(2)
Medical psychiatric interventions include the prescribing and management of
medications, monitoring side effects associated with prescribed medications,
individual or group medical psychotherapy, psychiatric evaluation (for
diagnostic purposes and for initiating treatment), psychiatric review of
treatment records for diagnostic purposes, and psychiatric consultation with an
enrollee’s family or significant others, PCPs, and other treatment providers.



 
(3)
Interventions related to specimen collections, taking vital signs and
administering injections are also a covered service.



 
(4)
Treatment services are distinguished from the physician services outlined above
in that they are provided through a community mental health
provider.  Psychiatric or physician services must be at sites where substantial
amounts of community mental health services are provided.



e.      Behavioral Health Therapy Services


 
(1)
Therapy services include individual and family therapy, group therapy and
behavioral health day services.  These services may include psychotherapy or
supportive counseling focused on assisting enrollees with the problems or
symptoms identified in an assessment.  The focus should be on identifying and
utilizing the strengths of the enrollee, family, and other natural support
systems.  Therapy services shall be geared to the individual needs of the
enrollee and shall be sensitive to the age, developmental level, and functional
level of the enrollee.



 
(2)
Family and marital therapy are also included in this category.  Examples of
interventions include those that focus on resolution of a life crisis or an
adjustment reaction to an external stressor or developmental challenge.



 
(3)
Behavioral health day services are designed to enable enrollees to function
successfully in the community in the least restrictive environment and to
restore or enhance ability for social and pre-vocational life management
services.  The primary functions of behavioral health day services are
stabilization of the symptoms related to a behavioral health disorder to reduce
or eliminate the need for more intensive levels of care, to provide transitional
treatment after an acute episode, or to provide a level of therapeutic intensity
not possible in a traditional outpatient setting.



f.      Community Support and Rehabilitative Services


 
(1)
These services include psychosocial rehabilitation services and clubhouse
services.  Clubhouse services are excluded from the Health Plan’s coverage but
are covered under fee-for-service Medicaid.  Psychosocial rehabilitation
services may be provided in a facility, home, or community setting.  These
services assist enrollees in functioning within the limits of a disability or
disabilities resulting from a mental illness.  Services focus on restoration of
a previous level of functioning or improving the level of functioning.  Services
must be individualized and directly related to goals for improving functioning
within a major life domain.



AHCA Contract No. FA905, Attachment II, Exhibit 6, Page 21 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 



 
(2)
The coverage must include a range of social, educational, vocational,
behavioral, and cognitive interventions to improve enrollees’ potential for
social relationships, occupational/educational achievement and living skills
development.  Skills training development is also included in this category and
includes activities aimed toward restoration of enrollees’ skills/abilities that
are essential for managing their illness, actively participating in treatment,
and conducting the requirements of daily independent living.  Providers must
offer the services in a setting best suited for desired outcomes, i.e., home or
community-based settings.



 
(3)
Psychosocial rehabilitative services may also be provided to assist enrollees in
finding or maintaining appropriate housing arrangements or to maintain
employment.  Interventions should focus on the restoration of skills/abilities
that are adversely affected by the mental illness and supports required to
manage the enrollee’s housing or employment needs.  The provider must be
knowledgeable about TANF and is responsible for medically necessary mental
health services that will assist the individual in finding and maintaining
employment.



 
g.
Therapeutic Behavioral On-Site Services (TBOS) for Children and Adolescents



 
(1)
TBOS services are community services and natural supports for
children/adolescents with serious emotional disturbances.  Clinical services
include provision of a professional level therapeutic service that may include
teaching problem solving skills, behavioral strategies, normalization activities
and other treatment modalities that are determined to be medically
necessary.  These services shall be designed to maximize strengths and reduce
behavior problems or functional deficits stemming from the existence of a mental
health disorder.  Social services include interventions designed for the
restoration, modification, and maintenance of social, personal adjustment and
basic living skills.



 
(2)
TBOS services are intended to maintain the child/adolescent in the home and to
prevent reliance upon a more intensive, restrictive, and costly mental health
placement.  They are also focused on helping the child/adolescent possess the
physical, emotional, and intellectual skills to live, learn and work in the home
community.  Coverage shall include the provision of these services outside of
the traditional office setting.  The services shall be provided where they are
needed, in the home, school, childcare centers or other community sites.



 
h.
Day Treatment Services



 
(1)
Adult day treatment services include therapy, rehabilitation, social
interactions, and other therapeutic services that are designed to redevelop,
maintain, or restore skills that are necessary for enrollees to function in the
community.  The provider must have an array of available services designed to
meet the individualized needs of the enrollee, and which address the following
primary functions:



 
(a)
Stabilize symptoms related to a behavioral health disorder to reduce or
eliminate the need for more intensive levels of care;



AHCA Contract No. FA905, Attachment II, Exhibit 6, Page 22 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
 
(b)
Provide a level of therapeutic intensity between traditional outpatient and an
inpatient or partial hospital setting;



 
(c)
Provide a level of treatment that will assist enrollees in transitioning from an
acute care or institutional settings;



 
(d)
Assist enrollees in redeveloping the skills required to maintain a living
environment, use community resources, and conduct activities of daily living
and/or live independently in the community.



 
(2)
Children/adolescent day treatment services include therapy, rehabilitation and
social interactions, and other therapeutic services that are designed to
redevelop, maintain, or restore skills that are necessary for
children/adolescents to function in their community.  The approach shall take
into consideration developmental levels and delays in development due to
emotional disorders.  If the child/adolescent is school age, the services shall
be coordinated with the school system.  All therapeutic day treatment
interventions for children/adolescents shall have a component that addresses
caregiver participation and involvement.  Services for all children/adolescents
should be coordinated with home care to the greatest extent possible.  Day
treatment services shall include an array of programs with the following
functions:



 
(a)
Stabilize the symptoms related to a behavioral health disorder to reduce or
eliminate the need for more intensive levels of care;



 
(b)
Provide transitional treatment after an acute episode, admission to an inpatient
program, or discharge from a residential treatment setting;



 
(c)
Provide a therapeutic intensity not possible in a traditional outpatient
setting; and



 
(d)
Assist the child/adolescent in redeveloping age-appropriate skills required to
conduct activities of everyday living in the community.



 
(3)
Staff providing adult or children/adolescent day treatment services must have
appropriate training and experience.  Behavioral health care providers shall be
available to provide clinical services when necessary.



 
i.
Services for Children Ages 0 through 5 Years



 
(1)
Services include behavioral health day services and therapeutic behavioral
on-site services for children ages 0 through 5 years.



 
(2)
Prior to receiving these services, the enrollees in this age group must have an
assessment that meets the criteria in the Medicaid Community Behavioral Health
Services Coverage and Limitations Handbook.



 
6.
Behavioral Health Targeted Case Management



 
a.
The Health Plan shall provide targeted case management services to
children/adolescents with serious emotional disturbances and adults with a
severe and persistent mental illness as defined below.  The Health Plan shall
either develop its own targeted case management certification program or approve
a provider training program that meets the criteria in the Medicaid Targeted
Case Management Coverage and Limitations Handbook.



AHCA Contract No. FA905, Attachment II, Exhibit 6, Page 23 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 



 
(1)
The Health Plan shall meet the intent of the services and ensure the
qualification and certification of providers as outlined below and in the
Medicaid Targeted Case Management Coverage and Limitations Handbook.



 
(2)
The Health Plan shall set criteria and clinical guidelines for case management
services.  Service limits and criteria developed cannot be more restrictive than
those in Medicaid policy.



 
(3)
At a minimum, case management services are to incorporate the principles of a
strengths-based approach. Strengths-based case management services are an
alternative service modality for working with individuals and families.  This
method stresses building on the strengths of individuals that can be used to
resolve current problems and issues, countering more traditional approaches that
focus almost exclusively on individual’s deficits or needs.



b.     Target Populations


 
(1)
Behavioral health targeted case management services shall be available to all
enrollees:



 
(a)
Who require numerous services from different providers and also require advocacy
and coordination to implement or access services;



 
(b)
Who would be unable to access or maintain consistent care within the service
delivery system without case management services;



 
(c)
Who do not possess the strengths, skills, or support system to allow them to
access or coordinate services;



 
(d)
Who may benefit from case management but lack the skills or knowledge necessary
to access services; or



 
(e)
Who do not meet these criteria but may still be eligible for limited targeted
case management services by meeting exception criteria contained in the Medicaid
Targeted Case Management Coverage and Limitations Handbook.



 
(2)
The Health Plan also shall have case management services available to
children/adolescents who have a serious emotional disturbance, which is: a
defined mental disorder; a level of functioning which requires two or more
coordinated behavioral health services to be able to live in the community; and
at imminent risk of out-of-home behavioral health treatment placement.



 
(3)
The Health Plan shall also have case management services available for adults
with a severe and persistent mental illness or who have been denied admission to
a long-term mental health institution or residential treatment facility or have
been discharged from a long-term mental health institution or residential
treatment facility.



AHCA Contract No. FA905, Attachment II, Exhibit 6, Page 24 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
c.      The Health Plan will not be required to seek approval from the SAMH
Program Office for client eligibility or behavioral health targeted case
management agency or
         individual provider certification.


d.      Required Services


 
(1)
Behavioral health targeted case management services include working with the
enrollee and the enrollee’s natural support system to develop and promote a
service plan.  The service plan reflects the services or supports needed to meet
the needs identified in an individualized assessment of the following areas:
education or employment, physical health, mental health, substance abuse, social
skills, independent living skills, and support system status.  The approach used
shall identify and utilize the strengths, abilities, cultural characteristics,
and informal supports of the enrollee, family, and other natural support
systems. Targeted case managers focus on overcoming barriers by collaborating
and coordinating with providers and the enrollee to assist in the attainment of
service plan goals.  The targeted case manager takes the lead in both
coordinating services/treatment and assessing the effectiveness of the services
provided.



 
(2)
When targeted case management recipients enrolled in the Health Plan are
hospitalized in an acute care setting or held in a county jail or juvenile
detention facility, the Health Plan shall document efforts to ensure that
contact is maintained with the enrollee and shall participate actively in the
discharge planning processes.



 
(3)
Case managers are also responsible for coordination and collaboration with the
parents or guardians of children/adolescents who receive mental health targeted
case management services.  The Health Plan shall monitor  case management
activities to assure that case managers routinely include the parents or
guardians of enrollees in the process of providing targeted case management
services.  Integration of the parent’s input and involvement with the case
manager and other providers shall be reflected in medical record documentation
and monitored through the Health Plan’s quality of care monitoring
activities.  Involvement with the child/adolescent’s school and/or childcare
center must also be a component of case management with children/adolescents.



 
(4)
The Health Plan shall provide behavioral health targeted case management
services to children/adolescents in the care or custody of the state who need
them. The Health Plan shall document efforts to develop a cooperative agreement
with DCF, or its provider of community-based services, to address how to
minimize duplication of case management services and to promote the
establishment of one case manager for the child/adolescent and family whenever
possible.



 
e.
Additional Requirements for Targeted Case Management



The Health Plan shall have a case management program, including guidelines and
protocols that address:


 
(1)
Caseloads set to achieve the desired results.  Size limitations must clearly
state the ratio of enrollees to each individual case manager. The limits shall
be specified for children/adolescents and adults, with a description of the
clinical rationale for determining each limitation.  If the Health Plan permits
“mixed” caseloads, i.e.,



AHCA Contract No. FA905, Attachment II, Exhibit 6, Page 25 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
 
children/adolescents and adults, a separate limitation is expected along with
the rationale for the determination.  Ratios must be no greater than the
requirements set forth in the Medicaid Mental Health Targeted Case Management
Coverage and Limitations Handbook;



 
(2)
A system to manage caseloads when positions become vacant;



 
(3)
A description of the modality of service provision and the location that
services will be provided;



 
(4)
The expected frequency, duration and intensity of the service with service
limits and criteria no more restrictive than those in Medicaid policy;



 
(5)
Issues related to recovery and self-care, including services to help enrollees
gain independence from the behavioral health and case management system;



 
(6)
Services based on individual needs of the enrollees receiving the service. The
service system shall also address the changing needs and abilities of enrollees;
and



 
(7)
Case management staff with expertise and training necessary to competently and
promptly assist enrollees in working with Social Security Administration or
Disability Determination in maintaining benefits from SSI and SSDI.  For
enrollees who wish to work, case management staff must have the expertise and
training necessary to help enrollees access Social Security Work Incentives.



7.     Intensive Case Management


 
a.
Intensive case management is intended for highly recidivistic adults who have a
severe and persistent mental illness.  The service is intended to help enrollees
remain in the community and avoid institutional care.  Care criteria for this
level of case management shall address the same elements required above, as well
as expanded elements related to access and twenty-four (24) hour coverage as
described below.  Additionally, the intensive case management team composition
shall be expanded to include members selected specifically to assist with the
special needs of this population.



 
b.
The Health Plan shall provide this service for all enrollees for whom it is
determined to be medically necessary, to include any enrollee who meets the
following criteria:



 
(1)
Has resided in a state mental health treatment facility for at least six (6) of
the past thirty-six (36) months;



 
(2)
Resides in the community and has had two (2) or more admissions to a state
mental health treatment facility in the past thirty-six (36) months;



 
(3)
Resides in the community and has had three (3) or more admissions to a crisis
stabilization unit, short-term residential facility, inpatient psychiatric unit,
or any combination of these facilities within the past twelve (12) months; or



 
(4)
Resides in the community and, due to a mental illness, exhibits behavior or
symptoms that could result in long-term hospitalization if frequent
interventions for an extended period of time were not provided.



AHCA Contract No. FA905, Attachment II, Exhibit 6, Page 26 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
 
c.
Intensive case management services are frequent and intense and focus on helping
the enrollee attain skills and supports needed for independent living.  Case
management services are provided primarily in the enrollee’s residence and
include community-based interventions.



 
d.
The Health Plan shall provide this service in the least restrictive setting with
the goal of improving the enrollee’s level of functioning, and providing ample
opportunities for rehabilitation, recovery, and self-sufficiency. Intensive case
management services shall be accessible twenty-four (24) hours per day, seven
(7) days per week. The Health Plan shall demonstrate adequate capacity to
provide this service for the targeted population within the guidelines outlined.



 
8.
Community Treatment of Patients Discharged from State Mental Health Treatment
Facilities



 
a.
The Health Plan shall provide medically necessary behavioral health services to
enrollees who have been discharged from any state mental health treatment
facility, including, but not limited to, follow-up services and care.  All
enrollees who have previously received services at a state mental health
treatment facility must receive follow-up care.



 
b.
The plan of care shall be aimed at encouraging enrollees to achieve a high
quality of life while living in the community in the least restrictive
environment that is medically appropriate and reducing the likelihood that the
enrollees will be readmitted to a state mental health treatment facility.



 
c.
The Health Plan shall follow the progress of all enrollees enrolled in the
Health Plan prior to admission to a state mental health treatment facility
until the thirtieth  day after admission or until disenrollment from the Health
Plan.  The Health Plan shall use behavioral health targeted case managers to
follow the progress of enrollees.



 
d.
If the enrollee remains in the state facility more than thirty (30) calendar
days and is disenrolled, the Health Plan shall cooperate with DCF and the
enrollee to ensure that the enrollee is assigned a DCF-funded case management
provider who will bear the responsibility of ongoing monthly follow-up care and
discharge planning until such time that the enrollee is again eligible for, and
enrolled in, a health plan.



 
e.
The Health Plan shall document efforts to develop a cooperative agreement with
the behavioral health care facility.



 
9.
Community Services for Medicaid Recipients Involved with the Justice System



The Health Plan shall make every effort as follows to provide medically
necessary community-based services for Health Plan enrollees who have justice
system involvement:


 
a.
Ensure a linkage to pre-booking sites for assessment, screening or diversion
related to behavioral health services;



AHCA Contract No. FA905, Attachment II, Exhibit 6, Page 27 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract



 
b.
Provide psychiatric services within twenty-four (24) hours of release from jail,
juvenile detention facility, or other justice facility to assure that prescribed
medications are available for all enrollees;



 
c.
Ensure a linkage to post-booking sites for discharge planning and assuring that
prior Health Plan enrollees receive necessary services upon release from the
facility.  Health Plan enrollees shall be linked to services and receive routine
care within seven (7) calendar days from the date they are released;



 
d.
Provide outreach to homeless and other populations of Health Plan enrollees at
risk of justice system involvement, as well as those Health Plan enrollees
currently involved in this system, to assure that services are accessible and
provided when necessary.  This activity shall be oriented toward preventive
measures to assess behavioral health needs and provide services that can
potentially prevent the need for future inpatient services or possible deeper
involvement in the forensic or justice system;



 
e.
The Health Plan or its designee shall document efforts to develop a cooperative
agreement with justice facilities to enable the Health Plan to anticipate
enrollees who were Health Plan enrollees prior to incarceration who will be
released from these institutions.  The cooperative agreement must address
arrangement for persons who are to be released, but for whom re-enrollment may
not take effect immediately.  All enrollees who were Health Plan enrollees prior
to incarceration and Medicaid recipients who are likely to enroll in the Health
Plan upon return to the community must receive a community behavioral health
service within twenty-four (24) hours of discharge from the corrections
facility.



        10.
Treatment and Coordination of Care for Enrollees with Medically Complex
Conditions



 
a.
The Health Plan shall ensure that appropriate resources are available to address
the treatment of complex conditions that reflect both mental health and physical
health involvement.  The following conditions must be addressed:



 
(1)
Mental health disorders due to or involving a general medical condition,
specifically ICD-9-CM Diagnoses 293.0 through 294.1, 294.9, 307.89, and 310.1;
and



 
(2)
Eating disorders – ICD-9-CM Diagnoses 307.1, 307.50, 307.51, and 307.52.



 
b.
The Health Plan shall provide medically necessary community mental health
services to enrollees who exhibit the above diagnoses and shall develop a plan
of care that includes all appropriate collateral providers necessary to address
the complex medical issues involved.  Clinical care criteria shall address
modalities of treatment that are effective for each diagnosis.  The Health
Plan’s provider network must include appropriate treatment resources necessary
for effective treatment of each diagnosis within the required access time
periods.

 
        11.  Coordination of Children’s Services


 
a.
The delivery and coordination of child/adolescent mental health services shall
be provided for all who exhibit the symptoms and behaviors of an emotional
disturbance. The delivery of services must address the needs of any
child/adolescent served in an SED (severely emotionally disturbed) or EH
(emotionally handicapped) school program.  Developmentally appropriate early
childhood mental health services must be available to children from birth to
five(5) years and their families.



AHCA Contract No. FA905, Attachment II, Exhibit 6, Page 28 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
 
b.
The Health Plan shall deliver services for all children/adolescents within a
strengths-based, culturally competent service design.  The service design shall
recognize and ensure that services are family-driven and include the
participation of family, significant others, informal support systems, school
personnel, and any state entities or other service providers involved in the
child/adolescent’s life.



 
c.
For all children/adolescents receiving services from the Health Plan, the
provider shall work with the parents, guardians, or other responsible parties to
monitor the results of services and determine whether progress is
occurring.  Active monitoring of the child/adolescent’s status shall occur to
detect potential risk situations and emerging needs or problems.



 
d.
When the court mandates a parental behavioral health assessment, and the parent
is an enrollee, the provider must complete an assessment of the parent’s mental
health status and the effects on the child.  Time frames for completion of this
service shall be determined by the mandates issued by the courts.



 
e.
Evaluation and Treatment Services for Enrolled Children/Adolescents



 
(1)
The Health Plan shall provide all medically necessary evaluations, psychological
testing and treatment services for children/adolescents referred to the Health
Plan by DCF, DJJ and by schools (elementary, middle, and secondary schools).



 
(2)
The Health Plan shall provide court-ordered evaluation and treatment required
for children/adolescents who are enrollees.  See specifications in the Medicaid
Community Behavioral Health Services Coverage & Limitations Handbook.



 
(3)
The Health Plan or designee shall participate in all DCF or school staffings
that may result in the provision of behavioral health services to an enrolled
child/adolescent.



 
(4)
The Health Plan shall refer children/adolescents to DCF when residential
treatment is medically necessary.

 
D.      Transition Plan


 
1.
A transition plan is a detailed description of the process of transferring
enrollees from non-participating providers to the Health Plan's behavioral
health care provider network to ensure optimal continuity of care.  The
transition plan shall include, but not be limited to, a timeline for
transferring enrollees, description of provider clinical record transfers,
scheduling of appointments, and proposed prescription drug protocols and claims
approval for existing providers during the transition period.  The Health Plan
shall document its efforts relating to the transition plan in the enrollee’s
clinical records.



 
2.
The Health Plan shall minimize the disruption to the enrollee as a result of any
change in behavioral health care providers or case managers that occurs as a
result of this Contract.  For enrollees who have received behavioral health
services from a behavioral health care provider, whether the provider is in the
Health Plan’s network or not, the Health Plan shall continue to authorize all
valid claims until the Health Plan has:



AHCA Contract No. FA905, Attachment II, Exhibit 6, Page 29 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
 
a.
Reviewed the enrollee's treatment plan;



 
b.
Developed an appropriate written transition plan; and



 
c.
Implemented the written transition plan.



 
3.
During the first three (3) months that the enrollee receives behavioral health
services under this Contract, the Health Plan shall not deny requests for
behavioral health services outside the network under the following conditions:



 
a.
The enrollee is a patient at a community behavioral health center and the center
has discussed the enrollee's care with the Health Plan;



 
b.
If, following contact with the Health Plan, there is no behavioral health care
provider readily available and the enrollee's condition would not permit a delay
in treatment.



 
4.
If the previous treating provider is unable to allow the Health Plan access to
the enrollee's clinical records because the enrollee refuses to release the
records, then the Health Plan shall approve the provider’s claims for:



 
a.
Four (4) sessions of outpatient behavioral health counseling or therapy;



 
b.
One (1) outpatient psychiatric physician session;



 
c.
Two (2) one-hour (1-hour) therapeutic behavioral health on-site sessions; or



 
d.
Six (6) days of behavioral health day services.



 
5.
Any disputes related to coverage of services necessary for the transition of
enrollees from their current behavioral health care provider to a behavioral
health care provider shall follow the process set forth in Attachment II,
Section IX, Grievance System.



 
6.
The Health Plan shall approve claims from providers for authorized out-of-plan
non-emergency services, provided such claims are submitted within twelve (12)
months of the date of service.  The Health Plan shall process such claims within
the time period specified in s. 641.3155, F.S.

 
E.
Psychiatric Evaluations for Enrollees Applying for Nursing Home Admission

 
The Health Plan shall, upon request from the SAMH offices, promptly arrange for
and authorize psychiatric evaluations for enrollees who are applying for
admission to a nursing facility pursuant to OBRA 1987, and who, on the basis of
a screening conducted by Comprehensive Assessment and Review for Long term Care
(CARES) workers, are thought to need mental health treatment. The examination
shall be adequate to determine the need for “specialized treatment” under OBRA.
Evaluations must be completed within five (5) working days from the time the
request from the DCF SAMH office is received.  Regulations have been interpreted
by the state to permit any of the mental health professionals listed in s.
394.455, F.S., to make the observations preparatory to the evaluation, although
a psychiatrist must sign such evaluations.


AHCA Contract No. FA905, Attachment II, Exhibit 6, Page 30 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
The Health Plan will not be responsible for resident reviews or for providing
services as a result of a pre-admission screening and resident review (PASRR)
evaluation.


F.
Assessment and Treatment of Mental Health Residents Who Reside in Assisted
Living Facilities (ALF) that hold a Limited Mental Health License



 
1.
The provider must develop and implement a plan to ensure compliance with s,
394.4574, F.S., related to services provided to residents of licensed assisted
living facilities that hold a limited mental health license.  A cooperative
agreement, as defined in s. 429.02, F.S., must be developed by the ALF with the
enrollee’s Health Plan if an enrollee is a resident of an ALF.  The provider
must ensure that appropriate assessment services are provided to enrollees and
that medically necessary behavioral health services are available to all
enrollees who reside in this type of setting.



 
2.
A community living support plan, as defined in Attachment II, Section I,
Definitions and Acronyms, shall be developed for each enrollee who is a resident
of an ALF, and it must be updated annually.  The Health Plan or its designee’s
behavioral health care case manager is responsible for ensuring that the
community living support plan is implemented as written.



 
3.
Upon request from an ALF, the Health Plan shall provide procedures for the ALF
to follow should an emergent condition arise with an enrollee that resides at
the ALF (see s. 409.912(36), F.S.).

 
G.      Individuals with Special Health Care Needs


 
1.
The Health Plan shall implement mechanisms for identifying, assessing and
ensuring the existence of an individualized treatment plan for individuals with
special health care needs, as defined in Attachment II, Section I, Definitions
and Acronyms.  Mechanisms shall include evaluation of risk assessments, claims
data, and CPT/ICD-9 codes.  Additionally, the Health Plan shall implement a
process for receiving and considering provider and enrollee input.



 
2.
In accordance with this Contract and 42 CFR 438.208(c)(3), an individualized
treatment plan for an enrollee determined to need a course of treatment or
regular care monitoring must be:



 
(a)
Developed by the enrollee's direct service mental health care professional with
enrollee participation and in consultation with any specialists caring for the
enrollee;



 
(b)
Approved by the Health Plan in a timely manner if this approval is required; and



 
(c)
Developed in accordance with any applicable Agency quality assurance and
utilization review standards.



 
3.
Pursuant to 42 CFR 438.208(c)(4), for enrollees with special health care needs
determined through an assessment by appropriate mental health care
professionals  (consistent with 42 CFR 438.208(c)(2)) to need a course of
treatment or regular care monitoring, the Health Plan shall have a mechanism in
place to allow enrollees to directly access a mental health care specialist (for
example, through a standing referral or an approved number of visits) as
appropriate for the enrollee's condition and identified needs.



AHCA Contract No. FA905, Attachment II, Exhibit 6, Page 31 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
H.
Crisis Support/Emergency Services



 
1.
The Health Plan shall operate, as part of its crisis support/emergency services,
a crisis emergency hotline available to all enrollees twenty-four hours a day,
seven days a week, (24/7).



 
2.
For each county it serves, the Health Plan shall designate an emergency service
facility that operates twenty-four hours a day, seven days a week, (24/7) with
Registered Nurse coverage and on-call coverage by a behavioral health
specialist.

 
I.      Behavioral Health Services Care Coordination and Management


The Health Plan shall be responsible for the coordination and management of
behavioral health services and continuity of care for all enrollees. At a
minimum, the Health Plan shall provide the following services to its enrollees:


 
1.
Document all emergency behavioral health services received by an enrollee, along
with any follow-up services, in the enrollee's behavioral health medical
records.  The Health Plan shall also assure the PCP receives the information
about the emergency behavioral health services for filing in the PCP's medical
record.



 
2.
Document all referral services in the enrollees’ behavioral health clinical
records.



 
3.
Provide appropriate referral of the enrollee for non-covered services to the
appropriate service setting. The Health Plan shall request referral assistance,
as needed, from the Medicaid Area Office.  The Health Plan is encouraged to use
the Florida Supplement to the American Society of Addictions Medicine Patient
Placement Criteria for coordination and treatment of substance abuse related
disorders with substance abuse providers.  The Health Plan shall provide
coordination of care with community-based substance abuse agencies as part of
its policies and procedures developed for continuity of care for enrollees who
are diagnosed with mental illness and substance abuse or dependency.



 
4.
Where a SAMH planning process exists, the Health Plan shall participate (see s.
394.75, F.S.).

 
J.      Discharge Planning
 


Discharge planning is the evaluation of an enrollee's medical care needs,
including behavioral health service needs, substance abuse service needs, or
both, in order to arrange for appropriate care after discharge from one level of
care to another. The Health Plan shall:


 
1.
Monitor all enrollee discharge plans from behavioral health inpatient admissions
to ensure that they incorporate the enrollee’s needs for continuity in existing
behavioral health therapeutic relationships;



 
2.
Ensure that enrollees' family members, guardians, outpatient individual
practitioners and other identified supports are given the opportunity to
participate in enrollee treatment to the maximum extent practicable and
appropriate, including behavioral health treatment team meetings and developing
the discharge plan.  For adult enrollees, family members and other identified
supports may be involved in the development of the discharge plan only if the
enrollee consents to their involvement;



AHCA Contract No. FA905, Attachment II, Exhibit 6, Page 32 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
 
3.
Designate staff members who are responsible for identifying enrollees who remain
in the hospital for non-clinical reasons (i.e., absence of appropriate treatment
setting availability, high demand for appropriate treatment setting, high-risk
enrollees and enrollees with multiple agency involvement);



 
4.
Develop and implement a plan that monitors and ensures that clinically indicated
behavioral health services are offered and available to enrollees within
twenty-four (24) hours of discharge from an inpatient setting;



 
5.
Ensure that a behavioral health program clinician provides medication management
to enrollees requiring medication monitoring within twenty-four (24) hours of
discharge from a behavioral health program inpatient setting.  The Health Plan
shall ensure that the behavioral health program clinician is duly qualified and
licensed to provide medication management;



 
6.
Upon the admission of an enrollee, the Health Plan shall make its best efforts
to ensure the enrollee’s smooth transition to the next service or to the
community and shall require that behavioral health care providers:



 
a.
Assign a behavioral health care case manager to oversee the care given to the
enrollee;



 
b.
Develop an individualized discharge plan, in collaboration with the enrollee
where appropriate, for the next service or program or the enrollee's discharge,
anticipating the enrollee's movement along a continuum of services; and



 
c.
Document all significant efforts related to these activities, including the
enrollee's active participation in discharge planning.

 
K.      Functional Assessments


 
1.
The Health Plan shall ensure that all behavioral health care providers
administer functional assessments using the functional assessment rating scales
(FARS) for all enrollees over the age of 18 and child functional assessment
rating scale (CFARS) for all enrollees age 18 and under.



 
2.
The Health Plan shall ensure that all behavioral health care providers
administer and maintain the FARS and CFARS for all enrollees receiving
behavioral health services and upon termination of providing such services, as
required in the FARS and CFARS manuals and report templates provided by the
Agency.



 
3.
The results of the FARS and CFARS assessments shall be maintained in each
enrollee's clinical record, including a chart trending the results of the
functional assessments.



 
4.
The Health Plan shall submit the FARS/CFARS reports to BMHC as required in
Attachment II, Section XII, Reporting Requirements.

 
AHCA Contract No. FA905, Attachment II, Exhibit 6, Page 33 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
L.
Behavioral Health Provider Contracts

 
 
1.
If the Health Plan subcontracts with a managed behavioral health organization
(MBHO) for the provision of behavioral health services, the MBHO must be
accredited by at least one of the recognized national accreditation
organizations.



 
2.
The Health Plan shall submit to the BMHC the staff psychiatrist employment
contract, if any, and the model provider contracts for each behavioral health
services specialist type or facility.



 
3.
All subcontracts and provider contracts must adhere to the requirements set
forth in this Contract.

 
M.
Optional Services

 
The Health Plan is encouraged to provide additional services that will enhance
its covered services.  To the degree possible, the Health Plan shall use
existing community resources.  Optional services represent a downward
substitution for services in the Community Behavioral Health Services Coverage
and Limitations Handbook and are not an expansion of behavioral health
services.  The Health Plan shall make information on optional services available
to enrollees and require documentation of enrollee agreement before implementing
such services.  The Health Plan shall not require an enrollee to choose an
optional service over a Community Behavioral Health Services Coverage and
Limitations Handbook service. Optional services must be prior approved by BMHC.
 
N.
Community Coordination and Collaboration

 
The Health Plan shall make every effort to ensure that its providers become a
vital part of the community services and support system.  It shall actively
participate with and support community programs and coalitions that promote
school readiness, that assist persons to return to work and provide for
prevention programs.  The Health Plan shall have linkages with numerous
community programs that will assist enrollees in obtaining housing, economic
assistance and other supports.


O.
Behavioral Health Managed Care Local Advisory Forum



 
1.
There will be one designated Medicaid behavioral health care advisory forum in
each Medicaid Area where managed care organizations are operating.  Each forum
shall convene no less than quarterly and report to the Agency on advocacy and
programmatic concerns related to delivery of Medicaid-funded behavioral health
services.  The local forum is responsible for gathering information and
reporting to the Agency on the provision of managed behavioral health care
services.  The forum functions solely as a fact-finder or information gatherer
with no decision-making authority.  The forum shall be conducted as an open
public meeting designed to promote the coordination, integration, quality, and
efficiency of the behavioral health system of care.



 
2.
Information is to be presented to keep participants up to date on activities and
contractual responsibilities of each managed care plan.  Meeting minutes related
to discussion and activities must be kept and distributed to participants.  The
local forum is to be coordinated by Agency staff.



AHCA Contract No. FA905, Attachment II, Exhibit 6, Page 34 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
 
3.
The forum is to be facilitated by a volunteer chairperson and vice-chairperson
or two (2) co-chairpersons.  Representatives from the Health Plan, behavioral
health service provider agencies or state employees may not hold these voluntary
positions.



        4.
This public forum provides opportunities for beneficiaries, providers, and
community stakeholders to discuss ideas and pose questions to Health Plans and
Agency representatives.  Health Plan behavioral health representatives shall
attend the forums in person, participate, and respond to participant questions
and inquiries for information related to Medicaid-funded behavioral health
services. Agency representatives also shall be present and participate
appropriately in responding to concerns related to service delivery, oversight,
access, and best practices.



 
5.
Health Plans shall follow up on identified issues of concern related to Medicaid
services or Health Plan administration.  On request, Health Plans shall provide
pertinent information about quality improvement findings, access, outreach
activities, and best practices.



P.
Community Behavioral Health Services Annual 80/20 Expenditure Report (HMOs
serving non-Reform populations only)



By April 1st of each Contract year, HMOs shall provide a breakdown of
expenditures related to the provision of community behavioral health services to
non-Reform populations using the spreadsheet template provided by the Agency
(see Attachment II, Section XII, Reporting Requirements).  For non-Reform HMOs,
in accordance with s. 409.912, F.S., 80% of the capitation rate paid to the
Health Plan by the Agency shall be expended for the direct provision of
community behavioral health services.  In the event the Health Plan expends less
than eighty percent (80%) of the capitation rate, the Health Plan shall return
the difference to the Agency no later than May 1st of each Contract year.


 
1.
For reporting purposes in accordance with this section, “community behavioral
health services” are defined as those services that the Health Plan is required
to provide as listed in the Community Mental Health Services Coverage and
Limitations Handbook and the Mental Health Targeted Case Management Coverage and
Limitations Handbook.



 
2.
For reporting purposes in accordance with this section “expended” means the
total amount, in dollars, paid directly or indirectly to community behavioral
health services providers solely for the provision of community behavioral
health services, not including administrative expenses or overhead of the Health
Plan.  If the report indicates that a portion of the capitation payment is to be
returned to the Agency, the Health Plan shall submit a check for that amount
with the Behavioral Health Services Annual 80/20 Expenditure Report that the
Health Plan provides to BMHC.  See Attachment II, Section XII, Reporting
Requirements, and the Agency’s Report Guide.



Q.      Behavioral Health Clinical Records


The Health Plan shall maintain a behavioral health clinical record of services
for each enrollee.  Each enrollee's behavioral health clinical record shall:


 
1.
Include documentation sufficient to disclose the quality, quantity,
appropriateness and timeliness of behavioral health services performed;



AHCA Contract No. FA905, Attachment II, Exhibit 6, Page 35 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
 
2.
Be legible and maintained in detail consistent with the clinical and
professional practice that facilitates effective internal and external peer
review, medical audit and adequate follow-up treatment; and



 
3.
For each service provided, clearly identify:



 
a.
The physician or other service provider;



 
b.
Date of service;



 
c.
The units of service provided; and



 
d.
The type of service provided.



 
R.
Behavioral Health Quality Improvement (QI) Requirements



 
1.
The Health Plan's QI plan shall include a behavioral health component in order
to monitor and assure that the Health Plan's behavioral health services are
sufficient in quantity, of acceptable quality and meet the needs of the
enrollees.



 
2.
Treatment plans must:



 
a.
Identify reasonable and appropriate objectives;



 
b.
Provide necessary services to meet the identified objectives; and



 
c.
Include retrospective reviews that confirm that the care provided, and its
outcomes, were consistent with the approved treatment plans and appropriate for
enrollee needs.



 
3.
In determining if behavioral health services are acceptable according to current
treatment standards, the Health Plan shall:



 
a.
Submit the annual Contract year schedule for administrative/programmatic
monitoring and clinical record review for approval to BMHC by July 1st each
Contract year.



 
(1)
A Health Plan that has been in operation less than twelve (12) months shall
perform quarterly administrative monitoring and quarterly review of a random
selection of ten percent (10%) or fifty (50) clinical records, whichever is
less, of enrollees receiving behavioral health services during the previous
quarter.



 
(2)
A Health Plan that has been in operation twelve (12) months or more shall
perform an annual review of a random selection of ten percent (10%) or
seventy-five (75) clinical records, whichever is less, of enrollees who received
behavioral health services during the previous Contract year.



 
b.
Elements of these reviews shall include, but not be limited to:



 
(1)
Management of specific diagnoses;



 
(2)
Appropriateness and timeliness of care;



AHCA Contract No. FA905, Attachment II, Exhibit 6, Page 36 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
 
(3)
Comprehensiveness of, and compliance with, the plan of care;



 
(4)
Evidence of special screening for high risk enrollees and/or conditions;



(5)      Evidence of appropriate coordination of care; and


 
(6)
Evidence of compliance with applicable Medicaid Mental Health Targeted Case
Management Coverage & Limitations Handbook and the Community Behavioral Health
Services Coverage & Limitations Handbook.



 
S.
Behavioral Health Reporting Requirements



Behavioral health reporting requirements are also listed in Attachment II,
Section XII, Reporting Requirements and must be submitted as required in the
Health Plan Report Guide.


 
T.
Enrollee Satisfaction Survey



 
1.
In all service areas in which the Health Plan provides behavioral health
services, the Health Plan shall annually conduct a behavioral health services
enrollee satisfaction survey in both English and Spanish.



 
2.
The Health Plan shall submit the survey tool for approval to BMHC prior to
use.  Any revisions to the tool must also be submitted to BMHC prior to use.



 
U.
Stakeholder Satisfaction Survey



 
1.
In all service areas in which the Health Plan provides behavioral health
services, the Health Plan shall annually conduct a behavioral health services
stakeholder satisfaction survey in both English and Spanish.



 
1.
The Health Plan shall submit the survey tool for approval to BMHC prior to
use.  Any revisions to the tool must also be submitted to BMHC prior to use.







REMAINDER OF PAGE INTENTIONALLY LEFT BLANK




AHCA Contract No. FA905, Attachment II, Exhibit 6, Page 37 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
ATTACHMENT II
EXHIBIT 7
PROVIDER NETWORK


NOTE:  This exhibit provides Health Plan requirements in addition to Attachment
II of this Contract, unless otherwise specified.


N/A




REMAINDER OF PAGE INTENTIONALLY LEFT BLANK




AHCA Contract No. FA905, Attachment II, Exhibit 7, Page 38 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
ATTACHMENT II
EXHIBIT 8
QUALITY MANAGEMENT


NOTE:  This exhibit provides Health Plan requirements in addition to Attachment
II of this Contract, unless otherwise specified.
 

1.  Non-Reform Health Plans

 
Section VIII, Quality Management, Item B., Utilization Management


 
5.
Disease Management – The Agency encourages the Health Plan to develop and
implement disease management programs for enrollees living with chronic
conditions.





REMAINDER OF PAGE INTENTIONALLY LEFT BLANK




AHCA Contract No. FA905, Attachment II, Exhibit 8, Page 39 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
ATTACHMENT II
EXHIBIT 9
GRIEVANCE SYSTEM


NOTE:  This exhibit provides Health Plan requirements in addition to Attachment
II of this Contract, unless otherwise specified.


N/A




REMAINDER OF PAGE INTENTIONALLY LEFT BLANK




AHCA Contract No. FA905, Attachment II, Exhibit 9, Page 40 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
ATTACHMENT II
EXHIBIT 10
ADMINISTRATION AND MANAGEMENT


NOTE:  This exhibit provides Health Plan requirements in addition to Attachment
II of this Contract, unless otherwise specified.


1.  All Capitated Health Plans



 
Section X, Administration and Management, Item C., Claims Payment



 
1.
The date of claim receipt is the date the Health Plan receives the claim at its
designated claims receipt location.



 
2.
The date of Health Plan claim payment is the date of the check or other form of
payment.



 
3.
For all electronically submitted claims for capitated services, the Health Plan
shall:



 
a.
Within twenty-four (24) hours after the beginning of the next business day after
receipt of the claim, provide electronic acknowledgment of the receipt of the
claim to the electronic source submitting the claim.



 
b.
Within twenty (20) calendar days after receipt of the claim, pay the claim or
notify the provider or designee that the claim is denied or contested.  The
notification to the provider of a contested claim shall include an itemized list
of additional information or documents necessary to process the claim.



 
c.
Pay or deny the claim within ninety (90) calendar days after receipt of the
claim.  Failure to pay or deny the claim within one hundred and twenty (120)
calendar days after receipt of the claim creates an uncontestable obligation for
the Health Plan to pay the claim.



 
4.
For all non-electronically submitted claims for capitated services, the Health
Plan shall:



 
a.
Within fifteen (15) calendar days after receipt of the claim, provide
acknowledgment of receipt of the claim to the provider or designee or provide
the provider or designee with electronic access to the status of a submitted
claim.



 
b
Within forty (40) calendar days after receipt of the claim, pay the claim or
notify the provider or designee that the claim is denied or contested.  The
notification to the provider of a contested claim shall include an itemized list
of additional information or documents necessary to process the claim.



 
c.
Pay or deny the claim within one hundred and twenty (120) calendar days after
receipt of the claim.  Failure to pay or deny the claim within one hundred and
forty (140) calendar days after receipt of the claim creates an uncontestable
obligation for the Health Plan to pay the claim.



 
5.
The Health Plan shall reimburse providers for the delivery of authorized
services as described in s. 641.3155, F.S., including, but not limited to:



AHCA Contract No. FA905, Attachment II, Exhibit 10, Page 41 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
 
a.
The provider must mail or electronically transfer (submit) the claim to the
Health Plan within six (6) months after:



 
(1)
The date of service or discharge from an inpatient setting; or



 
(2)
The date that the provider was furnished with the correct name and address of
the Health Plan.



 
b.
When the Health Plan is the secondary payer, the provider must submit the claim
to the Health Plan within ninety (90) calendar days after the final
determination of the primary payer.



 
6.
In accordance with s. 409.912, F.S., the Health Plan shall reimburse any
hospital or physician that is outside the Health Plan’s authorized geographic
service area for Health Plan authorized services provided by the hospital or
physician to enrollees:



 
a.
At a rate negotiated with the hospital or physician; or



 
b.
The lesser of the following:



 
(1)
The usual and customary charge made to the general public by the hospital or
physician; or



 
(2)
The Florida Medicaid reimbursement rate established for the hospital or
physician.





REMAINDER OF PAGE INTENTIONALLY LEFT BLANK




AHCA Contract No. FA905, Attachment II, Exhibit 10, Page 42 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
ATTACHMENT II
EXHIBIT 11
INFORMATION MANAGEMENT AND SYSTEMS


NOTE:  This exhibit provides Health Plan requirements in addition to Attachment
II of this Contract, unless otherwise specified.


N/A




REMAINDER OF PAGE INTENTIONALLY LEFT BLANK




AHCA Contract No. FA905, Attachment II, Exhibit 11, Page 43 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
ATTACHMENT II
EXHIBIT 12
REPORTING REQUIREMENTS


NOTE:  This exhibit provides Health Plan requirements in addition to Attachment
II of this Contract, unless otherwise specified.


N/A




REMAINDER OF PAGE INTENTIONALLY LEFT BLANK




AHCA Contract No. FA905, Attachment II, Exhibit 12, Page 44 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
ATTACHMENT II
EXHIBIT 13
CAP-NON-REFORM
METHOD OF PAYMENT


NOTE:  This exhibit provides Health Plan requirements in addition to Attachment
II of this Contract, unless otherwise specified.
 

1.  Non-Reform Capitated Health Plans

 



A.
Fixed Price Unit Contract



This is a fixed price (unit cost) Contract.  The Agency or its appointed fiscal
agent shall make payment to the Health Plan on a monthly basis for the Health
Plan’s satisfactory performance of its duties and responsibilities as set forth
in this Contract.  To accommodate payments, the Health Plan is capitated with
the fiscal agent.


B.
Child Health Check-Up (CHCUP) Incentive Program



Health Plans will be eligible to participate in the CHCUP incentive program when
the Health Plan has exceeded both the sixty percent (60%) state screening rate
and the federal eighty percent (80%) participation and screening ratio goals as
outlined in Attachment II, Section V, Covered Services.  The Agency will
determine which health plans will participate based upon the audited CHCUP
reports submitted each October as set forth in Attachment II, Section XII,
Reporting Requirements.


 
1.
The amount of the incentive payment shall be calculated as follows:  The ratio
of a qualified Health Plan’s screenings to the total of all health plans’
screenings will be multiplied by the total amount in the fund for the incentive
payment.  The ratios will be based on the Health Plans’ audited CHCUP
reports.  The total amount in the fund will be determined at the discretion of
the Agency.  In no event shall the total monies allotted to the incentive
program exceed the incentive payment fund.



 
2.
Pursuant to 42 CFR 438.6, (c)(5)(iii), the payment to any one health plan shall
not be in excess of five percent (5%) of the capitation amount paid to all
health plans for CHCUP services provided pursuant to this Contract.



C.
Capitation Rates



The Agency shall pay the applicable capitation rate for each eligible enrollee
whose name appears on the HIPAA-compliant X12 820 file for each month, except
that the Agency shall not pay for, and shall recoup, any part of the total
enrollment that exceeds the maximum authorized enrollment level(s) expressed in
Attachment I.  The total payment amount to the Health Plan shall depend upon the
number of enrollees in each eligibility category and each rate group, as
provided for by this Contract, or as adjusted pursuant to the Contract when
necessary.  The Health Plan is obligated to provide services pursuant to the
terms of this Contract for all enrollees for whom the Health Plan has received
capitation payment and for whom the Agency has assured the Health Plan that
capitation payment is forthcoming.
 


AHCA Contract No. FA905, Attachment II, Exhibit 13, Page 45 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
 
1.
The Agency’s capitation rates are developed using historical rates paid by
Medicaid fee-for-service for similar services in the same service area, adjusted
for inflation, where applicable, in accordance with 42 CFR 438.6(c).  These
rates are included as Attachment I, titled “ESTIMATED HEALTH PLAN RATES; NOT FOR
USE UNLESS APPROVED BY CMS.”

 
 
a.
The Agency may use, or may amend and use these rates, only after certification
by its actuary and approval by the Centers for Medicare and Medicaid
Services.  Inclusion of these rates is not intended to convey or imply any
rights, duties or obligations of either party, nor is it intended to restrict,
restrain or control the rights of either party that may have existed
independently of this section of the Contract.

 
 
b.
By signature on this Contract, the parties explicitly agree that this section
shall not independently convey any inherent rights, responsibilities or
obligations of either party, relative to these rates, and shall not itself be
the basis for any cause of administrative, legal or equitable action brought by
either party.  In the event that the rates certified by the actuary and approved
by CMS are different from the rates included in this Contract, the Health Plan
agrees to accept a reconciliation performed by the Agency to bring payments to
the Health Plan in line with the approved rates.  The Agency may amend and use
the CMS-approved rates by notice to the Health Plan through an amendment to the
Contract.



 
2.
The capitation rates to be paid specific to the Health Plan shall be as
indicated in Attachment I, which indicates the initial and maximum authorized
enrollment levels and capitation rates applicable to each authorized eligibility
category.



 
3.
At such time as the Agency receives legislative direction to assess Health Plans
for enrollment and disenrollment services costs, the Agency shall apply
assessments, in quarterly installments each Contract year, against the Health
Plan’s next capitation payment to pay for the enrollment and disenrollment
services contractor as follows:



 
a.
July 1, for costs estimated for the Agency’s enrollment and disenrollment
services contractor system and Contract for July and the following two (2)
months.



 
b.
October 1, for costs related to the third party enrollment and disenrollment
services Contract for October and the following two (2) months.



 
c.
January 1, for costs related to maintaining the third party enrollment and
services Contract for January and the following two (2) months.



 
d.
April 1, for costs related to maintaining the third party enrollment and
disenrollment services contract for April and the following two (2) months.



 
4.
Unless otherwise specified in this Contract, the Health Plan shall accept the
capitation payment received each month as payment in full by the Agency for all
services provided to enrollees covered under this Contract and the
administrative costs incurred by the Health Plan in providing or arranging for
such services.  Any and all costs incurred by the Health Plan in excess of the
capitation payment shall be borne in total by the Health Plan.



AHCA Contract No. FA905, Attachment II, Exhibit 13, Page 46 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract



5.      The Agency shall pay a retroactive capitation rate for each newborn
enrolled in the Health Plan for up to the first three (3) months of life,
provided the newborn was enrolled
         through the unborn activation process.


 
a.
The Health Plan shall use the unborn activation process to enroll all babies
born to pregnant enrollees as specified in Section III, Eligibility and
Enrollment, B.3, Unborn Activation and Newborn Enrollment.



 
b.
The Health Plan is responsible for payment of all covered services provided to
newborns enrolled through the unborn activation process.



D.
Rate Adjustments and Payment Assessments



 
1
The Health Plan and the Agency acknowledge that the capitation rates paid under
this Contract are subject to approval by the federal government.



 
2.
The Health Plan and the Agency acknowledge that adjustments to funds previously
paid, and to funds yet to be paid, may be required.  Funds previously paid shall
be adjusted when capitation rate calculations are determined to have been in
error, or when capitation rate payments have been made for enrollees who are
determined not to have been eligible for Health Plan membership during the
period for which the capitation rate payments were made.  In such events, the
Health Plan agrees to refund any overpayment and the Agency agrees to pay any
underpayment.



 
3.
The Agency agrees to adjust capitation rates to reflect budgetary changes in the
Medicaid fee-for-service program.  The rate of payment and total dollar amount
may be adjusted with a properly executed amendment when Medicaid fee-for-service
expenditure changes have been established through the appropriations process and
subsequently identified in the Agency's operating
budget.  Legislatively-mandated changes shall take effect on the dates specified
in the legislation.



 
4.
At such time the Agency receives the appropriate legislative direction as
specified above, the Agency shall annually, or more frequently, determine the
actual expenditures for enrollment and disenrollment services.  The Agency will
compare capitation rate assessments to the actual costs for enrollment and
disenrollment services.  The following factors will enter into any cost
settlement process:



 
a.
If the amount of capitation rate assessments are less than the actual cost of
providing enrollment and disenrollment services, the Health Plan will return the
difference to the Agency within thirty (30) calendar days of settlement.



 
b.
If the amount of capitation rate assessments exceeds the actual cost of
providing enrollment and disenrollment services, the Agency will make up the
difference to the Health Plan within thirty (30) calendar days of the
settlement.



E.
Errors



The Health Plan shall carefully prepare all reports and monthly payment requests
for submission to the Agency.  If after preparation and electronic submission,
the Health Plan discovers an error, including, but not limited to, errors
resulting in capitated payments above the Health Plan’s authorized levels,
either by the Health Plan or the Agency, the Health Plan has thirty (30)
calendar days from its discovery of the error, or thirty (30) calendar days
after receipt of notice by the Agency, to correct the error and re-submit
accurate reports and/or invoices.  Failure to respond within the thirty (30)
calendar day period shall result in a loss of any money due to the Health Plan
for such errors and/or sanctions against the Health Plan pursuant to Attachment
II, Section XIV, Sanctions.


AHCA Contract No. FA905, Attachment II, Exhibit 13, Page 47 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
F.
Member Payment Liability Protection



Pursuant to s. 1932 (b)(6), Social Security Act (as enacted by section 4704 of
the Balanced Budget Act of 1997), the Health Plan shall not hold members liable
for the following:


 
1.
For debts of the Health Plan, in the event of the Health Plan’s insolvency;



 
2.
For payment of covered services provided by the Health Plan if the Health Plan
has not received payment from the Agency for the covered services, or if the
provider, under contract or other arrangement with the Health Plan, fails to
receive payment from the Agency or the Health Plan; and/or



 
3.
For payments to a provider, including referral providers, that furnished covered
services under a contract, or other arrangements with the Health Plan, that are
in excess of the amount that normally would be paid by the enrollee if the
covered services had been received directly from the Health Plan.



G.
Transition to Medicaid Reform (Non-Reform Health Plans)



 
1.
The Health Plan understands that the state began Medicaid Reform in Broward
County and Duval County on September 1, 2006, with Baker, Clay, and Nassau
Counties added September 1, 2007, as authorized by the state.  As a result, in
all areas in which the state implements Medicaid Reform, the Health Plan’s
enrollment will transition from coverage under this Contract to the Medicaid
Reform Contract in accordance with the Agency’s implementation schedule.



 
2.
When the state authorizes expansion of Medicaid Reform into a new county in
which the Health Plan is currently providing, or will provide, Medicaid
services, the Health Plan acknowledges that it must request an amendment for an
expansion of service under the Contract in order to continue to provide benefits
in the new Medicaid Reform county.  Upon implementation of Medicaid Reform, the
Health Plan:



 
a.
Shall not engage in marketing or community outreach activities with regard to
the services and/or benefits provided under this Contract; and



 
b.
Shall receive voluntary or mandatory enrollees for the Medicaid Reform county
under this Contract.



 
H.
Cost Effectiveness



The Agency shall ensure that the Health Plan is cost-effective (see s.
409.912(44), F.S.).  The Agency may not renew this Contract if it is not
cost-effective.




REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


AHCA Contract No. FA905, Attachment II, Exhibit 13, Page 48 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
ATTACHMENT II
EXHIBIT 14
SANCTIONS


NOTE:  This exhibit provides Health Plan requirements in addition to Attachment
II of this Contract, unless otherwise specified.


N/A




REMAINDER OF PAGE INTENTIONALLY LEFT BLANK




AHCA Contract No. FA905, Attachment II, Exhibit 14, Page 49 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 
ATTACHMENT II
EXHIBIT 15
FINANCIAL REQUIREMENTS


NOTE:  This exhibit provides Health Plan requirements in addition to Attachment
II of this Contract, unless otherwise specified.
 

1.  Non-Reform Capitated Health Plans and Reform HMOs

 
Section XV, Financial Requirements, Item A., Insolvency Protection
 


 
1.
The Health Plan shall establish a restricted insolvency protection account with
a federally guaranteed financial institution licensed to do business in Florida
in accordance with s. 1903(m)(1) of the Social Security Act (amended by s. 4706
of the Balanced Budget Act of 1997), and s. 409.912, F.S., and, for capitated
PSNs, the solvency requirements established in approved federal waivers.  The
Health Plan shall deposit into that account five percent (5%) of the capitation
payments made by the Agency each month until a maximum total of two percent (2%)
of the annualized total current Contract amount is reached and maintained.  No
interest may be withdrawn from this account until the maximum Contract amount is
reached and withdrawal of the interest will not cause the balance to fall below
the required maximum amount.  This provision shall remain in effect as long as
the Health Plan continues to contract with the Agency.



 
2.
The restricted Insolvency protection account may be drawn upon with the
authorized signatures of two (2) persons designated by the Health Plan and two
(2) representatives of the Agency.  The Multiple Signature Agreement Form shall
be resubmitted to BMHC within thirty (30) calendar days of Contract execution
and resubmitted within thirty (30) calendar days after a change in authorized
Health Plan personnel occurs.  If the authorized persons remain the same, the
Health Plan shall submit an attestation to this effect annually by April 1
ofeach Contract year to BMHC along with a copy of the latest bank
statement.  The Health Plan may obtain a sample Multiple Signature Verification
Agreement form from the Agency or its agent or download from the BMHC website
at:

http://ahca.myflorida.com/MCHQ/Managed_Health_Care/MHMO/med_prov.shtml  All such
agreements or other signature cards shall be approved in advance by BMHC.


 
3.
In the event that a determination is made by the Agency that the Health Plan is
insolvent, as defined in Attachment II, Section I, Definitions, the Agency may
draw upon the amount solely with the two (2) authorized signatures of
representatives of the Agency and funds may be disbursed to meet financial
obligations incurred by the Health Plan under this Contract.  A statement of
account balance shall be provided by the Health Plan within fifteen (15)
calendar days of request of the Agency.



 
4.
If the Contract is terminated, expired, or not continued, the account balance
shall be released by the Agency to the Health Plan upon receipt of proof of
satisfaction of all outstanding obligations incurred under this Contract.



 
5.
In the event the Contract is terminated or not renewed and the Health Plan is
insolvent, the Agency may draw upon the insolvency protection account to pay any
outstanding debts the Health Plan owes the Agency including, but not limited to,
overpayments made to the Health Plan, and fines imposed under the Contract or,
for HMOs, s. 641.52, F.S., for which a final order has been issued.  In
addition, if the Contract is terminated or not renewed and the Health Plan is
unable to pay all of its outstanding debts to health care providers, the Agency
and the Health Plan agree to the court appointment of an impartial receiver for
the purpose of administering and distributing the funds contained in the
Insolvency protection account.  An appointed receiver shall give outstanding
debts owed to the Agency priority over other claims.



AHCA Contract No. FA905, Attachment II, Exhibit 15, Page 50 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract

 

2.  All Capitated Health Plans

 
Section XV, Financial Requirements, Item H., Third Party Resources


 
1.
The Health Plan shall specify whether it will assume full responsibility for
third party collections in accordance with this section.



 
2.
The Health Plan has the same rights to recovery of the full value of services as
the Agency (See s. 409.910, F.S.)  The following standards govern recovery:



 
a.
If the Health Plan has determined that third party liability exists for part or
all of the services provided directly by the Health Plan to an enrollee, the
Health Plan shall make reasonable efforts to recover from third party liable
sources the value of services rendered.



 
b.
If the Health Plan has determined that third party liability exists for part or
all of the services provided to an enrollee by a subcontractor or referral
provider, and the third party is reasonably expected to make payment within
one-hundred and twenty (120) calendar days, the Health Plan may pay the
subcontractor or referral provider only the amount, if any, by which the
subcontractor's allowable claim exceeds the amount of the anticipated third
party payment; or, the Health Plan may assume full responsibility for third
party collections for service provided through the subcontractor or referral
provider.



 
c.
The Health Plan may not withhold payment for services provided to an enrollee if
third party liability or the amount of liability cannot be determined, or if
payment shall not be available within a reasonable time, beyond one-hundred and
twenty (120) calendar days from the date of receipt.



 
d.
When both the Agency and the Health Plan have liens against the proceeds of a
third party resource, the Agency shall prorate the amount due to Medicaid to
satisfy such liens under s. 409.910, F.S., between the Agency and the Health
Plan.  This prorated amount shall satisfy both liens in full.



 
e.
The Agency may, at its sole discretion, offer to provide third party recovery
services to the Health Plan.  If the Health Plan elects to authorize the Agency
to recover on its behalf, the Health Plan shall be required to provide the
necessary data for recovery in the format prescribed by the Agency.  All
recoveries, less the Agency’s cost to recover, shall be income to the Health
Plan.  The cost to recover shall be expressed as a percentage of recoveries and
shall be fixed at the time the Health Plan elects to authorize the Agency to
recover on its behalf.



 
f.
All funds recovered from third parties shall be treated as income for the Health
Plan.





REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


AHCA Contract No. FA905, Attachment II, Exhibit 15, Page 51 of 52
 
 

--------------------------------------------------------------------------------

 
 

HealthEase of Florida, Inc.    Medicaid HMO Non-Reform Contract



ATTACHMENT II
EXHIBIT 16
TERMS AND CONDITIONS


NOTE:  This exhibit provides Health Plan requirements in addition to Attachment
II of this Contract, unless otherwise specified.
 
1.  Reform and Non-Reform HMOs

 
Section XVI, Term and Conditions, Item L., Licensing


In accordance with s. 409.912, F.S., all entities that provide Medicaid health
care services must be commercially licensed in accordance with the provisions of
Part I and Part III of Chapter 641, F.S.




REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


AHCA Contract No. FA905, Attachment II, Exhibit 16, Page 52 of 52
 
 

--------------------------------------------------------------------------------

 


ATTACHMENT III

BUSINESS ASSOCIATE AGREEMENT
 
The parties to this Attachment agree that the following provisions constitute a
business associate agreement for purposes of complying with the requirements of
the Health Insurance Portability and Accountability Act of 1996 (HIPAA). This
Attachment is applicable if the Vendor is a business associate within the
meaning of the Privacy and Security Regulations, 45 C.F.R. 160 and 164.
 
The Vendor certifies and agrees as to abide by the following:
 
1.
Definitions. Unless specifically stated in this Attachment, the definition of
the terms contained herein shall have the same meaning and effect asdefined in
45  C.F.R. 160 and
164.

 
        1.a.
Protected Health Information. For purposes of this Attachment, protected health
information shall have the same meaning and effect as defined in 45 C.F.R. 160
and 164, limited to the information created, received, maintained or transmitted
by the Vendor from, or on behalf of, the Agency.

 
        1.b.
Security Incident. For purposes of this Attachment, security incident shall mean
any event resulting in computer systems, networks, or data being viewed,
manipulated, damaged, destroyed or made inaccessible by an unauthorized
activity. See National Institute of Standards and Technology (NIST) Special
Publication 800-61, "Computer Security Incident Handling Guide," for more
information.

 
2.
Use and Disclosure of Protected Health Information. The Vendor shall not use or
disclose protected health information other than as permitted by this Contract
or by federal and state law. The Vendor will use appropriate safeguards to
prevent the use or disclosure of protected health information for any purpose
not in conformity with this Contract and federal and state law. The Vendor will
implement administrative, physical, and technical safeguards that reasonably and
appropriately protect the confidentiality, integrity, and availability of
electronic protected health information the Vendor creates, receives, maintains,
or transmits on behalf of the Agency.

 
3.
Use and Disclosure of Information for Management. Administration, and Legal
Responsibilities. The Vendor is permitted to use and disclose protected, health
information received from the Agency for the proper management and
administration of the Vendor or to carry out the legal responsibilities of the
Vendor, in accordance with 45 C.F.R. 164.504(e)(4). Such disclosure is only
permissible where required by law, or where the Vendor obtains reasonable
assurances from the person to whom the protected health information is disclosed
that: (1) the protected health information will be held confidentially, (2) the
protected health information will be used or further disclosed only as required
by law or for the purposes for which it was disclosed to the person, and (3) the
person notifies the Vendor of any instance of which it is aware in which the
confidentiality of the protected health information has been breached.

 
AHCA Contract No. FA905, Attachment III, Page 1 of 3 
AHCA Form 2100-0017 (Rev. JAN 05)

 
 

--------------------------------------------------------------------------------

 

4.
Disclosure to Third Parties. The Vendor will not divulge, disclose, or
communicate protected health information to any third party for any purpose not
in conformity with this Contract without prior written approval from the Agency.
The Vendor shall ensure that any agent, including a subcontractor, to whom it
provides protected health information received from, or created or received by
the Vendor on behalf of, the Agency agrees to the same terms, conditions, and
restrictions that apply to the Vendor with respect to protected health
information,

 
5.
Access to Information. The Vendor shall make protected health information
available in accordance with federal and state law, including providing a right
of access to persons who are the subjects of the protected health information in
accordance with 45 C.F.R. 164.524.

 
6.
Amendment and Incorporation of Amendments. The Vendor shall make protected
health information available for amendment and to incorporate any amendments to
the protected health information in accordance with 45 C.F.R. § 164.526.

 
7.
Accounting for Disclosures. The Vendor shall make protected health information
available as required to provide an accounting of disclosures in accordance with
45 C.F.R. § 164.528. The Vendor shall document all disclosures of protected
health information as needed for the Agency to respond to a request for an
accounting of disclosures in accordance with 45 C.F.R. § 164.528.

 
8.
Access to Books and Records. The Vendor shall make its internal practices,
books, and records relating to the use and disclosure of protected health
information received from, or created or received by the Vendor on behalf of the
Agency, available to the Secretary of the Department of Health and Human
Services or the Secretary's designee for purposes of determining compliance with
the Department of Health and Human Services Privacy Regulations.

 
9.
Reporting. The Vendor shall make a good faith effort to identify any use or
disclosure of protected health information not provided for in this Contract.
The Vendor will report to the Agency, within ten (10) business days of
discovery, any use or disclosure of protected health information not provided
for in this Contract of which the Vendor is aware. The Vendor will report to the
Agency, within twenty-four (24) hours of discovery, any security incident of
which the Vendor is aware. A violation of this paragraph shall be a material
violation of this Contract.

 
10.
Termination. Upon the Agency's discovery of a material breach of this
Attachment, the Agency shall have the right to terminate this Contract.

 
        10.a.
Effect of Termination. At the termination of this Contract, the Vendor shall
return all protected health information that the Vendor still maintains in any
form, including any copies or hybrid or merged databases made by the Vendor: or
with prior written approval of the Agency, the protected health information may
be destroyed by the Vendor after its use. If the protected health information is
destroyed pursuant to the Agency's prior written approval, the Vendor must
provide a written confirmation of such destruction to the Agency. If return or
destruction of the protected health information is determined not feasible by
the Agency, the Vendor agrees to protect the protected health information and
treat it as strictly confidential.



 
AHCA Contract No. FA905, Attachment III, Page 2 of 3
AHCA Form 2100-0017 (Rev. JAN 05)

 
 

--------------------------------------------------------------------------------

 

The Vendor has caused this Attachment to be signed and delivered by its duly
authorized representative, as of the date set forth below.


Vendor Name:
 
 

/s/ Thomas L. Tran    8/31/2009    Signature        Date  
 
Thomas L. Tran
SVP & CFO
       Name and Title of Authorized Signer      

                                                      

 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


 
AHCA Contract No. FA905, Attachment III, Page 3 of 3
AHCA Form 2100-0017 (Rev. JAN 05)

 
 

--------------------------------------------------------------------------------

 

ATTACHMENT IV

 
CERTIFICATION REGARDING LOBBYING
CERTIFICATION FOR CONTRACTS, GRANTS, LOANS AND COOPERATIVE AGREEMENTS


 
The undersigned certifies, to the best of his or her knowledge and belief, that:
 
(1)
No federal appropriated funds have been paid or will be paid, by or on behalf of
the undersigned, to any person for influencing or attempting to influence an
officer or employee of any agency, a member of congress, an officer or employee
of congress, or an employee of a member of congress in connection with the
awarding of any federal contract, the making of any federal grant, the making of
any federal loan, the entering into of any cooperative agreement, and the
extension, continuation, renewal, amendment, or modification of any federal
contract, grant, loan, or cooperative agreement.

 
(2)
If any funds other than federal appropriated funds have been paid or will be
paid to any person for influencing or attempting to influence an officer or
employee of any agency, a member of congress, an officer or employee of
congress, or an employee of a member of congress in connection with this federal
contract, grant, loan, or cooperative agreement, the undersigned shall complete
and submit Standard Form-LLL, "Disclosure Form to Report Lobbying," in
accordance with its instructions.

 
(3)
The undersigned shall require that the language of this certification be
included in the award documents for all sub-awards at all tiers (including
subcontracts, sub-grants, and contracts under grants, loans, and cooperative
agreements) and that all sub-recipients shall certify and disclose accordingly.

 
This certification is a material representation of fact upon which reliance was
placed when this transaction was made or entered into. Submission of this
certification is a prerequisite for making or entering into this transaction
imposed by section 1352, Title 31, U.S. Code. Any person who fails to file the
required certification shall be subject to a civil penalty of not less than
$10,000 and not more than $100,000 for each such failure.
 


 

/s/ Thomas L. Tran    8/31/2009 Signature   Date
 
Thomas L. Tran
SVP & CFO
 
 
FA905 
Name of Authorized Individual     Application or Contract Number
 
HealthEase of Florida, Inc., 8735 Henderson Rd, Tampa, FL 33634
Name and Address of Organization        

 
 
AHCA Contract Mo. FA905, Attachment IV, Page 1 of 1
AHCA Form 2100-0010 (Rev. OCT02)

 
 

--------------------------------------------------------------------------------

 

ATTACHMENT V

 
CERTIFICATION REGARDING
DEBARMENT. SUSPENSION. INELIGIBILITY AND VOLUNTARY EXCLUSION
CONTRACTS/SUBCONTRACTS

 
This certification is required by the regulations implementing Executive Order
12549, Debarment and Suspension, signed February 18, 1986. The guidelines were
published in the May 29, 1987, Federal Register (52 Fed. Reg., pages
20360-20369).
 
INSTRUCTIONS

 
1.
Each Vendor whose contract/subcontract equals or exceeds $25,000 in federal
monies must sign this certification prior to execution of each
contract/subcontract. Additionally, Vendors who audit federal programs must also
sign, regardless of the contract amount. The Agency for Health Care
Administration cannot contract with these types of Vendors if they are debarred
or suspended by the federal government.

 
2.
This certification is a material representation of fact upon which reliance is
placed when this contract/subcontract is entered into. If it is later determined
that the signer knowingly rendered an erroneous certification, the Federal
Government may pursue available remedies, including suspension and/or debarment.

 
3.
The Vendor shall provide immediate written notice to the contract manager at any
time the Vendor learns that its certification was erroneous when submitted or
has become erroneous by reason of changed circumstances.

 
4.
The terms "debarred," "suspended," "ineligible," "person," "principal," and
"voluntarily excluded," as used in this certification, have the meanings set out
in the Definitions and Coverage sections of rules implementing Executive Order
12549. You may contact the contract manager for assistance in obtaining a copy
of those regulations.

 
5.
The Vendor agrees by submitting this certification that, it shall not knowingly
enter into any subcontract with a person who is debarred, suspended, declared
ineligible, or voluntarily excluded from participation in this
contract/subcontract unless authorized by the Federal Government.

 
6.
The Vendor further agrees by submitting this certification that it will require
each subcontractor of this contract/subcontract, whose payment will equal or
exceed $25,000 in federal monies, to submit a signed copy of this certification.

 
7.
The Agency for Health Care Administration may rely upon a certification of a
Vendor that it is not debarred, suspended, ineligible, or voluntarily excluded
from contracting/subcontracting unless it knows that the certification is
erroneous.

 
8.
This signed certification must be kept in the contract manager's contract file.
Subcontractor's certifications must be kept at the contractor's business
location.

 

 

 
CERTIFICATION
 
(1)
The prospective Vendor certifies, by signing this certification, that neither he
nor his principals is presently debarred, suspended, proposed for debarment,
declared ineligible, or voluntarily excluded from participation in this
contract/subcontract by any federal department or agency.

 
(2)
Where the prospective Vendor is unable to certify to any of the statements in
this certification, such prospective Vendor shall attach an explanation to this
certification.



 

   /s/ Thomas L. Tran    8/31/2009      Siganture    Date    
 
Thomas L. Tran
SVP & CFO
         Name and Title of Authorized Signer      

 
 
AHCA Contract No. FA905, Attachment V, Page 1 of 1
AHCA Form 2100-0009 (JAN 03)
